Exhibit 10.2
EXECUTION VERSION





--------------------------------------------------------------------------------

Published CUSIP Number:


SECOND LIEN
CREDIT AGREEMENT
dated as of August 9, 2017


among
BABCOCK & WILCOX ENTERPRISES, INC.,
as the Borrower,
LIGHTSHIP CAPITAL LLC,
as Administrative Agent,


and
LIGHTSHIP CAPITAL LLC
as Lender
and
The Other Lenders
party hereto from time to time





--------------------------------------------------------------------------------








--------------------------------------------------------------------------------






TABLE OF CONTENTS
Section    Page
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS1
1.01Defined Terms    1
1.02Other Interpretive Provisions    29
1.03Accounting Terms    30
1.04Rounding    31
1.05[Reserved].    31
1.06[Reserved]    31
1.07Times of Day; Rates    31
ARTICLE II. THE COMMITMENTS AND BORROWINGS31
2.01The Loans    31
2.02Borrowings of Loans    32
2.03[Reserved]    32
2.04[Reserved]    32
2.05Prepayments    32
2.06Termination or Reduction of Commitments    35
2.07Repayment of Loans    35
2.08Interest    35
2.09[Reserved]    36
2.10Computation of Interest and Fees    36
2.11Evidence of Debt    36
2.12Payments Generally; Administrative Agent’s Clawback    37
2.13Sharing of Payments by Lenders    38
2.14[Reserved]    39
2.15[Reserved]    39
2.16[Reserved]    39
2.17Prepayment Premium.    39
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY39
3.01Taxes    39


i



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)
Section    Page


ARTICLE IV. CONDITIONS PRECEDENT43
4.01Conditions to Closing Date    43
4.02Conditions to Funding of Delayed Draw Loan    46
ARTICLE V. REPRESENTATIONS AND WARRANTIES47
5.01Corporate Existence, Compliance with Law    47
5.02Corporate Power; Authorization; Enforceable Obligations    47
5.03Ownership of Borrower; Subsidiaries    48
5.04Financial Statements    49
5.05Material Adverse Change    49
5.06Solvency    49
5.07Litigation    50
5.08Taxes    50
5.09Full Disclosure    50
5.10Margin Regulations    50
5.11No Burdensome Restrictions; No Defaults    50
5.12Investment Company Act    50
5.13Use of Proceeds    51
5.14Insurance    51
5.15Labor Matters    51
5.16ERISA    51
5.17Environmental Matters    52
5.18Intellectual Property    53
5.19Title; Real Property    53
5.20Security Instruments    54
5.21OFAC    54
5.22Anti-Corruption Laws    55
5.23EEA Financial Institutions    55
5.24Budget    55
ARTICLE VI. AFFIRMATIVE COVENANTS55
6.01Financial Statements    55


ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)
Section    Page


6.02Collateral Reporting Requirements    57
6.03Default and Certain Other Notices    57
6.04Litigation    58
6.05Labor Relations    58
6.06Tax Returns    58
6.07Insurance    58
6.08ERISA Matters    58
6.09Environmental Matters    59
6.10Patriot Act Information    59
6.11Other Information    60
6.12Preservation of Corporate Existence, Etc    60
6.13Compliance with Laws, Etc    60
6.14Conduct of Business    60
6.15Payment of Taxes, Etc    60
6.16Maintenance of Insurance    60
6.17Access    61
6.18Keeping of Books    61
6.19Maintenance of Properties, Etc    61
6.20Application of Proceeds    61
6.21Environmental    61
6.22Additional Collateral and Guaranties    63
6.23Real Property    64
6.24Further Assurances    64
6.25Anti-Corruption Laws; Sanctions    65
6.26[Reserved].    65
6.27Post Closing    65
ARTICLE VII. NEGATIVE COVENANTS66
7.01Indebtedness    66
7.02Liens    68
7.03Investments    69


iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)
Section    Page


7.04Asset Sales    71
7.05Restricted Payments    72
7.06Fundamental Changes    72
7.07Change in Nature of Business    73
7.08Transactions with Affiliates    73
7.09Burdensome Agreements    74
7.10[Reserved].    74
7.11Fiscal Year    74
7.12Use of Proceeds    74
7.13Sale Leasebacks    74
7.14No Speculative Transactions    74
7.15Anti-Corruption Laws    75
7.16Financial Covenants    75
7.17Sanctions    76
7.18Anti-Layering.    76
7.20Additional Charges.    76
7.21Capital Expenditures    77
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES77
8.01Events of Default    77
8.02Remedies Upon Event of Default    78
8.03Application of Funds    79
ARTICLE IX. ADMINISTRATIVE AGENT79
9.01Appointment and Authority    79
9.02Rights as a Lender    80
9.03Exculpatory Provisions    80
9.04Reliance by Administrative Agent    81
9.05Delegation of Duties    82
9.06Resignation of Administrative Agent    82
9.07Non-Reliance on Administrative Agent and Other Lenders    83
9.08[Reserved].    83


iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)
Section    Page


9.09Administrative Agent May File Proofs of Claim    83
9.10Collateral and Guaranty Matters    84
9.11[Reserved].    85
9.12Intercreditor Agreements.    85
ARTICLE X. MISCELLANEOUS85
10.01Amendments, Etc    85
10.02Notices; Effectiveness; Electronic Communication    87
10.03No Waiver; Cumulative Remedies; Enforcement    89
10.04Expenses; Indemnity; Damage Waiver    89
10.05Payments Set Aside    91
10.06Successors and Assigns    92
10.07Treatment of Certain Information; Confidentiality    95
10.08[Reserved].    96
10.09Interest Rate Limitation    96
10.10Counterparts; Integration; Effectiveness    96
10.11Survival of Representations and Warranties    96
10.12Severability    96
10.13Replacement of Lenders    97
10.14Governing Law; Jurisdiction; Etc    97
10.15Waiver of Jury Trial    98
10.16No Advisory or Fiduciary Responsibility    99
10.17Electronic Execution of Assignments and Certain Other Documents    99
10.18Judgment Currency    99
10.19Acknowledgement and Consent to Bail-In of EEA Financial Institutions    100


SIGNATURES S-1


v



--------------------------------------------------------------------------------






SCHEDULES
1.01(a)
Affiliate Agreements

1.01(b)
Initial Guarantors

2.01
Lenders and Commitments

4.01(a)(iii)
Mortgaged Properties

4.01(a)(viii)
Local Counsel Opinions

5.02    Consents
5.03    Ownership of Subsidiaries
5.04    Supplement to Financial Statements
5.07    Litigation
5.19(b)    Real Property
6.27    Post-Closing
7.01    Existing Indebtedness
7.02    Existing Liens
7.03    Existing Investments
7.20    Additional Charges
10.02    Administrative Agent’s Office; Certain Addresses for Notices


EXHIBITS
Form of
A    Committed Loan Notice
B    [Reserved]
C-1    Initial A Loan Note
C-2    Initial B Loan Note
C-3    Delayed Draw Note
D    Compliance Certificate
E-1    Assignment and Assumption
E-2    Administrative Questionnaire
F    Guaranty
G    Collateral Agreement
H-1    Form of U.S. Tax Compliance Certificate
H-2    Form of U.S. Tax Compliance Certificate
H-3    Form of U.S. Tax Compliance Certificate
H-4    Form of U.S. Tax Compliance Certificate
I    Perfection Certificate
J    Intercreditor Agreement






vi

--------------------------------------------------------------------------------






SECOND LIEN
CREDIT AGREEMENT
This SECOND LIEN CREDIT AGREEMENT is entered into as of August 9, 2017, among
BABCOCK & WILCOX ENTERPRISES, INC., a Delaware corporation, as the borrower
hereunder (the “Borrower”), LIGHTSHIP CAPITAL LLC, (the “Initial Lender”), each
lender from time to time party hereto (collectively with the Initial Lender, the
“Lenders” and each individually, a “Lender”), and LIGHTSHIP CAPITAL LLC, as
Administrative Agent.
Pursuant to that certain Amendment No. 3 to Credit Agreement, dated as of August
9, 2017 (the “Third Amendment”) among the Borrower, the lenders party thereto
and Bank of America, N.A., as First Lien Agent (defined below), the Borrower,
the lenders party thereto and the First Lien Agent have agreed, subject to the
terms and conditions set forth therein, to amend that certain Credit Agreement,
dated as of May 11, 2015 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Original First Lien Credit Agreement”, and the Original First Lien Credit
Agreement, as amended by the Third Amendment and as further amended from time to
time to the extent permitted hereunder and under the Intercreditor Agreement,
the “First Lien Credit Agreement”), among the Borrower, the lenders from time to
time party thereto (collectively, together with their successors and permitted
assigns, the “First Lien Lenders”), the First Lien Agent, and Bank of America,
N.A., as Swing Line Lender and an L/C Issuer.
The Borrower has requested that the Lenders provide to the Borrower (i)(A)
Initial A Loans (defined below) on the Closing Date in an aggregate principal
amount of $55,000,000, (B) Initial B Loans (defined below) on the Closing Date
in an aggregate principal amount of $120,883,635.46 and (ii) a delayed draw term
loan facility (the “Delayed Draw Facility”) in an aggregate principal amount
equal to the Delayed Draw Commitment, and the Lenders are willing to do so on
the terms and conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:





--------------------------------------------------------------------------------






ARTICLE I.    
DEFINITIONS AND ACCOUNTING TERMS

1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Acquired Entity” means a Person to be acquired, or whose assets are to be
acquired, in an Acquisition.
“Acquisition” means, by way of any single transaction or a series of related
transactions, the acquisition of all or substantially all of (a) the assets of
an Acquired Entity, (b) the assets constituting what is known to the Borrower to
be all or substantially all of the business of a division, branch or other unit
operation of an Acquired Entity, or (c) the Stock and Stock Equivalents (other
than director’s qualifying shares and the like, as may be required by applicable
Requirements of Law) of, an Acquired Entity.
“Administrative Agent” means Lightship Capital LLC, in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Affiliate Agreements” means, collectively, the agreements listed on Schedule
1.01(a) hereto.
“Agreement” means this Credit Agreement.
“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977 and the UK Bribery Act
2010, each as amended.
“Applicable Rate” means, (i) with respect to Initial Loans, a percentage per
annum equal to 10.00% and (ii) with respect to the Delayed Draw Loan, a
percentage per annum equal to 12.00%.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Asset Sale” has the meaning specified in Section 7.04.




-2-

--------------------------------------------------------------------------------





“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Borrower” has the meaning specified in the introductory paragraphs hereto.
“Borrower Materials” has the meaning specified in Section 6.01.
“Borrower’s Accountants” means Deloitte & Touche LLP or another firm of
independent nationally recognized public accountants.
“Borrowing” means Loans of the same Class made on the same date.
“Budget” means a 13-week cash flow budget of the Borrower and its Subsidiaries,
on a consolidated and segment-level basis, delivered to the First Lien Agent by
the Borrower on the Closing Date, as may be updated pursuant to Section 6.29.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Requirements of Law of, or
are in fact closed in, the state where the Administrative Agent’s Office with
respect to Obligations denominated in Dollars is located.
“Capital Expenditures” means, with respect to any Person for any period, the
amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed but excluding, without
duplication, any expenditures for replacements and substitutions for fixed
assets, capital assets or equipment to the extent made with the proceeds of
insurance to repair or replace any such assets or equipment that were lost,
damaged or destroyed from a casualty or condemnation event.
“Capital Lease” means, with respect to any Person, any lease of (or other
arrangement conveying the right to use) property by such Person as lessee that
would be accounted for as a capital lease on a balance sheet of such Person
prepared in conformity with GAAP.
“Capital Lease Obligations” means, with respect to any Person, the capitalized
amount of all obligations of such Person or any of its Subsidiaries under
Capital Leases, as determined on a consolidated basis in conformity with GAAP.




-3-

--------------------------------------------------------------------------------





“Captive Insurance Subsidiaries” means, collectively or individually as of any
date of determination, those regulated Subsidiaries of the Borrower primarily
engaged in the business of providing insurance and insurance-related services to
the Borrower, its other Subsidiaries and certain other Persons.
“Cash Equivalents” means (a) securities issued or fully guaranteed or insured by
the United States government or any agency thereof, (b) certificates of deposit,
eurodollar time deposits, overnight bank deposits and bankers’ acceptances of
(i) any commercial bank organized under the laws of the United States, any state
thereof, the District of Columbia, any foreign bank, or any branch or agency of
any of the foregoing, in each case if such bank has a minimum rating at the time
of investment of A-3 by S&P or P-3 by Moody’s, or (ii) any Lender or any branch
or agency of any Lender, (c) commercial paper, (d) municipal issued debt
securities, including notes and bonds, (e) (i) shares of any money market fund
that has net assets of not less than $500,000,000 and satisfies the requirements
of rule 2a-7 under the Investment Company Act of 1940 and (ii) shares of any
offshore money market fund that has net assets of not less than $500,000,000 and
a $1 net asset mandate, (f) fully collateralized repurchase agreements, (g)
demand deposit accounts and (h) obligations issued or guaranteed by the
government or by a governmental agency of Canada, Japan, Australia, Switzerland
or a country belonging to the European Union; provided, however, that (i) all
obligations of the type specified in clauses (c) or (d) above shall have a
minimum rating of A-1 or AAA by S&P or P-1 or Aaa by Moody’s, in each case at
the time of acquisition thereof, (ii) the country credit rating of any country
issuing or guaranteeing (or whose governmental agency issues or guarantees) any
obligation of the type specified in clause (h) above shall be AA or higher by
S&P or an equivalent rating or higher by another generally recognized rating
agency providing country credit ratings and (iii) the maturities of all
obligations of the type described in clause (b) or (h) above shall not exceed
one year from the date of acquisition thereof.
“Cash Interest Expense” means, with respect to any Person for any period, the
Interest Expense of such Person for such period less, to the extent included in
the calculation of Interest Expense of such Person for such period, (a) the
amount of debt discount and debt issuance costs amortized, (b) charges relating
to write-ups or write-downs in the book or carrying value of existing Financial
Covenant Debt and (c) interest payable in evidences of Indebtedness or by
addition to the principal of the related Indebtedness.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding (i) any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or




-4-

--------------------------------------------------------------------------------





administrator of any such plan and (ii) underwriters in the course of their
distribution of Voting Stock in an underwritten registered public offering
provided such underwriters shall not hold such Stock for longer than five (5)
Business Days) becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Securities Exchange Act of 1934), directly or indirectly, of
more than 30% of the equity securities of the Borrower entitled to vote for
members of the board of directors or equivalent governing body of the Borrower
on a fully-diluted basis; or
(b)    during any period of twelve consecutive calendar months, a majority of
the members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Initial A Loans, Initial B
Loans or the Delayed Draw Loan and, when used in reference to any Commitment,
refers to whether such Commitment is an Initial A Loan Commitment, an Initial B
Loan Commitment or a Delayed Draw Commitment.
“Closing Date” means the first date that all of the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means, collectively, the Pledged Interests and all other personal
and real property of the Borrower, any Guarantor or any other Person in which
the Administrative Agent or any Secured Party is granted a Lien under any
Security Instrument as security for all or any portion of the Obligations or any
other obligation arising under any Loan Document.
“Collateral Agreement” means the Pledge and Security Agreement dated as of the
Closing Date by the Borrower and the Guarantors to the Administrative Agent for
the benefit of the Secured Parties, substantially in the form of Exhibit G.
“Commitment” means, with respect to each Lender, the Initial Loan Commitment and
the Delayed Draw Commitment of such Lender.
“Committed Loan Notice” means a notice of a Borrowing pursuant to Section
2.02(a), which shall be substantially in the form of Exhibit A or such other
form as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system, as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.




-5-

--------------------------------------------------------------------------------





“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP.
“Consolidated Tangible Assets” means, as of any date of determination, the
difference of (a) the consolidated total assets of the Borrower and its
Subsidiaries as of such date, determined in accordance with GAAP, minus (b) all
Intangible Assets of the Borrower and its Subsidiaries on a consolidated basis
as of such date.
“Consortium” means any joint venture, consortium or other similar arrangement
that is not a separate legal entity entered into by the Borrower or any of its
Subsidiaries and one or more third parties, provided that no Loan Party shall,
whether pursuant to the Constituent Documents of such joint venture or
otherwise, be under any Contractual Obligation to make Investments or incur
Guaranty Obligations after the Closing Date, or, if later, at the time of, or at
any time after, the initial formation of such joint venture, consortium or
similar arrangement that would be in violation of any provision of this
Agreement.
“Constituent Documents” means, with respect to any Person, (a) the articles of
incorporation, certificate of incorporation or certificate of formation (or the
equivalent organizational documents) of such Person and (b) the bylaws,
partnership agreement or operating agreement (or the equivalent governing
documents) of such Person.
“Consultant” means a consultant of recognized national standing acceptable to
the First Lien Agent.
“Contaminant” means any material, substance or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including any petroleum or petroleum derived substance or
waste, asbestos and polychlorinated biphenyls.
“Contractual Obligation” of any Person means any obligation, agreement,
undertaking or similar provision of any Security issued by such Person or of any
agreement, undertaking, contract, lease, indenture, mortgage, deed of trust or
other instrument (excluding the Loan Documents) to which such Person is a party
or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Control Agreement” means a deposit account control agreement, in form and
substance reasonably satisfactory to the Administrative Agent, among the Loan
Party or Loan Parties holding the deposit account or deposit accounts subject to
such deposit account control agreement, the Administrative Agent, the First Lien
Agent and the depositary bank of such deposit account(s).
“Customary Permitted Liens” means, with respect to any Person, any of the
following Liens:




-6-

--------------------------------------------------------------------------------





(a)    Liens with respect to the payment of taxes, assessments or governmental
charges in each case that are not yet due or that are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves or
other appropriate provisions are being maintained to the extent required by GAAP
and, in the case of Mortgaged Property, there is no material risk of forfeiture
of such property;
(b)    Liens of landlords arising by statute or lease contracts entered into in
the ordinary course, inchoate, statutory or construction liens and liens of
suppliers, mechanics, carriers, materialmen, warehousemen, producers, operators
or workmen and other liens imposed by law created in the ordinary course of
business for amounts not yet due or that are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves or other
appropriate provisions are being maintained to the extent required by GAAP;
(c)    liens, pledges or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance or other types of
social security benefits, taxes, assessments, statutory obligations or other
similar charges or to secure the performance of bids, tenders, sales, leases,
contracts (other than for the repayment of borrowed money) or in connection with
surety, appeal, customs or performance bonds or other similar instruments;
(d)    encumbrances arising by reason of zoning restrictions, easements,
licenses, reservations, covenants, rights-of-way, utility easements, building
restrictions and other similar encumbrances on the use of Real Property not
materially detracting from the value of such Real Property and not materially
interfering with the ordinary conduct of the business conducted at such Real
Property;
(e)    encumbrances arising under leases or subleases of Real Property that do
not, individually or in the aggregate, materially detract from the value of such
Real Property or materially interfere with the ordinary conduct of the business
conducted at such Real Property;
(f)    financing statements with respect to a lessor’s rights in and to personal
property leased to such Person in the ordinary course of such Person’s business;
(g)    liens, pledges or deposits relating to escrows established in connection
with the purchase or sale of property otherwise permitted hereunder and the
amounts secured thereby shall not exceed the aggregate consideration in
connection with such purchase or sale (whether established for an adjustment in
purchase price or liabilities, to secure indemnities, or otherwise);
(h)    bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the Borrower or a Subsidiary, in each case granted in the ordinary
course of business in favor of the bank or banks with which such accounts are
maintained, securing amounts owing to such bank with respect to cash management
and operating account arrangements, including those involving pooled accounts
and netting arrangements; provided that, unless such Liens are non-consensual
and arise by operation of law, in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Indebtedness; and




-7-

--------------------------------------------------------------------------------





(i)    options, put and call arrangements, rights of first refusal and similar
rights (i) relating to Investments in Subsidiaries, Joint Ventures and
Consortiums or (ii) provided for in contracts or agreements entered into in the
ordinary course of business.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Requirements of Law of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means when used with respect to (i) any Obligations arising under
any Initial Loan, a percentage per annum equal to 12.00%, (ii) any Obligations
arising under the Delayed Draw Loan, a percentage per annum equal to 14.00% and
(iii) any other Obligations arising under any Loan Document, an interest rate
equal to 14.00%.
“Delayed Draw Availability Period” has the meaning specified in Section 2.01(b).
“Delayed Draw Commitment” means as to each Lender, its obligation hereunder to
make a Delayed Draw Loan to the Borrower after the Closing Date, in an aggregate
principal amount not to exceed the amount listed opposite such Lender’s name on
Schedule 2.01 hereto under the heading “Delayed Draw Commitment”, as such amount
may be adjusted from time to time in accordance with this Agreement. The
aggregate amount of the Lenders’ Delayed Draw Commitments on the Closing Date is
$20,000,000.
“Delayed Draw Commitment Expiration Date” means the earliest to occur of (i)
June 30, 2020, (ii) the date on which the Delayed Draw Commitment has been fully
drawn and (iii) the date on which all undrawn Delayed Draw Commitments are
terminated in accordance with Section 2.06(b).
“Delayed Draw Escrow Account” shall have the meaning specified in Section 6.31.
“Delayed Draw Escrow Agent” shall have the meaning specified in Section 6.31.
“Delayed Draw Escrow Agreement” shall have the meaning specified in Section
6.31.
“Delayed Draw Facility” has the meaning specified in the Recitals.
“Delayed Draw Funding Date” has the meaning specified in Section 2.02(b)(iii).
“Delayed Draw Loan” has the meaning specified in Section 2.01(b).
“Delayed Draw Note” means a promissory note made by the Borrower in favor of a
Lender evidencing the Delayed Draw Loan made by such Lender, substantially in
the form of Exhibit C-3.
“Designated Jurisdiction” means any country or region subject to comprehensive
sanctions administered by the United States or European Union, which currently
includes Cuba, Iran, North Korea, Sudan and the Crimea region of Ukraine.




-8-

--------------------------------------------------------------------------------





“Disqualified Stock” means with respect to any Person, any Stock that, by its
terms (or by the terms of any Security into which it is convertible or for which
it is exchangeable), or upon the happening of any event, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is exchangeable for Indebtedness of such Person, or is redeemable at the option
of the holder thereof, in whole or in part, on or prior to the Maturity Date.
“Disregarded Entity” means any Person that is disregarded as an entity separate
from its owner for U.S. federal income tax purposes.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“EBITDA” means, for any period,
(a)    Consolidated Net Income for such period;
plus
(b)    the sum of, in each case to the extent deducted in the calculation of
(or, in the case of clause (vii), otherwise reducing) such Consolidated Net
Income but without duplication,
(i)    any provision for income taxes,
(ii)    Interest Expense,
(iii)    depreciation expense,
(iv)    amortization of intangibles or financing or acquisition costs,
(v)    any aggregate net loss from the sale, exchange or other disposition of
business units by the Borrower or its Subsidiaries,
(vi)    all other non-cash charges (including impairment of intangible assets
and goodwill) and non-cash losses for such period (excluding any non-cash item
to the extent it represents an accrual of, or reserve for, cash disbursements
for any period ending prior to the Maturity Date);
(vii)    the actual costs, expenses, losses and/or reductions in Consolidated
Net Income experienced by the Borrower and its Subsidiaries in connection with
the Vølund Projects in an aggregate amount not to exceed (x) for any period that
includes the fiscal quarter ended December 31, 2016, $98,100,000 and (y) for any
period that includes the fiscal quarter ended June 30, 2017, $115,200,000;
(viii)    commencing with the Fiscal Quarter ending September 30, 2017, realized
and unrealized foreign exchange losses of the Borrower and its Subsidiaries
resulting from the impact of foreign currency changes on the valuation of assets
and liabilities;




-9-

--------------------------------------------------------------------------------





(ix)    fees and expenses incurred in connection with the Third Amendment, but
solely to the extent disclosed in writing to and approved by the First Lien
Agent in its reasonable discretion; and
(x)    with respect to the period commencing on July 1, 2017 through September
30, 2018, non-recurring charges incurred by the Borrower or its Subsidiaries in
respect of business restructurings, provided that the aggregate amount added
back to Consolidated Net Income pursuant to this clause (x) for any four
consecutive Fiscal Quarter period shall not exceed $4,000,000
provided, that, to the extent that all or any portion of the income or gains of
any Person is deducted pursuant to any of clauses (c)(iv) and (v) below for a
given period, any amounts set forth in any of the preceding clauses (b)(i)
through (b)(x) that are attributable to such Person shall not be included for
purposes of this clause (b) for such period,
minus
(c)    the sum of, in each case to the extent included in the calculation of
such Consolidated Net Income but without duplication,
(i)    any credit for income tax,
(ii)    non-cash interest income,
(iii)    any other non-cash gains or other items which have been added in
determining Consolidated Net Income (other than any such gain or other item that
has been deducted in determining EBITDA for a prior period),
(iv)    the income of any Subsidiary or Joint Venture to the extent that the
declaration or payment of dividends or similar distributions or transfers or
loans by such Subsidiary or Joint Venture, as applicable, of that income is not
at the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, statute, rule or governmental regulation
applicable to such Subsidiary or Joint Venture, as applicable,
(v)    the income of any Person (other than a Subsidiary) in which any other
Person (other than the Borrower or a Wholly-Owned Subsidiary or any director
holding qualifying shares in accordance with applicable law) has an interest,
except to the extent of the amount of dividends or other distributions or
transfers or loans actually paid to the Borrower or a Wholly-Owned Subsidiary by
such Person during such period,
(vi)    any aggregate net gains from the sale, exchange or other disposition of
business units by the Borrower or any of its Subsidiaries out of the ordinary
course of business, and
(vii)    commencing with the Fiscal Quarter ending September 30, 2017, realized
and unrealized foreign exchange gains of the Borrower and its Subsidiaries
resulting from the impact of foreign currency changes on the valuation of assets
and liabilities.
For any period of measurement that includes any Permitted Acquisition or any
sale, exchange or disposition of any Subsidiary or business unit of the Borrower
or any Subsidiary, EBITDA (and the relevant




-10-

--------------------------------------------------------------------------------





elements thereof) shall be computed on a pro forma basis for each such
transaction as if it occurred on the first day of the period of measurement
thereof, so long as the Borrower provides to the Administrative Agent
reconciliations and other detailed information relating to adjustments to the
relevant financial statements (including copies of financial statements of the
acquired Person or assets in any Permitted Acquisition) used in computing EBITDA
(and the relevant elements thereof) sufficient to demonstrate such pro forma
calculations in reasonable detail.
Notwithstanding the foregoing, no such pro forma adjustment will be required on
account of income in an amount not to exceed $3,000,000 in connection with the
Borrower’s disposition of its indirect interest in the Stock or Stock
Equivalents of Babcock & Wilcox Beijing Co., Ltd.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
“Eligible Line of Business” means the businesses and activities engaged in by
the Borrower and its Subsidiaries on the Closing Date, any other businesses or
activities reasonably related or incidental thereto and any other businesses
that, when taken together with the existing businesses of the Borrower and its
Subsidiaries, are immaterial with respect to the assets and liabilities of the
Borrower and its Subsidiaries, taken as a whole.
“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is sponsored, maintained or contributed to by, or required
to be contributed to by, the Borrower, any of its Subsidiaries, any Guarantor or
any of their respective ERISA Affiliates or was sponsored, maintained or
contributed to by, or required to be contributed to by, the Borrower, any of its
Subsidiaries, any Guarantor or any of their respective ERISA Affiliates with
respect to liabilities for which the Borrower, any such Subsidiary, any such
Guarantor or any of their respective ERISA Affiliates could be liable under the
Code or ERISA.
“Environmental Laws” means all applicable Requirements of Law now or hereafter
in effect and as amended or supplemented from time to time, relating to
pollution or the regulation and protection of human health, safety, the
environment or natural resources, including the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. § 9601
et seq.); the Hazardous Material




-11-

--------------------------------------------------------------------------------





Transportation Act, as amended (49 U.S.C. § 1801 et seq.); the Federal
Insecticide, Fungicide, and Rodenticide Act, as amended (7 U.S.C. § 136 et
seq.); the Resource Conservation and Recovery Act, as amended (42 U.S.C. § 6901
et seq.); the Toxic Substance Control Act, as amended (15 U.S.C. § 2601 et
seq.); the Clean Air Act, as amended (42 U.S.C. § 7401 et seq.); the Federal
Water Pollution Control Act, as amended (33 U.S.C. § 1251 et seq.); the
Occupational Safety and Health Act, as amended (29 U.S.C. § 651 et seq.); the
Safe Drinking Water Act, as amended (42 U.S.C. § 300f et seq.); and each of
their state and local counterparts or equivalents.
“Environmental Liabilities and Costs” means, with respect to any Person, all
liabilities, obligations, responsibilities, Remedial Actions, losses, damages,
punitive damages, consequential damages, treble damages, costs and expenses
(including all fees, disbursements and expenses of counsel, experts and
consultants and costs of investigation and feasibility studies), fines,
penalties, sanctions and interest incurred as a result of any claim or demand by
any other Person, whether based in contract, tort, implied or express warranty,
strict liability, criminal or civil statute and arising under any Environmental
Law, Permit, order or agreement with any Governmental Authority or other Person,
in each case relating to and resulting from the past, present or future
operations of, or ownership of property by, such Person or any of its
Subsidiaries.
“Environmental Lien” means any Lien in favor of any Governmental Authority
pursuant to any Environmental Law.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control or treated as a single employer with the Borrower, any of
its Subsidiaries or any Guarantor within the meaning of Section 414(b), (c), (m)
or (o) of the Code. Any former ERISA Affiliate of the Borrower, any of its
Subsidiaries or any Guarantor shall continue to be considered an ERISA Affiliate
of the Borrower, such Subsidiary or such Guarantor within the meaning of this
definition solely with respect to the period such entity was an ERISA Affiliate
of the Borrower, such Subsidiary or such Guarantor and with respect to
liabilities arising after such period for which the Borrower, such Subsidiary or
such Guarantor could be liable under the Code or ERISA.
“ERISA Event” means (a) a reportable event described in Section 4043(b) or
4043(c) of ERISA with respect to a Title IV Plan for which notice has not been
waived, (b) the withdrawal of the Borrower, any of its Subsidiaries, any
Guarantor or any ERISA Affiliate from a Title IV Plan subject to Section 4063 or
Section 4064 of ERISA during a plan year in which any such entity was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA) or the
termination of any such Title IV Plan resulting, in either case, in a material
liability to any such entity, (c) the “complete or partial withdrawal” (within
the meaning of Sections 4203 and 4205 of ERISA) of the Borrower, any of its
Subsidiaries, any Guarantor or any ERISA Affiliate from any Multiemployer Plan
where the Withdrawal Liability is reasonably expected to exceed $1,000,000
(individually or in the aggregate), (d) notice of reorganization, insolvency,
intent to terminate or termination of a Multiemployer Plan is received by the
Borrower, any of its Subsidiaries, any Guarantor or any ERISA Affiliate, (e) the
filing of a notice of intent to terminate a Title IV Plan under Section 4041(c)
of ERISA or the treatment of a plan amendment as a termination under Section
4041(e) of ERISA, where such termination constitutes a “distress termination”
under Section 4041(c) of ERISA, (f) the institution of proceedings to terminate
a Title IV Plan by the PBGC, (g) the failure to make any required contribution
to a Title IV Plan or Multiemployer Plan or to meet the minimum funding standard
of Sections 430 and 431 of the Code (in




-12-

--------------------------------------------------------------------------------





either case, whether or not waived), (h) the imposition of a Lien with respect
to any employee pension plan under the provisions of the Code that relate to
such plans or ERISA on the Borrower, any of its Subsidiaries, any Guarantor or
any ERISA Affiliate, (i) any other event or condition that might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Title IV Plan or
Multiemployer Plan or the imposition of any liability under Title IV of ERISA,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
(j) any Multiemployer Plan entering endangered status for purposes of Section
305 of ERISA, (k) the imposition of liability on the Borrower, any of its
Subsidiaries, any Guarantor or any of their respective ERISA Affiliates pursuant
to Section 4062(e) or 4069 of ERISA or by reason of the application of Section
4212(c) of ERISA, (l) the occurrence of an act or omission which would
reasonably be expected to give rise to the imposition on the Borrower, any of
its Subsidiaries, any Guarantor or any of their respective ERISA Affiliates of
fines, penalties, taxes or related charges under Chapter 43 of the Code or under
Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of
any “employee pension plan” (within the meaning of Section 3(2) of ERISA), (m)
receipt from the IRS of notice of the failure of any employee pension plan that
is intended to be qualified under Section 401(a) of the Code so to qualify under
Section 401(a) of the Code, or the failure of any trust forming part of any such
employee pension plan to qualify for exemption from taxation under Section
501(a) of the Code or (n) the occurrence of any non-exempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code involving the
Borrower, any of its Subsidiaries, any Guarantor or any of their respective
ERISA Affiliates.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Deposit Account” means (a) any deposit account that is used solely for
payment of taxes, payroll, bonuses, other compensation and related expenses, in
each case, for employees or former employees, (b) fiduciary or trust accounts,
(c) zero-balance accounts, so long as the balance in such account is zero at the
end of each Business Day and (d) any other deposit account with an average daily
balance on deposit not exceeding $100,000 individually or $500,000 in the
aggregate for all such accounts excluded pursuant to this clause (d).
“Excluded Domestic Subsidiary” means any direct or indirect Subsidiary of a Loan
Party that is directly or indirectly owned (in whole or in part) by any Foreign
Subsidiary of a Loan Party.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment or
otherwise under a Loan Document pursuant to a law in effect on the date on which
(i) such Lender acquires such interest in the Loan or Commitment or becomes a
party to this Agreement (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(b), amounts
with




-13-

--------------------------------------------------------------------------------





respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(f) and (d) any U.S. federal withholding Taxes
imposed pursuant to FATCA.
“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party; provided that, for any determination of Fair Market Value in
connection with an Asset Sale to be made pursuant to Section 7.04(i) in which
the Fair Market Value of the properties disposed of in such Asset Sale exceeds
$30,000,000, the Borrower shall provide evidence reasonably satisfactory to the
Administrative Agent with respect to the calculation of such Fair Market Value.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any intergovernmental agreements
that implement or modify the foregoing (together with any Requirement of Law
implementing such agreements).
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the immediately preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to
the Administrative Agent on such day on such transactions as determined by the
Administrative Agent.
“Financial Covenant Debt” of any Person means, without duplication, Indebtedness
of the type specified in clauses (a), (b), (c), (d), (e), (f), (g) and (h) of
the definition of “Indebtedness”. For the avoidance of doubt, the term
“Financial Covenant Debt” shall not include (a) reimbursement or other
obligations with respect to unmatured or undrawn, as applicable, Performance
Guarantees and (b) Indebtedness of the Borrower or any Subsidiary of the
Borrower that is owed to the Borrower or any Subsidiary of the Borrower.
“First Lien Agent” means Bank of America, N.A., in its capacity as
administrative agent and collateral agent under the First Lien Credit Documents,
or any successor administrative agent and/or collateral agent (or other
representative), as the case may be, under the First Lien Credit Documents.
“First Lien Credit Agreement” has the meaning specified in the introductory
paragraphs hereto.
“First Lien Credit Documents” means the First Lien Credit Agreement, the
Intercreditor Agreement and the other “Loan Documents” (as defined in the First
Lien Credit Agreement).
“First Lien Lenders” has the meaning specified in the introductory paragraphs
hereto.




-14-

--------------------------------------------------------------------------------





“First-Tier Foreign Subsidiary” mean a Foreign Subsidiary all or any portion of
whose Stock is owned directly by the Borrower or a Domestic Subsidiary that is a
Guarantor.
“Fiscal Quarter” means the fiscal quarter of the Borrower ending on March 31,
June 30, September 30 or December 31 of the applicable calendar year, as
applicable.
“Fiscal Year” means the fiscal year of the Borrower, which is the same as the
calendar year.
“Flood Requirement Standards” means, with respect to any parcel of owned Real
Property to be subject to a Mortgage, (a) the delivery to the Administrative
Agent of a completed “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each such parcel of owned real
property (together with a notice about special flood hazard area status and
flood disaster assistance duly executed by the applicable Loan Party relating to
such parcel of owned Real Property), (b) maintenance, if available, of fully
paid flood hazard insurance on all such owned Real Property that is located in a
special flood hazard area from such providers and on such terms and in such
amounts as required by Flood Disaster Protection Act, The National Flood
Insurance Reform Act of 1994 or as otherwise reasonably required by the
Administrative Agent and (c) delivery to the Administrative Agent of evidence of
such compliance in form and substance reasonably acceptable to the
Administrative Agent.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.
“Foreign Subsidiary Reorganization” means the transfer (whether by Asset Sale,
dividend, distribution, contribution, merger or otherwise), in a series of
transactions, of the Stock and Stock Equivalents of certain Foreign Subsidiaries
and Investments owned, directly or indirectly, by the Borrower among the
Borrower and its Subsidiaries; provided that:
(a)    both before and after giving effect thereto, no Default shall have
occurred and be continuing;
(b)    all of the Stock and Stock Equivalents of such Foreign Subsidiaries and
Investments owned, directly or indirectly, by the Borrower on the Closing Date
shall be owned, directly or indirectly, by the Borrower upon the completion
thereof (other than any such Stock, Stock Equivalents or Investments that are
retired or replaced);
(c)    any Stock, Stock Equivalents or Investments issued or made in connection
therewith, to the extent replacing Stock, Stock Equivalents or Investments
previously owned, directly or indirectly, by the Borrower on the Closing Date
shall be owned, directly or indirectly, by the Borrower upon the completion
thereof;
(d)    after giving effect thereto, the Borrower shall be in compliance with
Section 6.22 (including, without limitation, by pledging any Pledged Interests
issued by any First Tier Foreign Subsidiary owned by any Loan Party)




-15-

--------------------------------------------------------------------------------





(e)    in connection therewith, no assets owned by any Loan Party that is a
party to the Collateral Agreement, other than Stock and Stock Equivalents of
Foreign Subsidiaries, shall be transferred to any Person that is not a Loan
Party that is a party to the Collateral Agreement; provided that the foregoing
shall not prohibit Investments otherwise permitted by a provision of Section
7.03 other than Section 7.03(k).
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantors” means, collectively, each Wholly-Owned Domestic Subsidiary of the
Borrower listed on Schedule 1.01(b) hereto, and each other Person that is or
becomes a party to the Guaranty (including by execution of a Joinder Agreement
pursuant to Section 6.22), but expressly excludes all Captive Insurance
Subsidiaries and all Excluded Domestic Subsidiaries.
“Guaranty” means the Guaranty Agreement dated as of the Closing Date made by the
Guarantors in favor of the Administrative Agent for the benefit of the Secured
Parties, substantially in the form of Exhibit F, and any Joinder Agreement with
respect thereto.
“Guaranty Obligation” means, as applied to any Person, without duplication, any
direct or indirect liability, contingent or otherwise, of such Person with
respect to any Indebtedness of another Person, if the purpose of such Person in
incurring such liability is to provide assurance to the obligee of such
Indebtedness that such Indebtedness will be paid or discharged, or that any
agreement relating thereto will be complied with, or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof, including (a) the direct or indirect guaranty, endorsement (other than
for collection or deposit in the ordinary course of business), co‑making,
discounting with recourse or sale with recourse by such Person of Indebtedness
of another Person and (b) any liability of such Person for Indebtedness of
another Person through any agreement (contingent or otherwise) (i) to purchase,
repurchase or otherwise acquire such Indebtedness or any security therefor, or
to provide funds for the payment or discharge of such Indebtedness (whether in
the form of a loan, advance, stock purchase, capital contribution or otherwise),
(ii) to maintain the solvency or any balance sheet item, level of income or
financial condition of another Person, (iii) to make take‑or‑pay or similar
payments, regardless of non‑performance by any other party or parties to an




-16-

--------------------------------------------------------------------------------





agreement, (iv) to purchase, sell or lease (as lessor or lessee) property, or to
purchase or sell services, primarily for the purpose of enabling the debtor to
make payment of such Indebtedness or to assure the holder of such Indebtedness
against loss or (v) to supply funds to, or in any other manner invest in, such
other Person (including to pay for property or services irrespective of whether
such property is received or such services are rendered), if (and only if) in
the case of any agreement described under clause (b)(i), (ii), (iii), (iv) or
(v) above the primary purpose or intent thereof is to provide assurance to the
obligee of Indebtedness of any other Person that such Indebtedness will be paid
or discharged, or that any agreement relating thereto will be complied with, or
that any holder of such Indebtedness will be protected (in whole or in part)
against loss in respect thereof. The amount of any Guaranty Obligation shall be
equal to the amount of the Indebtedness so guaranteed or otherwise supported or,
if such amount is not stated or otherwise determinable, the maximum reasonable
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith. For the avoidance of doubt, the term “Guaranty Obligation”
shall not include reimbursement or other obligations with respect to unmatured
or undrawn, as applicable, Performance Guarantees.
“Immaterial Subsidiary” means any Subsidiary of the Borrower that, together with
its Subsidiaries, (a) contributed less than $1,000,000 to the EBITDA of the
Borrower and its Subsidiaries during the most recently-ended four-quarter period
of the Borrower (taken as a single period) and (b) as of any date of
determination has assets with an aggregate net book value of $1,000,000 or less.
“Indebtedness” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person evidenced by
promissory notes, bonds, debentures or similar instruments, (c) all matured
reimbursement obligations with respect to letters of credit, bankers’
acceptances, surety bonds, performance bonds, bank guarantees, and other similar
obligations, (d) all other obligations with respect to letters of credit,
bankers’ acceptances, surety bonds, performance bonds, bank guarantees and other
similar obligations, whether or not matured, other than unmatured or undrawn, as
applicable, obligations with respect to Performance Guarantees, (e) all
indebtedness for the deferred purchase price of property or services, other than
trade payables incurred in the ordinary course of business that are not overdue
by more than ninety days or are being disputed in good faith, (f) all
indebtedness of such Person created or arising under any conditional sale or
other title retention agreement (other than operating leases) with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (g) all Capital Lease Obligations of
such Person, (h) all Guaranty Obligations of such Person, (i) all obligations of
such Person to purchase, redeem, retire, defease or otherwise acquire for value
any Stock or Stock Equivalents of such Person, valued, in the case of redeemable
preferred stock, at the greater of its voluntary liquidation preference and its
involuntary liquidation preference plus accrued and unpaid dividends, (j) net
payments that such Person would have to make in the event of an early
termination as determined on the date Indebtedness of such Person is being
determined in respect of Swap Contracts of such Person and (k) all Indebtedness
of the type referred to above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien upon or in property (including accounts and general intangibles) owned
by such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness, but limited to the value of the property owned by
such Person securing such Indebtedness. For the avoidance of doubt, the term
“Indebtedness” shall not include reimbursement or other obligations with respect
to unmatured or undrawn, as applicable, Performance Guarantees.




-17-

--------------------------------------------------------------------------------





“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Initial A Loans” means the loans made by the Lenders on the Closing Date to the
Borrower pursuant to Section 2.01(a)(ii)(A).
“Initial A Loan Commitment” means, as to each Lender, the aggregate amount of
its Initial A Loans to the Borrower on the Closing Date, in an aggregate
principal amount not to exceed the amount listed opposite such Lender’s name on
Schedule 2.01 hereto under the heading “Initial A Loan Commitment”, as such
amount may be adjusted from time to time in accordance with this Agreement. The
aggregate amount of the Lenders’ Initial A Loan Commitments on the Closing Date
(immediately prior to the incurrence of the Initial A Loans on the Closing Date)
is $55,000,000.
“Initial A Loan Note” means a promissory note made by the Borrower in favor of a
Lender evidencing the Initial A Loan made by such Lender, substantially in the
form of Exhibit C-1.
“Initial B Loan” means the loans made by the Lenders on the Closing Date to the
Borrower pursuant to Section 2.01(a)(ii)(B).
“Initial B Loan Commitment” means, as to each Lender, the aggregate amount of
its Initial B Loans to the Borrower on the Closing Date, in an aggregate
principal amount not to exceed the amount listed opposite such Lender’s name on
Schedule 2.01 hereto under the heading “Initial B Loan Commitment”, as such
amount may be adjusted from time to time in accordance with this Agreement. The
aggregate amount of the Lenders’ Initial B Loan Commitments on the Closing Date
(immediately prior to the incurrence of the Initial B Loans on the Closing Date)
is $120,883,635.46.
“Initial B Loan Note” means a promissory note made by the Borrower in favor of a
Lender evidencing the Initial B Loan made by such Lender, substantially in the
form of Exhibit C-2.
“Initial Loans” has the meaning given to such term in the Recitals hereto.
“Initial Loan Commitment” means, as to each Lender, the aggregate amount of its
respective Initial A Loan Commitment plus its respective Initial B Loan
Commitment. The aggregate amount of the Lenders’ Initial Loan Commitments on the
Closing Date (immediately prior to the incurrence of the Initial Loans on such
date) is $175,883,635.46.
“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises and licenses.
“Intellectual Property Security Agreement” has the meaning given to such term in
the Collateral Agreement.




-18-

--------------------------------------------------------------------------------





“Intercompany Subordinated Debt Payment” means any payment or prepayment,
whether required or optional, of principal, interest or other charges on or with
respect to any Subordinated Debt of the Borrower or any Subsidiary of the
Borrower, so long as (a) such Subordinated Debt is owed to the Borrower or a
Subsidiary of the Borrower and (b) no Event of Default under Sections 8.01(a),
(b) or (f) shall have occurred and be continuing.
“Intercreditor Agreement” shall mean that certain Subordination and
Intercreditor Agreement, substantially in the form of Exhibit J, dated as of the
Closing Date (as amended, supplemented or otherwise modified in accordance with
the terms thereof), among the Administrative Agent (and its permitted successor
and assigns), the Loan Parties, the First Lien Agent (and its permitted
successor and assigns) and each additional representative party thereto from
time to time.
“Interest Coverage Ratio” means, with respect to the Borrower and its
Subsidiaries as of any day, the ratio of (a) EBITDA for the Borrower and its
Subsidiaries for the last four full Fiscal Quarters ending on or prior to such
day for which the financial statements and certificates required by Section
6.01(a) or 6.01(b) have been delivered to (b) the Cash Interest Expense of the
Borrower and its Subsidiaries for the last four full Fiscal Quarters ending on
or prior to such day for which the financial statements and certificates
required by Section 6.01(a) or 6.01(b) have been delivered.
“Interest Expense” means, for any Person for any period, total interest expense
of such Person and its Subsidiaries for such period, as determined on a
consolidated basis in conformity with GAAP and including, in any event (without
duplication for any period or any amount included in any prior period), (a) net
costs under Interest Rate Contracts for such period, (b) any commitment fee
(including, in the case of the Borrower or any of its Subsidiaries, the
commitment fees payable under the First Lien Credit Agreement) accrued, accreted
or paid by such Person during such period, (c) any fees and other obligations
(other than reimbursement obligations) with respect to letters of credit
(including, in respect of the Borrower or any of its Subsidiaries, any “Letter
of Credit Fee” as defined in the First Lien Credit Agreement) and bankers’
acceptances (whether or not matured) accrued, accreted or paid by such Person
for such period, (d) any fronting fee with respect to each “Letter of Credit”
issued under the First Lien Credit Agreement and (e) any facility fee
(including, in the case of the Borrower or any of its Subsidiaries, the facility
fees payable under the First Lien Credit Agreement) accrued, accreted or paid by
such Person during such period. For purposes of the foregoing, interest expense
shall (i) be determined after giving effect to any net payments made or received
by the Borrower or any Subsidiary with respect to interest rate Swap Contracts,
(ii) exclude interest expense accrued, accreted or paid by the Borrower or any
Subsidiary of the Borrower to the Borrower or any Subsidiary of the Borrower and
(iii) exclude credits to interest expense resulting from capitalization of
interest related to amounts that would be reflected as additions to property,
plant or equipment on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in conformity with GAAP. Notwithstanding the foregoing,
“Interest Expense” shall not include any interest expense related to the ARPA
litigation, as described in the Borrower’s Form 10-Q for the Fiscal Quarter
ended June 30, 2017.
“Interest Payment Date” means the last Business Day of each March, June,
September and December and the Maturity Date.
“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.




-19-

--------------------------------------------------------------------------------





“Investment” means, as to any Person, (a) any purchase or similar acquisition by
such Person of (i) any Security issued by, (ii) a beneficial interest in any
Security issued by, or (iii) any other equity ownership interest in, any other
Person, (b) any purchase by such Person of all or substantially all of the
assets of a business conducted by any other Person, or all or substantially all
of the assets constituting what is known to the Borrower to be the business of a
division, branch or other unit operation of any other Person, (c) any loan,
advance (other than deposits with financial institutions available for
withdrawal on demand, prepaid expenses, accounts receivable and similar items
made or incurred in the ordinary course of business) or capital contribution by
such Person to any other Person, including all Indebtedness of any other Person
to such Person arising from a sale of property by such Person other than in the
ordinary course of its business and (d) any Guaranty Obligation incurred by such
Person in respect of Indebtedness of any other Person. For the avoidance of
doubt, the term “Investment” shall not include reimbursement or other
obligations with respect to unmatured or undrawn, as applicable, Performance
Guarantees.
“Inventory” has the meaning specified in the Collateral Agreement.
“IRS” means the United States Internal Revenue Service.
“Joinder Agreement” means a joinder agreement, in form and substance
satisfactory to the Administrative Agent, with respect to the Guaranty or any
Security Instrument.
“Joint Venture” means any Person (a) in which the Borrower, directly or
indirectly, owns any Stock and Stock Equivalents of such Person and (b) that is
not a Subsidiary of the Borrower, provided that (i) the Administrative Agent, on
behalf of the Secured Parties, has a valid, perfected, second priority security
interest in the Stock and Stock Equivalents in such joint venture owned directly
by any Loan Party except where (x) the Constituent Documents of such joint
venture prohibit such a security interest to be granted to the Administrative
Agent or (y) such joint venture has incurred Non-Recourse Indebtedness the terms
of which either (A) require security interests in such Stock and Stock
Equivalents to be granted to secure such Non-Recourse Indebtedness or (B)
prohibit such a security interest to be granted to the Administrative Agent, and
(ii) no Loan Party shall, whether pursuant to the Constituent Documents of such
joint venture or otherwise, be under any Contractual Obligation to make
Investments or incur Guaranty Obligations after the Closing Date, or, if later,
at the time of, or at any time after, the initial formation of such joint
venture, that would be in violation of any provision of this Agreement.
“Landlord Lien Waiver” means a lien waiver signed by a landlord in such form as
is reasonably satisfactory to the Administrative Agent.
“Lender” has the meaning specified in the introductory paragraphs hereto.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.
“Leverage Ratio” means, with respect to the Borrower and its Subsidiaries as of
any day, the ratio of (a) Financial Covenant Debt of the Borrower and its
Subsidiaries determined on a consolidated basis in




-20-

--------------------------------------------------------------------------------





accordance with GAAP as of such day to (b) EBITDA for the Borrower and its
Subsidiaries for the last four full Fiscal Quarters ending on or prior to such
day for which the financial statements and certificates required by Section
6.01(a) or 6.01(b) have been delivered.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, charge, deposit arrangement, encumbrance, lien (statutory or other),
security interest or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever intended to assure
payment of any Indebtedness or the performance of any other obligation,
including any conditional sale or other title retention agreement, the interest
of a lessor under a Capital Lease and any financing lease having substantially
the same economic effect as any of the foregoing, and the filing of any
effective financing statement under the UCC or comparable law of any
jurisdiction naming the owner of the asset to which such Lien relates as debtor.
“Liquidity” means at any time the sum of (a) unrestricted cash and Cash
Equivalents of the Borrower and the other Loan Parties, subject to a Control
Agreement in favor of the Administrative Agent (excluding any “Cash Collateral”
as defined in the First Lien Credit Agreement), provided that such cash shall
not be required to be subject to a Control Agreement prior to the expiration of
the period granted to establish such accounts by the Administrative Agent on
Schedule 6.27 hereto, (b) unrestricted cash and Cash Equivalents of the non-Loan
Parties in an amount not to exceed $50,000,000 and (c) (i) after the Closing
Date and during the Relief Period, the “Relief Period Sublimit” (as defined in
the First Lien Credit Agreement) less the aggregate outstanding principal amount
of “Revolving Credit Loans” as defined in, and outstanding under, the First Lien
Credit Agreement and (ii) other than during the Relief Period, the “Revolving
Credit Facility”, less “Total Outstandings”, in each case, as defined in the
First Lien Credit Agreement.
“Loans” means the Initial Loans and the Delayed Draw Loan.
“Loan Documents” means this Agreement, each Note, the Guaranty, the Delayed Draw
Escrow Agreement, each Security Instrument, each Joinder Agreement, each
Committed Loan Notice, the Intercreditor Agreement and all other instruments and
documents heretofore or hereafter executed or delivered to or in favor of the
Administrative Agent or any Lender in connection with the Loans made and
transactions contemplated by this Agreement.
“Loan Parties” means, collectively, the Borrower, each Guarantor and any other
Person (other than a Lender) providing Collateral pursuant to any Security
Instrument.
“Make-Whole Premium” means an amount equal to the sum of (i) 5.0% of the
principal amount of all outstanding Loans plus (ii) the present value on the
applicable Calculation Date of all required remaining scheduled interest
payments due on the Loans on such Calculation Date through the first anniversary
of the Closing Date (excluding accrued but unpaid interest to, but excluding the
Calculation Date) computed using a discounted rate equal to the Treasury Rate as
of such Calculation date plus 50 basis points.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent), or condition (financial or otherwise) of the Borrower
and its Subsidiaries taken as a whole; (b) a material impairment of the rights
and remedies of the Administrative Agent or any Lender under any Loan Document
or of the ability of any Loan Party to perform its obligations under any Loan
Document to which it is a party; or (c) a material adverse




-21-

--------------------------------------------------------------------------------





effect upon the legality, validity, binding effect or enforceability against any
Loan Party of any Loan Document to which it is a party.
“Material Intellectual Property” has the meaning specified in the Collateral
Agreement.
“Material Real Property” means, any parcel of real property located in the
United States and owned by any Loan Party that has a Fair Market Value in excess
of $1,000,000; provided that the Administrative Agent may agree in its sole
discretion to exclude from this definition any parcel of real property (and/or
the buildings and contents therein) that is located in a special flood hazard
area as designated by any federal Governmental Authority.
“Material Subsidiary” means, as of any date of determination, any Subsidiary of
the Borrower that (a) has assets that represent more than 10% of the
consolidated GAAP value of the assets of the Borrower and its Subsidiaries,
inclusive of the subject Subsidiary, as of such date or (b) contributed more
than 10% of the EBITDA of the Borrower and its Subsidiaries, inclusive of the
subject Subsidiary, during the most recently-ended four-quarter period of the
Borrower (taken as a single period), or (c) with respect to any new Person
acquired or created by the Borrower, (i) would have contributed more than 10% of
the EBITDA of the Borrower and its Subsidiaries, inclusive of the subject
Subsidiary, on a pro forma basis as of the last day of the most recently ended
four-quarter period of the Borrower (taken as a single period) or (ii) held more
than 10% of the consolidated GAAP value of the assets of the Borrower and its
Subsidiaries, inclusive of the subject Subsidiary, as of such date, or (d) owns,
directly or indirectly, Stock or Stock Equivalents in one or more other
Subsidiaries of the Borrower that, when aggregated with such Subsidiary, (i)
contributed more than 10% of the EBITDA of the Borrower and its Subsidiaries,
inclusive of the subject Subsidiary, during the most recently ended four-quarter
period of the Borrower (taken as single period) or (ii) held more than 10% of
the consolidated GAAP value of the assets of the Borrower and its Subsidiaries,
inclusive of the subject Subsidiary, as of such date.
“Maturity Date” means December 30, 2020.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgagee Policies” has the meaning specified in Section 4.01(a)(iv)(B).
“Mortgaged Properties” mean, initially, (a) each parcel of Real Property and the
improvements thereto specified on Schedule 4.01(a)(iii) (except to the extent
the Administrative Agent agrees, as provided in such definition, to exclude any
such parcel (and/or the buildings and contents therein) from the definition of
Material Real Property) and (b) shall include each other parcel of Material Real
Property and improvements thereto with respect to which a Mortgage is granted
pursuant to Section 6.23.
“Mortgages” mean the fee or leasehold mortgages or deeds of trust, assignments
of leases and rents and other security documents (including any such document
delivered in connection with the Original First Lien Credit Agreement and
remaining in place in connection with this Agreement) granting a Lien on any
Mortgaged Property to secure the Obligations, each in form and substance
reasonably satisfactory to the Administrative Agent, as the same may be amended,
supplemented, replaced or otherwise modified from time to time in accordance
with this Agreement.




-22-

--------------------------------------------------------------------------------





“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Borrower, any of its Subsidiaries, any
Guarantor or any ERISA Affiliate has any obligation or liability, contingent or
otherwise.
“Net Cash Proceeds” means:
(a)    with respect to any Asset Sale by, or Recovery Event of, the Borrower or
any of its Subsidiaries, the excess, if any, of (i) the sum of cash and Cash
Equivalents received in connection with such transaction (including any cash or
Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount of any Indebtedness that
is secured by the applicable asset and that is required to be repaid in
connection with such transaction (other than Indebtedness under the Loan
Documents), (B) the reasonable out-of-pocket expenses incurred by the Borrower
or such Subsidiary in connection with such transaction and (C) Taxes actually
paid or withheld or reasonably expected to be paid or withheld within the
twenty-four month period following the date of the relevant transaction (and Tax
distributions or payments under a Tax sharing agreement with respect thereto) in
connection with such Asset Sale or Recovery Event (including any Taxes paid or
withheld or reasonably expected to be paid or withheld within the twenty-four
month period following the date of the relevant transaction as a result of any
gain recognized in connection therewith or any repatriation of the resulting
cash or Cash Equivalents to the United States); provided that, if the amount of
any estimated taxes pursuant to subclause (C) exceeds the amount of taxes
actually required to be paid in cash in respect of such Asset Sale or Recovery
Event, the aggregate amount of such excess shall constitute Net Cash Proceeds;
and
(b)    with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any of its Subsidiaries, the excess of (i) the sum of the cash and
Cash Equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, and other reasonable and customary
out-of-pocket expenses and Taxes incurred by the Borrower or such Subsidiary in
connection therewith.
“Non-Cash Consideration” means the Fair Market Value of non-cash consideration
received by the Borrower or a Subsidiary in connection with an Asset Sale less
the amount of cash or Cash Equivalents received in connection with a subsequent
sale of or collection on such Non-Cash Consideration.
“Non-Loan Parties” means, collectively, the Subsidiaries that are not Loan
Parties.
“Non-Recourse Indebtedness” means Indebtedness of a Joint Venture or Subsidiary
of the Borrower (in each case that is not a Loan Party) (a) that, if it is
incurred by a Subsidiary of the Borrower, is on terms and conditions reasonably
satisfactory to the Administrative Agent, (b) that is not, in whole or in part,
Indebtedness of any Loan Party (and for which no Loan Party has created,
maintained or assumed any Guaranty Obligation) and for which no holder thereof
has or could have upon the occurrence of any contingency, any recourse against
any Loan Party or the assets thereof (other than (i) the Stock or Stock
Equivalents issued by the Joint Venture or Subsidiary that is primarily
obligated on such Indebtedness that are owned by a Loan Party and (ii) a
requirement that a Loan Party make an Investment of equity in such Joint Venture
in connection with the terms of such Indebtedness), (c) owing to an unaffiliated
third-party (which for the avoidance of doubt does not include the Borrower, any
Subsidiary thereof, any other Loan




-23-

--------------------------------------------------------------------------------





Party, any Joint Venture (or owner of any interest therein) and any Affiliate of
any of them) and (d) the source of repayment for which is expressly limited to
(i) the assets or cash flows of such Subsidiary or Joint Venture and (ii) the
Stock and Stock Equivalents of such Subsidiary or Joint Venture securing such
Indebtedness in compliance with the provisions of clause (b) above.
“Note” means an Initial A Loan Note, an Initial B Loan Note or a Delayed Draw
Note.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 10.13).
“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Performance Guarantee” of any Person means (a) any letter of credit, bankers
acceptance, surety bond, performance bond, bank guarantee or other similar
obligation issued for the account of such Person to support only trade payables
or nonfinancial performance obligations of such Person, (b) any letter of
credit, bankers acceptance, surety bond, performance bond, bank guarantee or
other similar obligation issued for the account of such Person to support any
letter of credit, bankers acceptance, surety bond, performance bond, bank
guarantee or other similar obligation issued for the account of a Subsidiary, a
Joint Venture or a Consortium of such Person to support only trade payables or
non-financial performance obligations of such Subsidiary, Joint Venture or
Consortium, and (c) any parent company guarantee or other direct or indirect




-24-

--------------------------------------------------------------------------------





liability, contingent or otherwise, of such Person with respect to trade
payables or non-financial performance obligations of a Subsidiary, a Joint
Venture or a Consortium of such Person, if the purpose of such Person in
incurring such liability is to provide assurance to the obligee that such
contractual obligation will be performed, or that any agreement relating thereto
will be complied with.
“Permit” means any permit, approval, authorization, license, variance or
permission required from a Governmental Authority under any applicable
Requirements of Law.
“Permitted Acquisition” means, the Acquisition of an Acquired Entity; provided
that:
(a)    such Acquisition was approved by the board of directors of such Acquired
Entity;
(b)    the Acquired Entity shall be in an Eligible Line of Business;
(c)    the Borrower and its Subsidiaries shall comply with Sections 6.22 and
6.23, as applicable, within the time periods set forth in such Sections;
(d)    at the time of such transaction:
(i)    both before and after giving effect thereto, no Default shall have
occurred and be continuing;
(ii)    the Borrower would be in compliance with the Leverage Ratio set forth in
Section 7.16(b) for the applicable measurement period as of the last day of the
most recently completed four Fiscal Quarter period ended prior to such
transaction for which the financial statements and certificates required by
Section 6.01(a) or 6.01(b) have been delivered, after giving pro forma effect to
such transaction and to any other event occurring after such period as to which
pro forma recalculation is appropriate as if such transaction had occurred as of
the first day of such period (assuming, for purposes of pro forma compliance
with Section 7.16(b), that the maximum Leverage Ratio permitted at the time by
such Section was in fact 0.25 to 1.00 more restrictive than the Leverage Ratio
actually provided for in such Section at such time); and
(iii)    if the purchase price for such Acquisition is in excess of $50,000,000,
the Borrower shall have delivered (prior to or simultaneously with the closing
of such Acquisition) a certificate of a Responsible Officer, certifying as to
the foregoing and containing reasonably detailed calculations in support
thereof, in form and substance reasonably satisfactory to the Administrative
Agent; and
(e)    if (i) the Borrower is a party to such transaction, it shall be a
surviving entity thereof and shall continue as the Borrower hereunder, and (ii)
if any party to any such transaction is a Guarantor, the surviving entity of
such transaction shall either be a Guarantor or become a Guarantor pursuant to
Section 6.22.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Platform” has the meaning specified in Section 6.01.




-25-

--------------------------------------------------------------------------------





“Pledged Interests” means (a) the Stock and Stock Equivalents of each of the
existing or hereafter organized or acquired direct Domestic Subsidiaries of a
Loan Party; and (b) 65% of the Voting Stock (or if the relevant Person shall own
less than 65% of such Voting Stock, then 100% of the Voting Stock owned by such
Person) and 100% of the nonvoting Stock and Stock Equivalents of each existing
or hereafter organized or acquired First-Tier Foreign Subsidiary; provided that
Pledged Interests shall not include any Stock or Stock Equivalents in (i) any
Captive Insurance Subsidiary, (ii) any Joint Venture to the extent that the
Constituent Documents of such Joint Venture prohibit such a security interest to
be granted to the Administrative Agent, or (iii) any Subsidiary that is not a
Loan Party or any Joint Venture to the extent that such Joint Venture or
Subsidiary has incurred Non-Recourse Indebtedness the terms of which either (A)
require security interests in such Stock and Stock Equivalents to be granted to
secure such Non-Recourse Indebtedness or (B) prohibit such a security interest
to be granted to the Administrative Agent; provided, further, that the Pledged
Interests (x) shall not include, in the aggregate, more than 65% of the “stock
entitled to vote” (within the meaning of Treasury Regulation Section
1.956-2(c)(2)) of any Foreign Subsidiary of any Person (taking into account any
stock of such Foreign Subsidiary that may be deemed to be pledged for U.S.
federal income tax purposes as a result of a pledge of Stock or Stock
Equivalents in a Disregarded Entity), (y) shall not include any Stock or Stock
Equivalents of a Foreign Subsidiary owned by any Person other than the Borrower
or a Guarantor, and (z) shall not include any Stock or Stock Equivalents of any
Excluded Domestic Subsidiary.
“Prepayment Event” means:
(a)    (i) any Asset Sale (other than an Asset Sale permitted by any of Section
7.04(a), (b), (c), (e), (f), (g), (h), (j), (k) or (l)), (ii) any sale and
leaseback transaction (whether or not permitted by Section 7.13) resulting in
aggregate Net Cash Proceeds in excess of $3,000,000 for any single transaction
or a series of related transactions or (iii) any Recovery Event; or
(b)    the incurrence by the Borrower or any of its Subsidiaries of any
Indebtedness, other than Indebtedness permitted under Section 7.01.
“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Loans of such Lender at such time and
the denominator of which is the amount of the Loans at such time; provided that
when used with respect to Commitments, Loans and interest under any facility,
“Pro Rata Share,” shall mean, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments and Loans of such Lender at
such time and the denominator of which is the amount of the aggregate
Commitments and Loans of all Lenders at such time.
“Projections” means those financial projections prepared by management of the
Borrower consisting of balance sheets, income statements and cashflow statements
of the Borrower and its Subsidiaries delivered to the First Lien Agent by the
Borrower on the Closing Date.
“Public Lender” has the meaning specified in Section 6.01.
“Purchase Price” means the portion of the proceeds of the Initial A Loans in an
aggregate amount equal to $50,883,635.46 used on the Closing Date by the
Borrower to purchase the Purchased Shares.




-26-

--------------------------------------------------------------------------------





“Purchased Shares” means 4,834,822 shares of the common stock of the Borrower,
representing all of the Stock or Stock Equivalents of Borrower held by the
Initial Lender immediately prior to the Closing Date, and purchased by the
Borrower pursuant to that certain Stock Purchase Agreement dated August 9, 2017,
between the Borrower and the Initial Lender.
“Rabbi Trust” means a “rabbi trust” or other similar arrangement established by
the Borrower or any of its Subsidiaries to hold assets in connection with an
employee benefit plan or arrangement.
“Real Property” means all Mortgaged Property and all other real property owned
or leased from time to time by any Loan Party or any of its Subsidiaries.
“Recipient” means the Administrative Agent or any Lender.
“Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any taking or condemnation proceeding
relating to any asset of the Borrower or any Subsidiary resulting in aggregate
Net Cash Proceeds in excess of $3,000,000 for any single transaction or a series
of related transactions.
“Register” has the meaning specified in Section 10.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Release” means, with respect to any Person, any release, spill, emission,
leaking, pumping, injection, deposit, disposal, discharge, dispersal, leaching
or migration, in each case, of any Contaminant into the indoor or outdoor
environment or into or out of any property owned by such Person, including the
movement of Contaminants through or in the air, soil, surface water, ground
water or property and, in each case, in violation of Environmental Law.
“Relief Period” means the period commencing on the Closing Date and terminating
on the Relief Period Termination Date. For the avoidance of doubt, only one
Relief Period may occur during the term of this Agreement, and no Relief Period
may be in effect after the first date on which the Relief Period Termination
Date occurs.
“Relief Period Termination Date” means the date, which may be no earlier than
the date of delivery of the Compliance Certificate for the fiscal quarter of the
Borrower ending December 31, 2018, on which the Borrower has made a written
request for the termination of the Relief Period, and has attached thereto a
certification (including reasonably detailed calculations with respect thereto)
demonstrating that (a) the Senior Leverage Ratio (calculated as of the last day
of the most recent Fiscal Quarter ending on or prior to such day for which the
financial statements and certificates required by Section 6.01(a) or 6.01(b)
have been delivered) is not greater than 2.25 to 1.00 and (b) the Interest
Coverage Ratio (calculated as of the last day of the most recent Fiscal Quarter
ending on or prior to such day for which the financial statements and
certificates required by Section 6.01(a) or 6.01(b) have been delivered) is not
less than 4.00 to 1.00.
“Remedial Action” means all actions required by any applicable Requirement of
Law to (a) clean up, remove, treat or in any other way address any Contaminant
in the indoor or outdoor environment, (b)




-27-

--------------------------------------------------------------------------------





prevent the Release or threat of Release or minimize the further Release so that
a Contaminant does not migrate or endanger or threaten to endanger public health
or welfare or the indoor or outdoor environment or (c) perform pre remedial
studies and investigations and post remedial monitoring and care.
“Renewable Contracts Funding Costs” means cash amounts in excess of $100,000,000
paid by the Borrower or its Subsidiaries under renewable contracts relating to
the Vølund Projects.
“Request for Credit Extension” means with respect to a Borrowing a Committed
Loan Notice.
“Required Lenders” means at any time, Lenders having Loans and undrawn Delayed
Draw Commitments representing more than 50.0% of the aggregate principal amount
of all outstanding Loans and undrawn Delayed Draw Commitments at such time.
“Requirement of Law” means, with respect to any Person, the common law and all
federal, state, local and foreign laws, rules and regulations, orders,
judgments, decrees and other determinations of any Governmental Authority or
arbitrator, applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or controller of a Loan Party and, solely for
purposes of notices given for Borrowings of Loans, any other officer or employee
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent (which such notice shall include a specimen
signature and incumbency confirmation reasonably satisfactory to the
Administrative Agent). Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
“Restricted Payment” means (a) any dividend, distribution or any other payment
whether direct or indirect, on account of any Stock or Stock Equivalents of the
Borrower or any of its Subsidiaries now or hereafter outstanding, except a
dividend payable solely in Stock or Stock Equivalents (other than Disqualified
Stock) or a dividend or distribution payable solely to the Borrower or one or
more Guarantors, (b) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Stock or Stock Equivalents of the Borrower or any of its Subsidiaries now or
hereafter outstanding other than one payable solely to the Borrower or one or
more Guarantors and (c) any payment or prepayment of principal, premium (if
any), interest, fees (including fees to obtain any waiver or consent in
connection with any Indebtedness) or other charges on, or redemption, purchase,
retirement, defeasance, sinking fund or similar payment with respect to, any
Subordinated Debt of the Borrower or any other Loan Party, other than any
Intercompany Subordinated Debt Payment or any required payment, prepayment,
redemption, retirement, purchases or other payments, in each case to the extent
permitted to be made by the terms of such Subordinated Debt.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.
“Same Day Funds” means with respect to disbursements and payments in Dollars,
immediately available funds.




-28-

--------------------------------------------------------------------------------





“Sanction(s)” means any sanction or trade embargo imposed, administered or
enforced at the time of determination by the United States Government (including
without limitation, OFAC), the United Nations Security Council, the European
Union, Her Majesty’s Treasury or other relevant sanctions authority exercising
jurisdiction over the Borrower or its Subsidiaries from time to time, the
violation of which constitutes a violation of the law of the United States or,
as to any Subsidiary that is organized under the laws of any non-United States
jurisdiction, the law of that jurisdiction.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Parties” means, collectively, the Administrative Agent and the Lenders,
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05, and the other Persons the Obligations owing to
which are or are purported to be secured by the Collateral under the terms of
the Security Instruments.
“Security” means any Stock, Stock Equivalent, voting trust certificate, bond,
debenture, promissory note or other evidence of Indebtedness, whether secured,
unsecured, convertible or subordinated, or any certificate of interest, share or
participation in, or any temporary or interim certificate for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing, but shall not include any evidence of the Obligations.
“Security Instruments” means, collectively, the Collateral Agreement, the
Mortgages, each Intellectual Property Security Agreement, and all other
agreements (including Joinder Agreements, Control Agreements, supplements,
collateral assignments and similar agreements), instruments and other documents,
whether now existing or hereafter in effect, pursuant to which the Borrower, any
Subsidiary or other Person (other than a Lender) shall grant or convey to the
Administrative Agent (for the benefit of the Secured Parties) a Lien in, or any
other Person shall acknowledge any such Lien in, property as security for all or
any portion of the Obligations or any other obligation under any Loan Document.
“Senior Leverage Ratio” means, with respect to the Borrower and its Subsidiaries
as of any day, the ratio of (a) Financial Covenant Debt (other than the
Indebtedness incurred hereunder) of the Borrower and its Subsidiaries determined
on a consolidated basis in accordance with GAAP as of such day to (b) EBITDA for
the Borrower and its Subsidiaries for the last four full Fiscal Quarters ending
on or prior to such day for which the financial statements and certificates
required by Section 6.01(a) or 6.01(b) have been delivered.
“Solvent” means, with respect to any Person, that the value of the assets of
such Person (both at fair value and present fair saleable value) is, on the date
of determination, greater than the total amount of liabilities (including
contingent and unliquidated liabilities) of such Person as of such date and
that, as of such date, such Person is able to pay all liabilities of such Person
as such liabilities are expected to mature and does not have unreasonably small
capital for its then current business activities. In computing the amount of
contingent or unliquidated liabilities at any time, such liabilities shall be
computed at the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
“Stock” means shares of capital stock (whether denominated as common stock or
preferred stock), partnership or membership interests, equity participations or
other equivalents (regardless of how designated)




-29-

--------------------------------------------------------------------------------





of or in a corporation, partnership, limited liability company or similar
business entity, whether voting or non‑voting.
“Stock Equivalents” means all securities convertible into or exchangeable for
Stock and all warrants, options or other rights to purchase or subscribe for any
Stock, whether or not presently convertible, exchangeable or exercisable.
“Subordinated Debt” means Indebtedness of the Borrower or any of its
Subsidiaries that is, by its terms, expressly subordinated to the prior payment
of any of the Obligations pursuant to subordination terms and conditions
reasonably satisfactory to the Administrative Agent. The terms of any
Subordinated Debt may permit Intercompany Subordinated Debt Payments.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person; provided that any reference herein or in any other Loan Document
to a “Subsidiary” of the Borrower shall exclude any Person whose financial
statements are not consolidated with the financial statements of the Borrower in
accordance with GAAP. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
“Swap Contract” means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Tax Affiliate” means, with respect to any Person, (a) any Subsidiary of such
Person, and (b) any Affiliate of such Person with which such Person files or is
eligible to file consolidated U.S. federal income tax returns or consolidated,
combined, unitary or similar tax returns for state, local or foreign tax
purposes.
“Tax Return” has the meaning specified in Section 5.08.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.




-30-

--------------------------------------------------------------------------------





“Title IV Plan” means an “employee pension benefit plan” (as defined by Section
3(2) of ERISA), other than a Multiemployer Plan, covered by Title IV of ERISA or
Section 412 of the Code, and to which the Borrower, any of its Subsidiaries, any
Guarantor or any ERISA Affiliate has any obligation or liability (contingent or
otherwise).
“Total Outstandings” means the aggregate Outstanding Amount of all Loans.
“Treasury Rate” means, as of any Calculation Date, the yield to maturity as of
such Calculation Date of United States Treasury securities with a constant
maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15(519) that has become publicly available at least two
Business Days prior to the Calculation Date (or, if such Statistical Release is
no longer published, any publicly available source of similar market data)) most
nearly equal to the period from the Calculation Date to the first anniversary of
the Closing Date, based on the weekly average yield on actively traded United
States Treasury securities adjusted to a constant maturity of one year.
“UCC” has the meaning specified in the Collateral Agreement.
“United States” and “U.S.” mean the United States of America.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(f)(ii)(B)(III).
“Vølund Projects” means projects related to the manufacture, construction,
maintenance and operation of renewable energy plants in the United Kingdom,
Denmark, Sweden and other Scandinavian countries by Babcock & Wilcox Vølund A/S,
an indirect Subsidiary of the Borrower, and/or one or more Subsidiaries or
affiliates of Babcock & Wilcox Vølund A/S.
“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or similar
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the happening of any contingency).
“Wholly-Owned” means, in respect of any Subsidiary of any Person, a circumstance
where all of the Stock of such Subsidiary (other than director’s qualifying
shares, and the like, as may be required by applicable law) is owned by such
Person, either directly or indirectly through one or more Wholly-Owned
Subsidiaries thereof.
“Withdrawal Liability” means, with respect to the Borrower, any of its
Subsidiaries or any Guarantor, the aggregate liability incurred (whether or not
assessed) with respect to all Multiemployer Plans pursuant to Section 4201 of
ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.




-31-

--------------------------------------------------------------------------------






1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Constituent Document) shall be construed as referring to
such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the audited financial statements for the
Fiscal Year ended December 31, 2016, except as otherwise specifically prescribed
herein. Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Borrower and its Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 and FASB ASC 470-20 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) on financial liabilities shall be disregarded.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good




-32-

--------------------------------------------------------------------------------





faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. Without limiting the foregoing, leases (including leases
entered into or renewed after the Closing Date) shall be classified and
accounted for (and the interest component thereof calculated) on a basis
consistent with that reflected in the audited financial statements for the
Fiscal Year ended December 31, 2016 for all purposes of this Agreement,
notwithstanding any change in GAAP relating thereto, unless the parties hereto
shall enter into a mutually acceptable amendment addressing such changes, as
provided for above.
(c)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

1.04    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05    [Reserved].

1.06    [Reserved].

1.07    Times of Day; Rates.
(a)    Unless otherwise specified, all references herein to times of day shall
be references to Eastern time (daylight or standard, as applicable).
(b)    The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.

ARTICLE II.    
THE COMMITMENTS AND BORROWINGS

2.01    The Loans.
(a)    Subject to the terms and conditions set forth in Section 4.01 hereof,
each Initial Lender severally agrees to make to the Borrower on the Closing Date
(i) Loans (the “Initial A Loans”) denominated in Dollars in an aggregate
principal amount not to exceed the amount listed opposite such Lender’s name on
Schedule 2.01 hereto under the heading “Initial A Loan Commitment” and (ii)
Loans (the “Initial B Loans”) denominated in Dollars in an aggregate principal
amount not to exceed the amount listed opposite




-33-

--------------------------------------------------------------------------------





such Lender’s name on Schedule 2.01 hereto under the heading “Initial B Loan
Commitment”. Amounts borrowed under Section 2.01(a) and repaid or prepaid may
not be reborrowed.
(b)    Upon the satisfaction or waiver of the conditions precedent specified in
Section 4.02, and, if applicable, the Delayed Draw Escrow Agreement, each Lender
with a Delayed Draw Commitment severally agrees to make a loan (the “Delayed
Draw Loan”) to the Borrower, and the Borrower hereby directs each Lender to pay
to the Delayed Draw Escrow Agent, in Dollars, an aggregate principal amount
equal to the amount listed opposite such Lender’s name on Schedule 2.01 hereto
under the heading “Delayed Draw Commitment”. The Borrower may only make one
Borrowing under the Delayed Draw Commitment, which shall be advanced on any
Business Day during the period from the Business Day immediately following the
Closing Date until the Delayed Draw Commitment Expiration Date (the “Delayed
Draw Availability Period”). Amounts borrowed under this Section 2.01(b) and
repaid or prepaid may not be reborrowed. The Borrowing of the Delayed Draw Loan
shall be in an aggregate principal amount equal to the full undrawn portion of
the Delayed Draw Commitment. Upon the Borrowing of the Delayed Draw Loan, the
Delayed Draw Commitment of each Lender shall be permanently reduced by the
amount so funded by such Lender, and upon the Delayed Draw Commitment Expiration
Date the Delayed Draw Commitments of all Lenders shall be reduced to zero.

2.02    Borrowings of Loans.
(a)    Each Borrowing shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent, which may be given by a Committed Loan Notice. Each
such notice must be received by the Administrative Agent not later than (i) the
Closing Date, in respect of the Initial Loans and (ii) 1:00 p.m. ten (10)
Business Days (or such shorter period as the Administrative Agent may agree in
its sole discretion) prior to the requested date of the Borrowing of the Delayed
Draw Loan.
(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Pro Rata Share of the
Loans. In the case of a Borrowing, each Lender shall make the amount of its Loan
available to the Administrative Agent in Same Day Funds at the Administrative
Agent’s Office not later than (i) 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice so long as such Committed Loan Notice was
received prior to the Business Day specified for such Borrowing in such
Committed Loan Notice:
(i)    In respect of the Initial Loans to be borrowed on the Closing Date, upon
satisfaction of the applicable conditions set forth in Section 4.01, the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent by wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower.
(ii)    In respect of the Delayed Draw Loan, upon the satisfaction or waiver of
the conditions set forth in Section 4.02 and, if applicable, the Delayed Draw
Escrow Agreement, the Administrative Agent shall make the proceeds of the
Delayed Draw Loan available to the Delayed Draw Escrow Agent on the Business Day
specified in the applicable Committed Loan Notice (the “Delayed Draw Funding
Date”) by causing an amount of Same Day Funds in Dollars to be deposited in the
Delayed Draw Escrow Account. From time to time following the Delayed Draw
Funding Date, subject to the terms and conditions, if any, contained in the
Delayed Draw Escrow Agreement,




-34-

--------------------------------------------------------------------------------





the Borrower may withdraw amounts from the Delayed Draw Escrow Account from time
to time only for the purposes specified in Section 5.13.

2.03    [Reserved].

2.04    [Reserved].

2.05    Prepayments.
(a)    Optional.
(i)    The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Loans in whole or in part without premium
(except as set forth in Section 2.17) or penalty; provided that (i) such notice
must be in a form acceptable to the Administrative Agent and be received by the
Administrative Agent not later than 11:00 a.m. at least three (3) Business Days
prior to any date of prepayment the Loans; and (ii) any prepayment of the Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof or, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Class(es) of Loans to be prepaid. The Administrative Agent
will promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Pro Rata Share of such prepayment. If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Each prepayment made pursuant to this Section 2.05(a) shall be applied
(i) first to the outstanding principal amount of the Initial B Loans as of such
date and (ii) thereafter, pro rata to the outstanding principal of the Initial A
Loans and the Delayed Draw Loan (if any), as of such date and payment shall be
made to the appropriate Lenders in accordance with their respective Pro Rata
Share as of such date.
(ii) Notwithstanding anything to the contrary, no prepayment of Loans shall be
made pursuant to this Section 2.05(a), if such prepayment is prohibited by the
Intercreditor Agreement.
(b)    Mandatory.
(i)    Subject to Subsection 2.05(b)(vi), in the event, and on each occasion,
that any Net Cash Proceeds are received by or on behalf of the Borrower or any
of its Subsidiaries in respect of any Prepayment Event, the Borrower shall,
within five (5) Business Days after such Net Cash Proceeds are received (or, in
the case of a Prepayment Event described in clause (b) of the definition of the
term “Prepayment Event”, on or before the next succeeding Business Day following
the occurrence of such Prepayment Event), prepay the Loans in an aggregate
amount equal to 100% of the amount of such Net Cash Proceeds (such mandatory
prepayments to be applied as set forth in clause (ii) below); provided that, in
the case of any event described in clause (a) of the definition of the term
“Prepayment Event”, so long as no Default shall have occurred and be continuing
and notice of the intent to utilize the reinvestment provisions of this proviso
is provided to the Administrative Agent prior to the date such prepayment would
otherwise be required to be made, if the Borrower and/or any of its Subsidiaries
invests (or commits to invest) the Net Cash Proceeds from such event (or a
portion thereof) within 365 days after receipt of such Net Cash Proceeds in
assets used or useful in the business of the Borrower and its Subsidiaries, then
no prepayment shall be required pursuant




-35-

--------------------------------------------------------------------------------





to this paragraph in respect of such Net Cash Proceeds from such Prepayment
Event (or the applicable portion of such Net Cash Proceeds, if applicable, with
any balance required to be utilized to prepay the Loans in accordance with this
provision) except to the extent of any such Net Cash Proceeds therefrom that
have not been so invested (or committed to be invested) by the end of such
365-day period (or if committed to be so invested within such 365-day period,
have not been so invested within 18 months after the date of receipt of such Net
Cash Proceeds), at which time a prepayment shall be required in an amount equal
to such Net Cash Proceeds that have not been so invested.
(ii)    Unless otherwise agreed to by the Lenders (including pursuant to the
Intercreditor Agreement), each prepayment of the Loans pursuant to Section
2.05(b)(i) shall be applied ratably (1) first to the outstanding principal
amount of the Initial B Loans as of such date, (2) second, pro rata to the
outstanding principal of the Initial A Loans and the Delayed Draw Loan (if any),
as of such date and payment shall be made to the appropriate Lenders in
accordance with their respective Pro Rata Share as of such date, and (3)
thereafter the amount, if any, remaining after the repayment in full of the
Loans may be retained by the Borrower for use in the ordinary course of its
business.
(iii)    The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Loans required to be made pursuant this Section 2.05(b)
at least three (3) Business Days prior to the date of such prepayment. Each such
notice shall specify the date of such prepayment and provide a reasonably
detailed calculation of the aggregate amount of such prepayment to be made by
the Borrower. Except as provided in Section 2.17, each mandatory prepayment of
Loans shall be without premium or penalty. The Administrative Agent will
promptly notify each Lender of the contents of the Borrower’s prepayment notice
and of such Lender’s Pro Rata Share of the prepayment. Each Lender may reject
all or a portion of its Pro Rata Share of any mandatory prepayment (such
declined amounts, the “Declined Proceeds”) of Loans required to be made pursuant
to clause (b)(i) of this Section 2.05(b) by providing written notice (each, a
“Rejection Notice”) to the Administrative Agent and the Borrower no later than
5:00 p.m., New York time, two (2) Business Days after the date of such Lender’s
receipt of notice from the Administrative Agent regarding such prepayment. Each
Rejection Notice from a given Lender shall specify the principal amount of the
mandatory repayment of Loans to be rejected by such Lender. If a Lender fails to
deliver a Rejection Notice to the Administrative Agent within the time frame
specified above or such Rejection Notice fails to specify the principal amount
of the Loans to be rejected, any such failure will be deemed an acceptance of
the total amount of such mandatory prepayment of Loans. Any Declined Proceeds
remaining shall be retained by the Borrower (or the applicable Restricted
Subsidiary) and may be applied by the Borrower or such Restricted Subsidiary in
any manner not prohibited by this Agreement.
(iv)    All prepayments under this Section 2.05 shall be accompanied by all
accrued and unpaid interest thereon.
(v)    Notwithstanding anything to the contrary contained in any other provision
of this Section 2.05(b), to the extent any mandatory prepayment required
pursuant to Section 2.05(b)(i) (without giving effect to this Section
2.05(b)(v)) is attributable to a Prepayment Event by a Foreign Subsidiary of the
Borrower or an Excluded Domestic Subsidiary, no such prepayment (or a portion
thereof) shall be required to be made if either (A) such prepayment (or portion
thereof, or dividend or distribution to facilitate such prepayment) shall, at
the time it is required to be made, be prohibited




-36-

--------------------------------------------------------------------------------





by applicable Requirement of Law (including by reason of financial assistance,
corporate benefit, restrictions on upstreaming or transfer of cash intra group
and the fiduciary and statutory duties of the directors of relevant
Subsidiaries), provided that the Borrower and its Subsidiaries shall make
commercially reasonable efforts with respect to such Requirement of Law to
permit such prepayment (or portion thereof, or dividend or distribution to
facilitate such prepayment) in accordance therewith (it being understood that
such efforts shall not require (x) any expenditure in excess of a nominal amount
of funds or (y) modifications to the organizational or tax structure of the
Borrower and its Subsidiaries to permit such prepayment (or portion thereof, or
dividend or distribution to facilitate such prepayment)), or (B) a Restricted
Payment or other distribution is reasonably necessary (notwithstanding the Loan
Parties’ commercially reasonable efforts to make such mandatory prepayment
without making such Restricted Payment or other distribution) in connection with
such prepayment (or portion thereof) and the Borrower determines in good faith
that the Borrower or any Subsidiary would incur a material liability in respect
of Taxes (including any withholding tax) in connection with making such
Restricted Payment or other distribution (outside of any taxes applicable to
such Prepayment Event that both (x) are deducted in calculating the Net Cash
Proceeds thereof and (y) would be incurred even if no such Restricted Payment or
other distribution were made). Notwithstanding anything in the preceding
sentence to the contrary, in the event the limitations or restrictions described
therein cease to apply to any prepayment (or portion thereof, or dividend or
distribution to facilitate such prepayment) required under Section 2.05(b)(i),
the Borrower shall make such prepayment in an amount equal to the lesser of (x)
the amount of such prepayment previously required to have been made without
having given effect to such limitations or restrictions and (y) the amount of
cash and Cash Equivalents on hand at such time, in each case, less the amount by
which the Net Cash Proceeds from the Prepayment Event were previously used for
the permanent repayment of Indebtedness (including any reductions in commitments
related thereto).
(vi)    Notwithstanding anything to the contrary, no prepayment of Loans shall
be required pursuant to this Section 2.05(b), (x) if such prepayment is
prohibited by the Intercreditor Agreement or (y) prior to the “Discharge of
First Priority Obligations” (as defined in the Intercreditor Agreement) if such
amounts are applied to prepay the “First Priority Obligations” (as defined in
the Intercreditor Agreement), as required by the First Lien Credit Agreement.

2.06    Termination or Reduction of Commitments.
(a)    The Initial Loan Commitment of each Lender on the Closing Date shall be
automatically and permanently reduced to $0 upon the making of such Lender’s
Initial Loans to the Borrower pursuant to Section 2.01(a)(ii).
(b)    The Borrower shall have the right at any time and from time to time, upon
three (3) Business Days’ prior written notice to the Administrative Agent, (or
such shorter period of time agreed to by the Administrative Agent in its sole
discretion), to terminate the Delayed Draw Commitments in whole or in part,
without premium or penalty. Any partial termination of the Delayed Draw
Commitments shall be (i) in an amount not less than $1,000,000 and (ii)
allocated ratably among the Lenders with a Delayed Draw Commitment at such time.
Any termination of the Delayed Draw Commitments pursuant to this Section 2.06(b)
shall be permanent, and the Delayed Draw Commitments so terminated may not be
reinstated.




-37-

--------------------------------------------------------------------------------






2.07    Repayment of Loans.
The Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of all Loans made to the Borrower outstanding on such date.

2.08    Interest.
(a)    The Initial Loans (other than the Redemption Amount) shall bear upfront
interest in an amount equal to 2.00% of the aggregate principal amount thereof,
such upfront interest to be due and payable on the Closing Date.
(b)    The Delayed Draw Loan shall bear upfront interest in an amount equal to
1.50% of the aggregate principal amount thereof, such upfront interest to be due
and payable on the Delayed Draw Funding Date.
(c)    The Delayed Draw Commitments shall bear upfront interest in an amount
equal to 0.50% of the aggregate undrawn principal amount thereof, such upfront
interest to be due and payable on the Closing Date.
(d)    Subject to the provisions of subsection (d) below, each Initial Loan and
the Delayed Draw Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date (which, for the avoidance of doubt,
for the Delayed Draw Loan shall be the Delayed Draw Funding Date) at a rate per
annum equal to the Applicable Rate.
(e)    (f)    If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest equal to
the Default Rate to the fullest extent permitted by applicable Requirements of
Law.
(i)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at the Default Rate to the fullest extent permitted by applicable
Requirements of Law.
(ii)    Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clauses 2.08(b)(i) and (b)(ii) above), the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at the Default Rate to the fullest extent permitted by
applicable Requirements of Law.
(iii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(g)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.




-38-

--------------------------------------------------------------------------------






2.09     [Reserved].

2.10    Computation of Interest and Fees.
(a)    All computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

2.11    Evidence of Debt.
(a)    Borrowings made by each Lender shall be evidenced by one or more accounts
or records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. Subject to Section 10.06(c), the accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Loans made by the Lenders
to the Borrower and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Promptly after the request
of any Lender to the Borrower made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender (through the Administrative
Agent), in the case of its Initial Loans, an Initial A Loan Note or Initial B
Loan Note, as applicable, and in the case of the Delayed Draw Loan, a Delayed
Draw Note, which Notes shall evidence such Lender’s Loans to the Borrower in
addition to such accounts or records. Each Lender may attach schedules to a Note
and endorse thereon the date, Class thereof (if applicable), amount and maturity
of its Loans and payments with respect thereto.

2.12    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrower shall be made free and
clear and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein. Without limiting the generality of the
foregoing, the Administrative Agent may require that any payments due under this
Agreement be made in the United States. The Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
after 2:00 p.m. shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. If any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.




-39-

--------------------------------------------------------------------------------





(b)    (i)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in Same Day Funds with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at the Applicable Rate. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Borrowing set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans, and to make payments pursuant to Section 10.04(c) are several and
not joint. The failure of any Lender to make any Loan, or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Section
10.04(c).




-40-

--------------------------------------------------------------------------------





(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(f)    Insufficient Funds. Subject to the application of Section 8.03 by its
terms, if at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, toward payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, toward payment of principal Borrowings then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal Borrowings then due to such parties.

2.13    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
and accrued interest thereon greater than its Pro Rata Share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
from the other Lenders participations in the Loans or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by or on behalf of the Borrower pursuant to and in accordance
with the express terms of this Agreement or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than an assignment to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
Section shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.14    [Reserved].

2.15    [Reserved].

2.16    [Reserved].




-41-

--------------------------------------------------------------------------------






2.17    Prepayment Premium.
Each (i) prepayment of the Loans pursuant to Section 2.05(a) or Section
2.05(b)(i) or (ii) acceleration following the occurrence and during the
continuance of an Event of Default (the date of such prepayment or acceleration,
the “Calculation Date”) that occurs (A) on or prior to the first anniversary of
the Closing Date, shall be subject to payment of the Make-Whole Premium; (B) on
or after the first anniversary of the Closing Date but prior to the second
anniversary of the Closing Date, shall be accompanied by a prepayment premium
equal to 3.00% of the principal amount of the Loans so prepaid or accelerated,
(c) on or after the second anniversary of the Closing Date but prior to the
third anniversary of the Closing Date, shall be accompanied by a prepayment
premium equal to 2.00% of the principal amount of the Loans so prepaid or
accelerated and (d) on or after the third anniversary of the Closing Date, shall
be made at par. The Borrower acknowledges that the Lenders shall suffer damages
on account of the early payment of the Loans and that the prepayment premiums
specified in this Section 2.17 are reasonable calculations of the lost profits
of the Lenders holding the Loans in view of the difficulties and impracticality
of determining actual damages resulting from prepayment.

ARTICLE III.    
TAXES, YIELD PROTECTION AND ILLEGALITY

3.01    Taxes.
(a)    For purposes of this Section 3.01, and the term “Requirements of Law”
includes FATCA.
(b)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Requirements of Law. If any applicable
Requirements of Law (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to subsection (f) below.
(ii)    If any Loan Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment made hereunder or
under any other Loan Document, then (A) the Administrative Agent shall withhold
or make such deductions as are determined in the good faith discretion of the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (f) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction for Indemnified Taxes been made.




-42-

--------------------------------------------------------------------------------





(iii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Requirements of Law other than the Code to withhold or deduct any
Taxes from any payment made hereunder or under any other Loan Document, then (A)
such Loan Party or the Administrative Agent, as required by such Requirements of
Law as determined in the good faith discretion of such Loan Party or the
Administrative Agent (as applicable), shall withhold or make such deductions as
are determined by it to be required based upon the information and documentation
it has received pursuant to subsection (f) below, (B) such Loan Party or the
Administrative Agent, to the extent required by such Requirements of Law, shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with such Requirements of Law, and (C) to the extent
that the withholding or deduction is made on account of Indemnified Taxes, the
sum payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction for Indemnified Taxes been made.
(c)    Payment of Other Taxes by the Borrower. The Loan Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable
Requirements of Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.
(d)    Tax Indemnifications. (i) Each of the Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability (setting forth in reasonable detail the
basis and calculation of such payment or liability) delivered to the Borrower by
a Lender (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error. Notwithstanding anything to the contrary in this Agreement or
any other Loan Document, the Loan Parties are not indemnifying any Person for
Excluded Taxes, except to the extent provided in the immediately succeeding
sentence. Each of the Loan Parties shall jointly and severally indemnify the
Administrative Agent, within 10 days after demand therefor, for any amount which
a Lender for any reason fails to pay indefeasibly to the Administrative Agent as
required pursuant to Section 3.01(d)(ii) below. Upon making such payment to the
Administrative Agent, the Borrower shall be subrogated to the rights of the
Administrative Agent pursuant to Section 3.01(d)(ii) below against the
applicable defaulting Lender (other than the right of set off pursuant to the
last sentence of Section 3.01(d)(ii)).
(i)    Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (y) the Administrative Agent and the
Loan Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 10.06(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Loan Parties, as applicable, against any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent or a
Loan Party in connection




-43-

--------------------------------------------------------------------------------





with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii).
(e)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Requirements of Law to
report such payment or other evidence of such payment reasonably satisfactory to
the Borrower or the Administrative Agent, as the case may be.
(f)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Requirements of Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), and the
Administrative Agent shall deliver to the Borrower on or prior to the date it
becomes the Administrative Agent under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower), properly completed and
executed copies of IRS Form W-9 certifying that such Lender (or the
Administrative Agent, as applicable) is exempt from U.S. federal backup
withholding tax;




-44-

--------------------------------------------------------------------------------





(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, properly completed and executed copies of IRS
Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, properly completed and executed copies of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;
(II)    Properly completed and executed copies of IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is neither a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, nor a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
properly completed and executed copies of IRS Form W-8BEN or W-8BEN-E, as
applicable; or
(IV)    to the extent a Foreign Lender is not the beneficial owner, properly
completed and executed copies of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or W-8BEN-E, as applicable, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit H-4 on behalf of each such
direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), properly completed and executed copies of any other form prescribed by
applicable Requirements of Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable Requirements of
Law to




-45-

--------------------------------------------------------------------------------





permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Requirements of Law and at such time or times reasonably requested
by the Borrower or the Administrative Agent such documentation prescribed by
applicable Requirements of Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(iii)    Each Lender and the Administrative Agent agrees that if any form or
certification it previously delivered pursuant to this Section 3.01 expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.01 (including by
the payment of additional amounts pursuant to this Section 3.01), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection (g), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this subsection (g) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This subsection (g) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(h)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
of all of the Lenders and the repayment, satisfaction or discharge of all other
Obligations.




-46-

--------------------------------------------------------------------------------






ARTICLE IV.    
CONDITIONS PRECEDENT

4.01    Conditions to Closing Date. The effectiveness of this Agreement
(including the implementation of the Delayed Draw Commitments) and the
obligation of each Lender to make its Initial Loans on the Closing Date are each
subject to the satisfaction (or waiver) of the following conditions precedent:
(a)    The Administrative Agent’s receipt of the following on or prior to the
Closing Date), each of which shall be originals, telecopies or electronic images
(e.g., “pdf” or “tif”) (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the Borrower (to
the extent applicable), each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance reasonably satisfactory to the Administrative
Agent and each of the Lenders:
(i)    a Committed Loan Notice in respect of the Initial Loans being borrowed on
the Closing Date;
(ii)    executed counterparts of this Agreement;
(iii)    executed counterparts of the Guaranty;
(iv)    the Intercreditor Agreement, duly executed by each of the Loan Parties
and the First Lien Agent;
(v)    the Third Amendment, duly executed by each of the Loan Parties, the First
Lien Agent and the First Lien Lenders party thereto;
(vi)    executed counterparts of each Security Instrument to be entered into by
any Loan Party on or prior to the Closing Date, duly executed by each Loan Party
party thereto, together with:
(A)    certificates representing the certificated Pledged Interests pledged
under the Collateral Agreement, and accompanied by undated stock or other
transfer powers executed in blank, which delivery requirement may be satisfied
by delivery to the Administrative Agent or to the First Lien Agent, as bailee
for the Administrative Agent, in accordance with the Intercreditor Agreement,
(B)    proper financing statements in form appropriate for filing under the
Uniform Commercial Code of all jurisdictions that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created under the
Collateral Agreement, covering the Collateral described therein,
(C)    completed requests for information, dated on or before the Closing Date,
listing all effective financing statements filed in the jurisdictions referred
to in clause (B) above that name any Loan Party as debtor, together with copies
of such financing statements, and




-47-

--------------------------------------------------------------------------------





(D)    evidence of the completion of all other actions, recordings and filings
of or with respect to the Security Instruments to be entered into on the Closing
Date, that the Administrative Agent may deem necessary or desirable in order to
perfect the Liens created thereby (including receipt of duly executed payoff
letters and UCC-3 termination statements, if any), and
(E)    such Intellectual Property Security Agreements as the Administrative
Agent may deem necessary or desirable in order to perfect, or provide notice of,
the Liens created under the Collateral Agreement in intellectual property
Collateral, in form appropriate for filing with the United States Patent and
Trademark Office or the United States Copyright Office;
(vii)    an Initial A Loan Note and/or an Initial B Loan Note, as applicable,
executed by the Borrower in favor of each Lender requesting Notes;
(viii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of the Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and each other Loan
Document to which such Loan Party is, or is to be, a party;
(ix)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing and in good standing in its
jurisdiction of organization;
(x)    a favorable opinion of (A) Jones Day, counsel to the Borrower and (B)
each local counsel to the Loan Parties listed on Schedule 4.01(a)(viii) for the
jurisdictions indicated on such schedule, in each case addressed to the
Administrative Agent and each Lender, in form and substance reasonably
satisfactory to the Administrative Agent and the Lenders and addressing such
matters concerning this Agreement, the Loan Parties and the Loan Documents to be
executed on the Closing Date as the Administrative Agent may reasonably request;
(xi)    a certificate of a Responsible Officer of the Borrower either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by each Loan Party and the validity
against each Loan Party of each of the Loan Documents to which such Loan Party
is a party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;
(xii)    a certificate of the chief financial officer or treasurer of the
Borrower certifying that as of the Closing Date (A) all of the representations
and warranties in this Agreement are true and correct in all material respects
(or, to the extent any such representation and warranty is modified by a
materiality or Material Adverse Effect standard, in all respects) as of such
date (except to the extent that such representations and warranties expressly
relate to an earlier date, in which case they shall be true and correct in all
material respects (or, to the extent any such representation and warranty is
modified by a materiality or Material Adverse Effect standard, in all respects)
as of such earlier date), (B) no Default shall exist, or would result from the
occurrence of the Closing Date and the




-48-

--------------------------------------------------------------------------------





Borrowing of the Loans hereunder and (C) that since December 31, 2016, there
have not occurred any facts, circumstances, changes, developments or events
which, individually or in the aggregate, have constituted or would reasonably be
expected to result in, a Material Adverse Effect;
(xiii)    a solvency certificate, executed by a Responsible Officer of the
Borrower in form and substance reasonably acceptable to the Administrative
Agent;
(xiv)    such documentation and other information with respect to the Loan
Parties required under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act, that has reasonably been
requested by the Administrative Agent and the Lenders;
(xv)    audited financial statements for the fiscal years ended December 31,
2014, December 31, 2015 and December 31, 2016 and any unaudited quarterly
financial statements of the Borrower and its Subsidiaries for any fiscal quarter
ending after December 31, 2016 and at least 45 days prior to the Closing Date;
(xvi)    evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect, together with the
certificates of insurance or other appropriate documentation, naming the
Administrative Agent, on behalf of the Secured Parties, as an additional insured
or loss payee, as the case may be, under all insurance policies (including flood
insurance policies) maintained with respect to the assets and properties of the
Loan Parties that constitute Collateral;
(xvii)    a perfection certificate, substantially in the form of Exhibit I; and
(xviii)    a list setting forth each of the Borrower’s subsidiaries that are
CFCs for which the “applicable earnings”, of a CFC (the “Reference CFC”) and the
“applicable earnings” of any other CFC through which the Borrower holds the
shares of the Reference CFC are, in the aggregate, less than $5,000,000. For the
purposes of this clause (b)(vi), the term “applicable earnings” has the same
meaning as in section 956(b)(1) of the Internal Revenue Code and the term “CFC”
means any direct or indirect subsidiary of Company that is treated as a
‘controlled foreign corporation’ within the meaning of section 957(a) of the
Internal Revenue Code.
(b)    All fees and expenses required to be paid hereunder to the Administrative
Agent and the Lenders shall have been paid, or shall be paid substantially
concurrently with the Borrowing of the Loans on the Closing Date. Unless waived
by the Administrative Agent, the Borrower shall have paid all reasonable
out-of-pocket fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent invoiced at least two (2) Business Days prior to the Closing Date (with
reasonable and customary supporting documentation), plus such additional amounts
of such fees, charges and disbursements as shall constitute its reasonable
estimate of such fees, charges and disbursements incurred or to be incurred by
it through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrower and the
Administrative Agent).
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each




-49-

--------------------------------------------------------------------------------





document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02    Conditions to Funding of Delayed Draw Loan. The obligation of each
Lender to make a Delayed Draw Loan on the Delayed Draw Funding Date is subject
to the satisfaction (or waiver) of the following conditions precedent:
(a)    The representations and warranties made by any Loan Party contained
herein or in any other Loan Document shall be true and correct in all material
respects (or, to the extent any such representation and warranty is modified by
a materiality or Material Adverse Effect standard, in all respects) as of such
date (except to the extent that such representations and warranties expressly
relate to an earlier date, in which case they shall be true and correct in all
material respects (or, to the extent any such representation and warranty is
modified by a materiality or Material Adverse Effect standard, in all respects)
as of such earlier date),
(b)    No Default or Event of Default shall exist or would result from such
proposed Borrowing of Delayed Draw Loan or the application of the proceeds
thereof,
(c)    The Administrative Agent shall have received the Committed Loan Notice
required by Section 2.02(a), and
(d)    The Borrower shall have delivered to the Administrative Agent a
certificate, signed by the chief financial officer or treasurer of the Borrower,
demonstrating that cash payments made by the Borrower or its Subsidiaries in
respect of the renewable contracts relating to the Vølund Projects have exceeded
$100,000,000.
The request for the Borrowing of the Delayed Draw Loan hereunder shall be deemed
to be a representation and warranty by the Borrower on the date of such
Borrowing as to the facts specified in this Section 4.02.

ARTICLE V.    
REPRESENTATIONS AND WARRANTIES
To induce the Lenders and the Administrative Agent to enter into this Agreement,
the Borrower represents and warrants each of the following to the Lenders and
the Administrative Agent, on and as of the Closing Date and the making of the
Loans on the Closing Date or on any other date required by any Loan Document
(with references in this Article V (other than Sections 5.03, 5.04 and 5.05) to
“Subsidiaries” to exclude Captive Insurance Subsidiaries):



5.01    Corporate Existence, Compliance with Law. Each of the Borrower and the
Borrower’s Subsidiaries (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) is duly
qualified to do business as a foreign corporation and in good standing under the
laws of each jurisdiction where such qualification is necessary, except where
the failure to be so qualified or in good standing would not have a Material
Adverse Effect, (c) has all requisite corporate or other organizational power
and authority and the legal right to own, pledge, mortgage and operate its
properties, to lease the property it operates under lease and to conduct its
business as now or currently proposed to be




-50-

--------------------------------------------------------------------------------





conducted, (d) is in compliance with its Constituent Documents, (e) is in
compliance with all applicable Requirements of Law except where the failure to
be in compliance would not, individually or in the aggregate, have a Material
Adverse Effect and (f) has all necessary licenses, permits, consents or
approvals from or by, has made all necessary filings with, and has given all
necessary notices to, each Governmental Authority having jurisdiction, to the
extent required for such ownership, operation and conduct, except for licenses,
permits, consents, approvals, filings or notices that can be obtained or made by
the taking of ministerial action to secure the grant or transfer thereof or the
failure of which to obtain or make would not, in the aggregate, have a Material
Adverse Effect.

5.02    Corporate Power; Authorization; Enforceable Obligations.
(a)    The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party and the consummation of the transactions
contemplated thereby:
(i)    are within such Loan Party’s corporate, limited liability company,
partnership or other organizational powers;
(ii)    have been duly authorized by all necessary corporate, limited liability
company or partnership action, including the consent of shareholders, partners
and members where required;
(iii)    do not and will not (A) contravene such Loan Party’s or any of its
Subsidiaries’ respective Constituent Documents, (B) violate any other
Requirement of Law applicable to such Loan Party (including Regulations T, U and
X of the FRB), or any order or decree of any Governmental Authority or
arbitrator applicable to such Loan Party, (C) conflict with or result in the
breach of, or constitute a default under, or result in or permit the termination
or acceleration of, any lawful Contractual Obligation of such Loan Party or any
of its Subsidiaries, other than in the case of this clause (C) any such
conflict, breach, default, termination or acceleration that could not reasonably
be expected to have a Material Adverse Effect, or (D) result in the creation or
imposition of any Lien upon any property of such Loan Party or any of its
Subsidiaries, other than those in favor of the Secured Parties pursuant to the
Security Instruments; and
(iv)    do not require the consent of, authorization by, approval of, notice to,
or filing or registration with, any Governmental Authority or any other Person,
other than (A) routine tax filings, of which the failure to so file will not
result in any Loan Document being unenforceable against, or the performance of
any Loan Document being impaired in any way with respect to, any Loan Party, (B)
those listed on Schedule 5.02 or that have been or will be, prior to the Closing
Date, obtained or made, copies of which have been or will be delivered to the
Administrative Agent pursuant to Section 4.01(a), and each of which on the
Closing Date will be in full force and effect and, (C) with respect to the
Collateral, filings required to perfect the Liens created by the Security
Instruments.
(b)    This Agreement has been, and each of the other Loan Documents will have
been upon delivery thereof pursuant to the terms of this Agreement, duly
executed and delivered by each Loan Party who is a party thereto. This Agreement
is, and the other Loan Documents will be, when delivered, the legal, valid and
binding obligation of each Loan Party who is a party thereto, enforceable
against such Loan Party in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or




-51-

--------------------------------------------------------------------------------





other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

5.03    Ownership of Borrower; Subsidiaries.
(a)    All of the outstanding capital stock of the Borrower is validly issued,
fully paid and non-assessable.
(b)    Set forth on Schedule 5.03 is a complete and accurate list showing, as of
the Closing Date, all Subsidiaries of the Borrower and, as to each such
Subsidiary, the jurisdiction of its organization, the number of shares of each
class of Stock authorized (if applicable), the number outstanding on the Closing
Date, the number and percentage of the outstanding shares of each such class
owned (directly or indirectly) by the Borrower. Except as set forth on Schedule
5.03, as of the Closing Date no Stock of any Subsidiary of the Borrower is
subject to any outstanding option, warrant, right of conversion or purchase of
any similar right. Except as set forth on Schedule 5.03, as of the Closing Date
all of the outstanding Stock of each Subsidiary of the Borrower owned (directly
or indirectly) by the Borrower has been validly issued, is fully paid and
non-assessable (to the extent applicable) and is owned by the Borrower or a
Subsidiary of the Borrower, free and clear of all Liens (other than (i) Liens
permitted under Section 7.02 and (ii) the Lien in favor of the Secured Parties
created pursuant to the Security Instruments), options, warrants, rights of
conversion or purchase or any similar rights. Except as set forth on Schedule
5.03, as of the Closing Date neither the Borrower nor any such Subsidiary is a
party to, or has knowledge of, any agreement restricting the transfer or
hypothecation of any Stock of any such Subsidiary, other than the First Lien
Credit Documents and the Loan Documents and, with respect to any Subsidiary that
is not a Wholly-Owned Subsidiary, the Constituent Documents of such Subsidiary.
The Borrower does not own or hold, directly or indirectly, any Stock of any
Person other than such Subsidiaries and Investments permitted by Section 7.03.

5.04    Financial Statements.
(a)    The interim unaudited financial statements for the Borrower and its
Subsidiaries for the most-recently ended Fiscal Quarter, copies of which have
been furnished to each Lender, fairly present in all material respects, subject
to the absence of footnote disclosure and normal recurring year-end audit
adjustments, the consolidated financial condition of the Borrower and its
Subsidiaries as at such dates and the consolidated results of the operations of
the Borrower and its Subsidiaries for the period ended on such dates, all in
conformity with GAAP.
(b)    The audited consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of the Fiscal Year ended December 31, 2016, and the
related statements of income and cash flows of the Borrower and its Subsidiaries
for such Fiscal Year, copies of which have been furnished to each Lender, (i)
were prepared in conformity with GAAP and (ii) fairly present in all material
respects, the consolidated financial condition of the Borrower and its
Subsidiaries as at the date indicated and the consolidated results of their
operations and cash flow for the period indicated in conformity with GAAP
applied on a basis consistent with prior years (except for changes with which
the Borrower’s Accountants shall concur and that shall have been disclosed in
the notes to the financial statements).
(c)    Except as set forth on Schedule 5.04, neither the Borrower nor any of its
Subsidiaries has, as of the Closing Date, any material obligation, contingent
liability or liability for taxes, long-term leases




-52-

--------------------------------------------------------------------------------





(other than operating leases) or unusual forward or long-term commitment that is
not reflected in the financial statements referred to in clause (b) above and
not otherwise permitted by this Agreement.
(d)    The Projections have been prepared by the Borrower taking into
consideration past operations of its business, and reflect projections for the
period beginning approximately January 1, 2018 and ending approximately December
31, 2020 on a Fiscal Year by Fiscal Year basis. The Projections are based upon
estimates and assumptions stated therein, all of which the Borrower believes, as
of the Closing Date, to be reasonable in light of current conditions and current
facts known to the Borrower (other than any necessary adjustments due to fees
payable in accordance herewith) and, as of the Closing Date, reflect the
Borrower’s good faith estimates of the future financial performance of the
Borrower and its Subsidiaries and of the other information projected therein for
the periods set forth therein.

5.05    Material Adverse Change. Since December 31, 2016, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to result in a Material Adverse Effect.

5.06    Solvency. Both before and after giving effect to (a) the Initial Loans
to be made or extended on the Closing Date or such other date as Loans requested
hereunder are made or extended, (b) the disbursement of the proceeds of such
Loans pursuant to the instructions of the Borrower, (c) the consummation of the
transactions contemplated hereby and (d) the payment and accrual of all
transaction costs in connection with the foregoing, the Loan Parties, taken as a
whole, are Solvent.

5.07    Litigation. Except as set forth on Schedule 5.07, there are no pending
or, to the knowledge of the Borrower, threatened actions, investigations or
proceedings against the Borrower or any of its Subsidiaries before any court,
Governmental Authority or arbitrator other than those that, in the aggregate,
would not reasonably be expected to have a Material Adverse Effect. Schedule
5.07 lists all litigation pending against any Loan Party as of the Closing Date
that, if adversely determined, could be reasonably expected to have a Material
Adverse Effect.

5.08    Taxes. All federal income and other material tax returns, reports and
statements (collectively, the “Tax Returns”) required to be filed by the
Borrower or any of its Subsidiaries have been filed with the appropriate
Governmental Authorities in all jurisdictions in which such Tax Returns are
required to be filed, all such Tax Returns are true and correct in all material
respects, and all material taxes, charges and other impositions reflected
therein or otherwise due and payable have been paid prior to the date on which
any fine, penalty, interest, late charge or loss may be added thereto for
non-payment thereof except where contested in good faith and by appropriate
proceedings if adequate reserves therefor have been established on the books of
the Borrower or such Subsidiary in conformity with GAAP. The Borrower and each
of its Subsidiaries have withheld and timely paid to the respective Governmental
Authorities all material amounts required to be withheld.

5.09    Full Disclosure. Any information prepared or furnished by or on behalf
of any Loan Party and delivered to the Lenders in writing in connection with
this Agreement or the consummation of the transactions contemplated hereunder or
thereunder (in each case, taken as a whole) does not, as of the time of delivery
of such information, contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein or
herein not misleading; provided that to the extent any such information was
based upon, or constituted, a forecast or projection, such Loan Party represents




-53-

--------------------------------------------------------------------------------





only, in respect of such projection or forecast, that it acted in good faith and
utilized reasonable assumptions and due care in the preparation of such
information.

5.10    Margin Regulations. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U of the FRB), and no proceeds of any Loan will be
used to purchase or carry any such margin stock or to extend credit to others
for the purpose of purchasing or carrying any such margin stock in contravention
of Regulation T, U or X of the FRB.

5.11    No Burdensome Restrictions; No Defaults.
(a)    Neither the Borrower nor any of its Subsidiaries (i) is a party to any
Contractual Obligation (x) the compliance with which could reasonably be
expected to have a Material Adverse Effect or (y) the performance of which by
any party thereof would result in the creation of a Lien (other than a Lien
permitted under Section 7.02) on the property or assets of any party thereof or
(ii) is subject to any charter restriction that could reasonably be expected to
have a Material Adverse Effect.
(b)    Neither the Borrower nor any of its Subsidiaries is in default under or
with respect to any Contractual Obligation owed by it, other than, in either
case, those defaults that would not reasonably be expected to have a Material
Adverse Effect.
(c)    No Default has occurred and is continuing.

5.12    Investment Company Act. None of the Borrower or any Subsidiary is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940.

5.13    Use of Proceeds.
(a)    The proceeds of the Initial A Loans are being used by the Borrower on the
Closing Date only to (i) prepay the Borrower’s loans outstanding under the First
Lien Credit Agreement on the Closing Date and (ii) pay the Purchase Price for
the Purchased Shares;
(b)    The proceeds of the Initial B Loans are being used by the Borrower on the
Closing Date only to (i) prepay the Borrower’s loans outstanding under the First
Lien Credit Agreement on the Closing Date and (ii) pay fees and expenses in
connection with this Agreement and the related transactions; and
(c)    The proceeds of the Delayed Draw Loan shall be used only for Renewable
Contracts Funding Costs.

5.14    Insurance. All policies of insurance of any kind or nature currently
maintained by the Borrower or any of its Subsidiaries, including policies of
fire, theft, product liability, public liability, property damage, other
casualty, employee fidelity, workers’ compensation and employee health and
welfare insurance, are in full force and effect and are of a nature and provide
such coverage as is sufficient and as is customarily carried by businesses of
the size and character of such Person.




-54-

--------------------------------------------------------------------------------






5.15    Labor Matters.
(a)    There are no strikes, work stoppages, slowdowns or lockouts pending or,
to the Borrower’s knowledge, threatened against or involving the Borrower, any
of its Subsidiaries or any Guarantor, other than those that, in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.
(b)    There are no unfair labor practices, grievances or complaints pending,
or, to the Borrower’s knowledge, threatened, against or involving the Borrower,
any of its Subsidiaries or any Guarantor, nor, to the Borrower’s knowledge, are
there any unfair labor practices, arbitrations or grievances threatened
involving the Borrower, any of its Subsidiaries or any Guarantor, other than
those that if resolved adversely to the Borrower, such Subsidiary or such
Guarantor, as applicable, would not reasonably be expected to have a Material
Adverse Effect.

5.16    ERISA.
(a)    Each Employee Benefit Plan that is intended to qualify under Section 401
of the Code (i) (x) has received a favorable determination letter, or is subject
to a favorable opinion letter, from the IRS indicating that such Employee
Benefit Plan is so qualified and any trust created under any Employee Benefit
Plan is exempt from tax under the provisions of Section 501 of the Code, (y) is
substantially similar to an “employee benefit plan” as defined in Section 3(3)
of ERISA that is, or was, sponsored, maintained, or contributed to by a former
ERISA Affiliate that received such a favorable determination letter or opinion
letter prior to the Spinoff, or (z) is the subject of an application for such a
favorable determination letter or opinion letter that is currently being
processed by the IRS, and (ii) to the knowledge of the Borrower, nothing has
occurred subsequent to the issuance of such determination or opinion letter, as
applicable, which would cause such Employee Benefit Plan to lose its qualified
status or that would cause such trust to become subject to tax, except where
such failures could not reasonably be expected to have a Material Adverse
Effect.
(b)    The Borrower, each of its Subsidiaries, each Guarantor and each of their
respective ERISA Affiliates is in material compliance with all applicable
provisions and requirements of ERISA, the Code and applicable Employee Benefit
Plan provisions with respect to each Employee Benefit Plan except for
non-compliances that would not reasonably be expected to have a Material Adverse
Effect.
(c)    There are no pending or, to the best knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Employee Benefit Plan that could reasonably be expected to have a
Material Adverse Effect.
(d)    There has been no, nor is there reasonably expected to occur, any ERISA
Event other than those that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.
(e)    Except (i) to the extent required under Section 4980B of the Code or
similar state laws, and (ii) with respect to which the aggregate liability,
calculated on a FAS 106 basis as of December 31, 2016, does not exceed
$10,000,000, no Employee Benefit Plan provides health or welfare benefits
(through the purchase of insurance or otherwise) to any retired or former
employees, consultants or directors (or their dependents) of the Borrower, any
of its Subsidiaries, any Guarantor or any of their respective ERISA Affiliates.




-55-

--------------------------------------------------------------------------------





(f)    With respect to each retirement savings scheme or arrangement mandated by
a government other than the United States (a “Foreign Government Scheme or
Arrangement”) and with respect to each employee benefit plan maintained or
contributed to by the Borrower or any of its Subsidiaries, that is not subject
to United States law (a “Foreign Plan”), except as could not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect:
(i)    Any employer contributions required by law or the terms of any Foreign
Government Scheme or Arrangement or any Foreign Plan have been made, or if
applicable, accrued, in accordance with normal accounting practices of the
jurisdiction in which such plan is maintained;
(ii)    The Fair Market Value of the assets of each funded Foreign Plan that is
required to be funded, or the liability of each insurer for any Foreign Plan
funded through insurance or the book reserve established for any Foreign Plan,
together with any accrued contributions, is sufficient to procure or provide for
the accrued benefit obligations, as of the date hereof, with respect to all
current and former participants in such Foreign Plan according to the actuarial
assumptions and valuations most recently used to account for such obligations in
accordance with applicable generally accepted accounting principles of the
jurisdiction in which such plan is maintained; and
(iii)    Each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities.

5.17    Environmental Matters.
(a)    The operations of the Borrower and each of its Subsidiaries have been and
are in compliance with all Environmental Laws, including obtaining and complying
with all required environmental, health and safety Permits, other than
non-compliances that, in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.
(b)    None of the Borrower or any of its Subsidiaries or any Real Property
currently or, to the knowledge of the Borrower, previously owned, operated or
leased by or for the Borrower or any of its Subsidiaries is subject to any
pending or, to the knowledge of the Borrower, threatened, claim, order,
agreement, notice of violation, notice of potential liability or is the subject
of any pending or threatened proceeding or governmental investigation under or
pursuant to Environmental Laws other than those orders, agreements, notices,
proceedings or investigations that, in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.
(c)    To the knowledge of the Borrower, there are no facts, circumstances or
conditions arising out of or relating to the operations or ownership of the
Borrower or of Real Property owned, operated or leased by the Borrower or any of
its Subsidiaries that are not specifically included in the financial information
furnished to the Lenders other than those that, in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

5.18    Intellectual Property. Except where the failure to do so would not,
taken as a whole, reasonably be expected to have a Material Adverse Effect, the
Borrower and its Subsidiaries own or license or otherwise have the right to use
all licenses, permits, patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, copyright applications,
franchises, authorizations and




-56-

--------------------------------------------------------------------------------





other intellectual property rights (including all “Intellectual Property” as
defined in the Collateral Agreement) that are necessary for the operations of
their respective businesses, without infringement upon or conflict with the
rights of any other Person with respect thereto. Except where the failure to do
so would not, taken as a whole, reasonably be expected to have a Material
Adverse Effect, no slogan or other advertising device, product, process, method,
substance, part or component, or other material now employed, or now
contemplated to be employed, by the Borrower or any of its Subsidiaries
infringes upon or conflicts with any rights owned by any other Person, and no
claim or litigation regarding any of the foregoing is pending or threatened.

5.19    Title; Real Property.
(a)    Each of the Borrower and its Subsidiaries has valid and indefeasible
title to, or valid leasehold interests in, all of its material properties and
assets (including Real Property) and good title to, or valid leasehold interests
in, all material personal property, in each case that is purported to be owned
or leased by it, including those reflected on the most recent financial
statements delivered by the Borrower hereunder, and none of such properties and
assets is subject to any Lien, except Liens permitted under Section 7.02. The
Borrower and its Subsidiaries have received all deeds, assignments, waivers,
consents, non-disturbance and recognition or similar agreements, bills of sale
and other documents, and have duly effected all recordings, filings and other
actions necessary to establish, protect and perfect the Borrower’s and its
Subsidiaries’ right, title and interest in and to all such property, other than
those that would not reasonably be expected to result in a Material Adverse
Effect.
(b)    Set forth on Schedule 5.19(b) is a complete and accurate list, as of the
Closing Date, of all (i) owned Real Property located in the United States with a
reasonably estimated Fair Market Value in excess of $3,000,000 showing, as of
the Closing Date, the street address, county (or other relevant jurisdiction or
state) and the record owner thereof and (ii) leased Real Property located in the
United States with annual lease payments in excess of $1,000,000 showing, as of
the Closing Date, the street address and county (or other relevant jurisdiction
or state) thereof.
(c)    No portion of any Real Property has suffered any material damage by fire
or other casualty loss that has not heretofore been completely repaired and
restored to its original condition other than those that would not reasonably be
expected to have a Material Adverse Effect. As of the Closing Date, no portion
of any Mortgaged Property is located in a special flood hazard area as
designated by any federal Governmental Authority other than those for which
flood insurance has been provided in accordance with Section 6.27.
(d)    Except as would not reasonably be expected to have a Material Adverse
Effect, (i) each Loan Party has obtained and holds all Permits required in
respect of all Real Property and for any other property otherwise operated by or
on behalf of, or for the benefit of, such person and for the operation of each
of its businesses as presently conducted and as proposed to be conducted, (ii)
all such Permits are in full force and effect, and each Loan Party has performed
and observed all requirements of such Permits, (iii) no event has occurred that
allows or results in, or after notice or lapse of time would allow or result in,
revocation or termination by the issuer thereof or in any other impairment of
the rights of the holder of any such Permit, (iv) no such Permits contain any
restrictions, either individually or in the aggregate, that are materially
burdensome to any Loan Party, or to the operation of any of its businesses or
any property owned, leased or otherwise operated by such person, (v) each Loan
Party reasonably believes that each of its Permits will be timely renewed and
complied with, without material expense, and that any additional Permits that




-57-

--------------------------------------------------------------------------------





may be required of such Person will be timely obtained and complied with,
without material expense and (vi) the Borrower has no knowledge or reason to
believe that any Governmental Authority is considering limiting, suspending,
revoking or renewing on materially burdensome terms any such Permit.
(e)    None of the Borrower or any of its Subsidiaries has received any notice,
or has any knowledge, of any pending, threatened or contemplated condemnation
proceeding affecting any Real Property or any part thereof, except those that
would not reasonably be expected to have a Material Adverse Effect.
(f)    Each of the Loan Parties, and, to the knowledge of the Borrower, each
other party thereto, has complied with all obligations under all leases of Real
Property to which it is a party other than those the failure with which to
comply would not reasonably be expected to have a Material Adverse Effect and
all such leases are legal, valid, binding and in full force and effect and are
enforceable in accordance with their terms other than those the failure of which
to so comply with the foregoing would not reasonably be expected to have a
Material Adverse Effect. No landlord Lien has been filed, and, to the knowledge
of the Borrower, no claim is being asserted, with respect to any lease payment
under any lease of Real Property other than those that would not reasonably be
expected to have a Material Adverse Effect.
(g)    There are no pending or, to the knowledge of the Borrower, proposed
special or other assessments for public improvements or otherwise affecting any
material portion of the owned Real Property, nor are there any contemplated
improvements to such owned Real Property that may result in such special or
other assessments, other than those that would not reasonably be expected to
have a Material Adverse Effect.

5.20    Security Instruments. The provisions of the Security Instruments, from
and after the Closing Date, are effective to create in favor of the
Administrative Agent for the benefit of the Secured Parties a legal, valid and
enforceable second priority Lien (subject to Liens permitted by Section 7.02) on
all right, title and interest of the respective Loan Parties in the Collateral
described therein. Except for filings completed on or prior to the Closing Date
and filings and other actions contemplated hereby and by the Security
Instruments, no filing or other action in the United States will be necessary to
perfect or protect such Liens.

5.21    OFAC. Neither the Borrower, nor any of its Subsidiaries, nor, to the
knowledge of the Borrower, any director, officer, employee or agent thereof, is
or is owned or controlled by an individual or entity that is (i) listed on the
List of Specially Designated Nationals and Blocked Persons or Sectoral Sanctions
Identifications List maintained by OFAC, (ii) otherwise the subject of any
Sanctions or a Person who, under any Sanctions, the Administrative Agent, any
Lender is prohibited from transacting business with or (iii) in violation of any
applicable Requirement of Law relating to Sanctions. No Loan, nor the proceeds
from any Loan, has or have been used, directly by the Borrower or any of its
Subsidiaries, or, to the knowledge of the Borrower, by any recipient of those
funds from the Borrower or any Subsidiary, to lend, contribute, provide or make
available by any Loan Party or any Subsidiary to fund any activity or business
in any Designated Jurisdiction if that activity or business would violate any
Sanctions, or to fund any activity or business of any Person located, organized
or residing in any Designated Jurisdiction or who is the subject of any
Sanctions, or in any other manner that, in each case, would result in any
violation by any Lender, the Arranger or the Administrative Agent of Sanctions.




-58-

--------------------------------------------------------------------------------






5.22    Anti-Corruption Laws. The Borrower and its Subsidiaries have conducted
their businesses in all material respects in compliance with applicable
Anti-Corruption Laws and have instituted and maintained policies and procedures
intended to promote and achieve compliance with such laws.

5.01    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

5.02    Budget. The Budget has been prepared in good faith based upon
assumptions of the Borrower reasonable at the time made.

ARTICLE VI.    
AFFIRMATIVE COVENANTS
The Borrower agrees with the Lenders and the Administrative Agent to each of the
following, from and after the Closing Date and thereafter as long as any
Obligation or any Commitment remains outstanding and, in each case, unless the
Required Lenders otherwise consent in writing (provided that those provisions
under this Article VI with which Subsidiaries of the Borrower are required to
comply shall exclude from such compliance any Captive Insurance Subsidiary):

6.01    Financial Statements. The Borrower shall furnish to the Administrative
Agent each of the following:
(a)    Quarterly Reports. Within forty-five (45) days after the end of each of
the first three Fiscal Quarters of each Fiscal Year (unless such period is
extended pursuant to SEC guidelines), consolidated unaudited balance sheets as
of the close of such quarter and the related statements of income and cash flow
for such quarter and that portion of the Fiscal Year ending as of the close of
such quarter, setting forth in comparative form the figures for the
corresponding period in the prior year, in each case certified by a Responsible
Officer of the Borrower as fairly presenting in all material respects the
consolidated financial condition of the Borrower and its Subsidiaries as at the
dates indicated and the results of their operations and cash flow for the
periods indicated in accordance with GAAP (subject to the absence of footnote
disclosure and normal year-end audit adjustments).
(b)    Annual Reports. Within ninety (90) days after the end of each Fiscal Year
(unless such period is extended pursuant to SEC guidelines), consolidated
balance sheets of the Borrower and its Subsidiaries as of the end of such Fiscal
Year and related statements of income and cash flows of the Borrower and its
Subsidiaries for such Fiscal Year, all prepared in conformity with GAAP and
certified, in the case of such consolidated financial statements, without
qualification as to the scope of the audit or as to the Borrower being a going
concern by the Borrower’s Accountants, together with the report of such
accounting firm stating that (i) such financial statements fairly present in all
material respects the consolidated financial condition of the Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
cash flow for the periods indicated in conformity with GAAP applied on a basis
consistent with prior years (except for changes with which the Borrower’s
Accountants shall concur and that shall have been disclosed in the notes to the
financial statements) and (ii) the examination by the Borrower’s Accountants in
connection with such consolidated financial statements has been made in
accordance with generally accepted auditing standards.




-59-

--------------------------------------------------------------------------------





(c)    Compliance Certificate. Together with each delivery of any financial
statement pursuant to clause (a) or (b) above, a Compliance Certificate (i)
showing in reasonable detail the calculations used in determining the Leverage
Ratio and demonstrating compliance with each of the other financial covenants
contained in Section 7.16, and (ii) stating that no Default has occurred and is
continuing or, if a Default has occurred and is continuing, stating the nature
thereof and the action which the Borrower has taken or proposes to take with
respect thereto.
(d)    Monthly Reports. Within 15 days after the end of each calendar month,
commencing with the calendar month ending October 31, 2017, (i) a consolidated
balance sheet and profit and loss statement and (ii) segment-level profit and
loss statements, in each case, relating to the most recently ended calendar
month and with commentary by management on financial and operational
performance.
The Borrower hereby acknowledges that (i) the Administrative Agent may, but
shall not be obligated to, make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on Debt Domain,
IntraLinks, SyndTrak or another similar electronic system (the “Platform”) and
(ii) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Borrower
or its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Borrower hereby agrees that (w) all Borrower
Materials that the Borrower intends to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat the Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and (z)
the Administrative Agent shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.”
Documents required to be delivered pursuant to Section 6.01(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 10.02; or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender upon its request to the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent (by facsimile or
electronic mail) of the posting of any such documents. The Administrative Agent
shall have no obligation to request the delivery of or to maintain paper copies
of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.




-60-

--------------------------------------------------------------------------------






6.02    Collateral Reporting Requirements. The Borrower shall furnish to the
Administrative Agent each of the following:
(a)    Updated Corporate Chart. If requested by the Administrative Agent,
together with each delivery of any financial statement pursuant to Section
6.01(b), a corporate organizational chart or other equivalent list, current as
of the date of delivery, in form and substance reasonably acceptable to the
Administrative Agent and certified as true, correct and complete by a
Responsible Officer of the Borrower, setting forth, for each of the Loan
Parties, all Persons subject to Section 6.22, all Subsidiaries of any of them
and any joint venture (including Joint Ventures) entered into by any of the
foregoing, (i) its full legal name, (ii) its jurisdiction of organization and
organizational number (if any) and (iii) the number of shares of each class of
its Stock authorized (if applicable), the number outstanding as of the date of
delivery, and the number and percentage of the outstanding shares of each such
class owned (directly or indirectly) by the Borrower.
(b)    Additional Information. From time to time, statements and schedules
further identifying and describing the Collateral and such other reports in
connection with the Collateral, all as the Administrative Agent may reasonably
request, and in reasonable detail.
(c)    Additional Filings. At any time and from time to time, upon the
reasonable written request of the Administrative Agent, and at the sole expense
of the Loan Parties, duly executed, delivered and recorded instruments and
documents for the purpose of obtaining or preserving the full benefits of this
Agreement, each Security Instrument and each other Loan Document and of the
rights and powers herein and therein granted (and each Loan Party shall take
such further action as the Administrative Agent may reasonably request for such
purpose, including the filing of any financing or continuation statement under
the UCC or other similar Requirement of Law in effect in any domestic
jurisdiction with respect to the security interest created by the Collateral
Agreement but excluding (i) the execution and delivery of any Control Agreements
with respect to deposit accounts or securities accounts, other than any Excluded
Deposit Account, (ii) any filings to perfect Liens on intellectual property,
other than any such filings under the UCC or with the U.S. Patent and Trademark
Office or U.S. Copyright Office and (iii) any filings or actions in any
jurisdiction outside the United States.
The reporting requirements set forth in this Section 6.02 are in addition to,
and shall not modify and are not in replacement of, any rights and other
obligation set forth in any Loan Document (including notice and reporting
requirements) and satisfaction of the reporting obligations in this Section 6.02
shall not, by itself, operate as an update of any Schedule or any schedule of
any other Loan Document and shall not cure, or otherwise affect in any way, any
Default, including any failure of any representation or warranty of any Loan
Document to be correct in any respect when made.

6.03    Default and Certain Other Notices. Promptly and in any event within five
(5) Business Days after a Responsible Officer of the Borrower obtains actual
knowledge thereof, the Borrower shall give the Administrative Agent notice:
(a)    of the occurrence of any Default or Event of Default;
(b)    [reserved]; and
(c)    of the issuance of a notice of proposed debarment or notice of proposed
suspension by a Governmental Authority or Governmental Authorities.




-61-

--------------------------------------------------------------------------------





Each notice pursuant to this Section 6.03 (other than Section 6.03(b)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein, the anticipated effect
thereof, and stating what action the Borrower has taken and proposes to take
with respect thereto. Each notice pursuant to Section 6.03(a) shall describe
with particularity any and all provisions of this Agreement and any other Loan
Document that have been breached. Any notice pursuant to this Section 6.03, if
given by telephone, shall be promptly confirmed in writing on the next Business
Day.

6.04    Litigation. Promptly after a Responsible Officer of the Borrower obtains
actual knowledge of the commencement thereof, the Borrower shall give the
Administrative Agent written notice of the commencement of all actions, suits
and proceedings before any domestic or foreign Governmental Authority or
arbitrator, regarding the Borrower, any of its Subsidiaries or any Joint Venture
that (i) seeks injunctive or similar relief that, in the reasonable judgment of
the Borrower, if adversely determined, would reasonably be expected to result in
a Material Adverse Effect or (ii) in the reasonable judgment of the Borrower
would expose the Borrower, such Subsidiary or such Joint Venture to liability in
an amount aggregating $20,000,000 (in excess of insurance as to which a solvent
and unaffiliated insurance company has acknowledged coverage) or more or that,
if adversely determined, would reasonably be expected to have a Material Adverse
Effect.

6.05    Labor Relations. Promptly after a Responsible Officer of the Borrower
has actual knowledge of the same, the Borrower shall give the Administrative
Agent written notice of (a) any material labor dispute to which the Borrower,
any of its Subsidiaries, any Guarantors or any Joint Venture is a party,
including any strikes, lockouts or other material disputes relating to any of
such Person’s plants and other facilities, provided that such dispute, strike or
lockout involves a work stoppage exceeding 30 days, (b) any material Worker
Adjustment and Retraining Notification Act or related liability incurred with
respect to the closing of any plant or other facility of any such Person
affecting 300 or more employees of the Borrower and its Subsidiaries and (c) any
material union organization activity with respect to employees of the Borrower
or any of its Subsidiaries not covered by a collective bargaining agreement as
of the Closing Date.

6.06    Tax Returns. Upon the reasonable request of any Lender, through the
Administrative Agent, the Borrower shall provide copies of all federal, state,
local and foreign tax returns and reports filed by the Borrower, any of its
Subsidiaries or any Joint Venture in respect of taxes measured by income
(excluding sales, use and like taxes).

6.07    Insurance. As soon as is practicable and in any event within 90 days
after the end of each Fiscal Year, the Borrower shall furnish the Administrative
Agent with a report on the standard “Acord” form (or other form acceptable to
the Administrative Agent) outlining all material insurance coverage maintained
as of the date of such report by the Borrower and its Subsidiaries and the
duration of such coverage.

6.08    ERISA Matters. The Borrower shall furnish the Administrative Agent each
of the following:
(a)    promptly and in any event within thirty (30) days after a Responsible
Officer of the Borrower knows, or has reason to know, that any ERISA Event has
occurred that, alone or together with any other ERISA Event, would reasonably be
expected to result in liability of the Borrower, any Subsidiary, any Guarantor
and/or any ERISA Affiliate in an aggregate amount exceeding $20,000,000, written
notice describing the nature thereof, what action the Borrower, any of its
Subsidiaries, any Guarantor or any of their respective ERISA Affiliates has
taken, is taking or proposes to take with respect thereto, including




-62-

--------------------------------------------------------------------------------





copies of any notices or correspondence with any Governmental Authority and,
when known by such Responsible Officer, any action taken or threatened by the
IRS, the Department of Labor or the PBGC with respect to such event;
(b)    simultaneously with the date that the Borrower, any of its Subsidiaries
or any ERISA Affiliate files with the PBGC a notice of intent to terminate any
Title IV Plan, if, at the time of such filing, such termination would reasonably
be expected to require additional contributions of the Borrower, any Subsidiary,
any Guarantor and/or any ERISA Affiliate in an aggregate amount exceeding
$20,000,000 in order to be considered a standard termination within the meaning
of Section 4041(b) of ERISA, a copy of each notice; and
(c)    promptly, copies of (i) each Schedule SB (Actuarial Information) to the
annual report (Form 5500 Series) filed by the Borrower, any of its Subsidiaries,
any Guarantor or any of their respective ERISA Affiliates with the IRS with
respect to each Title IV Plan, which is requested by the Administrative Agent;
(ii) all notices received by the Borrower, any of its Subsidiaries, any
Guarantor or any of their respective ERISA Affiliates from a Multiemployer Plan
sponsor concerning an ERISA Event that would reasonably be expected to result in
liability of the Borrower, any Subsidiary, any Guarantor and/or any ERISA
Affiliate in an aggregate amount exceeding $20,000,000; and (iii) copies of such
other documents or governmental reports or filings relating to any Employee
Benefit Plan as the Administrative Agent shall reasonably request.
Notwithstanding the foregoing, promptly, and in any event within sixty (60) days
after a Multiemployer Plan is certified to be in “endangered” or “critical”
status within the meaning of Code Section 432 or Section 305 of ERISA, notice of
such Multiemployer Plan’s status and a copy of such Multiemployer Plan’s most
recent funding improvement plan or rehabilitation plan, as required to be
adopted under ERISA.

6.09    Environmental Matters. The Borrower shall provide the Administrative
Agent promptly, and in any event within ten (10) Business Days after any
Responsible Officer of the Borrower obtains actual knowledge of any of the
following, written notice of each of the following:
(a)    that any Loan Party is or may be liable to any Person as a result of a
Release or threatened Release that would reasonably be expected to subject such
Loan Party to Environmental Liabilities and Costs of $20,000,000 or more;
(b)    the receipt by any Loan Party of notification that any material real or
personal property of such Loan Party is or is reasonably likely to be subject to
any Environmental Lien;
(c)    the receipt by any Loan Party of any notice of violation of or potential
liability under, or knowledge by a Responsible Officer of the Borrower that
there exists a condition that would reasonably be expected to result in a
violation of or liability under, any Environmental Law, except for violations
and liabilities the consequence of which, in the aggregate, would not be
reasonably likely to subject the Loan Parties collectively to Environmental
Liabilities and Costs of $20,000,000 or more; and
(d)    promptly following reasonable written request by any Lender, through the
Administrative Agent, a report providing an update of the status of any
environmental, health or safety compliance, hazard or liability issue identified
in any notice or report delivered pursuant to this Section 6.09.




-63-

--------------------------------------------------------------------------------






6.10    Patriot Act Information. Each Lender that is subject to the Patriot Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Borrower and each other Loan Party, which
information includes the name and address of the Borrower and each other Loan
Party and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower and each other Loan Party in
accordance with the Patriot Act. The Borrower shall promptly, following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender reasonably
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including,
without limitation, the Patriot Act.

6.11    Other Information. The Borrower shall provide the Administrative Agent
or any Lender with such other information respecting the business, properties,
condition, financial or otherwise, or operations of the Borrower, any of its
Subsidiaries or any Joint Venture as the Administrative Agent or such Lender,
through the Administrative Agent, may from time to time reasonably request. The
Administrative Agent shall provide copies of any written information provided to
it pursuant to Sections 6.01 through 6.10 above to any Lender requesting the
same.

6.12    Preservation of Corporate Existence, Etc. The Borrower shall, and shall
cause each of its Subsidiaries to, preserve and maintain its legal existence,
rights (charter and statutory) and franchises, except as permitted by Sections
7.03, 7.04 and 7.06 and except if, in the reasonable business judgment of the
Borrower, it is in the business interest of the Borrower or such Subsidiary not
to preserve and maintain such rights (charter and statutory) and franchises, and
such failure to preserve the same would not reasonably be expected to have a
Material Adverse Effect and would not reasonably be expected to materially
affect the interests of the Secured Parties under the Loan Documents or the
rights and interests of any of them in the Collateral.

6.13    Compliance with Laws, Etc. The Borrower shall, and shall cause each of
its Subsidiaries to, comply with all applicable Requirements of Law, Contractual
Obligations and Permits, except where the failure so to comply would not
reasonably be expected to have a Material Adverse Effect.

6.14    Conduct of Business. The Borrower shall, and shall cause each of its
Subsidiaries to, (a) conduct its business in the ordinary course (except for
non-material changes in the nature or conduct of its business as carried on as
of the Closing Date) and (b) use its reasonable efforts, in the ordinary course,
to preserve its business and the goodwill and business of the customers,
suppliers and others having business relations with the Borrower or any of its
Subsidiaries, except where the failure to comply with the covenants in each of
clauses (a) and (b) above would not reasonably be expected to have a Material
Adverse Effect.

6.15    Payment of Taxes, Etc. The Borrower shall, and shall cause each of its
Subsidiaries to, pay and discharge (or cause to be paid and discharged) before
the same shall become delinquent, all lawful governmental claims, taxes,
assessments, charges and levies made, assessed, filed or otherwise imposed on or
against any of them, except where (a) contested in good faith, by proper
proceedings and adequate reserves therefor have been established on the books of
the Borrower or the appropriate Subsidiary in conformity with GAAP or (b) the
failure to so pay and discharge would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.




-64-

--------------------------------------------------------------------------------






6.16    Maintenance of Insurance. The Borrower shall, and shall cause each of
its Subsidiaries to, (a) maintain insurance with responsible and reputable
insurance companies or associations in such amounts and covering such risks as,
in the reasonable determination of the Borrower, is usually carried by companies
engaged in similar businesses and owning similar properties in the same general
areas in which the Borrower or such Subsidiary operates and (b) cause all
property and general liability insurance to name the Administrative Agent on
behalf of the Secured Parties as additional insured (with respect to liability
policies), loss payee (with respect to property policies) or lender’s loss payee
(with respect to property policies), as appropriate, and to provide that no
cancellation, material addition in amount or material change in coverage shall
be effective until after 30 days’ written notice thereof to the Administrative
Agent.

6.17    Access. The Borrower shall from time to time during normal business
hours permit the Administrative Agent and the Lenders, or any agents or
representatives thereof, within five (5) Business Days after written
notification of the same (except that during the continuance of an Event of
Default, no such notice shall be required) to (a) examine and make copies of and
abstracts from the records and books of account of the Borrower and each of its
Subsidiaries, (b) visit the properties of the Borrower and each of its
Subsidiaries, (c) discuss the affairs, finances and accounts of the Borrower and
each of its Subsidiaries with any of their respective officers or directors;
provided that the Borrower will not be required to permit any examination or
visit as set forth in clauses (a) and (b) above with respect to each of the
Administrative Agent and the Lenders (or any agents or representatives thereof)
(i) within the twelve-month period following the date of the most recent
examination or visit by any Lender or the Administrative Agent (or any agents or
representatives thereof), as applicable, unless an Event of Default has occurred
and is continuing and (ii) unless such visit is coordinated through the
Administrative Agent.

6.18    Keeping of Books. The Borrower shall, and shall cause each of its
Subsidiaries to keep, proper books of record and account, in which full and
correct entries shall be made in conformity with GAAP of the financial
transactions and assets and business of the Borrower and each such Subsidiary.

6.19    Maintenance of Properties, Etc. The Borrower shall, and shall cause each
of its Subsidiaries to, maintain and preserve (a) in good working order and
condition (ordinary wear and tear excepted) all of its properties necessary in
the conduct of its business, (b) all rights, permits, licenses, approvals and
privileges (including all Permits) necessary in the conduct of its business and
(c) all Material Intellectual Property, except where failure to so maintain and
preserve the items set forth in clauses (a), (b) and (c) above would not
reasonably be expected to have a Material Adverse Effect.

6.20    Application of Proceeds. The Borrower shall use the entire amount of the
proceeds of the Loans as provided in Section 5.13.

6.21    Environmental.
(a)    The Borrower shall, and shall cause each of its Subsidiaries to, exercise
reasonable due diligence in order to comply in all material respects with all
Environmental Laws.
(b)    The Borrower agrees that the Administrative Agent may, from time to time,
retain, at the expense of the Borrower, an independent professional consultant
reasonably acceptable to the Borrower to review any report relating to
Contaminants prepared by or for the Borrower and to conduct its own
investigation (the scope of which investigation shall be reasonable based upon
the circumstances) of any




-65-

--------------------------------------------------------------------------------





property currently owned, leased, operated or used by the Borrower or any of its
Subsidiaries, if (x) a Default or an Event of Default shall have occurred and be
continuing, or (y) the Administrative Agent reasonably believes (1) that an
occurrence relating to such property is likely to give rise to any Environmental
Liabilities and Costs or (2) that a violation of an Environmental Law on or
around such property has occurred or is likely to occur, which could, in either
such case, reasonably be expected to result in Environmental Liabilities and
Costs in excess of $20,000,000, provided that, unless an Event of Default shall
have occurred and be continuing, such consultant shall not drill on any property
of the Borrower or any of its Subsidiaries without the Borrower’s prior written
consent. Borrower shall use its reasonable efforts to obtain for the
Administrative Agent and its agents, employees, consultants and contractors the
right, upon reasonable notice to Borrower, to enter into or on to the facilities
currently owned, leased, operated or used by Borrower or any of its Subsidiaries
to perform such tests on such property as are reasonably necessary to conduct
such a review and/or investigation. Any such investigation of any property shall
be conducted, unless otherwise agreed to by Borrower and the Administrative
Agent, during normal business hours and shall be conducted so as not to
unreasonably interfere with the ongoing operations at any such property or to
cause any damage or loss at such property. Borrower and the Administrative Agent
hereby acknowledge and agree that any report of any investigation conducted at
the request of the Administrative Agent pursuant to this subsection will be
obtained and shall be used by the Administrative Agent and the Lenders for the
purposes of the Lenders’ internal credit decisions, to monitor the Obligations
and to protect the Liens created by the Loan Documents, and the Administrative
Agent and the Lenders hereby acknowledge and agree any such report will be kept
confidential by them to the extent permitted by law except as provided in the
following sentence. The Administrative Agent agrees to deliver a copy of any
such report to Borrower with the understanding that Borrower acknowledges and
agrees that (i) it will indemnify and hold harmless the Administrative Agent and
each Lender from any costs, losses or liabilities relating to Borrower’s use of
or reliance on such report, (ii) neither Administrative Agent nor any Lender
makes any representation or warranty with respect to such report, and (iii) by
delivering such report to Borrower, neither the Administrative Agent nor any
Lender is requiring or recommending the implementation of any suggestions or
recommendations contained in such report.
(c)    Promptly after a Responsible Officer of the Borrower obtains actual
knowledge thereof, the Borrower shall advise the Administrative Agent in writing
and in reasonable detail of (i) any Release or threatened Release of any
Contaminants required to be reported by Borrower or its Subsidiaries, to any
Governmental Authorities under any applicable Environmental Laws and which would
reasonably be expected to have Environmental Liabilities and Costs in excess of
$20,000,000, (ii) any and all written communications with respect to any pending
or threatened claims under Environmental Law in each such case which,
individually or in the aggregate, have a reasonable possibility of giving rise
to Environmental Liabilities and Costs in excess of $20,000,000, (iii) any
Remedial Action performed by Borrower or any other Person in response to (x) any
Contaminants on, under or about any property, the existence of which has a
reasonable possibility of resulting in Environmental Liabilities and Costs in
excess of $20,000,000, or (y) any other Environmental Liabilities and Costs in
excess of $20,000,000 that could result in Environmental Liabilities and Costs
in excess of $20,000,000, (iv) discovery by Borrower or its Subsidiaries of any
occurrence or condition on any material property that could cause Borrower’s or
its Subsidiaries’ interest in any such property to be subject to any material
restrictions on the ownership, occupancy, transferability or use thereof under
any applicable Environmental Laws or Environmental Liens, and (v) any written
request for information from any Governmental Authority that fairly suggests
such Governmental Authority is investigating whether Borrower or any of its
Subsidiaries may be potentially responsible for a Release or




-66-

--------------------------------------------------------------------------------





threatened Release of Contaminants which has a reasonable possibility of giving
rise to Environmental Liabilities and Costs in excess of $20,000,000.
(d)    Borrower shall promptly notify the Administrative Agent of (i) any
proposed acquisition of Stock, assets, or property by Borrower or any of its
Subsidiaries that would reasonably be expected to expose Borrower or any of its
Subsidiaries to, or result in Environmental Liabilities and Costs in excess of
$20,000,000 and (ii) any proposed action to be taken by Borrower or any of its
Subsidiaries to commence manufacturing, industrial or other similar operations
that would reasonably be expected to subject Borrower or any of its Subsidiaries
to additional Environmental Laws, that are materially different from the
Environmental Laws applicable to the operations of Borrower or any of its
Subsidiaries as of the Closing Date.
(e)    Borrower shall, at its own expense, provide copies of such documents or
information as the Administrative Agent may reasonably request in relation to
any matters disclosed pursuant to this subsection.
(f)    To the extent required by Environmental Laws or Governmental Authorities
under applicable Environmental Laws, Borrower shall promptly take, and shall
cause each of its Subsidiaries promptly to take, any and all necessary Remedial
Action in connection with the presence, handling, storage, use, disposal,
transportation or Release or threatened Release of any Contaminants on, under or
affecting any property in order to comply in all material respects with all
applicable Environmental Laws and Permits. In the event Borrower or any of its
Subsidiaries undertakes any Remedial Action with respect to the presence,
Release or threatened Release of any Contaminants on or affecting any property,
Borrower or any of its Subsidiaries shall conduct and complete such Remedial
Action in material compliance with all applicable Environmental Laws, and in
material accordance with the applicable policies, orders and directives of all
relevant Governmental Authorities except when, and only to the extent that,
Borrower or any such Subsidiaries’ liability for such presence, handling,
storage, use, disposal, transportation or Release or threatened Release of any
Contaminants is being contested in good faith by Borrower or any of such
Subsidiaries. In the event Borrower fails to take required actions to address
such Release or threatened Release of Contaminants or to address a violation of
or liability under Environmental Law, the Administrative Agent may, upon
providing the Borrower with 5 Business Days’ prior written notice, enter the
property and, at Borrower’s sole expense, perform whatever action the
Administrative Agent reasonably deems prudent to rectify the situation.

6.22    Additional Collateral and Guaranties. Notify the Administrative Agent
promptly after any Person (i) becomes a Wholly-Owned Domestic Subsidiary that is
not an Immaterial Subsidiary (including a Wholly-Owned Domestic Subsidiary that
ceases for any reason to satisfy the definition of “Immaterial Subsidiary” at
any time) or (ii) becomes a First-Tier Foreign Subsidiary, and promptly
thereafter (and in any event within 30 days, or such longer period of time
permitted by the Administrative Agent in its sole discretion):
(a)    if such Person is a Wholly-Owned Domestic Subsidiary and is not a Captive
Insurance Subsidiary or an Excluded Domestic Subsidiary:
(i)    cause such Wholly-Owned Domestic Subsidiary to become a Guarantor by
executing and delivering to the Administrative Agent a Joinder Agreement or such
other document as the Administrative Agent shall deem reasonably appropriate for
such purpose; and




-67-

--------------------------------------------------------------------------------





(ii)    cause such Person to deliver to the Administrative Agent documents of
the types referred to in clauses (iv), (v) and (vii) of Section 4.01(a) and, at
the request of the Administrative Agent, favorable opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to in clause (a)(i)),
all in form, content and scope reasonably satisfactory to the Administrative
Agent;
(iii)    cause such Person to deliver to the Administrative Agent for the
benefit of the Secured Parties, Security Instruments (or supplements thereto),
as specified by and in form and substance reasonably satisfactory to the
Administrative Agent (including delivery to the Administrative Agent (or its
agent, designee or bailee pursuant to the Intercreditor Agreement) of all
certificated Pledged Interests in and of such Subsidiary, and other instruments
of the type specified in Section 4.01(a)(ii) and (iii)), securing payment of all
the Obligations and constituting Liens on all such real and personal properties,
(iv)    take whatever action (including the filing of Uniform Commercial Code
financing statements and the giving of notices) as may be necessary or advisable
in the reasonable opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on the properties purported to be
subject to the Security Instruments (or supplements thereto) delivered pursuant
to this Section 6.22, enforceable against all third parties in accordance with
their terms (subject to Liens permitted by the Loan Documents), provided that no
such actions shall be required in any jurisdiction outside the United States;
and
(b)    if such Person is a First-Tier Foreign Subsidiary any of whose Stock is
owned by a Loan Party (or a Person becoming a Loan Party pursuant to this
Section), cause such Loan Party to deliver to the Administrative Agent (or its
agent, designee or bailee pursuant to the Intercreditor Agreement) for the
benefit of the Secured Parties all certificated Pledged Interests in and of such
First-Tier Foreign Subsidiary, and any Security Instruments (or supplements
thereto), as specified by and in form and substance reasonably satisfactory to
the Administrative Agent, in each case securing payment of all the Obligations
and constituting Liens on all such Pledged Interests.

6.23    Real Property. With respect to any fee interest in any Material Real
Property that is acquired or any lease of domestic Real Property that is leased
for more than $5,000,000 annually, in either case after the Closing Date by the
Borrower or any other Loan Party, the Borrower or the applicable Loan Party
shall promptly (and, in any event, within sixty (60) days following the date of
such acquisition, unless such date is extended by the Administrative Agent in
its sole discretion) (i) in the case of any Material Real Property, execute and
deliver a second priority Mortgage (subject only to Liens permitted by this
Agreement and such Mortgage) in favor of the Administrative Agent, for the
benefit of the Secured Parties, covering such Real Property and complying with
the provisions herein and in the Security Instruments, (ii) in the case of any
leased domestic Real Property that is leased for more than $5,000,000 annually,
if requested by the Administrative Agent, execute and deliver a second priority
Mortgage (subject only to Liens permitted by this Agreement and such Mortgage)
in favor of the Administrative Agent, for the benefit of the Secured Parties,
covering such Real Property and complying with the provisions herein and in the
Security Instruments, (iii) provide the Secured Parties with title insurance in
an amount at least equal to the purchase price of such Real Property (or such
other amount as the Administrative Agent shall reasonably specify) described in
clauses (i) or (ii) above, and if applicable, flood insurance and lease estoppel
certificates, all in




-68-

--------------------------------------------------------------------------------





accordance with the standards for deliveries contemplated on or prior to the
Closing Date, as described in Section 4.01(a)(iv) hereof, (iv) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent, (v) if requested by the Administrative Agent, use commercially reasonable
efforts to obtain Landlord Lien Waivers for each domestic Real Property
leasehold interest on which a manufacturing facility or warehouse or other
facility where Collateral is stored or held (but excluding any office lease that
does not include manufacturing or warehouse facilities), provided that no such
landlord Lien Waiver shall be required for any location at which Collateral is
stored or located unless the aggregate value of Collateral stored or held at
such location exceeds $5,000,000 and (vi) comply with the Flood Requirement
Standards.

6.24    Further Assurances. Promptly upon request by the Administrative Agent,
or any Lender through the Administrative Agent, the Borrower or the applicable
Loan Party shall (a) correct any material defect or error that may be discovered
in any Loan Document or in the execution, acknowledgment, filing or recordation
thereof, and (b) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent, or
any Lender through the Administrative Agent, may reasonably require from time to
time in order to (i) carry out more effectively the purposes of the Loan
Documents, (ii) to the fullest extent permitted by applicable law, subject any
Loan Party’s properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Security Instruments, (iii)
subject to the terms of the Intercreditor Agreement, perfect and maintain the
validity, effectiveness and priority of any of the Security Instruments and any
of the Liens intended to be created thereunder and (iv) assure, convey, grant,
assign, transfer, preserve, protect and confirm more effectively unto the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any Loan Party is or is
to be a party, and cause each of its Subsidiaries that is required by this
Agreement to be a Guarantor to do so. Notwithstanding anything to the contrary
contained in this Section 6.24 or any Loan Document, no Loan Party shall be
required to (i) make any filings to perfect Liens on intellectual property,
other than any such filings under the UCC or with the U.S. Patent and Trademark
Office or U.S. Copyright Office, or (ii) make any filings or take any actions in
any jurisdiction outside the United States to create or perfect any Liens
created by the Security Instruments.

6.25    Anti-Corruption Laws; Sanctions. The Borrower will, and will cause its
Subsidiaries to, maintain in effect and enforce policies and procedures intended
to promote and achieve compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents (in their respective
activities on behalf of the Borrower and its Subsidiaries) with applicable
Anti-Corruption Laws and applicable Sanctions.

6.26    [Reserved].

6.27    Post Closing. Except as otherwise agreed by the Administrative Agent in
its sole discretion, the Borrower shall, and shall cause each of the other Loan
Parties to, deliver each of the documents, instruments and agreements and take
each of the actions set forth on Schedule 6.27, if any, within the time periods
set forth therein (or such longer time periods (including retroactively) as
determined by the Administrative Agent in its sole discretion).




-69-

--------------------------------------------------------------------------------





6.28    Consultant. Within 30 days after the Closing Date, solely during the
Relief Period, the Borrower shall (a) retain a Consultant, which Consultant
shall assist the Borrower in further developing its financial planning &
analysis function, standardization of segment reporting and weekly cash flow
forecasting, and shall not terminate or modify such engagement without the
consent of the Administrative Agent, (b) cause the Consultant to be available to
the Administrative Agent and the Administrative Agent’s advisors as commercially
reasonable and (c) cause the Consultant to present a monthly written update to
the Administrative Agent on progress achieved and answer any related questions
of the Administrative Agent.
6.29    Variance and Cash Flow Reporting. Solely during the Relief Period, the
Borrower shall deliver, each in form and substance satisfactory to the First
Lien Agent, (a) prior to 5:00 p.m. (New York City time) on the third Business
Day of each calendar week, a variance report showing all variances by line-item
from the amounts set forth in the Budget, as most recently updated, with an
explanation for each material line-item variance, and (b) prior to 5:00 p.m.
(New York City time) on the tenth (10th) Business Day of each calendar month, an
update to the Budget covering the 13-week period after the week’s end of the
week in which such day occurs.
6.30    Information Updates. Solely during the Relief Period, the Borrower shall
(a) (i) hold bi-weekly conference calls with the Administrative Agent and the
Administrative Agent’s advisors and the Consultant and, (ii) commencing once the
relevant delivery requirement is in effect, a monthly conference call with the
Administrative Agent, the Administrative Agent’s advisors and the Consultant to
discuss the financial statements furnished pursuant to Section 6.01(d), each
segment’s performance and material contracts, including current margin
expectations compared to original estimates, and (b) provide the Administrative
Agent’s advisors upon request with commercially reasonable access to records,
books of account and the properties of the Borrower and its Subsidiaries with no
notice required and on an ongoing basis until the end of the Relief Period.
6.31    Delayed Draw Escrow Account. Prior to the earliest to occur of (i) 30
days after the Closing Date and (ii) the Borrowing of the Delayed Draw Loan
pursuant to Section 2.01(b), the Borrower shall establish an escrow account (the
“Delayed Draw Escrow Account”) pursuant to an escrow agreement (such agreement,
which shall be on terms and conditions reasonably satisfactory to the
Administrative Agent and the Borrower, the “Delayed Draw Escrow Agreement”) with
an escrow agent (the “Delayed Draw Escrow Agent”) reasonably satisfactory to the
Administrative Agent and the Borrower. For the avoidance of doubt, the Borrower
acknowledges that it does not and shall not have any property interest in any
funds on deposit in the Delayed Draw Escrow Account (and the Borrower
affirmatively waives any such interest).

ARTICLE VII.    
NEGATIVE COVENANTS
The Borrower agrees with the Lenders and the Administrative Agent to each of the
following, from the Closing Date and thereafter as long as any Obligation or any
Commitment remains outstanding and, in each case, unless the Required Lenders
otherwise consent in writing (provided that references herein to “Subsidiaries”
shall exclude any Captive Insurance Subsidiary for all Sections under this
Article VII except Sections 7.01 and 7.02):




-70-

--------------------------------------------------------------------------------






7.01    Indebtedness. The Borrower shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly create, incur, assume or otherwise
become or remain directly or indirectly liable with respect to any Indebtedness
except for the following:
(a)    Indebtedness under the Loan Documents;
(b)    Indebtedness outstanding on the Closing Date and listed on Schedule 7.01;
(c)    Guaranty Obligations incurred by the Borrower or any Guarantor in respect
of Indebtedness of the Borrower or any Guarantor that is permitted by this
Section 7.01 (other than clause (g) below);
(d)    (i) Indebtedness in respect of Capital Lease Obligations and purchase
money obligations for tangible property, (ii) Indebtedness in respect of sale
and leaseback transactions permitted by Section 7.13 (giving effect to the
proviso contained therein) and (iii) other secured Indebtedness (including
secured Indebtedness incurred or assumed by the Borrower and its Subsidiaries in
connection with a Permitted Acquisition); provided, however, that (A) the Liens
securing such Indebtedness shall be within the limitations set forth in Sections
7.02(d), 7.02(e) or 7.02(k), (B) other than during the Relief Period the
aggregate principal amount of all such Indebtedness permitted by this subsection
(d) at any one time outstanding shall not exceed $120,000,000 and (C) during the
Relief Period, (x) no amount may be outstanding or incurred under clause
(d)(ii), (y) the aggregate principal amount of all such Indebtedness at any one
time outstanding under clause (d)(i) shall not exceed $60,000,000 less any usage
pursuant to clause (d)(iii) and (z) the aggregate principal amount of all such
Indebtedness at any one time outstanding under clause (d)(iii) shall not exceed
$12,000,000 (it being understood that at no time during the Relief Period shall
the aggregate principal amount of all Indebtedness outstanding under this clause
(d) exceed $60,000,000); and
(e)    renewals, extensions, refinancings and refundings of Indebtedness
permitted by clause (b) or (d) above or this clause (e); provided, however, that
any such renewal, extension, refinancing or refunding is in an aggregate
principal amount not greater than the principal amount of (plus reasonable fees,
expenses and any premium incurred in connection with the renewal, extension,
refinancing or refunding of such Indebtedness), and is on terms that in the
aggregate are not materially less favorable to the Borrower or such Subsidiary
than, including as to weighted average maturity, the Indebtedness being renewed,
extended, refinanced or refunded;
(f)    Indebtedness arising from intercompany loans among the Borrower and its
Subsidiaries; provided that (x) if any such Indebtedness owing to a Loan Party
that is a party to the Collateral Agreement is evidenced by a promissory note,
such note shall be subject to a second priority Lien in favor of the
Administrative Agent pursuant to the Collateral Agreement, (y) all such
Indebtedness owed by a Loan Party to a Subsidiary that is not a Loan Party shall
be Subordinated Debt, and (z) any payment by any Guarantor under any guaranty of
the Obligations shall result in a pro tanto reduction of the amount of any
Indebtedness owed by such Subsidiary to the Borrower or to any of its
Subsidiaries for whose benefit such payment is made; provided, further, that, in
each case, the Investment in the intercompany loan by the lender thereof is
permitted under Section 7.03;
(g)    Non-Recourse Indebtedness;
(h)    Indebtedness under or in respect of Swap Contracts that are not
speculative in nature;




-71-

--------------------------------------------------------------------------------





(i)    unsecured Indebtedness of any Subsidiary (other than a Guarantor) in
aggregate principal amount not to exceed $120,000,000 at any time outstanding;
(j)    Indebtedness in respect of any insurance premium financing for insurance
being acquired by the Borrower or any Subsidiary under customary terms and
conditions and not in connection with the borrowing of money;
(k)    [reserved];
(l)    Indebtedness in respect of matured or drawn Performance Guarantees in the
nature of letters of credit, bankers acceptances, bank guarantees or other
similar obligations, but only so long as such Indebtedness is reimbursed or
extinguished within five (5) Business Days of being matured or drawn;
(m)    Indebtedness in respect of matured or drawn Performance Guarantees in the
nature of surety bonds, performance bonds and other similar obligations, in each
case that would appear as indebtedness on a consolidated balance sheet of the
Borrower prepared in accordance with GAAP, in an aggregate amount not to exceed
$180,000,000 at any time outstanding;
(n)    “Cash Collateralized Letters of Credit” (as defined in the First Lien
Credit Agreement);
(o)    unsecured Indebtedness of any Loan Party so long as at the time of
incurrence of such Indebtedness (i) no Default has occurred and is continuing or
would result therefrom and (ii) the Borrower and its Subsidiaries are in pro
forma compliance with the financial covenants set forth in Section 7.16
immediately before and after giving effect to the incurrence of such
Indebtedness;
provided that during the Relief Period, the aggregate outstanding principal
amount of all Indebtedness incurred pursuant to Sections 7.01(i) and (o) that is
not Subordinated Debt shall not exceed $24,000,000 at any time; and
(p)    Indebtedness of the Loan Parties under the First Lien Credit Documents in
an aggregate outstanding principal amount not to exceed the applicable “Maximum
First Priority Principal Amount” (as defined in the Intercreditor Agreement).

7.02    Liens. The Borrower shall not, and shall not permit any of its
Subsidiaries to, create or suffer to exist any Lien upon or with respect to any
of their respective properties or assets, whether now owned or hereafter
acquired, or assign, or permit any of its Subsidiaries to assign, any right to
receive income, except for the following:
(a)    Liens created pursuant to any Loan Document;
(b)    Liens existing on the Closing Date and listed on Schedule 7.02;
(c)    Customary Permitted Liens;
(d)    Liens granted by the Borrower or any Subsidiary of the Borrower under a
Capital Lease and Liens to which any property is subject at the time, on or
after the Closing Date, of the Borrower’s or such Subsidiary’s acquisition
thereof in accordance with this Agreement, in each case securing Indebtedness




-72-

--------------------------------------------------------------------------------





permitted under Section 7.01(d) and limited to the property purchased (and
proceeds thereof) with the proceeds subject to such Capital Lease or
Indebtedness;
(e)    purchase money security interests in real property, improvements thereto
or equipment (including any item of equipment purchased in connection with a
particular construction project that the Borrower or a Subsidiary expects to
sell to its customer with respect to such project and that, pending such sale,
is classified as inventory) hereafter acquired (or, in the case of improvements,
constructed) by the Borrower or any of its Subsidiaries; provided, however, that
(i) such security interests secure purchase money Indebtedness permitted under
Section 7.01(d) and are limited to the property purchased with the proceeds of
such purchase money Indebtedness (and proceeds thereof), (ii) such security
interests are incurred, and the Indebtedness secured thereby is created, within
ninety days of such acquisition or construction, and (iii) the Indebtedness
secured thereby does not exceed the lesser of the cost or Fair Market Value of
such real property, improvements or equipment at the time of such acquisition or
construction;
(f)    any Lien securing the renewal, extension, refinancing or refunding of any
Indebtedness secured by any Lien permitted by clause (b), (d) or (e) above, this
clause (f) or clause (k) below, without any material change in the assets
subject to such Lien;
(g)    Liens in favor of lessors securing operating leases permitted hereunder;
(h)    Liens securing Non-Recourse Indebtedness permitted under Section 7.01(g)
on (i) the assets of the Subsidiary or Joint Venture financed by such
Non-Recourse Indebtedness and (ii) the Stock of the Joint Venture or Subsidiary
financed by such Non-Recourse Indebtedness;
(i)    Liens arising out of judgments or awards and not constituting an Event of
Default under Section 8.01(g);
(j)    Liens encumbering inventory, work-in-process and related property in
favor of customers or suppliers securing obligations and other liabilities to
such customers or suppliers (other than Indebtedness) to the extent such Liens
are granted in the ordinary course of business and are consistent with past
business practices;
(k)    Liens not otherwise permitted hereunder securing Indebtedness permitted
by Section 7.01(d)(ii) or (iii) and encumbering assets of (i) Foreign
Subsidiaries or (ii) Domestic Subsidiaries that are not (and are not required to
be) Guarantors, in each case that do not constitute Collateral;
(l)    Liens with respect to foreign exchange netting arrangements to the extent
incurred in the ordinary course of business and consistent with past business
practices; provided that the aggregate outstanding amount of all such
obligations and liabilities secured by such Liens shall not exceed $12,000,000
at any time;
(m)    Liens securing insurance premium financing permitted under Section
7.01(j) under customary terms and conditions; provided that no such Lien may
extend to or cover any property other than the insurance being acquired with
such financing, the proceeds thereof and any unearned or refunded insurance
premiums related thereto;




-73-

--------------------------------------------------------------------------------





(n)    Liens not otherwise permitted by this Section securing obligations or
other liabilities (other than Indebtedness for borrowed money) of the Borrower
or its Subsidiaries; provided that the aggregate outstanding amount of all such
obligations and liabilities secured by such Liens shall not exceed (i) after the
Closing Date and during the Relief Period, $2,400,000 and (ii) outside of the
Relief Period, $18,000,000 at any time;
(o)    Liens securing obligations incurred under Section 7.01(n);
(p)    Liens securing reimbursement obligations of any Foreign Subsidiary in
respect of Performance Guarantees (including any obligation to make payments in
connection with such performance, but excluding obligations for the payment of
borrowed money) issued by a Person that is not the Borrower or an Affiliate of
the Borrower; provided such Liens shall be limited to (i) any contract as to
which such Performance Guarantee provides credit support, (ii) any accounts
receivable arising out of such contract and (iii) the deposit account into which
such accounts receivable are deposited (the property described in clauses (i)
through (iii), collectively, the “Performance Guarantee Collateral”);
(q)    Liens on cash or Cash Equivalents securing (i) reimbursement obligations
in respect of Performance Guarantees and other similar obligations (including
any obligation to make payments in connection with such performance, but
excluding obligations for the payment of borrowed money) and (ii) Swap Contracts
that are not speculative in nature; provided that, in each case, the aggregate
outstanding amount of all such obligations and liabilities secured by such Liens
shall not exceed (x) at any time during the Relief Period, $30,000,000 or (y) at
any time other than during the Relief Period, $240,000,000; and
(r)    Liens securing the “First Priority Obligations” (as defined in the
Intercreditor Agreement); provided, that such Liens shall be subject to the
Intercreditor Agreement.

7.03    Investments. The Borrower shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly make or maintain any Investment except
for the following:
(a)    Investments existing on the Closing Date and disclosed on Schedule 7.03,
and any refinancings of such Investments to the extent constituting Indebtedness
otherwise permitted under Section 7.01(b), provided such refinancing complies
with the provisions of Section 7.01(e);
(b)    Investments held by the Borrower or such Subsidiary in the form of cash
or Cash Equivalents;
(c)    Investments in accounts, contract rights and chattel paper (each as
defined in the UCC), notes receivable and similar items arising or acquired from
the sale of Inventory in the ordinary course of business consistent with the
past practice of the Borrower and its Subsidiaries;
(d)    Investments received in settlement of amounts due to the Borrower or any
Subsidiary of the Borrower effected in the ordinary course of business;
(e)    Investments by the Borrower in any Wholly-Owned Subsidiary and
Investments of any Wholly-Owned Subsidiary in the Borrower or in another
Wholly-Owned Subsidiary;
(f)    loans or advances to employees of the Borrower or any of its Subsidiaries
(or guaranties of loans and advances made by a third party to employees of the
Borrower or any of its Subsidiaries) in the




-74-

--------------------------------------------------------------------------------





ordinary course of business; provided, that the aggregate principal amount of
all such loans and advances and guaranties of loans and advances shall not
exceed $1,200,000 at any time;
(g)    Investments constituting Guaranty Obligations permitted by Section 7.01;
(h)    Investments in connection with a Permitted Acquisition; provided, that at
any time during the Relief Period, no Investments in connection with a Permitted
Acquisition shall be permitted;
(i)    Investments in Rabbi Trusts in an aggregate amount not to exceed
$18,000,000 (plus income and capital growth with respect thereto);
(j)    Investments in the nature of, and arising directly as a result of,
consideration received in connection with an Asset Sale made in compliance with
Section 7.04;
(k)    Investments made in connection with the Foreign Subsidiary
Reorganization; and
(l)    other Investments not constituting Acquisitions by the Borrower or any
Subsidiary made after the Closing Date; provided that the aggregate outstanding
amount of all Investments made pursuant to this clause (l) (i) at a time (other
than during the Relief Period) when the Senior Leverage Ratio (after giving pro
forma effect to such Investments and any Indebtedness incurred in connection
therewith) was greater than or equal to 2.00 to 1.00 shall not exceed 12.5% of
the consolidated total assets of the Borrower and its Subsidiaries, as
determined in accordance with GAAP as of the last day of the immediately
preceding Fiscal Year and (ii) at any time during the Relief Period shall not
exceed $0.00; provided further that upon request by the Administrative Agent at
any time the Leverage Ratio is greater than or equal to 2.00 to 1.00, the
Borrower shall deliver to the Administrative Agent a schedule of all
then-outstanding Investments made pursuant to this clause (l) at a time when the
Leverage Ratio was less than 2.00 to 1.00.
For purposes of covenant compliance, the amount of any Investment shall be the
original cost of such Investment, minus the amount of any portion of such
Investment repaid to the investor as a dividend, repayment of loan or advance,
release or discharge of a guarantee or other obligation or other transfer of
property or return of capital, as the case may be, but without any other
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect to such Investment or interest earned on such
Investment.

7.04    Asset Sales. The Borrower shall not, and shall not permit any of its
Subsidiaries to, sell, convey, transfer, lease or otherwise dispose of any of
their respective assets or any interest therein (including the sale or factoring
at maturity of any accounts) to any Person, or permit or suffer any other Person
to acquire any interest in any of their respective assets or, in the case of any
Subsidiary, issue or sell any shares of such Subsidiary’s Stock or Stock
Equivalent (any such disposition being an “Asset Sale”) except for the
following:
(a)    the sale or disposition of inventory in the ordinary course of business;
(b)    transfers resulting from any taking or condemnation of any property of
the Borrower or any of its Subsidiaries (or, as long as no Default exists or
would result therefrom, deed in lieu thereof);




-75-

--------------------------------------------------------------------------------





(c)    as long as no Default exists or would result therefrom, the sale or
disposition of equipment that the Borrower reasonably determines is no longer
useful in its or its Subsidiaries’ business, has become obsolete, damaged or
surplus or is replaced in the ordinary course of business;
(d)    as long as no Default exists or would result therefrom, the sale or
disposition of assets (including the issuance or sale of Stock or Stock
Equivalents) of any Subsidiary that either (i) is not a Wholly-Owned Subsidiary
or (ii) is an Immaterial Subsidiary that, in each case, both at the time of such
sale and as of the Closing Date (or if later, the time of formation or
acquisition of such Subsidiary), do not constitute, in the aggregate, all or
substantially all of the assets (or the Stock or Stock Equivalents) of such
Subsidiary;
(e)    as long as no Default exists or would result therefrom, the lease or
sublease of Real Property not constituting a sale and leaseback, to the extent
not otherwise prohibited by this Agreement or the Mortgages;
(f)    as long as no Default exists or would result therefrom, non-exclusive
assignments and licenses of intellectual property of the Borrower and its
Subsidiaries in the ordinary course of business;
(g)    as long as no Default exists or would result therefrom, discounts,
adjustments, settlements and compromises of Accounts and contract claims in the
ordinary course of business;
(h)    any Asset Sale (i) to the Borrower or any Guarantor or (ii) by any
Subsidiary that is not a Loan Party to another Subsidiary that is not a Loan
Party;
(i)    as long as no Default exists or would result therefrom, any other Asset
Sale for Fair Market Value and where either (A) at least 75% of the
consideration received therefor is cash or Cash Equivalents or (B) the Non-Cash
Consideration from such Asset Sale and all other Asset Sales made in reliance
upon this subclause (B) during any Fiscal Year does not exceed $12,000,000;
provided, however, that with respect to any such Asset Sale in accordance with
this clause (i), the aggregate consideration received for the sale of all assets
sold in accordance with this clause (i) during any Fiscal Year, including such
Asset Sale, shall not exceed 6.0% of Consolidated Tangible Assets as of the last
day of the immediately preceding Fiscal Year;
(j)    any single transaction or series of related transactions so long as
neither such single transaction nor such series of related transactions involves
assets having a Fair Market Value of more than $3,600,000;
(k)    Asset Sales permitted by Section 7.13, Investments permitted by Section
7.03 and Restricted Payments permitted by Section 7.05; and
(l)    the Foreign Subsidiary Reorganization.

7.05    Restricted Payments. The Borrower shall not, and shall not permit any of
its Subsidiaries to, directly or indirectly, declare, order, pay or make any sum
for any Restricted Payment except for:
(a)    Restricted Payments by the Borrower to any Guarantor;
(b)    Restricted Payments by (i) any Subsidiary of the Borrower to the Borrower
or any Guarantor or (ii) any Subsidiary that is not a Loan Party to another
Subsidiary that is not a Loan Party;




-76-

--------------------------------------------------------------------------------





(c)    Restricted Payments by any Subsidiary that is not a Wholly-Owned
Subsidiary to the Borrower or any Guarantor and to any other direct or indirect
holders of equity interests in such Subsidiary to the extent (i) such Restricted
Payments are made pro rata (or on a basis more favorable to the Borrower or such
Guarantor) among the holders of the Stock or Stock Equivalents of such
Subsidiary or (ii) pursuant to the terms of the joint venture or other
distribution agreement for such Subsidiary in form and substance approved by the
Administrative Agent (such approval not to be unreasonably withheld or delayed);
(d)    any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Stock or Stock
Equivalents of the Borrower or any of its Subsidiaries (i) made solely with the
proceeds received from the exercise of any warrant or option or (ii) that is
deemed to occur upon the cashless exercise of stock options or warrants; and
(e)    the repurchase, redemption or other acquisition or retirement for value
of any Stock or Stock Equivalents of the Borrower or any Subsidiary held by any
current or former officer, director or employee pursuant to any equity-based
compensation plan, equity subscription agreement, stock option agreement,
shareholders’ agreement or similar agreement in an aggregate amount not to
exceed $24,000,000 in any Fiscal Year; and
(f)    so long as no Default exists or would result therefrom and the Relief
Period is not then in effect (it being understood that no Restricted Payment
under this clause (f) may be declared, made or paid during the Relief Period),
the Borrower may make Restricted Payments of the type described in clauses (a)
and (b) of the definition thereof (including Restricted Payments of the type
described in clause (e) of this Section that are in excess of the aggregate
amount permitted in clause (e) of this Section); provided that the aggregate
amount of all Restricted Payments made under this clause (f) at a time when the
Senior Leverage Ratio (after giving pro forma effect to such proposed Restricted
Payment and any Indebtedness incurred in connection therewith) was greater than
or equal to 2.00 to 1.00 shall not exceed $180,000,000 in any Fiscal Year.

7.06    Fundamental Changes. Merge, amalgamate, dissolve, liquidate, consolidate
with or into another Person, or dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that, so long
as no Default exists or would result therefrom:
(a)    any Subsidiary may merge or consolidate with or into (i) the Borrower,
provided that the Borrower shall be the continuing or surviving Person, or (ii)
any one or more other Subsidiaries, provided that when any Guarantor is merging
or consolidating with another Subsidiary, the continuing or surviving Person
shall be a Guarantor (whether as the survivor or by becoming a Guarantor in a
manner reasonably satisfactory to the Administrative Agent, including by joining
the Guaranty);
(b)    any Subsidiary may dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary; provided that if the transferor in such a transaction is a
Guarantor, then the transferee must either be the Borrower or a Guarantor;
(c)    any Person may be merged or amalgamated with or into the Borrower or any
Subsidiary of the Borrower in connection with a transaction that constitutes a
Permitted Acquisition, provided that (i) if the Borrower is a party to such
transaction, the Borrower shall be the continuing or surviving Person, or (ii)




-77-

--------------------------------------------------------------------------------





if a Guarantor is a party to such transaction, the continuing or surviving
Person shall be a Guarantor (whether as the survivor or by becoming a Guarantor
in a manner reasonably satisfactory to the Administrative Agent, including by
joining the Guaranty);
(d)    any Subsidiary may dissolve or liquidate so long as (i) such dissolution
or liquidation could not reasonably be expected to result in a Material Adverse
Effect or have a material adverse effect on the value of the Guaranty or the
Collateral (if any) and (ii) if such dissolving Subsidiary is a Guarantor, it
transfers all or substantially all of its assets and operations to another
Guarantor; and
(e)    an Asset Sale permitted under Section 7.04 may be consummated.

7.07    Change in Nature of Business. The Borrower shall not, and shall not
permit any of its Subsidiaries to, engage in any business other than the
Eligible Line of Business.

7.08    Transactions with Affiliates. The Borrower shall not, and shall not
permit any of its Subsidiaries to, enter into any transaction of any kind
involving aggregate payments or consideration in excess of $1,200,000 with any
Affiliate of the Borrower, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to the
Borrower or such Subsidiary as could reasonably be expected to be obtainable by
the Borrower or such Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate except:
(a)    transactions among the Borrower and its Subsidiaries not otherwise
prohibited under the Loan Documents;
(b)    Restricted Payments and Investments otherwise permitted by this
Agreement;
(c)    transactions in accordance with the Affiliate Agreements or as thereafter
amended or replaced in any manner that, taken as a whole, is not more
disadvantageous to the Lenders or the Borrower in any material respect than such
agreement as it was in effect on the Closing Date;
(d)    reasonable director, officer and employee compensation (including
bonuses) and other benefits (including pursuant to any employment agreement or
any retirement, health, stock option or other benefit plan) and indemnification
and insurance arrangements, in each case, as determined in good faith by the
Borrower’s board of directors or senior management;
(e)    the entering into of a tax sharing agreement, or payments pursuant
thereto, between the Borrower and/or one or more Subsidiaries, on the one hand,
and any Tax Affiliate, on the other hand, which payments by the Borrower and its
Subsidiaries are not in excess of the tax liabilities that would have been
payable by them on a stand-alone basis;
(f)    so long as the Borrower is subject to the filing requirements of the SEC,
any transaction not otherwise prohibited under the Loan Documents with a Person
that would constitute an Affiliate of the Borrower solely because the Borrower
or a Subsidiary owns Stock in or otherwise Controls such Person;
(g)    pledges by the Borrower or any Subsidiary of Stock of any Joint Venture
in a transaction permitted by Section 7.02(h)(ii); and




-78-

--------------------------------------------------------------------------------





(h)    any transaction entered into by a Person prior to the time such Person
becomes a Subsidiary or is merged or consolidated into the Borrower or a
Subsidiary (provided that such transaction is not entered into in contemplation
of such event).

7.09    Burdensome Agreements. The Borrower shall not, and shall not permit any
of its Subsidiaries to, (a) other than (x) for any Subsidiary that is not a
Wholly-Owned Subsidiary or (y) the First Lien Credit Documents, agree to enter
into or suffer to exist or become effective any consensual encumbrance or
consensual restriction of any kind on the ability of such Subsidiary to pay
dividends or make any other distribution or transfer of funds or assets or make
loans or advances to or other Investments in, or enter into any Guaranty
Obligation or pay any Indebtedness owed to, the Borrower or any other Subsidiary
of the Borrower or (b) other than customary non-assignment provisions in
contracts entered into in the ordinary course of business, enter into or permit
to exist or become effective any enforceable agreement prohibiting or limiting
the ability of the Borrower or any Subsidiary to create, incur, assume or permit
to exist any Lien upon any of its property, assets or revenues, whether now
owned or hereafter acquired, to secure the Obligations, including any agreement
requiring any other Indebtedness or Contractual Obligation to be equally and
ratably secured with the Obligations; provided that the limitations of this
Section 7.09 shall not apply to such limitations contained in (i) the Loan
Documents, (ii) any agreement governing any Non-Recourse Indebtedness or any
Indebtedness permitted by Section 7.01(b), (d), (e), (g) (in the case of any
such Indebtedness, so long as any prohibition or limitation is only effective
against the assets financed thereby) or (i) or (iii) any agreement of a
Subsidiary that is not (and is not required to become) a Loan Party that is in
existence at the time of, and is not entered into in anticipation of, the
acquisition of such Person as a Subsidiary of the Borrower (and, with respect to
this clause (iii), including any amendment, extension, amendment and
restatement, replacement, refinancing or other modification of such agreement so
long as the relevant limitations are not altered in any manner that is
materially adverse to the interests of the Lenders).

7.10    [Reserved].

7.11    Fiscal Year. The Borrower shall not change its Fiscal Year.

7.12    Use of Proceeds. The Borrower shall not, and shall not permit any of its
Subsidiaries to, use all or any portion of the proceeds of any credit extended
hereunder to purchase or carry margin stock (within the meaning of Regulation U
of the FRB) in contravention of Regulation U of the FRB.

7.13    Sale Leasebacks. The Borrower shall not, and shall not permit any of its
Subsidiaries to, enter into any sale and leaseback transaction unless the
proceeds of such transaction received by the Loan Parties equal the Fair Market
Value of the properties subject to such transaction and, after giving effect to
such sale and leaseback transaction, the aggregate Fair Market Value of all
properties covered at any one time by all sale and leaseback transactions
permitted hereunder (other than any sale and leaseback transaction of property
entered into within 90 days of the acquisition of such property) does not exceed
$24,000,000; provided that, notwithstanding the foregoing, in no event shall the
Borrower enter into or consummate, or permit any of its Subsidiaries to enter
into or consummate, any sale and leaseback transaction at any time during the
Relief Period.

7.14    No Speculative Transactions. The Borrower shall not, and shall not
permit any of its Subsidiaries to, engage in any material speculative
transaction or in any material transaction involving the




-79-

--------------------------------------------------------------------------------





entry into of Swap Contracts by such Person except for the sole purpose of
hedging in the normal course of business.

7.15    Anti-Corruption Laws. The Borrower shall not, and shall not permit any
of its Subsidiaries to, directly or indirectly, use the proceeds of any Loan in
violation of applicable Anti-Corruption Laws.

7.16    Financial Covenants.
(a)    Interest Coverage Ratio. The Borrower shall not permit the Interest
Coverage Ratio as of the last day of any Fiscal Quarter of the Borrower set
forth below to be less than the ratio set forth below opposite such period
(provided that, notwithstanding any Fiscal Quarter not being included in the
below, the Borrower shall include a reasonably detailed calculation of the
Interest Coverage Ratio in the Compliance Certificate delivered pursuant to
Section 6.01(c) with respect to such Fiscal Quarter):
Fiscal Quarters Ending
Minimum Interest Coverage Ratio
September 30, 2017
1.20 to 1:00
December 31, 2017
0.80 to 1:00
March 31, 2018
0.80 to 1:00
June 30, 2018
1.00 to 1:00
September 30, 2018
1.20 to 1:00
December 31, 2018
1.20 to 1:00
March 31, 2019
1.40 to 1:00
June 30, 2019
1.40 to 1:00
September 30, 2019 and the last day of each Fiscal Quarter ending thereafter
1.60 to 1:00

(b)    Senior Leverage Ratio. The Borrower shall not permit the Senior Leverage
Ratio as of the last day of any Fiscal Quarter of the Borrower set forth below
to be greater than the ratio set forth below opposite such period (provided
that, notwithstanding any Fiscal Quarter not being included in the below, the
Borrower shall include a reasonably detailed calculation of the Senior Leverage
Ratio in the Compliance Certificate delivered pursuant to Section 6.01(c) with
respect to such Fiscal Quarter):




-80-

--------------------------------------------------------------------------------





Fiscal Quarters Ending
Maximum Senior Leverage Ratio
September 30, 2017
7.20 to 1:00
December 31, 2017
10.20 to 1:00
March 31, 2018
10.20 to 1:00
June 30, 2018
7.50 to 1:00
September 30, 2018
4.80 to 1:00
December 31, 2018
4.50 to 1:00
March 31, 2019
3.90 to 1:00
June 30, 2019
3.90 to 1:00
September 30, 2019 and the last day of each Fiscal Quarter ending thereafter
3.60 to 1:00




7.17    Sanctions. The Borrower shall not, and shall not permit any of its
Subsidiaries to use the proceeds of any Loan, or make available such proceeds to
any Subsidiary, Joint Venture partner or other individual or entity, to fund,
finance or facilitate any activities of or business with any individual or
entity, or in any Designated Jurisdiction, that, in each case at the time of
such funding, is the subject of Sanctions, or in any other manner that, to the
Borrower’s knowledge, would result in a violation by any Lender or
Administrative Agent of Sanctions.

7.18    Anti-Layering. Notwithstanding any provision herein to the contrary, the
Borrower will not, nor will it permit any Loan Party to, incur, create, issue,
assume, suffer to exist, guarantee or otherwise agree to become liable for any
Indebtedness (or any refinancing thereof permitted pursuant to Section 7.01(e))
that (i) is junior in right of payment to the “Obligations” (as defined in the
First Lien Credit Agreement) (or any refinancing thereof permitted under the
Intercreditor Agreement) unless such Indebtedness is junior in right of payment
to the Loans and the Guaranty (as applicable) to the same extent as to the
“Obligations” (as defined in the First Lien Credit Agreement) (which for the
avoidance of doubt shall not prohibit subordination of payment obligations
pursuant to the “waterfall” or similar provision amongst holders of
“Obligations” (as defined in the First Lien Credit Agreement)) or (ii) is
secured by Liens that are (x) junior in priority to any Liens securing the
“Obligations” (as defined in the First Lien Credit Agreement) (or any
refinancing thereof permitted under the Intercreditor Agreement) and (y) senior
in priority to the Liens securing the Obligations, including through a
participation, unitranche or similar structure solely where such transaction (or
any related financing effected substantially contemporaneously therewith) has
been arranged, structured, financed or consented to by a Loan Party or its
Affiliates.
7.19    Minimum Liquidity. The Borrower shall not permit Liquidity as of the
last Business Day of any calendar month, commencing on the calendar month ending
August 31, 2017, to be less than $60,000,000, as demonstrated by a certificate
of a Responsible Officer delivered within 15 days of the end




-81-

--------------------------------------------------------------------------------





of the relevant calendar month certifying as to the foregoing and containing
reasonably detailed calculations in support thereof, in form and substance
reasonably satisfactory to the Administrative Agent.

7.20    Additional Charges. Commencing with the quarter ending September 30,
2017, the Borrower shall not permit the actual costs, expenses, losses and/or
reductions in Consolidated Net Income experienced in connection with the Vølund
Project contracts with the counterparties listed on Schedule 7.20 to exceed
$30,000,000 on a cumulative basis.

7.21    Capital Expenditures. Permit the aggregate amount of Capital
Expenditures made by the Borrower and its Subsidiaries in each fiscal year to
exceed $30,000,000 for such fiscal year.



ARTICLE VIII.    
EVENTS OF DEFAULT AND REMEDIES

8.01    Events of Default. Any of the following shall, at any time on or after
the Closing Date (other than with respect to Section 8.01(c)), and at any time
with respect to Section 8.01(c), constitute an “Event of Default”:
(a)    Non-Payment of Principal. the Borrower shall fail to pay any principal of
any Loan when the same becomes due and payable; or
(b)    Non-Payment of Interest and Other Amounts. the Borrower shall fail to pay
any interest on any Loan, any fee under any of the Loan Documents or any other
Obligation (other than one referred to in clause (a) above and such non-payment
continues for a period of three (3) Business Days after the due date therefor;
or
(c)    Representations and Warranties. any representation or warranty made or
deemed made by any Loan Party in any Loan Document shall prove to have been
incorrect in any material respect (or, with respect to representations and
warranties modified by a materiality or Material Adverse Effect standard, in all
respects) when made or deemed made; or
(d)    Failure to Perform Covenants. any Loan Party shall fail to perform or
observe (i) any term, covenant or agreement contained in Sections 6.03(a), 6.08,
6.12 (with respect to the existence of the Borrower), 6.17, 6.25, 6.26 or
Article VII or (ii) any other term, covenant or agreement contained in this
Agreement or in any other Loan Document if such failure under this clause (ii)
shall remain unremedied for 30 days after the earlier of (A) the date on which a
Responsible Officer of the Borrower obtains actual knowledge of such failure and
(B) the date on which written notice thereof shall have been given to the
Borrower by the Administrative Agent or any Lender; or
(e)    Cross-Default. (i) the Borrower or any of its Subsidiaries shall fail to
make any payment on any recourse Indebtedness of the Borrower or any such
Subsidiary (other than the Obligations) or any Guaranty Obligation in respect of
Indebtedness of any other Person, and, in each case, such failure relates to
Indebtedness (x) having a principal amount in excess of $30,000,000 when the
same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand, early termination event or otherwise), (y)
incurred under the First Lien Credit Agreement or (z) under any foreign
revolving credit




-82-

--------------------------------------------------------------------------------





facility, whether committed or uncommitted (ii) any other event shall occur or
condition shall exist under any agreement or instrument relating to any such
Indebtedness, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Indebtedness or (iii) any such
Indebtedness shall become or be declared to be due and payable, or required to
be prepaid or repurchased (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof; provided that clauses (ii)
and (iii) above shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness; or
(f)    Insolvency Proceedings, Etc. (i) the Borrower or any of its Material
Subsidiaries shall generally not pay its debts as such debts become due, shall
admit in writing its inability to pay its debts generally or shall make a
general assignment for the benefit of creditors, (ii) any proceeding shall be
instituted by or against the Borrower or any of its Material Subsidiaries
seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief or
composition of it or its debts, under any Requirement of Law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a custodian, receiver,
trustee or other similar official for it or for any substantial part of its
property; provided, however, that, in the case of any such proceedings
instituted against the Borrower or any of its Material Subsidiaries (but not
instituted by the Borrower or any of its Subsidiaries), either such proceedings
shall remain undismissed or unstayed for a period of 60 days or more or an order
or decree approving or ordering any of the foregoing shall be entered, or (iii)
the Borrower or any of its Material Subsidiaries shall take any corporate action
to authorize any action set forth in clauses (i) or (ii) above; or
(g)    Judgments. one or more judgments, orders or decrees (or other similar
process) for the payment of money in an amount in excess of $42,000,000 in the
aggregate (to the extent not covered by insurance as to which a solvent and
unaffiliated insurance company has acknowledged coverage), shall be rendered
against one or more of the Borrower and its Material Subsidiaries and shall
remain unpaid and either (x) enforcement proceedings shall have been commenced
by any creditor upon such judgment, injunction or order or (y) there shall be
any period of 30 consecutive days during which a stay of enforcement of such
judgment, injunction or order, by reason of a pending appeal or otherwise, shall
not be in effect; or
(h)    ERISA. one or more ERISA Events shall occur and the amount of all
liabilities and deficiencies resulting therefrom imposed on or which could
reasonably be expected to be imposed directly on the Borrower, any of its
Subsidiaries or any Guarantor, whether or not assessed, when taken together with
amounts of all such liabilities and deficiencies for all other such ERISA Events
exceeds $20,000,000 in the aggregate; or
(i)    Invalidity of Loan Documents. either:
(i)    any provision of any Security Instrument or the Guaranty after delivery
thereof pursuant to this Agreement or any other Loan Document shall for any
reason, except as permitted by the Loan Documents, cease to be valid and binding
on, or enforceable against, any Loan Party which is a party thereto, or any Loan
Party shall so state in writing; or
(ii)    any Security Instrument shall for any reason fail or cease to create a
valid Lien on any Collateral with an aggregate value of $12,000,000 or more
purported to be covered thereby or,




-83-

--------------------------------------------------------------------------------





except as permitted by the Loan Documents, such Lien shall fail or cease to be a
perfected and second priority Lien or any Loan Party shall so state in writing;
or
(j)    Change of Control. there occurs any Change of Control.

8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)    [reserved];
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder (including, as liquidated damages and not as a penalty, amounts
payable pursuant to Section 2.17 as a result of such acceleration occurring
prior to the third anniversary of the Closing Date) or under any other Loan
Document to be immediately due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby expressly waived by the
Borrower;
(c)    [reserved]; and
(d)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents, including applying all
amounts in the Delayed Draw Escrow Account to the repayment of the Obligations;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the unpaid principal amount of all outstanding Loans and all
interest and other amounts (including, as liquidated damages and not as a
penalty, amounts payable under Section 2.17, to the extent that such
accelerations occurs prior to the third anniversary of the Closing Date) as
aforesaid shall automatically become due and payable, without further act of the
Administrative Agent or any Lender.

8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable, any amounts received on account of the Obligations shall, subject to
the terms of the Intercreditor Agreement and the provisions of Sections 2.15 and
2.16, be applied by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest, but including,
as liquidated damages and not as a penalty, amounts payable under Section 2.17,
to the extent that such accelerations occurs prior to the third anniversary of
the Closing Date) payable to the Lenders (including fees, charges and
disbursements of counsel to the respective Lenders arising under the Loan
Documents and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;




-84-

--------------------------------------------------------------------------------





Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations arising under the Loan
Documents, ratably among the Lenders ratably among them in proportion to the
respective amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by the Intercreditor
Agreement or any applicable Requirement of Law.

ARTICLE IX.    
ADMINISTRATIVE AGENT

9.01    Appointment and Authority.
(a)    Each of the Lenders hereby irrevocably appoints Lightship Capital LLC to
act on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent and the Lenders, and the Borrower shall not
have any rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Requirement of Law;
provided that the meaning of such term in Section 10.06(c) is intended to be
consistent with the meaning of such term as used in Section 5f.103-1(c) of the
United States Treasury Regulations. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.
(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Security Instruments, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section 10.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto. Without
limiting the generality of the foregoing, the Administrative Agent is further
authorized on behalf of all the Lenders, without the necessity of any notice to
or further consent from the Lenders, from time to time to take any action, or
permit the any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent to take any action, with respect to any Collateral or the
Loan Documents which may be necessary to perfect and maintain perfected the
Liens upon any Collateral granted pursuant to any Loan Document.




-85-

--------------------------------------------------------------------------------






9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take (or refrain from taking) any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take (or refrain from taking)
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower or a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be




-86-

--------------------------------------------------------------------------------





created by the Security Instruments, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

9.04    Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, that by its
terms must be fulfilled to the satisfaction of a Lender or the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.
(b)    [Reserved].




-87-

--------------------------------------------------------------------------------





(c)    With effect from the Resignation Effective Date (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring Administrative Agent shall subject
to the terms of the Intercreditor Agreement continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(2) except for any indemnity payments or other amounts then owed to the retiring
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Administrative Agent (other than as
provided in Section 3.01(h) and other than any rights to indemnity payments or
other amounts owed to the retiring Administrative Agent as of the Resignation
Effective Date, as applicable), and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
(d)    [Reserved].

9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08    [Reserved].

9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders




-88-

--------------------------------------------------------------------------------





and the Administrative Agent and their respective agents and counsel and all
other amounts due the Lenders and the Administrative Agent under Sections
2.03(h) and (i), 2.09 and 10.04) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Law. In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Stock, Stock Equivalents or debt
instruments of the acquisition vehicle or vehicles that are used to consummate
such purchase). In connection with any such bid (i) the Administrative Agent
shall be authorized to form one or more acquisition vehicles to make a bid, (ii)
to adopt documents providing for the governance of the acquisition vehicle or
vehicles (provided that any actions by the Administrative Agent with respect to
such acquisition vehicle or vehicles, including any disposition of the assets,
Stock or Stock Equivalents thereof shall be governed, directly or indirectly, by
the vote of the Required Lenders, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in clauses (a) through (i) of Section 10.01 of this
Agreement, (iii) the Administrative Agent shall be authorized to assign the
relevant Obligations to any such acquisition vehicle pro rata by the Lenders, as
a result of which each of the Lenders shall be deemed to have received a pro
rata portion of any Stock, Stock Equivalents and/or debt instruments issued by
such an acquisition vehicle on account of the assignment of the Obligations to
be credit bid, all without the need for any Secured Party or acquisition vehicle
to take any further action, and (iv) to the extent that Obligations that are
assigned to an acquisition vehicle are not used to acquire




-89-

--------------------------------------------------------------------------------





Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Stock, Stock Equivalents and/or debt instruments issued by any acquisition
vehicle on account of the Obligations that had been assigned to the acquisition
vehicle shall automatically be cancelled, without the need for any Secured Party
or any acquisition vehicle to take any further action.

9.10    Collateral and Guaranty Matters. Subject, in all respects to the terms
of the Intercreditor Agreement, each of the Lenders irrevocably authorizes the
Administrative Agent, at its option and in its discretion, to:
(a)    release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the aggregate Commitments
of all of the Lenders and payment in full of all Obligations (other than
contingent indemnification obligations (ii) that is sold or otherwise disposed
of or to be sold or otherwise disposed of as part of or in connection with any
sale or other disposition permitted hereunder or under any other Loan Document
(including, without limitation, in connection with the Foreign Subsidiary
Reorganization), (iii) subject to Section 10.01 (including Section 10.01(h)), if
approved, authorized or ratified in writing by the Required Lenders or (iv) as
required by the Intercreditor Agreement;
(b)    subordinate or release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.02(b), (d), (e), (f) or (h), and to
enter into any intercreditor agreement, subordination agreement or similar
agreement with respect to any such property; and
(c)    release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10. In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Security Instruments or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

9.11    [Reserved].




-90-

--------------------------------------------------------------------------------






9.12    Intercreditor Agreements.
The Administrative Agent is hereby authorized to enter into the Intercreditor
Agreement, and the parties hereto acknowledge that the Intercreditor Agreement
is binding upon them. Each Secured Party (a) hereby agrees that it will be bound
by and will take no actions contrary to the provisions of the Intercreditor
Agreement, (b) hereby authorizes and instructs the Administrative Agent to enter
into the Intercreditor Agreement and to subject the Liens on the Collateral
securing the Obligations to the provisions thereof and (c) without any further
consent of the Lenders, hereby authorizes and instructs the Administrative Agent
to negotiate, execute and deliver on behalf of the Secured Parties the
Intercreditor Agreement, or any amendment (or amendment and restatement) to the
Collateral Documents or any other intercreditor agreement contemplated hereunder
(including any such amendment (or amendment and restatement) of the
Intercreditor Agreement or any other intercreditor agreement to provide for the
incurrence of any Indebtedness permitted hereunder that will be secured (x) on a
senior lien, junior lien or pari passu basis to the Obligations and/or (y) on a
junior lien or pari passu basis to any “Obligations” (as defined in the First
Lien Credit Agreement)). In addition, each Secured Party hereby authorizes the
Administrative Agent to enter into (i) any amendments to the Intercreditor
Agreement, and (ii) any other intercreditor arrangements, in the case of clauses
(i) and (ii) to the extent required to give effect to the establishment of
intercreditor rights and privileges as contemplated and required or permitted by
this Agreement (including any such amendment (or amendment and restatement) or
the Intercreditor Agreement or other intercreditor agreement to provide for the
incurrence of any Indebtedness permitted hereunder that will be secured (x) on a
senior lien, junior lien or pari passu basis to the Obligations and/or (y) on a
junior lien or pari passu basis to any “Obligations” (as defined in the First
Lien Credit Agreement). Each Lender waives any conflict of interest, now
contemplated or arising hereafter, in connection therewith and agrees not to
assert against the Administrative Agent or any of its affiliates any claims,
causes of action, damages or liabilities of whatever kind or nature relating
thereto.

ARTICLE X.    
MISCELLANEOUS

10.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
(a)    waive any condition set forth in Section 4.01 or Section 4.02 without the
written consent of each Lender;
(b)    extend or increase the Commitment of any Lender without the written
consent of such Lender;
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments, if any) of principal, interest,
fees or other amounts due to the Lenders (or any of them) hereunder or under any
other Loan Document without the written consent of each Lender entitled to such
payment;




-91-

--------------------------------------------------------------------------------





(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (iv) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender entitled to such amount; provided,
however, that only the consent of the Required Lenders shall be necessary (i) to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest, at the Default Rate, (ii) to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or to reduce any
fee payable hereunder or, (iii) to amend the terms and conditions of the Relief
Period even if the effect of such amendment would be to reduce the rate of
interest on any Loan or to reduce any fee payable hereunder, provided that,
after giving effect to such amendment, the rate of interest on Loans and fees
payable hereunder are no less than such amounts immediately prior to the Relief
Period;
(e)    change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
and adversely affected thereby;
(f)    [reserved];
(g)    change any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder (other than the
definitions specified in clause (ii) of this Section 10.01(h)), without the
written consent of each Lender; or
(h)    release all or substantially all of the Collateral in any transaction or
series of related transactions, or release all or substantially all of the value
of the Guaranty, in each case without the written consent of each Lender, except
to the extent the release of any Collateral or any Guarantor is permitted
pursuant to Section 9.10 (other than Section 9.10(a)(iii)) (in which case such
release may be made by the Administrative Agent acting alone);
and, provided further, that (i) [reserved], (ii) [reserved] and (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary contained in this Section, if the
Administrative Agent and the Borrower shall have jointly identified (each in its
sole discretion) an obvious error or omission of a technical or immaterial
nature, in each case, in any provision of the Loan Documents, then the
Administrative Agent and the applicable Loan Parties shall be permitted to amend
such provision and such amendment shall become effective without any further
action or consent of any other party to any Loan Document if the same is not
objected to in writing by the Required Lenders within five (5) Business Days
following the posting of such amendment to the Lenders.
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of such
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).




-92-

--------------------------------------------------------------------------------





Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (i) to add one or more additional revolving credit or
term loan facilities to this Agreement and to permit the extensions of credit
and all related obligations and liabilities arising in connection therewith from
time to time outstanding to share ratably (or on a basis subordinated to the
existing facilities hereunder) in the benefits of this Agreement and the other
Loan Documents with the obligations and liabilities from time to time
outstanding in respect of the existing facilities hereunder, and (ii) in
connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders or by any other number,
percentage or class of Lenders hereunder so long as such amendment does not
adversely impact any other Lender’s ability to participate in such vote or
action.

10.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:
(i)    if to the Borrower or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail, FpML messaging, and Internet or intranet websites) pursuant
to procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.




-93-

--------------------------------------------------------------------------------





Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s, any Loan Party’s
or the Administrative Agent’s transmission of Borrower Materials or notices
through the Platform, any other electronic messaging service, or through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).
(d)    Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Requirements of Law, including United
States Federal and state securities laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.




-94-

--------------------------------------------------------------------------------





(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic or electronic Committed Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower.
All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) [reserved], (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

10.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable out of
pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, and of special and local counsel retained by the
Administrative Agent, but not any other separate counsel to the Lenders), in
connection with the negotiation of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement (including, without limitation, the administration of any assignment
under Section 10.06 that is determined to be void ab initio) and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) [reserved] and (iii) all out of pocket expenses incurred
by the Administrative




-95-

--------------------------------------------------------------------------------





Agent, any Lender (including the fees, charges and disbursements of any counsel
for the Administrative Agent, any Lender) in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made, including all such out of pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans, provided
that the Borrower’s obligations to pay or reimburse for legal fees and expenses
pursuant to this clause (iii) shall be limited to the reasonable and documented
legal fees and expenses of a single law firm as counsel for the Administrative
Agent and one additional law firm as counsel for all other such parties, taken
together, in each appropriate jurisdiction (which may include a single law firm
as special, local or foreign counsel acting in multiple jurisdictions), except
that in the case where any such Person determines in good faith that a conflict
of interest does or may exist in connection with such legal representation and
such Person advises the Borrower of such actual or potential conflict of
interest and engages its own separate counsel, the reasonable and documented
legal fees and expenses of such separate counsel shall also be paid or
reimbursed.
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (subject to proviso
(y) to this sentence below, including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including the Borrower or any
other Loan Party) other than such Indemnitee and its Related Parties arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or the use or proposed use
of the proceeds therefrom, (iii) any actual or alleged presence or release of
Contaminants on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that (x) such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (A) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee, (B) arises solely from
disputes solely between or among Indemnitees (except that in the event of a
dispute involving the Administrative Agent (in each case, acting in its capacity
as such), the Administrative Agent, shall be entitled (subject to the other
limitations and exceptions set forth in this clause (b)) to the benefit of such
indemnification) not relating to or in connection with acts or omissions by the
Borrower, any of its Subsidiaries, any of their respective Affiliates or any
other Person or entity or (C) result from a claim brought by the Borrower or any
other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction and
(y) the Borrower’s obligation to pay or reimburse an Indemnitee for the
reasonable fees, charges and disbursements of counsel under this subsection (b)
shall be limited to the reasonable and documented fees, charges and
disbursements of a single law firm chosen by the




-96-

--------------------------------------------------------------------------------





Administrative Agent as counsel for all such Indemnitees, taken together, in
each appropriate jurisdiction (which may include a single law firm as special or
local counsel acting in multiple jurisdictions), except that in the case where
an Indemnitee determines in good faith that a conflict of interest does or may
exist in connection with such legal representation and such Indemnitee advises
the Borrower of such actual or potential conflict of interest and engages its
own separate counsel, the reasonable and documented fees, charges and
disbursements of each such separate counsel shall also be paid or reimbursed.
This Section 10.04(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay (and without limiting any obligation of the Borrower
so to pay) any amount required under subsection (a) or (b) of this Section to be
paid by it to the Administrative Agent (or any sub-agent thereof), or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent) or such Related Party, as the
case may be, such Lender’s Pro Rata Share of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender), such payment
to be made severally among them based on each Lender’s Pro Rata Share, provided,
further that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) in connection with such capacity.
The obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and the Borrower hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for the Borrower’s direct
or actual damages resulting from the gross negligence or willful misconduct of
such Indemnitee as determined by a final and nonappealable judgment of a court
of competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent,
and/or the replacement of any Lender, and the repayment, satisfaction or
discharge of all the other Obligations.

10.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent, or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered




-97-

--------------------------------------------------------------------------------





into by the Administrative Agent, or such Lender in its discretion) to be repaid
to a trustee, receiver or any other party, in connection with any proceeding
under any Debtor Relief Law or otherwise, then (a) to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred, and (b) each Lender severally
agrees to pay to the Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, in the applicable currency of such recovery or
payment. The obligations of the Lenders under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

10.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans; provided that in
each case any such assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is




-98-

--------------------------------------------------------------------------------





continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations under any separate
revolving credit or term loan facilities provided pursuant to the last paragraph
of Section 10.01 in each case on a non-pro rata basis;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund, provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any unfunded Commitment if such assignment is to a Person that is not a
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to a
natural person, or (C) to any competitor of the Borrower or any of its
Subsidiaries that is primarily engaged in an Eligible Line of Business and that
has been previously identified as such, by legal entity name, by the Borrower to
the Administrative Agent and provided by the Administrative Agent to the Lenders
on the Platform, it being understood that the Administrative Agent shall have no
responsibility for maintaining or otherwise managing any such list of
competitors.
(vi)    [Reserved].
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender




-99-

--------------------------------------------------------------------------------





thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05, and 10.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment. Upon request, the Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a Person described in Section 10.06(b)(v) that is not
permitted to be an assignee with respect to Loans or Commitments) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 10.04(c) without
regard to the existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein, including the requirements
under Section 3.01(f) (it being understood that the documentation required under
Section 3.01(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Section 3.06 and 10.13 as if it were
an assignee under paragraph (b) of this Section; and (B) shall not be entitled
to receive any greater payment under Sections 3.01 or 3.04, with respect to any
participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request




-100-

--------------------------------------------------------------------------------





and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 10.13 with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided that such
Participant agrees to be subject to Section 2.13 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(e)    [Reserved].
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g)    [Reserved].

10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and each Lender agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.14(c) or (ii) any actual or prospective party
(or its Related Parties) to any swap, derivative or other transaction under
which payments are to be made by reference to the Borrower and its obligations,
this Agreement or payments hereunder, (g) on a confidential basis to (i) any
rating agency in connection with rating the Borrower or its Subsidiaries or the
credit facilities provided hereunder or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
or other market identifiers with respect to the credit facilities provided
hereunder, (h) with the consent of the Borrower or (h) to the extent




-101-

--------------------------------------------------------------------------------





such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Administrative Agent and
any Lender or any of their respective Affiliates on a nonconfidential basis from
a source other than the Borrower. In addition, the Administrative Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Agents and the Lenders in connection with
the administration of this Agreement, the other Loan Documents, and the
Commitments. For purposes of this Section, “Information” means all information
received from the Borrower, any Subsidiary or any Affiliate of the Borrower
relating to the Borrower, any Subsidiary or any Affiliate of the Borrower or any
of their respective businesses, other than any such information that is (i)
available to the Administrative Agent, any Lender a nonconfidential basis prior
to disclosure by the Borrower, any Subsidiary or any Affiliate of the Borrower,
or (ii) is clearly and conspicuously marked “PUBLIC” by the Borrower, which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
page thereof. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Requirements of
Law, including United States Federal and state securities laws.

10.08    [Reserved].

10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Requirements of Law (the “Maximum Rate”). If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Requirements of Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart




-102-

--------------------------------------------------------------------------------





of a signature page of this Agreement by facsimile or other electronic imaging
means (e.g., “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Agreement.

10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.13    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender is subject to replacement
pursuant to the last paragraph of Section 10.01, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights (other than its
existing rights to payments pursuant to Sections 3.01 and 3.04) and obligations
under this Agreement and the related Loan Documents to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts (including amounts payable under Section 2.17, to the extent
that such assignment occurs prior to the third anniversary of the Closing
Date)payable to it hereunder and under the other Loan Documents (including any
amounts under Sections 3.01 or 3.05) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Requirements of Law;
and




-103-

--------------------------------------------------------------------------------





(e)    in the case of an assignment resulting from a Lender becoming a
non-consenting Lender pursuant to the last paragraph of Section 10.01, the
applicable assignee shall have consented to the applicable amendment, waiver or
consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.
(c)    WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST




-104-

--------------------------------------------------------------------------------





EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees that: (i) (A) the arranging and other
services regarding this Agreement provided by the Administrative Agent, and the
Lenders are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Lenders, on
the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and each Lender is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower, any other Loan Party or any of their
respective Affiliates, or any other Person and (B) neither the Administrative
Agent nor any Lender has any obligation to the Borrower or any other Loan Party
or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Loan Parties
and their respective Affiliates, and neither the Administrative Agent, any
Lender has any obligation to disclose any of such interests to the Borrower, any
other Loan Party or any of their respective Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent or any Lender with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

10.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without




-105-

--------------------------------------------------------------------------------





limitation Assignment and Assumptions, amendments or other Committed Loan
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that, notwithstanding anything contained herein to
the contrary, the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

10.18    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).

10.19    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender that is an EEA Financial Institution is a party
to this Agreement and notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender that is
an EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:




-106-

--------------------------------------------------------------------------------





(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
[Signature Pages Follow]

IN WITNESS WHEREOF, each of the undersigned has caused this Credit Agreement to
be duly executed and delivered as of the date first above written.
BABCOCK & WILCOX ENTERPRISES, INC.




By:/s/ Orville Lunking                
Name: Orville Lunking
Title: Vice President and Treasurer


AMERICON EQUIPMENT SERVICES, INC.
AMERICON, INC.
BABCOCK & WILCOX CONSTRUCTION CO., INC.
BABCOCK & WILCOX EBENSBURG POWER, LLC
BABCOCK & WILCOX EQUITY INVESTMENTS, INC.
BABCOCK & WILCOX HOLDINGS, INC.
BABCOCK & WILCOX INDIA HOLDINGS, INC.
BABCOCK & WILCOX INTERNATIONAL SALES
AND SERVICE CORPORATION
BABCOCK & WILCOX INTERNATIONAL, INC.
BABCOCK & WILCOX MEGTEC HOLDINGS, INC.
BABCOCK & WILCOX MEGTEC, LLC
BABCOCK & WILCOX SPIG, INC.
BABCOCK & WILCOX TECHNOLOGY, LLC
BABCOCK & WILCOX UNIVERSAL, INC.
DELTA POWER SERVICES, LLC
DIAMOND OPERATING CO., INC.




-107-

--------------------------------------------------------------------------------





DIAMOND POWER AUSTRALIA HOLDINGS, INC.
DIAMOND POWER CHINA HOLDINGS, INC.
DIAMOND POWER EQUITY INVESTMENTS, INC.
DIAMOND POWER INTERNATIONAL, LLC
DPS ANSON, LLC
DPS BERLIN, LLC
DPS CADILLAC, LLC
DPS FLORIDA, LLC
DPS GREGORY, LLC
DPS MECKLENBURG, LLC
DPS PIEDMONT, LLC
EBENSBURG ENERGY, LLC
O&M HOLDING COMPANY
PALM BEACH RESOURCE RECOVERY CORPORATION
POWER SYSTEMS OPERATIONS, INC.
REVLOC RECLAMATION SERVICE, INC.
SOFCO-EFS HOLDINGS LLC
THE BABCOCK & WILCOX COMPANY


By:/s/ Robert P. McKinney                
Name: Robert P. McKinney
Title: Assistant Secretary


UNIVERSAL AET HOLDINGS, LLC
UNIVERSAL SILENCER MEXICO, LLC
UNIVERSAL SILENCER MEXICO II, LLC
UNIVERSAL SILENCER PROPERTIES I, LLC
UNIVERSAL SILENCER PROPERTIES II, LLC
UNIVERSAL SILENCER PROPERTIES III, LLC




By:/s/ Robert P. McKinney                
Name: Robert P. McKinney
Title: Assistant Secretary




MEGTEC ACQUISITION, LLC
MEGTEC SYSTEMS, INC.
MTS ASIA, INC.
MEGTEC SYSTEMS AUSTRALIA INC.
MEGTEC INDIA HOLDINGS, LLC
MEGTEC ENERGY & ENVIRONMENTAL, LLC





--------------------------------------------------------------------------------





MEGTEC TURBOSONIC TECHNOLOGIES, INC.




By:/s/ Robert P. McKinney                
Name: Robert P. McKinney
Title: Assistant Secretary


EBENSBURG INVESTORS LIMITED PARTNERSHIP
EBENSBURG POWER COMPANY


By:    BABCOCK & WILCOX EBENSBURG POWER, LLC
Its: General Partner




By:/s/ Robert P. McKinney                
Name: Robert P. McKinney
Title: Assistant Secretary











--------------------------------------------------------------------------------





LIGHTSHIP CAPITAL LLC, as Administrative Agent






By:/s/ Jason Perri                    
Name: Jason Perri
Title: President







--------------------------------------------------------------------------------







Schedule 1.01(a)


Affiliate Agreements


None.











--------------------------------------------------------------------------------





Schedule 1.01(b)


Initial Guarantors


As of the Closing Date:


1.    
Americon Equipment Services, Inc.
2.    
Americon, LLC
3.    
Babcock & Wilcox Construction Co., LLC
4.    
Babcock & Wilcox Ebensburg Power, LLC
5.    
Babcock & Wilcox Equity Investments, LLC
6.    
Babcock & Wilcox Holdings, Inc.
7.    
Babcock & Wilcox India Holdings, Inc.
8.    
Babcock & Wilcox International Sales and Service Corporation
9.    
Babcock & Wilcox International, Inc.
10.    
Babcock & Wilcox MEGTEC Holdings, Inc.
11.    
Babcock & Wilcox MEGTEC, LLC
12.    
Babcock & Wilcox SPIG, Inc.
13.    
Babcock & Wilcox Technology, LLC
14.    
Babcock & Wilcox Universal, Inc.
15.    
Delta Power Services, LLC
16.    
Diamond Operating Co., Inc.
17.    
Diamond Power Australia Holdings, Inc.
18.    
Diamond Power China Holdings, Inc.
19.    
Diamond Power Equity Investments, Inc.
20.    
Diamond Power International, LLC
21.    
DPS Anson, LLC
22.    
DPS Berlin, LLC
23.    
DPS Cadillac, LLC
24.    
DPS Florida, LLC
25.    
DPS Gregory, LLC
26.    
DPS Mecklenburg, LLC
27.    
DPS Piedmont, LLC
28.    
Ebensburg Energy, LLC
29.    
Ebensburg Investors Limited Partnership
30.    
MEGTEC Energy & Environmental LLC 
31.    
MEGTEC India Holdings, LLC
32.    
MEGTEC Systems Australia Inc.
33.    
MEGTEC TurboSonic Technologies, Inc. 
34.    
MTS Asia, Inc.
35.    
O&M Holding Company
36.    
Palm Beach Resource Recovery Corporation






--------------------------------------------------------------------------------





37.    
Power Systems Operations, Inc.
38.    
SOFCo – EFS Holdings LLC
39.    
The Babcock & Wilcox Company
40.    
Universal AET Holdings, LLC
41.    
Universal Silencer Mexico II, LLC
42.    
Universal Silencer Mexico, LLC
43.    
Universal Silencer Properties I, LLC
44.    
Universal Silencer Properties II, LLC
45.    
Universal Silencer Properties III, LLC



 





--------------------------------------------------------------------------------





Schedule 2.01


Lenders and Commitments


Lender
Initial A Loan Commitment
Initial B Loan Commitment
Delayed Draw Commitment
Lightship Capital LLC
$55,000,000
$120,883,635.46
$20,000,000
Total:
$55,000,000
$120,883,635.46
$20,000,000












--------------------------------------------------------------------------------





Schedule 4.01(a)(vi)


Mortgaged Properties


(A) Owned


1.
20 South Van Buren Avenue, Barberton, Summit County, Ohio 44203 – The Babcock &
Wilcox Company



2.
900 B&W Drive and East Halfmile St., West Point, Clay County, Mississippi 39773
– The Babcock & Wilcox Company



3.
3333 Copley Road, Copley, Summit County, Ohio 44321 – The Babcock & Wilcox
Company



4.
2600 E. Main Street, Lancaster, Fairfield County, Ohio 43130 – Diamond Power
International, LLC



5.
142 South Van Buren Avenue, Barberton, Summit County, Ohio 44203 – The Babcock &
Wilcox Company



6.
180 South Van Buren Avenue, Barberton, Summit County, Ohio 44203 – The Babcock &
Wilcox Company



7.
830 Prosper Street, De Pere, Brown County, Wisconsin 54115 – Babcock & Wilcox
MEGTEC, LLC

8.
815 Industrial Drive, Muscoda, Wisconsin 53573 – Universal Silencer Properties
II, LLC

9.
1925 Hwy 51 – 138, Stoughton, Dane County, Wisconsin 53589 – Universal Silencer
Properties II, LLC

10.
169 Little Phoebe Church Road, Folkston, Georgia 61537 – The Babcock & Wilcox
Company

(B) Leased


1.
None.










--------------------------------------------------------------------------------






Schedule 4.01(a)(x)


Local Counsel Opinions


1. Jones Day, as Delaware, Pennsylvania and Florida counsel to the entities
listed below:
    





--------------------------------------------------------------------------------





a.    
Americon Equipment Services, Inc., a Delaware corporation
b.    
Americon, LLC, a Delaware limited liability company
c.    
Babcock & Wilcox Construction Co., LLC, a Delaware limited liability company
d.    
Babcock & Wilcox Ebensburg Power, LLC, a Delaware limited liability company
e.    
Babcock & Wilcox Equity Investments, LLC, a Delaware limited liability company
f.    
Babcock & Wilcox Holdings, Inc., a Delaware corporation
g.    
Babcock & Wilcox India Holdings, Inc., a Delaware corporation
h.    
Babcock & Wilcox International Sales and Service Corporation, a Delaware
corporation
i.    
Babcock & Wilcox International, Inc., a Delaware corporation
j.    
Babcock & Wilcox MEGTEC Holdings, Inc., a Delaware corporation
k.    
Babcock & Wilcox MEGTEC, LLC, a Delaware limited liability company
l.    
Babcock & Wilcox Technology, LLC, a Delaware limited liability company
m.    
Delta Power Services, LLC, a Delaware limited liability company
n.    
Diamond Operating Co., Inc., a Delaware corporation
o.    
Diamond Power Australia Holdings, Inc., a Delaware corporation
p.    
Diamond Power China Holdings, Inc., a Delaware corporation
q.    
Diamond Power Equity Investments, Inc., a Delaware corporation
r.    
Diamond Power International, LLC, a Delaware limited liability company
s.    
DPS Anson, LLC, a Delaware limited liability company
t.    
DPS Berlin, LLC, a Delaware limited liability company
u.    
DPS Cadillac, LLC, a Delaware limited liability company
v.    
DPS Florida, LLC, a Delaware limited liability company
w.    
DPS Gregory, LLC, a Delaware limited liability company
x.    
DPS Mecklenburg, LLC, a Delaware limited liability company
y.    
DPS Piedmont, LLC, a Delaware limited liability company
z.    
Ebensburg Energy, LLC, a Delaware limited liability company
aa.    
Ebensburg Investors Limited Partnership, a Pennsylvania limited partnership
bb.    
MEGTEC Energy & Environmental LLC , a Delaware limited liability company
cc.    
MEGTEC India Holdings, LLC, a Delaware limited liability company
dd.    
MEGTEC Systems Australia Inc., a Delaware corporation
ee.    
MEGTEC TurboSonic Technologies, Inc., a Delaware corporation
ff.    
MTS Asia, Inc., a Delaware corporation
gg.    
O&M Holding Company, a Delaware corporation
hh.    
Palm Beach Resource Recovery Corporation, a Florida corporation
ii.    
Power Systems Operations, Inc., a Delaware corporation
jj.    
SOFCo – EFS Holdings LLC, a Delaware limited liability company
kk.    
The Babcock & Wilcox Company, a Delaware corporation





2. Beck, Chaet, Bamberger & Polsky, S.C. as Wisconsin counsel to the entities
listed below:







--------------------------------------------------------------------------------





a.    
Babcock & Wilcox Universal, Inc., a Wisconsin corporation
b.    
Universal Silencer Properties I, LLC, Wisconsin limited liability company
c.    
Universal Silencer Properties II, LLC, a Wisconsin limited liability company
d.    
Universal Silencer Properties III, LLC, a Wisconsin limited liability company
e.    
Universal Silencer Mexico, LLC, a Wisconsin limited liability company
f.    
Universal Silencer Mexico II, LLC, a Wisconsin limited liability company
g.    
Universal AET Holdings, LLC, a Wisconsin limited liability company








--------------------------------------------------------------------------------






Schedule 5.02


Consents


None.







--------------------------------------------------------------------------------





Schedule 5.03


Ownership of Subsidiaries


Part A: Wholly-Owned Domestic Subsidiaries:




Name


Jurisdiction of
Organization


Number of
Shares Authorized


Number of Shares Outstanding
% of Outstanding Shares held by Borrower (direct or indirect)


Americon Equipment Services, Inc.
Delaware
1,000
1,000
100%


Americon, LLC
Delaware
N/A
N/A
100%
Babcock & Wilcox Construction Co., LLC
Delaware
N/A
N/A
100%
Babcock & Wilcox Ebensburg Power, LLC
Delaware
N/A
N/A
100%
Babcock & Wilcox Equity Investments, LLC
Delaware
N/A
N/A
100%
Babcock & Wilcox Holdings, Inc.
Delaware
2,000
1,001
100%
Babcock & Wilcox India Holdings, Inc.
Delaware
1,000
1,000
100%
Babcock & Wilcox International Sales and Service Corporation
Delaware
1,000
1,000
100%
Babcock & Wilcox International, Inc.
Delaware
1,000
1,000
100%
Babcock & Wilcox MEGTEC Holdings, Inc.
Delaware
1,000
1,000
100%
Babcock & Wilcox MEGTEC, LLC
Delaware
1,000
100
100%
Babcock & Wilcox SPIG, Inc.
New Jersey
1,000
1,000
100%
Babcock & Wilcox Technology, LLC
Delaware
N/A
N/A
100%
Babcock & Wilcox Universal, Inc.
Wisconsin
1,000
1
100%
Delta Power Services, LLC
Delaware
N/A
N/A
100%
Diamond Operating Co., Inc.
Delaware
1,000
1,000
100%
Diamond Power Australia Holdings, Inc.
Delaware
1,000
1,000
100%
Diamond Power China Holdings, Inc.
Delaware
1,000
1,000
100%
Diamond Power Equity Investments, Inc.
Delaware
1,000
1,000
100%
Diamond Power International, LLC
Delaware
N/A
N/A
100%
DPS Anson, LLC
Delaware
N/A
N/A
100%
DPS Berlin, LLC
Delaware
N/A
N/A
100%
DPS Cadillac, LLC
Delaware
N/A
N/A
100%
DPS Florida, LLC
Delaware
N/A
N/A
100%
DPS Gregory, LLC
Delaware
N/A
N/A
100%
DPS Mecklenburg, LLC
Delaware
N/A
N/A
100%
DPS Piedmont, LLC
Delaware
N/A
N/A
100%






--------------------------------------------------------------------------------





Name


Jurisdiction of
Organization


Number of
Shares Authorized


Number of Shares Outstanding
% of Outstanding Shares held by Borrower (direct or indirect)


Ebensburg Energy, LLC
Delaware
N/A
N/A
100%
Ebensburg Investors Limited Partnership
Pennsylvania
N/A
N/A
100%
MEGTEC Energy & Environmental, LLC
Delaware
N/A
N/A
100%
MEGTEC India Holdings, LLC
Delaware
N/A
N/A
100%
MEGTEC Systems Australia, Inc.
Delaware
100
100
100%
MEGTEC TurboSonic Technologies, Inc.
Delaware
1,000
1,000
100%
MTS Asia, Inc.
Delaware
3,000
100
100%
O&M Holding Company
Delaware
1,000
1,000
100%
Palm Beach Resource Recovery Corporation
Florida
60
60
100%
Power Systems Operations, Inc.
Delaware
1,000
1,000
100%
SOFCo – EFS Holdings LLC
Delaware
N/A
N/A
100%
The Babcock & Wilcox Company
Delaware
101,000
100,101
100%
Universal Silencer Properties I, LLC
Wisconsin
N/A
N/A
100%
Universal Silencer Properties II, LLC
Wisconsin
N/A
N/A
100%
Universal Silencer Properties III, LLC
Wisconsin
N/A
N/A
100%
Universal Silencer Mexico, LLC
Wisconsin
N/A
N/A
100%
Universal Silencer Mexico II, LLC
Wisconsin
N/A
N/A
100%
Universal AET Holdings, LLC
Wisconsin
N/A
N/A
100%
















--------------------------------------------------------------------------------





Part B: Wholly-Owned Foreign Subsidiaries:


Name


Jurisdiction of
Organization


Number of
Shares Authorized


Number of Shares Outstanding
% of Outstanding Shares held by Borrower (direct or indirect)


B&W de Panama, Inc.
Panama
100,000
100,000
100%
Babcock & Wilcox Monterrey Finance SARL
Luxembourg
20,200
20,200
100%
B&W PGG Luxembourg Finance
Luxembourg
6,687,310
6,687,310
100%
B&W PGG Luxembourg Canada Holdings
Luxembourg
12,500
12,500
100%
B&W PGG Luxembourg Holdings
Luxembourg
5,100,677
5,100,677
100%
Babcock & Wilcox de Monterrey, S.A. de C.V.
Mexico
Common – Unlimited
Variable – 11,349,464
Common – 50,000
Variable – 11,349,464
100%
Babcock & Wilcox Global Sales & Services
Luxembourg
60,000
60,000
100%
Babcock & Wilcox Global Sales & Services-Chile SpA
Chile
100
100
100%
Babcock & Wilcox Global Sales and Services Brazil Ltda.
Brazil
10,000
10,000
100%
Babcock & Wilcox Global Sales and Services Pte. Ltd.
Singapore
Unlimited
1
100%
Babcock & Wilcox India Private Limited
India
1,000,000
675,020
100%
Babcock & Wilcox International Investments Co., Inc.
Panama
100,000
100,000
100%
Babcock & Wilcox Power Generation Group Canada Corp.
Nova Scotia
Unlimited
10
100%
Babcock & Wilcox Singapore Pte. Ltd.
Singapore
 
 
100%
Babcock & Wilcox Volund A/S
Denmark
100,000
100,000
100%
Babcock & Wilcox Volund Limited
United Kingdom
2
2
100%
BWL Energy (Teesside) Ltd.
Northern Ireland
100
100
50%
Diamond Power Central & Eastern Europe s.r.o.
Czech Republic
200,000
200,000
100%
Diamond Power do Brasil Limitada
Brazil
500,000
300,000
100%
Diamond Power Finland OY
Finland
600
600
100%
Diamond Power Machine (Hubei) Co., Inc.
China
N/A
N/A
100%
Diamond Power Specialty (Proprietary) Limited
Republic of South Africa
1,000
1
100%
Diamond Power Specialty Limited
United Kingdom
500,000
500,000
100%
Diamond Power Sweden AB
Sweden
5,000
5,000
100%
DCS - Dry Cooling Services S.r.l.
Italy
10,000
10,000
100%
Babcock & Wilcox Volund AB
Sweden
5,000
5,000
100%
Babcock & Wilcox Loibl GmbH
Germany
300,000
1
100%
P. T. Babcock & Wilcox Asia
Indonesia
1,200
800
100%
Servicios de Fabricacion de Valle Soleado, S.A. de C.V.
Mexico
Unlimited
50,000
100%
Servicios Profesionales de Valle Soleado, S.A. de C.V.
Mexico
Unlimited
50,000
100%






--------------------------------------------------------------------------------





Name


Jurisdiction of
Organization


Number of
Shares Authorized


Number of Shares Outstanding
% of Outstanding Shares held by Borrower (direct or indirect)


MEGTEC IEPG BV
Netherlands
90,000
900
100%
MTS Environmental GmbH
Germany
25,000
25,000
100%
MEGTEC Systems S.A.S.
France
328,334
81,670
100%
MEGTEC Systems Amal AB
Sweden
5,000
1,000
100%
MEGTEC Systems AB
Sweden
50,000
50,000
100%
MEGTEC Environmental Limited
United Kingdom
100,000
50,000
100%
MEGTEC Systems Limited
United Kingdom
50,000
50,000
100%
MEGTEC Systems India Private Limited
India
100,000
100,000
100%
MEGTEC Systems (Shanghai), Ltd.
China
N/A
N/A
100%
MEGTEC Thermal Energy & Environmental Technology (Shanghai), Ltd.
China
N/A
N/A
100%
MEGTEC TurboSonic, Inc.
Ontario
1,955,000
1,955,000
100%
SPIG Kuhlturmtechnologien GmbH
Germany
25,000
25,000
100%
SPIG Turn Apa de Racine
Romania
N/A
N/A
100%
B and W South Africa
South Africa
100
100
100%
SPIG Torres de Resfriamento Ltda.
Brazil
200
200
100%
SPIG (Shanxi) Cooling System Co., Ltd.
China
N/A
N/A
100%
SPIG Korea Ltd.
Korea
200,981,500,
200,981,500
100%
Universal Asia Pacific, Pte. Ltd.
Singapore
1,000
1,000
100%
Babcock & Wilcox Universal Europe, Ltd.
United Kingdom
1,000
1
100%
Universal Silencer (Shanghai) Co., Ltd.
China
1
1
100%
Babcock & Wilcox Universal, S. de R.L. de C.V.
Mexico
3000
3000
100%
Universal Acoustic & Emission Technologies, Pvt. Ltd.
India
596,600
596,600
100%
SPIG Sogutma Sistemleri Tlc Ltd.
Turkey
200
200
100%
SPIG Cooling Tower India Pvt. Ltd.
India
165,000
165,000
100%








--------------------------------------------------------------------------------





Part C: Subsidiaries that are not Wholly-Owned Subsidiaries:


Name


Jurisdiction of
Organization


Number of
Shares Authorized


Number of Shares Outstanding
% of Outstanding Shares held by Borrower (direct or indirect)


BWL Energy (Teesside) Ltd.
Northern Ireland
Ordinary A – 50
Ordinary B – 50
Ordinary A – 50
Ordinary B - 50
50%
(50 – Ordinary A shares)
Diamond Power Germany GmbH**
Germany
125,700
125,700
94.9%
(119,400 shares)
Diamond Power Services S.E.A. Ltd.
Thailand
784
784
79.7%
(625 shares)
SPIG Vostok
Russia
N/A
N/A
95%
SPIG (Shanxi) Cooling Technology Company Ltd.
China
N/A
N/A
60%
BWL Energy (Teesside) Ltd.
Northern Ireland
100
100
50%



**The Constituent Documents of Diamond Power Germany GmbH restrict the transfer
or hypothecation of any Stock in such Person.









--------------------------------------------------------------------------------





Schedule 5.04


Supplement to Financial Statements


None.





--------------------------------------------------------------------------------





Schedule 5.07


Litigation


None.















--------------------------------------------------------------------------------






Schedule 5.19(b)


Real Property


A) Owned


1.
20 South Van Buren Avenue, Barberton, Summit County, Ohio 44203 – The Babcock &
Wilcox Company



2.
900 B&W Drive and East Halfmile St., West Point, Clay County, Mississippi 39773
– The Babcock & Wilcox Company



3.
3333 Copley Road, Copley, Summit County, Ohio 44321 – The Babcock & Wilcox
Company



4.
2600 E. Main Street, Lancaster, Fairfield County, Ohio 43130 – Diamond Power
International, LLC



5.
142 South Van Buren Avenue, Barberton, Summit County, Ohio 44203 – The Babcock &
Wilcox Company



6.
180 South Van Buren Avenue, Barberton, Summit County, Ohio 44203 – The Babcock &
Wilcox Company



7.
830 Prosper Street, De Pere, Brown County, Wisconsin 54115 – Babcock & Wilcox
MEGTEC, LLC

8.
815 Industrial Drive, Muscoda, Wisconsin 53573 – Universal Silencer Properties
II, LLC

B) Leased


1. The Harris Building, 13204 Ballantyne Corporate Place, Suite 700 and 500,
Charlotte, NC 28277 - Babcock & Wilcox Enterprises, Inc.





--------------------------------------------------------------------------------





Schedule 6.27


Post-Closing


1.
Within one (1) day after the Closing Date, the Loan Parties shall deliver to the
Administrative Agent the Budget and the Projections.



2.
Within fifteen (15) days after the Closing Date, the Loan Parties shall deliver
to the Administrative Agent an endorsement naming the Administrative Agent, for
the benefit of the Secured Parties, as loss payee, thereunder.



3.
Within sixty (60) days after the Closing Date, the Administrative Agent shall
have received executed Control Agreements.



4.
Within thirty (30) days after the Closing Date (or such earlier time as set
forth in Section 6.31 of the Credit Agreement), the Administrative Agent shall
have received evidence of the establishment of an escrow account as required
under Section 6.31 of the Credit Agreement.


5.
Within twenty (20) business days after the Closing Date, the Loan Parties shall
deliver to the Administrative Agent trademark, patent and copyright lien release
documents, which have been filed with the USPTO, with respect to any and all
liens in favor of (i) Credit Suisse, Cayman Islands Branch, (ii) TD Bank, N.A.
and (iii) Canadian Imperial Bank of Commerce.



6.
Within sixty (60) days after the Closing Date, the Loan Parties shall deliver to
the Administrative Agent assignment agreements, which have been filed with the
USPTO, for the following trademarks, copyrights and patents:



Trademarks:


Trademark
Reg. / App. No.
Reg./App. Date
Recorded Owner at USPTO
CLEANSWITCH
2532983
25-Jan-2011
Megtech Systems, Inc.
DUAL-DRY
2386801
19-Sep-2000
Megtech Systems, Inc.
HI-FLOAT
5169401
28-Mar-2017
Megtech Systems, Inc.
MEGTEC
2362692
27-Jun-2000
Megtech Systems, Inc.
MEGTEC (logo) SPLICE-SET
2435708
13-Mar-2001
Megtech Systems, Inc.
MEGTEC MAGNUM
2258026
29-Jun-1999
Megtech Systems, Inc.
MILLENNIUM
2332305
21-Mar-2000
Megtech Systems, Inc.
MP
4377183
30-Jul-2013
Megtech Systems, Inc.






--------------------------------------------------------------------------------





Trademark
Reg. / App. No.
Reg./App. Date
Recorded Owner at USPTO
TECTURN
1119518
05-Jun-1979
Megtech Systems, Inc.
ABSORPTION PLUS (Hg)
4105796
28-Feb-2012
Babcock & Wilcox Power Generation Group, Inc.
ASP (Word Mark)
2079738
15-Jul-1997
Babcock & Wilcox Power Generation Group, Inc.
B&W & DEVICE (UPDATED HERO ENGINE DESIGN)
0415177
0419052
31-Jul-1945
05-Feb-1946
Babcock & Wilcox Power Generation Group, Inc.
B&W (Word Mark)
2350120
1573977
0044904
1570257
16-May-2000
26-Dec-1989
25-Jul-1905
05-Dec-1989
Babcock & Wilcox Power Generation Group, Inc.
B&W BABCOCK & WILCOX MEGTEC
86/353261
31-Jul-2014
Babcock & Wilcox Power Generation Group, Inc.
B&W MEGTEC
86/353233
31-Jul-2014
Babcock & Wilcox Power Generation Group, Inc.
BABCOCK & WILCOX (Word Mark)
1572421
1571386
19-Dec-1989
12-Dec-1989
Babcock & Wilcox Power Generation Group, Inc.
BABCOCK & WILCOX SERVICE SPECIALISTS (Word Mark)
1948476
16-Jan-1996
Babcock & Wilcox Power Generation Group, Inc.
BLACK LIQUOR CLUB (Word Mark)
1942067
19-Dec-1995
Babcock & Wilcox Power Generation Group, Inc.
BLACK LIQUOR CLUB LOGO
1939207
05-Dec-1995
Babcock & Wilcox Power Generation Group, Inc.
CLEANSWITCH
3909948
25-Jan-2011
Cleanswitch, Inc.
CPM
2347485
02-May-2000
Babcock & Wilcox Power Generation Group, Inc.
DRB-4Z (Word Mark)
2446782
24-Apr-2001
Babcock & Wilcox Power Generation Group, Inc.
DRB-XCL (Word Mark)
1741145
22-Dec-1992
Babcock & Wilcox Power Generation Group, Inc.
DSVS (Word Mark)
2393999
10-Oct-2000
Babcock & Wilcox Power Generation Group, Inc.
ENVANTAGE
4630656
04-Nov-2014
Babcock & Wilcox Power Generation Group, Inc.
FST-GAGE (Word Mark)
2162018
02-Jun-1998
Babcock & Wilcox Power Generation Group, Inc.
HONE & GLOW (Word Mark)
1516861
13-Dec-1988
Babcock & Wilcox Power Generation Group, Inc.
IMPAK
2232541
16-Mar-1999
Babcock & Wilcox Power Generation Group, Inc.
JUICECAN
2736486
15-Jul-2003
Babcock & Wilcox Power Generation Group, Inc.
LM2100 (Word Mark)
2490831
18-Sep-2001
Babcock & Wilcox Power Generation Group, Inc.






--------------------------------------------------------------------------------





Trademark
Reg. / App. No.
Reg./App. Date
Recorded Owner at USPTO
MILLCARE (Word Mark)
2736043
15-Jul-2003
Babcock & Wilcox Power Generation Group, Inc.
MULTICLONE (Word Mark)
978546
12-Feb-1974
Babcock & Wilcox Power Generation Group, Inc.
NOTIS (Word Mark)
1543964
13-Jun-1989
Babcock & Wilcox Power Generation Group, Inc.
OPTICAP
4206883
11-Sep-2012
Babcock & Wilcox Power Generation Group, Inc.
PARTS PLUS (Word Mark)
1951818
23-Jan-1996
Babcock & Wilcox Power Generation Group, Inc.
POWER CLEAN
4031634
27-Sep-2011
Babcock & Wilcox Power Generation Group, Inc.
PRC-100
1614727
25-Sep-2003
Babcock & Wilcox Power Generation Group, Inc.
PULSEFLO
4382563
13-Aug-2013
Babcock & Wilcox Power Generation Group, Inc.
RACER (Word Mark)
855089
20-Aug-1968
Babcock & Wilcox Power Generation Group, Inc.
SQ-300
2399532
31-Oct-2000
Babcock & Wilcox Power Generation Group, Inc.
TC-CHAIN
4405793
24-Sep-2013
Babcock & Wilcox Power Generation Group, Inc.
VAM (Word Mark)
1564170
1299266
07-Nov-1989
09-Oct-1984
Babcock & Wilcox Power Generation Group, Inc.
WEARESISTOR (Word Mark)
2169816
30-Jun-1998
Babcock & Wilcox Power Generation Group, Inc.
WINDAC
2335456
28-Mar-2000
Babcock & Wilcox Power Generation Group, Inc.
WINRAP
2571146
21-May-2002
Babcock & Wilcox Power Generation Group, Inc.
XCL-S (Word Mark)
2175559
21-Jul-1998
Babcock & Wilcox Power Generation Group, Inc.



Copyrights:


Title
Recorded Owner at USPTO
Reg. No.
Reg. Date
ActiGraf
Babcock & Wilcox Company
TXu000487508
6/11/1991


Steam, its generation and use


Babcock & Wilcox Enterprises, Inc.
TX0000036602


5/10/1978








--------------------------------------------------------------------------------





Title
Recorded Owner at USPTO
Reg. No.
Reg. Date
Steam its generation and use


Babcock & Wilcox Enterprises, Inc.
TX0006468898


8/11/2006


Swage draw expert system / authors, R, L. Holbrook, P. J. Berbakov
Babcock & Wilcox Company
TXu000617134
2/28/1994


5440767E - 01
Babcock & Wilcox Company
VAu000627667
6/8/2004


544083EE-01
Babcock & Wilcox Company
VAu000627668
6/8/2004


544084E - 01
Babcock & Wilcox Company
VAu000632091
6/8/2004


544085E - 01


Babcock & Wilcox Company
VAu000641537
6/8/2004


544086E - 01


Babcock & Wilcox Company
VAu000627669
6/8/2004


544088E - 01


Babcock & Wilcox Company
VAu000641538
6/8/2004


544497E - 00
Babcock & Wilcox Company
VAu000632111
6/24/2004


Enkel autoweb
Megtec Systems, Inc.
VA0001277898
10/21/2004


Enkel automatic splicer SE
Megtec Systems, Inc.
VA0001277899
10/21/2004


Enkel web guides
Megtec Systems, Inc.
VA0001277900
10/21/2004


Standard practice manual


Babcock & Wilcox Company
TXu000292232
8/17/1987


Steam, its generation and use / editd by S. C. Stultz and J. B. Kitto


Babcock & Wilcox Enterprises, Inc.
TX0003820289
3/8/1994
Steam its generation and use


Babcock & Wilcox Enterprises, Inc.
AA693057


unknown


Steam its generation and use


Steam its generation and use
A638308


unknown
Steam its generation and use
Babcock & Wilcox Enterprises, Inc.
AA447247


unknown






--------------------------------------------------------------------------------





Title
Recorded Owner at USPTO
Reg. No.
Reg. Date
Steam its generation and use


Babcock & Wilcox Enterprises, Inc.
AA406366


unknown


Steam its generation and use




Babcock & Wilcox Enterprises, Inc.
AA214504
unknown


A Cooling control program for shape melting


McDermott Technology, Inc.
TXu000374472
4/3/1989


Elements of two-phase flow in fossil boilers : technical paper / J. B. Kitto,
Jr., and M. J. Albrecht
McDermott Technology, Inc.
TX0002150696
9/10/1987
Fossil-fuel-fired boilers : fundamentals and elements / J. B. Kitto, Jr. and M.
J. Albrecht
McDermott Technology, Inc.
TXu000405775
2/16/1990
HELIX : program / by Roy R. (Rick) Ramey
McDermott Technology, Inc.
TX0002641197


7/31/1989
Fossil-fuel-fired boilers : fundamentals and elements / J. B. Kitto, Jr. and M.
J. Albrecht
McDermott Technology, Inc.
TXu000405775
2/16/1990


HELIX : program / by Roy R. (Rick) Ramey
McDermott Technology, Inc.
TX0002641197


7/31/1989


SOFTWARE DEVELOPMENT GUIDELINES
McDermott Technology, Inc.
TX2327698
6/8/1988


STANDARD PRACTICE MANUAL
Babcock & Willcox Company


TXu000292232
8/17/1987
B&W bag filterhouse
Owner is listed as McDermott, Inc. and the author is listed as The Babcock &
Wilcox Company, employer for hire
TX0000621165
1/30/1981








--------------------------------------------------------------------------------





Title
Recorded Owner at USPTO
Reg. No.
Reg. Date
Mirror all-metal reflective insulation valve and flange covers : [brochure no.
A952-3006]
Owner is listed as McDermott, Inc. and the author is The Babcock & Wilcox
Company, employer for hire
TX0000582823
11/14/1980


Adlpipe
Owner is listed as McDermott, Inc. and the author is listed as The Babcock &
Wilcox Company, employer for hire
TX0000590486
12/1/1980


PC-FAD


McDermott Technology, Inc.
TX0002831081
5/8/1990


Personal computer control program PC/CP / by John P. Shipley


McDermott Technology, Inc.
TX0002147035
9/2/1987


pH and conductivity solver


McDermott Technology, Inc.
TXu000387279
8/23/1989


Plate laminate


McDermott Technology, Inc.
TXu000496596
6/14/1991


The Detroit Edison Power Company, Belle River Power Plant, Saint Clair, Michigan


McDermott Technology, Inc.
VA0000161320
5/29/1984







Patents:







--------------------------------------------------------------------------------





Title
App No.
Filing Date
Patent No.
Issue Date
Recorded Owner at USPTO
THERMOPHOTOVOLTAIC ELECTRIC GENERATOR
08/858335
05/19/1997
5932885
08/03/1999
McDermott Technology, Inc.
STEAM GENERATOR TO CONTAIN AND COOL SYNTHESIS GAS


11/191,183


7/27/2005


7931710
4/26/2011
BABCOCK & WILCOX POWER GENERATION GROUP, INC. (TO BE RENAMED THE BABCOCK AND
WILCOX COMPANY)
CIRCULATION SYSTEM FOR SLIDING PRESSURE STEAM GENERATOR


11/448,648


6/7/2006


7587996
9/15/2009
BABCOCK & WILCOX POWER GENERATION GROUP, INC. (TO BE RENAMED THE BABCOCK AND
WILCOX COMPANY)
RADIANT SYNGAS COOLER


11/588,045


10/26/2006
7587995
9/15/2009
BABCOCK & WILCOX POWER GENERATION GROUP, INC. (TO BE RENAMED THE BABCOCK AND
WILCOX COMPANY)
STEAM/WATER CONICAL CYCLONE SEPARATOR


11/753,335
7/5/2007
7637699
12/29/2009
BABCOCK & WILCOX POWER GENERATION GROUP, INC. (TO BE RENAMED THE BABCOCK AND
WILCOX COMPANY)
COMPACT RADIAL PLATEN ARRANGEMENT FOR RADIANT SYNGAS COOLER


11/839,285
8/15/2007
8684070
4/1/2014
BABCOCK & WILCOX POWER GENERATION GROUP, INC. (TO BE RENAMED THE BABCOCK AND
WILCOX COMPANY)
TUBE STUB REMOVAL APPARATUS


12/354,468
1/15/2009
8240049
8/14/2012
BABCOCK & WILCOX POWER GENERATION GROUP, INC. (TO BE RENAMED THE BABCOCK AND
WILCOX COMPANY)





7.
Real Property Requirements. Within (i) sixty (60) days after the Closing Date
(or such later date as may be agreed to by Administrative Agent), with respect
to properties (A)(1) through (7) listed on Schedule 4.01(a)(vi), and (ii) ninety
(90) days after the Closing Date (or such later date as may be agreed to by
Administrative Agent), with respect to properties (A)(8) through (10) listed on
Schedule 4.01(a)(vi), the Administrative Agent shall have received:








--------------------------------------------------------------------------------





(i)    a Mortgage encumbering each Mortgaged Property in favor of the applicable
Administrative Agent, for the benefit of the Secured Parties, duly executed and
acknowledged by each Loan Party that is the owner of or holder of any interest
in such Mortgaged Property, and otherwise in form for recording in the recording
office of each applicable political subdivision where each such Mortgaged
Property is situated, together with such certificates, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof to create a lien under applicable Requirements of Law, and
such financing statements and any other instruments necessary to grant a
mortgage lien under the laws of any applicable jurisdiction, all of which shall
be in form and substance reasonably satisfactory to Administrative Agent, it
being acknowledged that if a mortgage tax will be due in connection with the
recording of a Mortgage, the amount secured by such Mortgage shall be limited to
115% of the fair market value of such Mortgaged Property;


(ii)    with respect to each Mortgaged Property, such consents, approvals,
amendments, supplements, estoppels, tenant subordination agreements or other
instruments as necessary to consummate the Transactions or as shall reasonably
be deemed necessary by Administrative Agent in order for the owner or holder of
the fee interest constituting such Mortgaged Property to grant the Lien
contemplated by the Mortgage with respect to such Mortgaged Property;


(iii)    with respect to each Mortgage for a Mortgaged Property, a policy of
title insurance (or marked up title insurance commitment having the effect of a
policy of title insurance) insuring the Lien of such Mortgage as a valid second
mortgage Lien on the Mortgaged Property and fixtures described therein in the
amount equal to not less than 115% of the fair market value of such Mortgaged
Property and fixtures, which policy (or such marked-up commitment) (each, a
“Title Policy”) shall (A) be issued by the Title Company, (B) to the extent
necessary, include such reinsurance arrangements (with provisions for direct
access, if necessary) as shall be reasonably acceptable to Administrative Agent,
(C) contain a “tie-in” or “cluster” endorsement, if available under applicable
law (i.e., policies which insure against losses regardless of location or
allocated value of the insured property up to a stated maximum coverage amount),
(D) have been supplemented by such endorsements as shall be reasonably requested
by Administrative Agent, if available under applicable law (including
endorsements on matters relating to usury, first loss, last dollar, zoning,
contiguity, revolving credit, doing business, non-imputation, public road
access, survey, variable rate, environmental lien, subdivision, mortgage
recording tax, separate tax lot, revolving credit, and so-called comprehensive
coverage over covenants and restrictions), and (E) contain no exceptions to
title other Customary Permitted Liens of the Credit Agreement or other
exceptions reasonably acceptable to Administrative Agent.


(iv)    with respect to each Mortgaged Property, such affidavits, certificates,
information (including financial data) and instruments of indemnification
(including a so-called





--------------------------------------------------------------------------------





“gap” indemnification) as shall be required to induce the Title Company to issue
the Title Policy/ies and endorsements contemplated above;


(v)    evidence reasonably acceptable to Administrative Agent of payment by
Borrower of all Title Policy premiums, search and examination charges, escrow
charges and related charges, mortgage recording taxes, fees, charges, costs and
expenses required for the recording of the Mortgages and issuance of the Title
Policies referred to above;


(vi)    with respect to each Real Property or Mortgaged Property, copies of all
Leases in which Borrower or any Subsidiary holds the lessor’s interest or other
agreements relating to possessory interests, if any. To the extent any of the
foregoing affect any Mortgaged Property, such agreement shall be subordinate to
the Lien of the Mortgage to be recorded against such Mortgaged Property, either
expressly by its terms or, as reasonably required by Administrative Agent,
pursuant to a subordination, non-disturbance and attornment agreement, and shall
otherwise be reasonably acceptable to Administrative Agent;


(vii)    with respect to each Mortgaged Property, each Company shall have made
all notifications, registrations and filings, to the extent required by, and in
accordance with, all governmental real property disclosure requirements
applicable to such Mortgaged Property;


(viii)    American Land Title Association/American Congress of Surveying and
Mapping (ALTA/ACSM) surveys with respect to each Mortgaged Property, in form
reasonably acceptable to Administrative Agent;


(ix)    A local counsel opinion with respect to each Mortgaged Property in form
and substance reasonably satisfactory to Administrative Agent;


(x)     a completed Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Mortgaged Property;
(xi) evidence that flood insurance coverage has been issued plus proof of
premium payment, or such other evidence of flood insurance reasonably
satisfactory to Administrative Agent, if applicable; and
(xii) lease estoppel certificates for only Mortgaged Property, where applicable.







--------------------------------------------------------------------------------






Schedule 7.01


Existing Indebtedness


1.
Indebtedness in the principal amount of RMB 8,000,000, owed by Diamond Power
Machine (Hubei) Co., Inc.@ to Bank of China.



2.
Indebtedness of INR 197,630,286 owed by SPIG Cooling Towers Private Limited@ to
BNP Paribas, Mumbai Branch.



3.
Indebtedness in EUR 6,020,000 owed by SPIG Sogutma Sistemleri Tlc Ltd@ to Yapi
Ve Kredi Banksai A.S.



4.
Indebtedness of EUR 2,950,000 owed by SPIG Sogutma Sistemleri Tlc Ltd@ to Akbank
T.A.S.



Legend:


@ Foreign Subsidiary; Not a Loan Party





--------------------------------------------------------------------------------





Schedule 7.02


Existing Liens


None.





--------------------------------------------------------------------------------





Schedule 7.03


Existing Investments


See Investments specified in Section 5.03









--------------------------------------------------------------------------------






Schedule 7.20


Additional Charges


•Margam
•Templeborough
•Teesside
•Dunbar
•ARC
•SKV40















--------------------------------------------------------------------------------






Schedule 10.02


Administrative Agent’s Office; Certain Addresses for Notices


BORROWER:


Babcock & Wilcox Enterprises, Inc.
The Harris Building
13024 Ballantyne Corporate Place, Suite 700
Charlotte, North Carolina 28277
Attention: Treasurer (with copy to General Counsel)
Telephone: 980-365-4550
Telecopier: 704-625-4910
Electronic Mail: macarano@babcock.com
Website Address: www.babcock.com
U.S. Taxpayer Identification Number: 47-2783641


ADMINISTRATIVE AGENT:


Lightship Capital LLC
C/O American Industrial Partners
330 Madison Avenue, 28th Floor
New York, NY 10017
Attention: Credit
Telephone: 212-627-2360
Telecopier: 917-791-8311
Electronic Mail: credit@americanindustrial.com









--------------------------------------------------------------------------------







EXHIBIT A


FORM OF COMMITTED LOAN NOTICE


Date:    
To:
Lightship Capital LLC, as

Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Second Lien Credit Agreement, dated as of
August 9, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among BABCOCK & WILCOX
ENTERPRISES, INC., a Delaware corporation, as the borrower thereunder, the
Lenders and the Administrative Agent.
The undersigned hereby requests a Borrowing
1.On ________________ (a Business Day).
2.    In the amount of $____________. [Principal amount to be borrowed]




-142-



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, I have executed this Committed Loan Notice on the date first
written above.
 
BABCOCK & WILCOX ENTERPRISES, INC.
By:   
Name:   
Title:   










--------------------------------------------------------------------------------






EXHIBIT B
[Reserved]





--------------------------------------------------------------------------------






EXHIBIT C-1


FORM OF INITIAL A LOAN NOTE


FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
______________________ or its registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of the Initial A Loan (as defined in the Credit Agreement) from
time to time made by the Lender to the Borrower under that certain Second Lien
Credit Agreement, dated as of August 9, 2017 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement;” the terms defined therein being used herein as therein defined),
among BABCOCK & WILCOX ENTERPRISES, INC., a Delaware corporation, as the
borrower thereunder, the Lender and the Administrative Agent.
The Borrower promises to pay interest on the unpaid principal amount of each
Initial A Loan from the date of such Initial A Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement for such unpaid amount.
This Initial A Note is one of the Notes referred to in the Credit Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Initial A Note is also
entitled to the benefits of the Guaranty and is secured by the Collateral. Upon
the occurrence and continuation of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Initial A Note shall become, or may be declared to be, immediately due and
payable all as provided in the Credit Agreement. Initial A Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Initial A Note and endorse thereon the date, amount and
maturity of its Initial A Loan and payments with respect thereto.
In accordance with the Credit Agreement, the Borrower, for itself, its
successors and assigns, hereby waives diligence, presentment, protest and demand
and notice of protest, demand, dishonor and non-payment of this Initial A Note.
The execution and delivery of this Initial A Note shall not constitute a
novation of any indebtedness or other obligations owing to any Lender, the
Administrative Agent or any other Secured Party under the Credit Agreement or
any other Loan Document based on facts or events occurring or existing prior to
the execution and delivery of this Initial A Note.





--------------------------------------------------------------------------------





THIS INITIAL A NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.
IN WITNESS WHEREOF, I have executed this Note on the date first written above.
 
BABCOCK & WILCOX ENTERPRISES, INC.
By:   
Name:   
Title:   





    



--------------------------------------------------------------------------------






EXHIBIT C-2


FORM OF INITIAL B LOAN NOTE


FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
______________________ or its registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of each Initial B Loan (as defined in the Credit Agreement)
from time to time made by the Lender to the Borrower under that certain Second
Lien Credit Agreement, dated as of August 9, 2017 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement;” the terms defined therein being used herein as therein
defined), among BABCOCK & WILCOX ENTERPRISES, INC., a Delaware corporation, as
the borrower thereunder, the Lender and the Administrative Agent.
The Borrower promises to pay interest on the unpaid principal amount of each
Initial B Loan from the date of such Initial B Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement for such unpaid amount.
This Initial B Note is one of the Notes referred to in the Credit Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Initial B Note is also
entitled to the benefits of the Guaranty and is secured by the Collateral. Upon
the occurrence and continuation of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Initial B Note shall become, or may be declared to be, immediately due and
payable all as provided in the Credit Agreement. Initial B Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Initial B Note and endorse thereon the date, amount and
maturity of its Initial B Loan and payments with respect thereto.
In accordance with the Credit Agreement, the Borrower, for itself, its
successors and assigns, hereby waives diligence, presentment, protest and demand
and notice of protest, demand, dishonor and non-payment of this Initial B Note.
The execution and delivery of this Initial B Note shall not constitute a
novation of any indebtedness or other obligations owing to any Lender, the
Administrative Agent or any other Secured Party under the Credit Agreement or
any other Loan Document based on facts or events occurring or existing prior to
the execution and delivery of this Initial B Note.





--------------------------------------------------------------------------------





THIS INITIAL B NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.
IN WITNESS WHEREOF, I have executed this Note on the date first written above.
 
BABCOCK & WILCOX ENTERPRISES, INC.
By:   
Name:   
Title:   







    



--------------------------------------------------------------------------------







EXHIBIT C-3


FORM OF DELAYED DRAW NOTE


FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
______________________ or its registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of each Delayed Draw Loan (as defined in the Credit Agreement)
from time to time made by the Lender to the Borrower under that certain Second
Lien Credit Agreement, dated as of August 9, 2017 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement;” the terms defined therein being used herein as therein
defined), among BABCOCK & WILCOX ENTERPRISES, INC., a Delaware corporation, as
the borrower thereunder, the Lender and the Administrative Agent.
The Borrower promises to pay interest on the unpaid principal amount of each
Delayed Draw Loan from the date of such Delayed Draw Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement. All payments of principal and interest shall be made to
the Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement for such unpaid amount.
This Delayed Draw Note is one of the Notes referred to in the Credit Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein. This Delayed Draw Note is
also entitled to the benefits of the Guaranty and is secured by the Collateral.
Upon the occurrence and continuation of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Delayed Draw Note shall become, or may be declared to be, immediately due and
payable all as provided in the Credit Agreement. Delayed Draw Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Delayed Draw Note and endorse thereon the date, amount and
maturity of its Delayed Draw Loan and payments with respect thereto.
In accordance with the Credit Agreement, the Borrower, for itself, its
successors and assigns, hereby waives diligence, presentment, protest and demand
and notice of protest, demand, dishonor and non-payment of this Delayed Draw
Note.
The execution and delivery of this Delayed Draw Note shall not constitute a
novation of any indebtedness or other obligations owing to any Lender, the
Administrative Agent or any other


    



--------------------------------------------------------------------------------





Secured Party under the Credit Agreement or any other Loan Document based on
facts or events occurring or existing prior to the execution and delivery of
this Delayed Draw Note.
THIS DELAYED DRAW NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.
IN WITNESS WHEREOF, I have executed this Note on the date first written above.
 
BABCOCK & WILCOX ENTERPRISES, INC.
By:   
Name:   
Title:   





    



--------------------------------------------------------------------------------






EXHIBIT D


FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date:
To:    Lightship Capital LLC, as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Second Lien Credit Agreement, dated as of
August 9, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among BABCOCK & WILCOX
ENTERPRISES, INC., a Delaware corporation, as the borrower thereunder, the
Lenders and the Administrative Agent.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [Chief Financial Officer/Treasurer] of the Borrower, and that, as
such, he/she is authorized to execute and deliver this Compliance Certificate to
the Administrative Agent on behalf of the Borrower in his or her capacity as a
Responsible Officer of the Borrower and not in his or her individual capacity,
and that:
1.    [Use following paragraph 1 for fiscal year-end financial statements]
The Borrower has delivered the year-end consolidated audited financial
statements required by Section 6.01(b) of the Credit Agreement for the Fiscal
Year ended as of the above date, together with the report and opinion of
Borrower’s Accountant required by such section.
2.    [Use following paragraph 2 for fiscal quarter-end financial statements]
The Borrower has delivered the consolidated unaudited financial statements
required by Section 6.01(a) of the Credit Agreement for the Fiscal Quarter ended
as of the above date. Such financial statements fairly present in all material
respects the consolidated financial position of the Borrower and its
Subsidiaries as at such date and the results of operations and cash flows of the
Borrower and its Subsidiaries for the periods indicated in accordance with GAAP
(subject only to normal year-end audit adjustments and the absence of
footnotes).
3.    The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
reasonably detailed review of the transactions and consolidated condition
(financial or otherwise) of the Borrower and its Subsidiaries during the
accounting period covered by such financial statements.
4.    A review of the activities of the Borrower and its Subsidiaries during
such fiscal period has been made under the supervision of the undersigned with a
view to determining whether during such fiscal period the Borrower and its
Subsidiaries performed and observed all their respective Obligations under the
Loan Documents,





--------------------------------------------------------------------------------





[select one:]
[to the best knowledge of the undersigned, during such fiscal period each of the
Borrower and its Subsidiaries performed and observed each covenant and condition
of the Loan Documents applicable to it, and no Default has occurred and is
continuing.]
—or—
[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each Default and its nature and status:]
5.    The financial covenant analyses and information set forth on Annex A
attached hereto are true and accurate on and as of the date of this Compliance
Certificate.




    



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the date first written above.
 
BABCOCK & WILCOX ENTERPRISES, INC.
By:   
Name:   
Title:   








--------------------------------------------------------------------------------






EXHIBIT E-1


ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below,
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (b) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (a) above (the rights and obligations sold
and assigned by the Assignor to the Assignee pursuant to clauses (a) and (b)
above being referred to herein collectively as the “Assigned Interest”). Each
such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.
6.    Assignors:
7.    Assignee: [for each Assignee, indicate [Affiliate][Approved Fund] of
[identify Lender]]
8.    Borrower: Babcock & Wilcox Enterprises, Inc.
9.    Administrative Agent: Lightship Capital LLC, as the administrative agent
under the Credit Agreement





--------------------------------------------------------------------------------





10.    Credit Agreement: Second Lien Credit Agreement, dated as of August 9,
2017 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement;” the terms defined therein
being used herein as therein defined), among the Borrower, the Lenders and the
Administrative Agent
11.    Assigned Interests in the Commitment:
 
 
 
 
 
 
 
Aggregate Amount of Initial Loan
Commitment/Initial Loans
for all Lenders
 
Amount of Initial Loan
Commitment/Initial Loans Assigned
 
Percentage
Assigned of
Initial Loan
Commitment/Initial Loans
 
CUSIP
Number
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Aggregate Amount of Delayed Draw
Commitment/Delayed Draw Loans
for all Lenders
 
Amount of Delayed Draw
Commitment/Delayed Draw Loans Assigned
 
Percentage
Assigned of
Delayed Draw
Commitment/Delayed Draw Loans
 
CUSIP
Number
 
 
 
 
 
 
 
 
 
 
 
 
 
 

12.     [Trade Date:] Effective Date: ____________, 20__ [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]




    



--------------------------------------------------------------------------------






The terms set forth in this Assignment and Assumption are hereby agreed to:
 
 
 
ASSIGNOR
 
[NAME OF ASSIGNOR]
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
ASSIGNEE
 
 
By:
 
 
Name:
 
 
Title:
 
 










--------------------------------------------------------------------------------






[Consented to and] Accepted:
 
 
 
LIGHTSHIP CAPITAL LLC,
as Administrative Agent
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
[Consented to:
 
 
 
 
BABCOCK & WILCOX ENTERPRISES, INC.
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
]
 
 
 
 
 












--------------------------------------------------------------------------------






ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS
FOR ASSIGNMENT AND ASSUMPTION


1.Representations and Warranties.
1.1.    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it has reviewed the list of restricted Persons
posted on the Platform pursuant to Section 10.06(b)(v)(D) of the Credit
Agreement and the Assignee is not a Person to whom assignment is not permitted
pursuant to Section 10.06(b)(v)(D) thereof; and (b) assumes no responsibility
with respect to (i) any statements, warranties or representations made in or in
connection with the Credit Agreement or any other Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 10.06(b) of the Credit Agreement
(subject to such consents, if any, as may be required under Section 10.06(b) of
the Credit Agreement) and, after review of the list of restricted Persons posted
on the Platform pursuant to Section 10.06(b)(v)(C) thereof, is not a Person to
whom assignment is not permitted pursuant to Section 10.06(b)(v) thereof, (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, and (vii)
attached hereto





--------------------------------------------------------------------------------





is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by the Assignee; and (b) agrees
that (i) it will, independently and without reliance upon the Administrative
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York. If the
Assignee is a Person to whom assignment is not permitted pursuant to Section
10.06(b)(v)(C) of the Credit Agreement, the Assignor and Assignee agree that the
assignment provided herein shall be void ab initio, and that each of them shall,
jointly and severally, indemnify the Administrative Agent for any loss, cost or
expense arising from the voiding of such assignment.


    



--------------------------------------------------------------------------------






EXHIBIT E-2
FORM OF ADMINISTRATIVE QUESTIONNAIRE
1.    Borrower or Deal Name
Babcock & Wilcox Enterprises, Inc.
(i) E-mail this document with your commitment letter to:
 
E-mail address of recipient:
 
 
 
2.    Legal Name of Lender of Record for Signature Page:
                        
Markit Entity Identifier (MEI) #
                        
Fund Manager Name (if applicable)
                        
Legal Address from Tax Document of Lender of Record:
Country
                        
Address:
                        
City:             
State/Province         
Country          
 
 
3.    Domestic Funding Address
Street Address                   
 
                        
 
Suite/Mail Code                  
 
City            
State            
 
Postal Code         
Country         
 
 
 
4.    Eurodollar Funding Address:
Street Address                   
 
                        
 
Suite/Mail Code                  
 
City            
State            
 
Postal Code         
Country         
 
 
 






--------------------------------------------------------------------------------





5.    Credit Contact Information:
Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.
Primary Credit Contact:
 
First Name
 
Middle Name
 
Last Name
 
Title
 
Street Address
 
Suite/Mail Code
 
City
 
State
 
Postal Code
 
Country
 
Office Telephone #
 
Office Facsimile #
 
Work E-Mail Address
 
SyndTrak E-Mail Address
 
 
 
Secondary Credit Contact:
 
First Name
 
Middle Name
 
Last Name
 
Title
 
Street Address
 
Suite/Mail Code
 
City
 
State
 
Postal Code
 
Country
 
Office Telephone #
 



    



--------------------------------------------------------------------------------





Office Facsimile #
 
Work E-Mail Address
 
SyndTrak E-Mail Address
 
 
 
Additional Syndtrak User Access:
Enter E-Mail Addresses of any respective contact who should have access to
Syndtrak below.
SyndTrak E-Mail Addresses:
 
 
 



Primary Operations Contact:


 
Secondary Operations Contact:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
First
 
 
 
MI
 
 
 
Last
 
 
 
First
 
 
 
MI
 
 
 
Last
 
 
 
 
 
 
 
 
 
Title
 
 
 
Title
 
 
 
 
 
 
 
 
 
Street Address
 
 
 
Street Address
 
 
 
 
 
 
 
 
 
 
 
 
Suite/ Mail Code
 
 
 
Suite/ Mail Code
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
City
 
 
 
State
 
 
 
City
 
 
 
State
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Postal Code
 
 
 
Country
 
 
 
Postal Code
 
 
 
Country
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Telephone
 
 
 
Facsimile
 
 
 
Telephone
 
 
 
Facsimile
 
 
 
 
 
 
 



 
 
 
 
 
 
 
E-Mail Address
 
 
 
E-Mail Address
 
 
 
 
 
 
 
 
 
 
SyndTrak E-Mail Address
 
 
 
SyndTrak E-Mail Address
 
 

Does Secondary Operations Contact need copy of notices?        ___ YES     ___
NO


    



--------------------------------------------------------------------------------







 
 
 
 
 
Draft Documentation Contact or Legal Counsel:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
First
 
 
 
MI
 
 
 
Last
 
 
 
 
 
 
 
 
 
 
 
 
 
Title
 
 
 
 
 
 
 
 
 
 
 
 
 
Street Address
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Suite/ Mail Code
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
City
 
 
 
State
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




 
 
 
 
 
Postal Code
 
 
 
Country
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




 
Telephone
 
 
 
Facsimile
 
 
 
 
 
 
 



 
 
 
 
 
 
 
 
 
 
 
E-Mail Address
 
 



6.    Lender’s Fed Wire Payment Instructions:
Pay to:
 
Bank Name
 
ABA#
 
City
 
State
 
Account #
 
Account Name
 
Attention
 
 
 





    



--------------------------------------------------------------------------------





Use Lender’s Fed Wire Payment Instructions in Section #6 above?    ___ YES ___
NO


7.
Lender’s Organizational Structure and Tax Status

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:
Lender Taxpayer Identification Number (TIN):
 
 
 
Tax Withholding Form Delivered to Lightship Capital LLC (check applicable one):



 
 
 
 
 
 
 
 
 
 
W-9
 
W-8BEN
 
W-8ECI
 
W-8EXP
 
W-8IMY
 



Tax Contact:
 
First MI Last
 
Title
 
Street Address
 
Suite/ Mail Code
 
City State
 
Postal Code Country
 
Telephone Facsimile
 
E-Mail Address
 





    



--------------------------------------------------------------------------------







NON–U.S. LENDER INSTITUTIONS
13.    Corporations:
If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner) or Form W-8BEN-E, b.) Form W-8ECI (Income
Effectively Connected to a U.S. Trade or Business), or c.) Form W-8EXP
(Certificate of Foreign Government or Governmental Agency).
A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN or Form W-8BEN-E for certain
institutions claiming the benefits of a tax treaty with the U.S. Please refer to
the instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.
14.    Flow-Through Entities
If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.
Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.
U.S. LENDER INSTITUTIONS:
If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we require an original form W-9.
Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.


8.
Lightship Capital LLC’s Payment Instructions:



    



--------------------------------------------------------------------------------





Pay to:
 
 
Lightship Capital LLC
 
ABA #
 
New York, NY
 
Account #
 
Attn:
 
Ref: [Babcock & Wilcox Enterprises, Inc.]
 
 











    



--------------------------------------------------------------------------------






EXHIBIT F


FORM OF GUARANTY


(c)    SECOND LIEN GUARANTY AGREEMENT
This SECOND LIEN GUARANTY AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Guaranty”), dated as of August 9,
2017, is made by certain Subsidiaries of Babcock & Wilcox Enterprises, Inc., a
Delaware corporation (the “Borrower”), as identified on the signature pages
hereto, and any Additional Guarantor who may become a party to this Guaranty
(such signatories and the Additional Guarantors, collectively, the “Guarantors”
and individually, a “Guarantor”), in favor of LIGHTSHIP CAPITAL LLC, as
administrative agent (in such capacity, the “Administrative Agent”) for the
ratable benefit of the Administrative Agent, the Lenders, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05 of the Credit Agreement described below and the other Persons to
whom the Guaranteed Obligations are owed (collectively, the “Guaranteed
Parties”).
Pursuant to that certain Credit Agreement dated as of August 9, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among the Borrower, the Lenders party thereto, the
Administrative Agent, the Lenders have agreed to make Credit Extensions to the
Borrower upon the terms and subject to the conditions set forth therein.
Each Guarantor will materially benefit from the Credit Extensions made and to be
made under the Credit Agreement.
Certain of the Guarantors are required to enter into this Guaranty pursuant to
the terms of the Credit Agreement.
The Intercreditor Agreement governs the relative rights and priorities of the
First Priority Secured Parties and the Second Priority Secured Parties in
respect of the First Priority Documents and the Second Priority Documents and
with respect to certain other matters as described therein.
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by the parties hereto, and to induce the Administrative
Agent and the other Guaranteed Parties to enter into, and make their respective
Credit Extensions and other accommodations under, the Loan Documents, the
Borrower and the Guarantors hereby agree with the Administrative Agent, for the
ratable benefit of the Guaranteed Parties, as applicable, as follows:
1.DEFINED TERMS. CAPITALIZED TERMS USED AND NOT OTHERWISE DEFINED HEREIN SHALL
HAVE THE MEANINGS HEREIN THAT ARE ASSIGNED TO





--------------------------------------------------------------------------------





SUCH TERMS IN THE CREDIT AGREEMENT. THE FOLLOWING TERMS WHEN USED HEREIN SHALL
HAVE THE MEANINGS SET FORTH BELOW:
“Additional Guarantor” means each Person which hereafter becomes a Guarantor
pursuant to Section 19 hereof and, if applicable, Section 6.22 of the Credit
Agreement.
“Contribution Share” means, for any Guarantor in respect of any Excess Payment
made by any other Guarantor, the ratio (expressed as a percentage) as of the
date of such Excess Payment of (a) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including probable contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (b) the amount by which the
aggregate present fair salable value of all assets and other properties of the
Guarantors other than the maker of such Excess Payment exceeds the amount of all
of the debts and liabilities (including probable contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of the
Guarantors hereunder) of the Guarantors other than the maker of such Excess
Payment; provided that for purposes of calculating the Contribution Shares of
the Guarantors in respect of any Excess Payment, any Guarantor that became a
Guarantor subsequent to the date of any such Excess Payment shall be deemed to
have been a Guarantor on the date of such Excess Payment and the financial
information for such Guarantor as of the date such Guarantor became a Guarantor
shall be utilized for such Guarantor in connection with such Excess Payment.
“Excess Payment” means the amount paid by any Guarantor in excess of its Ratable
Share of any Guaranteed Obligations.
“First Priority Documents” shall have the meaning assigned to such term in the
Intercreditor Agreement.
“First Priority Representative” shall have the meaning assigned to such term in
the Intercreditor Agreement.
“First Priority Secured Parties” shall have the meaning assigned to such term in
the Intercreditor Agreement.
“Guaranteed Obligations” has the meaning set forth in Section 2(a).
“Intercreditor Agreement” shall mean the Subordination and Intercreditor
Agreement, dated as of August 9, 2017, among the First Priority Representative,
the Administrative Agent, the Borrower and the Guarantors.
“Ratable Share” means, for any Guarantor in respect of any payment of Guaranteed
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guaranteed Obligations of (a) the amount by which the aggregate
present fair salable value of all of its assets




2



--------------------------------------------------------------------------------





and properties exceeds the amount of all debts and liabilities of such Guarantor
(including probable contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of such Guarantor hereunder) to (b)
the amount by which the aggregate present fair salable value of all assets and
other properties of all of the Guarantors exceeds the amount of all of the debts
and liabilities (including probable contingent, subordinated, unmatured, and
unliquidated liabilities, but excluding the obligations of the Guarantors
hereunder) of the Guarantors; provided that for purposes of calculating the
Ratable Shares of the Guarantors in respect of any payment of Guaranteed
Obligations, any Guarantor that became a Guarantor subsequent to the date of any
such payment shall be deemed to have been a Guarantor on the date of such
payment and the financial information for such Guarantor as of the date such
Guarantor became a Guarantor shall be utilized for such Guarantor in connection
with such payment.
“Second Priority Documents” shall have the meaning assigned to such term in the
Intercreditor Agreement.
“Second Priority Secured Parties” shall have the meaning assigned to such term
in the Intercreditor Agreement.
2.GUARANTY.
(a)    Each Guarantor hereby absolutely and unconditionally guarantees, as a
guaranty of payment and performance and not merely as a guaranty of collection,
prompt payment when due, whether at stated maturity, by required prepayment,
upon acceleration, demand or otherwise, and at all times thereafter, of all
Obligations, including any and all existing and future indebtedness and
liabilities of every kind, nature and character, direct or indirect, absolute or
contingent, liquidated or unliquidated, voluntary or involuntary and whether for
principal, interest, premiums, fees indemnities, damages, costs, expenses or
otherwise, of the Borrower to any Guaranteed Party arising under the Credit
Agreement or any other Loan Document, including all renewals, extensions,
amendments, restatements and other modifications thereof and all costs,
attorneys’ fees and expenses incurred by the Administrative Agent or any other
Guaranteed Party in connection with the collection or enforcement thereof, and
in each case whether recovery upon such indebtedness and liabilities may be or
hereafter become unenforceable or shall be an allowed or disallowed claim under
any proceeding or case commenced by or against any Guarantor or the Borrower
under any Debtor Relief Laws, and including interest that accrues after the
commencement by or against the Borrower of any proceeding under any Debtor
Relief Laws (collectively, the “Guaranteed Obligations”); provided that the
Guaranteed Obligations shall exclude any Excluded Swap Obligations with respect
to such Guarantor.
(b)    [Reserved.]
(c)    The books and records of the Administrative Agent and the books and
records of each Guaranteed Party showing the amount of the Guaranteed
Obligations shall be admissible in evidence in any action or proceeding, and
shall be conclusive absent manifest error of the amount




3



--------------------------------------------------------------------------------





of the Credit Extensions and the interest and payments thereon. This Guaranty
shall not be affected by the genuineness, validity, regularity or enforceability
of the Guaranteed Obligations or any instrument or agreement evidencing any
Guaranteed Obligations or by the existence, validity, enforceability,
perfection, non-perfection or extent of any collateral therefor, or by any fact
or circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of the Borrower or each Guarantor under
this Guaranty, and the Borrower and such Guarantor hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to any or all
of the foregoing. Anything contained herein to the contrary notwithstanding, the
obligations of each Guarantor hereunder at any time shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of the Bankruptcy Code (Title 11, United States
Code) or any comparable provisions of any similar federal or state law.
3.NO SETOFF OR DEDUCTIONS; TAXES; PAYMENTS. EACH GUARANTOR SHALL MAKE ALL
PAYMENTS HEREUNDER WITHOUT SETOFF OR COUNTERCLAIM AND FREE AND CLEAR OF AND
WITHOUT DEDUCTION FOR ANY TAXES, LEVIES, IMPOSTS, DUTIES, CHARGES, FEES,
DEDUCTIONS, WITHHOLDINGS, COMPULSORY LOANS, RESTRICTIONS OR CONDITIONS OF ANY
NATURE NOW OR HEREAFTER IMPOSED OR LEVIED BY ANY JURISDICTION OR ANY POLITICAL
SUBDIVISION THEREOF OR TAXING OR OTHER AUTHORITY THEREIN UNLESS SUCH GUARANTOR
IS COMPELLED BY REQUIREMENT OF LAW TO MAKE SUCH DEDUCTION OR WITHHOLDING AND
EACH GUARANTOR SHALL, JOINTLY AND SEVERALLY, PAY AND INDEMNIFY EACH GUARANTEED
PARTY FOR INDEMNIFIED TAXES AND OTHER TAXES TO THE EXTENT THE BORROWER WOULD BE
REQUIRED TO DO SO PURSUANT TO SECTION 3.01 OF THE CREDIT AGREEMENT. THE
OBLIGATIONS OF EACH GUARANTOR UNDER THIS PARAGRAPH SHALL SURVIVE THE PAYMENT IN
FULL OF THE GUARANTEED OBLIGATIONS AND TERMINATION OF THIS GUARANTY AS TO SUCH
GUARANTOR.
4.RIGHTS OF GUARANTEED PARTIES. EACH GUARANTOR CONSENTS AND AGREES THAT, TO THE
EXTENT PERMITTED BY THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
APPLICABLE, THE GUARANTEED PARTIES MAY, AT ANY TIME AND FROM TIME TO TIME,
WITHOUT NOTICE OR DEMAND, AND WITHOUT AFFECTING THE ENFORCEABILITY OR CONTINUING
EFFECTIVENESS HEREOF: (A) AMEND, EXTEND, RENEW, COMPROMISE, DISCHARGE,
ACCELERATE OR OTHERWISE CHANGE THE TIME FOR PAYMENT OR THE TERMS OF THE
GUARANTEED OBLIGATIONS OR ANY PART THEREOF, (B) TAKE, HOLD, EXCHANGE, ENFORCE,
WAIVE, RELEASE, FAIL TO PERFECT, SELL, OR OTHERWISE DISPOSE OF ANY SECURITY FOR
THE PAYMENT OF THIS GUARANTY OR ANY GUARANTEED OBLIGATIONS, (C) APPLY SUCH
SECURITY AND DIRECT THE ORDER OR MANNER OF SALE THEREOF AS THE GUARANTEED
PARTIES IN THEIR SOLE DISCRETION MAY DETERMINE AND (D) RELEASE OR SUBSTITUTE ONE
OR MORE OF ANY ENDORSERS




4



--------------------------------------------------------------------------------





OR OTHER GUARANTORS OF ANY OF THE GUARANTEED OBLIGATIONS. WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, SUCH GUARANTOR CONSENTS TO THE TAKING OF, OR
FAILURE TO TAKE, ANY ACTION WHICH MIGHT IN ANY MANNER OR TO ANY EXTENT VARY THE
RISKS OF SUCH GUARANTOR UNDER THIS GUARANTY OR WHICH, BUT FOR THIS PROVISION,
MIGHT OPERATE AS A DISCHARGE OF SUCH GUARANTOR.
5.CERTAIN WAIVERS. EACH GUARANTOR WAIVES (A) ANY DEFENSE ARISING BY REASON OF
ANY DISABILITY OR OTHER DEFENSE OF THE BORROWER OR ANY OTHER GUARANTOR, OR THE
CESSATION FROM ANY CAUSE WHATSOEVER (INCLUDING ANY ACT OR OMISSION OF ANY
GUARANTEED PARTY) OF THE LIABILITY OF THE BORROWER OTHER THAN PAYMENT AND
PERFORMANCE IN FULL OF THE GUARANTEED OBLIGATIONS, (B) ANY DEFENSE BASED ON ANY
CLAIM THAT SUCH GUARANTOR’S OBLIGATIONS EXCEED OR ARE MORE BURDENSOME THAN THOSE
OF THE BORROWER, (C) THE BENEFIT OF ANY STATUTE OF LIMITATIONS AFFECTING SUCH
GUARANTOR’S LIABILITY HEREUNDER, (D) ANY RIGHT TO REQUIRE ANY GUARANTEED PARTY
TO PROCEED AGAINST THE BORROWER, PROCEED AGAINST OR EXHAUST ANY SECURITY FOR THE
GUARANTEED OBLIGATIONS, OR PURSUE ANY OTHER REMEDY IN ANY GUARANTEED PARTY’S
POWER WHATSOEVER, (E) ANY BENEFIT OF AND ANY RIGHT TO PARTICIPATE IN ANY
SECURITY NOW OR HEREAFTER HELD BY ANY GUARANTEED PARTY AND (F) TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY AND ALL OTHER DEFENSES OR BENEFITS THAT MAY BE
DERIVED FROM OR AFFORDED BY REQUIREMENT OF LAW LIMITING THE LIABILITY OF OR
EXONERATING GUARANTORS OR SURETIES. EACH GUARANTOR EXPRESSLY WAIVES ALL SETOFFS
AND COUNTERCLAIMS AND ALL PRESENTMENTS, DEMANDS FOR PAYMENT OR PERFORMANCE,
NOTICES OF NONPAYMENT OR NONPERFORMANCE, PROTESTS, NOTICES OF PROTEST, NOTICES
OF DISHONOR AND ALL OTHER NOTICES OR DEMANDS OF ANY KIND OR NATURE WHATSOEVER
WITH RESPECT TO THE GUARANTEED OBLIGATIONS, AND ALL NOTICES OF ACCEPTANCE OF
THIS GUARANTY OR OF THE EXISTENCE, CREATION OR INCURRENCE OF NEW OR ADDITIONAL
GUARANTEED OBLIGATIONS.
6.OBLIGATIONS INDEPENDENT. THE OBLIGATIONS OF EACH GUARANTOR HEREUNDER ARE THOSE
OF PRIMARY OBLIGOR, AND NOT MERELY AS SURETY, AND ARE INDEPENDENT OF THE
GUARANTEED OBLIGATIONS AND THE OBLIGATIONS OF ANY OTHER GUARANTOR, AND A
SEPARATE ACTION MAY BE BROUGHT AGAINST SUCH GUARANTOR TO ENFORCE THIS GUARANTY
WHETHER OR NOT THE BORROWER OR ANY OTHER PERSON OR ENTITY IS JOINED AS A PARTY.
7.SUBROGATION. EACH GUARANTOR SHALL NOT EXERCISE ANY RIGHT OF SUBROGATION,
CONTRIBUTION, INDEMNITY, REIMBURSEMENT OR SIMILAR RIGHTS WITH RESPECT TO ANY
PAYMENTS IT MAKES UNDER THIS GUARANTY




5



--------------------------------------------------------------------------------





UNTIL THE TERMINATION OF THIS GUARANTY IN ACCORDANCE WITH ITS TERMS. IF ANY
AMOUNTS ARE PAID TO ANY GUARANTOR IN VIOLATION OF THE FOREGOING LIMITATION, THEN
SUCH AMOUNTS SHALL BE HELD IN TRUST FOR THE BENEFIT OF THE GUARANTEED PARTIES
AND SHALL FORTHWITH BE PAID TO THE ADMINISTRATIVE AGENT (FOR THE BENEFIT OF
ITSELF AND THE OTHER GUARANTEED PARTIES) TO REDUCE THE AMOUNT OF THE GUARANTEED
OBLIGATIONS, WHETHER MATURED OR UNMATURED.
8.CONTRIBUTION. SUBJECT TO SECTION 7, EACH GUARANTOR HEREBY AGREES WITH EACH
OTHER GUARANTOR THAT IF ANY GUARANTOR SHALL MAKE AN EXCESS PAYMENT, SUCH
GUARANTOR SHALL HAVE A RIGHT OF CONTRIBUTION FROM EACH OTHER GUARANTOR IN AN
AMOUNT EQUAL TO SUCH OTHER GUARANTOR’S CONTRIBUTION SHARE OF SUCH EXCESS
PAYMENT. THE PAYMENT OBLIGATIONS OF ANY GUARANTOR UNDER THIS SECTION SHALL BE
SUBORDINATE AND SUBJECT IN RIGHT OF PAYMENT TO THE GUARANTEED OBLIGATIONS UNTIL
SUCH TIME AS THE GUARANTEED OBLIGATIONS HAVE BEEN PAID AND PERFORMED IN FULL,
AND NO GUARANTOR SHALL EXERCISE ANY RIGHT OR REMEDY UNDER THIS SECTION AGAINST
ANY OTHER GUARANTOR UNTIL SUCH GUARANTEED OBLIGATIONS HAVE BEEN PAID AND
PERFORMED IN FULL. EACH GUARANTOR RECOGNIZES AND ACKNOWLEDGES THAT THE RIGHTS TO
CONTRIBUTION ARISING HEREUNDER SHALL CONSTITUTE AN ASSET IN FAVOR OF THE PARTY
ENTITLED TO SUCH CONTRIBUTION. THIS SECTION SHALL NOT BE DEEMED TO AFFECT ANY
RIGHT OF SUBROGATION, INDEMNITY, REIMBURSEMENT OR CONTRIBUTION THAT ANY
GUARANTOR MAY HAVE UNDER REQUIREMENT OF LAW AGAINST THE BORROWER IN RESPECT OF
ANY PAYMENT OF GUARANTEED OBLIGATIONS.
9.TERMINATION; REINSTATEMENT. THIS GUARANTY IS A CONTINUING AND IRREVOCABLE
GUARANTEE OF ALL GUARANTEED OBLIGATIONS, NOW OR HEREAFTER EXISTING, AND SHALL
REMAIN IN FULL FORCE AND EFFECT WITH RESPECT TO EACH OF THE GUARANTORS NOT
OTHERWISE RELEASED FROM THEIR OBLIGATIONS HEREUNDER PURSUANT TO SECTION 22(B),
UNTIL THE TERMINATION OF THIS GUARANTY IN ACCORDANCE WITH ITS TERMS.
NOTWITHSTANDING ANYTHING TO THE CONTRARY, THIS GUARANTY SHALL CONTINUE IN FULL
FORCE AND EFFECT OR BE REVIVED, AS THE CASE MAY BE, IF ANY PAYMENT BY OR ON
BEHALF OF THE BORROWER OR ANY GUARANTOR IS MADE, OR ANY GUARANTEED PARTY
EXERCISES ITS RIGHT OF SETOFF, IN RESPECT OF THE GUARANTEED OBLIGATIONS AND SUCH
PAYMENT OR THE PROCEEDS OF SUCH SETOFF OR ANY PART THEREOF IS SUBSEQUENTLY
INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET ASIDE OR REQUIRED
(INCLUDING PURSUANT TO ANY SETTLEMENT ENTERED INTO BY ANY GUARANTEED PARTY IN
ITS DISCRETION) TO BE REPAID TO A TRUSTEE, RECEIVER OR ANY OTHER PARTY, IN
CONNECTION WITH ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAWS OR OTHERWISE, ALL AS
IF




6



--------------------------------------------------------------------------------





SUCH PAYMENT HAD NOT BEEN MADE OR SUCH SETOFF HAD NOT OCCURRED AND WHETHER OR
NOT ANY GUARANTEED PARTY IS IN POSSESSION OF OR HAS RELEASED THIS GUARANTY AND
REGARDLESS OF ANY PRIOR REVOCATION, RESCISSION, TERMINATION OR REDUCTION. THE
OBLIGATIONS OF EACH GUARANTOR UNDER THIS PARAGRAPH SHALL SURVIVE TERMINATION OF
THIS GUARANTY.
10.SUBORDINATION. EACH GUARANTOR HEREBY SUBORDINATES THE PAYMENT OF ALL
OBLIGATIONS AND INDEBTEDNESS OF THE BORROWER OWING TO SUCH GUARANTOR, WHETHER
NOW EXISTING OR HEREAFTER ARISING, INCLUDING BUT NOT LIMITED TO ANY OBLIGATION
OF THE BORROWER TO SUCH GUARANTOR AS SUBROGEE OF ANY GUARANTEED PARTY OR
RESULTING FROM SUCH GUARANTOR’S PERFORMANCE UNDER THIS GUARANTY, TO THE PAYMENT
IN FULL IN CASH OF ALL GUARANTEED OBLIGATIONS; PROVIDED THAT, UNLESS AN EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, THE BORROWER MAY MAKE PAYMENTS WITH
RESPECT TO OBLIGATIONS AND INDEBTEDNESS OF THE BORROWER OWING TO SUCH GUARANTOR
AS PERMITTED BY THE CREDIT AGREEMENT AND ORDINARY COURSE PAYMENTS PURSUANT TO
THE BORROWER’S AND ITS SUBSIDIARIES’ CASH MANAGEMENT SYSTEM. IF THE
ADMINISTRATIVE AGENT SO REQUESTS WHEN AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, SUBJECT TO THE INTERCREDITOR AGREEMENT, ANY SUCH OBLIGATION OR
INDEBTEDNESS OF THE BORROWER TO ANY GUARANTOR SHALL BE ENFORCED AND PERFORMANCE
RECEIVED BY SUCH GUARANTOR AS TRUSTEE FOR THE ADMINISTRATIVE AGENT AND THE
PROCEEDS THEREOF, AS WELL AS ANY OTHER AMOUNTS RECEIVED BY SUCH GUARANTOR IN
VIOLATION OF THIS SECTION, SHALL BE PAID OVER TO THE ADMINISTRATIVE AGENT (OR
ITS DESIGNEE) ON ACCOUNT OF THE GUARANTEED OBLIGATIONS, BUT WITHOUT REDUCING OR
AFFECTING IN ANY MANNER THE LIABILITY OF SUCH GUARANTOR UNDER THIS GUARANTY.
11.STAY OF ACCELERATION. IN THE EVENT THAT ACCELERATION OF THE TIME FOR PAYMENT
OF ANY OF THE GUARANTEED OBLIGATIONS IS STAYED, IN CONNECTION WITH ANY CASE
COMMENCED BY OR AGAINST THE BORROWER OR ANY GUARANTOR UNDER ANY DEBTOR RELIEF
LAWS, OR OTHERWISE, ALL SUCH AMOUNTS SHALL NONETHELESS BE PAYABLE BY SUCH
GUARANTOR IMMEDIATELY UPON DEMAND BY THE ADMINISTRATIVE AGENT.
12.CONDITION OF BORROWER. EACH GUARANTOR ACKNOWLEDGES AND AGREES THAT IT HAS THE
SOLE RESPONSIBILITY FOR, AND HAS ADEQUATE MEANS OF, OBTAINING FROM THE BORROWER
AND ANY OTHER GUARANTOR SUCH INFORMATION CONCERNING THE FINANCIAL CONDITION,
BUSINESS AND OPERATIONS OF THE BORROWER AND ANY SUCH OTHER GUARANTOR AS SUCH




7



--------------------------------------------------------------------------------





GUARANTOR REQUIRES, AND THAT NO GUARANTEED PARTY HAS A DUTY, AND SUCH GUARANTOR
IS NOT RELYING ON ANY GUARANTEED PARTY AT ANY TIME, TO DISCLOSE TO SUCH
GUARANTOR ANY INFORMATION RELATING TO THE BUSINESS, OPERATIONS OR FINANCIAL
CONDITION OF THE BORROWER OR ANY OTHER GUARANTOR (SUCH GUARANTOR WAIVING ANY
DUTY ON THE PART OF ANY GUARANTEED PARTIES TO DISCLOSE SUCH INFORMATION AND ANY
DEFENSE RELATING TO THE FAILURE TO PROVIDE THE SAME).
13.REPRESENTATIONS AND WARRANTIES. EACH GUARANTOR REPRESENTS AND WARRANTS THAT
EACH REPRESENTATION AND WARRANTY CONTAINED IN ARTICLE V OF THE CREDIT AGREEMENT
TO THE EXTENT SUCH REPRESENTATION AND WARRANTY RELATES TO SUCH GUARANTOR IS TRUE
AND CORRECT IN ALL MATERIAL RESPECTS (OR, WITH RESPECT TO REPRESENTATIONS AND
WARRANTIES QUALIFIED BY A MATERIALITY OR A MATERIAL ADVERSE EFFECT STANDARD, IN
ALL RESPECTS) TO THE EXTENT SET FORTH THEREIN AND EXCEPT FOR SUCH OF THOSE
REPRESENTATIONS AND WARRANTIES EXPRESSLY STATED TO RELATE TO A SPECIFIC EARLIER
DATE, IN WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS (OR, WITH RESPECT TO REPRESENTATIONS AND
WARRANTIES QUALIFIED BY A MATERIALITY OR A MATERIAL ADVERSE EFFECT STANDARD, IN
ALL RESPECTS) TO THE EXTENT SET FORTH THEREIN AS OF SUCH EARLIER DATE, AS IF
MADE BY SUCH GUARANTOR HEREIN; PROVIDED THAT EACH REFERENCE IN EACH SUCH
REPRESENTATION AND WARRANTY TO THE BORROWER’S KNOWLEDGE SHALL, FOR THE PURPOSES
OF THIS SECTION 13, BE DEEMED TO BE A REFERENCE TO SUCH GUARANTOR’S KNOWLEDGE.
14.AMENDMENTS; ETC. SUBJECT TO THE INTERCREDITOR AGREEMENT, NONE OF THE TERMS OR
PROVISIONS OF THIS GUARANTY MAY BE WAIVED, AMENDED, SUPPLEMENTED OR OTHERWISE
MODIFIED, NOR ANY CONSENT BE GIVEN, EXCEPT IN ACCORDANCE WITH SECTION 10.01 OF
THE CREDIT AGREEMENT.
15.NOTICES. ALL NOTICES AND COMMUNICATIONS HEREUNDER OR UNDER ANY JOINDER
AGREEMENT AS SET FORTH IN SECTION 19 SHALL BE GIVEN TO THE ADDRESSES AND
OTHERWISE MADE IN ACCORDANCE WITH SECTION 10.02 OF THE CREDIT AGREEMENT;
PROVIDED THAT NOTICES AND COMMUNICATIONS TO THE GUARANTORS SHALL BE DIRECTED TO
THE GUARANTORS AT THE ADDRESS OF THE BORROWER SET FORTH IN SECTION 10.02 OF THE
CREDIT AGREEMENT.
16.EXPENSES; INDEMNIFICATION AND SURVIVAL. WITHOUT LIMITATION ON ANY OTHER
OBLIGATIONS OF EACH GUARANTOR OR REMEDIES OF THE ADMINISTRATIVE AGENT OR ANY
OTHER GUARANTEED PARTY UNDER THIS GUARANTY, EACH GUARANTOR SHALL, TO THE FULLEST
EXTENT PERMITTED BY




8



--------------------------------------------------------------------------------





REQUIREMENT OF LAW, INDEMNIFY, DEFEND AND SAVE AND HOLD HARMLESS THE
ADMINISTRATIVE AGENT AND EACH OTHER GUARANTEED PARTY FROM AND AGAINST, AND SHALL
PAY ON DEMAND, ANY AND ALL DAMAGES, LOSSES, LIABILITIES AND OUT-OF-POCKET
EXPENSES (INCLUDING ATTORNEYS’ FEES AND EXPENSES) THAT MAY BE SUFFERED OR
INCURRED BY THE ADMINISTRATIVE AGENT OR ANY OTHER GUARANTEED PARTY IN CONNECTION
WITH OR AS A RESULT OF ANY FAILURE OF ANY GUARANTEED OBLIGATIONS TO BE THE
LEGAL, VALID AND BINDING OBLIGATIONS OF THE BORROWER ENFORCEABLE AGAINST THE
BORROWER IN ACCORDANCE WITH THEIR TERMS. THE OBLIGATIONS OF SUCH GUARANTOR UNDER
THIS PARAGRAPH SHALL SURVIVE THE PAYMENT IN FULL OF THE GUARANTEED OBLIGATIONS
AND TERMINATION OF THIS GUARANTY IN ACCORDANCE WITH ITS TERMS.
17.RIGHT OF SETOFF; GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF
JURY TRIAL; JUDGMENT CURRENCY. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. WITHOUT LIMITING THE
GENERAL APPLICABILITY OF THE FOREGOING AND THE TERMS OF THE OTHER LOAN DOCUMENTS
TO THIS GUARANTY AND THE PARTIES HERETO, THE TERMS OF SECTIONS 10.08, 10.14,
10.15 AND 10.18 OF THE CREDIT AGREEMENT ARE INCORPORATED HEREIN BY REFERENCE,
MUTATIS MUTANDIS, WITH EACH REFERENCE TO THE “BORROWER” THEREIN (WHETHER EXPRESS
OR BY REFERENCE TO THE BORROWER AS A “PARTY” THERETO) BEING A REFERENCE TO THE
GUARANTORS, AND THE PARTIES HERETO AGREE TO SUCH TERMS.
18.COUNTERPARTS; ELECTRONIC EXECUTION. THIS GUARANTY MAY BE EXECUTED IN
COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO IN DIFFERENT COUNTERPARTS), EACH
OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN TAKEN TOGETHER
SHALL CONSTITUTE A SINGLE CONTRACT. DELIVERY OF AN EXECUTED COUNTERPART OF A
SIGNATURE PAGE OF THIS GUARANTY BY TELECOPY OR OTHER ELECTRONIC IMAGING MEANS
(E.G., “PDF” OR “TIF”) SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED
COUNTERPART OF THIS GUARANTY.
19.ADDITIONAL GUARANTORS. AT ANY TIME AFTER THE DATE OF THIS GUARANTY, ONE OR
MORE ADDITIONAL PERSONS MAY BECOME A PARTY HERETO BY EXECUTING AND DELIVERING TO
THE ADMINISTRATIVE AGENT A JOINDER AGREEMENT PURSUANT TO SECTION 6.22 OF THE
CREDIT AGREEMENT. IMMEDIATELY UPON SUCH EXECUTION AND DELIVERY OF SUCH JOINDER
AGREEMENT (AND WITHOUT ANY FURTHER ACTION), EACH SUCH ADDITIONAL PERSON WILL
BECOME A PARTY TO THIS GUARANTY AS A “GUARANTOR” AND HAVE ALL OF THE RIGHTS AND
OBLIGATIONS OF A GUARANTOR HEREUNDER AND THIS




9



--------------------------------------------------------------------------------





GUARANTY SHALL BE DEEMED AMENDED BY SUCH JOINDER AGREEMENT. ATTACHED HERETO AS
EXHIBIT A IS A FORM OF JOINDER AGREEMENT.
20.MISCELLANEOUS. NO FAILURE BY ANY GUARANTEED PARTY TO EXERCISE, AND NO DELAY
IN EXERCISING, ANY RIGHT, REMEDY OR POWER HEREUNDER SHALL OPERATE AS A WAIVER
THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, REMEDY OR POWER
HEREUNDER PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY
OTHER RIGHT, POWER OR REMEDY. THE REMEDIES HEREIN PROVIDED ARE CUMULATIVE AND
NOT EXCLUSIVE OF ANY REMEDIES PROVIDED BY LAW OR IN EQUITY. THE UNENFORCEABILITY
OR INVALIDITY OF ANY PROVISION OF THIS GUARANTY SHALL NOT AFFECT THE
ENFORCEABILITY OR VALIDITY OF ANY OTHER PROVISION HEREIN. UNLESS OTHERWISE
AGREED BY THE ADMINISTRATIVE AGENT AND EACH GUARANTOR IN WRITING, THIS GUARANTY
IS NOT INTENDED TO SUPERSEDE OR OTHERWISE AFFECT ANY OTHER GUARANTY NOW OR
HEREAFTER GIVEN BY ANY GUARANTOR OR ANY OTHER GUARANTOR FOR THE BENEFIT OF THE
GUARANTEED PARTIES OR ANY TERM OR PROVISION THEREOF.
21.ACKNOWLEDGMENTS. EACH GUARANTOR HEREBY ACKNOWLEDGES THAT (A) IT HAS BEEN
ADVISED BY COUNSEL IN THE NEGOTIATION, EXECUTION AND DELIVERY OF THIS GUARANTY
AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY AND (B) IT HAS RECEIVED A
COPY OF THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS AND HAS REVIEWED AND
UNDERSTANDS THE SAME.
22.TERMINATION; RELEASE.
(a)    At such time as the Loans and the other Obligations (other than
contingent indemnification obligations) shall have been paid in full, the
Commitments under the Credit Agreement have been terminated or expired, this
Guaranty and all obligations (other than those expressly stated to survive such
termination or as may be reinstated after such termination) of the
Administrative Agent and each Guarantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party.
(b)    At the request and sole expense of the Borrower, a Guarantor shall be
released from its obligations hereunder in the event that all the Stock and
Stock Equivalents in such Guarantor shall be sold or otherwise disposed of in a
transaction permitted by the Credit Agreement; provided that the Borrower shall
have delivered to the Administrative Agent, at least three (3) Business Days (or
such lesser period permitted in writing by the Administrative Agent) prior to
the date of the proposed release, a written request for such release identifying
the relevant Guarantor and the terms of the relevant sale or other disposition
in reasonable detail, including the price thereof and any expenses incurred in
connection therewith, together with a certification by the Borrower stating that
such transaction is in compliance with the Credit Agreement and the other Loan
Documents.




10



--------------------------------------------------------------------------------





23.SUBORDINATION OF INTERCOMPANY DEBT. EACH GUARANTOR AGREES THAT, TO THE EXTENT
IT OWES ANY INDEBTEDNESS TO ANY SUBSIDIARY OF THE BORROWER THAT IS NOT A
GUARANTOR, PAYMENT OF THE PRINCIPAL OF, AND INTEREST ON AND OTHER CHARGES WITH
RESPECT TO, SUCH INDEBTEDNESS IS EXPRESSLY SUBORDINATED AND SUBJECT IN RIGHT OF
PAYMENT TO THE PRIOR PAYMENT IN FULL OF ALL OBLIGATIONS OF SUCH GUARANTOR UNDER
THE LOAN DOCUMENTS, AND SUCH GUARANTOR AGREES NOT TO MAKE ANY PAYMENT OR
PREPAYMENT, WHETHER REQUIRED OR OPTIONAL, OF PRINCIPAL, INTEREST OR OTHER
CHARGES ON OR WITH RESPECT TO ANY SUCH INDEBTEDNESS IF AN EVENT OF DEFAULT UNDER
SECTIONS 8.01(A), (B) OR (F) OF THE CREDIT AGREEMENT SHALL HAVE OCCURRED AND BE
CONTINUING. EACH GUARANTOR THAT OWES ANY INDEBTEDNESS TO ANY SUBSIDIARY OF THE
BORROWER AGREES TO CAUSE THE PAYEE OF SUCH INDEBTEDNESS TO ACKNOWLEDGE THE TERMS
OF THIS SECTION 23, EITHER BY (I) HAVING SUCH SUBSIDIARY EXECUTE AN
ACKNOWLEDGMENT OF SUBORDINATION OF INTERCOMPANY DEBT IN THE FORM ATTACHED TO
THIS GUARANTY AS EXHIBIT B AND DELIVERING SUCH ACKNOWLEDGMENT OF SUBORDINATED
INTERCOMPANY DEBT TO THE ADMINISTRATIVE AGENT, OR (II) OTHERWISE INCLUDING THE
SUBSTANCE OF THIS SECTION 23 IN THE DOCUMENTATION FOR THE INTERCOMPANY DEBT AND
DELIVERING SUCH DOCUMENTATION TO THE ADMINISTRATIVE AGENT.
24.INTERCREDITOR AGREEMENT. THE GUARANTORS AND THE ADMINISTRATIVE AGENT
ACKNOWLEDGE THAT THE EXERCISE OF CERTAIN OF THE ADMINISTRATIVE AGENT’S RIGHTS
AND REMEDIES HEREUNDER MAY BE SUBJECT TO, AND RESTRICTED BY, THE PROVISIONS OF
THE INTERCREDITOR AGREEMENT AND THAT ALL RIGHTS AND REMEDIES PROVIDED TO THE
ADMINISTRATIVE AGENT HEREUNDER ARE SUBJECT TO THE INTERCREDITOR AGREEMENT
WHETHER OR NOT SPECIFICALLY REFERENCED IN ANY PARTICULAR SECTION HEREOF. EXCEPT
AS SPECIFIED HEREIN, NOTHING CONTAINED IN THE INTERCREDITOR AGREEMENT SHALL BE
DEEMED TO MODIFY ANY OF THE PROVISIONS OF THIS AGREEMENT, WHICH, AS AMONG THE
GUARANTORS AND THE ADMINISTRATIVE AGENT SHALL REMAIN IN FULL FORCE AND EFFECT.
[Signature Pages Follow]




11



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto has caused this Guaranty to be
duly executed as of the date first above written.
BORROWER:                BABCOCK & WILCOX ENTERPRISES, INC.




By:                        
Name:
Title:


GUARANTORS:            AMERICON EQUIPMENT SERVICES, INC.
AMERICON, INC.
BABCOCK & WILCOX CONSTRUCTION CO., INC.
BABCOCK & WILCOX EBENSBURG POWER, LLC
BABCOCK & WILCOX EQUITY INVESTMENTS, INC.
BABCOCK & WILCOX HOLDINGS, INC.
BABCOCK & WILCOX INDIA HOLDINGS, INC.
BABCOCK & WILCOX INTERNATIONAL SALES
AND SERVICE CORPORATION
BABCOCK & WILCOX INTERNATIONAL, INC.
BABCOCK & WILCOX MEGTEC HOLDINGS, INC.
BABCOCK & WILCOX MEGTEC, LLC
BABCOCK & WILCOX SPIG, LLC
BABCOCK & WILCOX TECHNOLOGY, LLC
BABCOCK & WILCOX UNIVERSAL, INC.
DELTA POWER SERVICES, LLC
DIAMOND OPERATING CO., INC.
DIAMOND POWER AUSTRALIA HOLDINGS, INC.


Babcock & Wilcox Enterprises, Inc.
Second Lien Guaranty Agreement
Signature Page

--------------------------------------------------------------------------------





DIAMOND POWER CHINA HOLDINGS, INC.
DIAMOND POWER EQUITY INVESTMENTS, INC.
DIAMOND POWER INTERNATIONAL, LLC
DPS ANSON, LLC
DPS BERLIN, LLC
DPS CADILLAC, LLC
DPS FLORIDA, LLC
DPS GREGORY, LLC
DPS MECKLENBURG, LLC
DPS PIEDMONT, LLC
EBENSBURG ENERGY, LLC
O&M HOLDING COMPANY
PALM BEACH RESOURCE RECOVERY CORPORATION
POWER SYSTEMS OPERATIONS, INC.
REVLOC RECLAMATION SERVICE, INC.
SOFCO - EFS HOLDINGS LLC




By:                        
Name:
Title:


THE BABCOCK & WILCOX COMPANY






By:                        
Name:
Title:




Babcock & Wilcox Enterprises, Inc.
Second Lien Guaranty Agreement
Signature Page

--------------------------------------------------------------------------------







UNIVERSAL AET HOLDINGS, LLC
UNIVERSAL SILENCER MEXICO, LLC
UNIVERSAL SILENCER MEXICO II, LLC
UNIVERSAL SILENCER PROPERTIES I, LLC
UNIVERSAL SILENCER PROPERTIES II, LLC
UNIVERSAL SILENCER PROPERTIES III, LLC




By:                        
Name:
Title:




MEGTEC ACQUISITION, LLC
MEGTEC SYSTEMS, INC.
MTS ASIA, INC.
MEGTEC SYSTEMS AUSTRALIA INC.
MEGTEC INDIA HOLDINGS, LLC
MEGTEC ENERGY & ENVIRONMENTAL, LLC
MEGTEC TURBOSONIC TECHNOLOGIES, INC.




By:                        
Name:
Title:




EBENSBURG INVESTORS LIMITED PARTNERSHIP
EBENSBURG POWER COMPANY


Babcock & Wilcox Enterprises, Inc.
Second Lien Guaranty Agreement
Signature Page

--------------------------------------------------------------------------------







By:    BABCOCK & WILCOX EBENSBURG POWER, LLC
Its: General Partner




By:                        
Name:
Title:








Babcock & Wilcox Enterprises, Inc.
Second Lien Guaranty Agreement
Signature Page

--------------------------------------------------------------------------------






Acknowledged and accepted:


LIGHTSHIP CAPITAL LLC,
as Administrative Agent




By:                             
Name:
Title:


Babcock & Wilcox Enterprises, Inc.
Second Lien Guaranty Agreement
Signature Page

--------------------------------------------------------------------------------






EXHIBIT A
FORM OF JOINDER AGREEMENT
This JOINDER AGREEMENT (as amended, restated, supplemented or otherwise modified
from time to time, this “Agreement”) dated as of __________, 20__ between
__________, a __________ (the “New Subsidiary”), and LIGHTSHIP CAPITAL LLC, in
its capacity as Administrative Agent (the “Administrative Agent”) under that
certain Credit Agreement, dated as of August 9, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among BABCOCK & WILCOX ENTERPRISES, INC., a Delaware corporation, as the
borrower thereunder (the “Borrower”), the Lenders party thereto and the
Administrative Agent (each as defined therein). All capitalized terms used and
not defined herein shall have the meanings given thereto in the Credit Agreement
or the applicable Loan Document referred to herein.
The Borrower desires to or is required by Section 6.22 of the Credit Agreement
to cause the New Subsidiary to become a “Guarantor”.
Accordingly, the New Subsidiary hereby agrees as follows with the Administrative
Agent, for the benefit of the Guaranteed Parties:





--------------------------------------------------------------------------------





1.    THE NEW SUBSIDIARY HEREBY AGREES THAT BY EXECUTION OF THIS AGREEMENT IT IS
A GUARANTOR (AS DEFINED IN THE GUARANTY) UNDER THE GUARANTY AS IF A SIGNATORY
THEREOF ON THE CLOSING DATE, AND THE NEW SUBSIDIARY (A) SHALL COMPLY WITH, AND
BE SUBJECT TO, AND HAVE THE BENEFIT OF, ALL OF THE TERMS, CONDITIONS, COVENANTS,
AGREEMENTS AND OBLIGATIONS SET FORTH IN THE GUARANTY AND (B) HEREBY MAKES EACH
REPRESENTATION AND WARRANTY OF A GUARANTOR, AS SET FORTH IN THE GUARANTY. THE
NEW SUBSIDIARY HEREBY AGREES THAT (I) EACH REFERENCE TO A “GUARANTOR” OR THE
“GUARANTORS” IN THE GUARANTY AND THE OTHER LOAN DOCUMENTS SHALL INCLUDE THE NEW
SUBSIDIARY AND (II) EACH REFERENCE TO THE “GUARANTY” AS USED THEREIN SHALL MEAN
THE GUARANTY AS SUPPLEMENTED HEREBY AND AS OTHERWISE AMENDED, RESTATED,
SUPPLEMENTED OR OTHERWISE MODIFIED PRIOR TO THE DATE HEREOF. WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING TERMS OF THIS PARAGRAPH 1, THE NEW SUBSIDIARY
HEREBY, JOINTLY AND SEVERALLY TOGETHER WITH THE OTHER GUARANTORS, GUARANTEES TO
THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE GUARANTEED PARTIES, AS PROVIDED
IN THE GUARANTY, THE PROMPT PAYMENT AND PERFORMANCE OF THE GUARANTEED
OBLIGATIONS IN FULL WHEN DUE (WHETHER AT STATED MATURITY, AS A MANDATORY
PREPAYMENT, BY ACCELERATION OR OTHERWISE) STRICTLY IN ACCORDANCE WITH THE TERMS
THEREOF.
2.    THE NEW SUBSIDIARY HEREBY AGREES THAT BY EXECUTION OF THIS AGREEMENT IT IS
A GRANTOR (AS DEFINED IN THE COLLATERAL AGREEMENT) UNDER THE COLLATERAL
AGREEMENT AS IF A SIGNATORY THEREOF ON THE CLOSING DATE, AND THE NEW SUBSIDIARY
(A) SHALL COMPLY WITH, AND BE SUBJECT TO, AND HAVE THE BENEFIT OF, ALL OF THE
TERMS, CONDITIONS, COVENANTS, AGREEMENTS AND OBLIGATIONS SET FORTH IN THE
COLLATERAL AGREEMENT AND (B) HEREBY MAKES EACH REPRESENTATION AND WARRANTY OF A
GRANTOR, AS SET FORTH IN THE COLLATERAL AGREEMENT. THE NEW SUBSIDIARY HEREBY
AGREES THAT (I) EACH REFERENCE TO A “GRANTOR” OR THE “GRANTORS” IN THE
COLLATERAL AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL INCLUDE THE NEW
SUBSIDIARY, (II) EACH REFERENCE TO THE “COLLATERAL AGREEMENT” AS USED THEREIN
SHALL MEAN THE COLLATERAL AGREEMENT AS SUPPLEMENTED HEREBY AND AS OTHERWISE
AMENDED, RESTATED, MODIFIED OR SUPPLEMENTED AS OF THE DATE HEREOF AND (III) EACH
REFERENCE TO A “COLLATERAL” IN THE COLLATERAL AGREEMENT AND THE OTHER LOAN
DOCUMENTS SHALL INCLUDE ALL COLLATERAL (AS DEFINED IN THE COLLATERAL AGREEMENT)
OF THE NEW SUBSIDIARY (OTHER THAN ANY OF NEW SUBSIDIARY’S EXCLUDED ASSETS).
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING TERMS OF THIS PARAGRAPH 2, THE
NEW SUBSIDIARY HEREBY GRANTS TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE
SECURED PARTIES, A





--------------------------------------------------------------------------------





CONTINUING SECURITY INTEREST IN, AND A RIGHT OF SETOFF AGAINST, ANY AND ALL
RIGHT, TITLE AND INTEREST, WHETHER NOW OR HEREAFTER OWNED OR ACQUIRED, OF THE
NEW SUBSIDIARY IN AND TO THE COLLATERAL OF THE NEW SUBSIDIARY.
3.    ATTACHED HERETO AS ANNEX A ARE SUPPLEMENTS TO SCHEDULES 5.03 AND 5.19(B)
OF THE CREDIT AGREEMENT AND EACH OF THE SCHEDULES TO THE COLLATERAL AGREEMENT TO
THE EXTENT SUCH SCHEDULES HAVE OR WILL CHANGE AFTER THE EXECUTION AND DELIVERY
HEREOF (WHICH SUPPLEMENTS INCLUDE, AS OF THE DATE HEREOF, ALL INFORMATION
REQUIRED TO BE PROVIDED THEREIN WITH RESPECT TO THE NEW SUBSIDIARY).
4.    ALL NOTICES AND COMMUNICATIONS TO THE NEW SUBSIDIARY SHALL BE GIVEN TO THE
ADDRESS OF THE BORROWER SET FORTH IN, AND OTHERWISE MADE IN ACCORDANCE WITH,
SECTION 10.02 OF THE CREDIT AGREEMENT.
5.    THE NEW SUBSIDIARY HEREBY WAIVES ACCEPTANCE BY THE ADMINISTRATIVE AGENT
AND THE GUARANTEED PARTIES OF THE GUARANTEE BY THE NEW SUBSIDIARY UNDER THE
GUARANTY UPON THE EXECUTION OF THIS AGREEMENT BY THE NEW SUBSIDIARY.
6.    THE NEW SUBSIDIARY HEREBY ACKNOWLEDGES THAT (A) IT HAS BEEN ADVISED BY
COUNSEL IN THE NEGOTIATION, EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS TO WHICH IT IS DEEMED A PARTY AND (B) IT HAS RECEIVED A
COPY OF THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS AND HAS REVIEWED AND
UNDERSTANDS THE SAME.
7.    THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS (AND BY DIFFERENT PARTIES
HERETO IN DIFFERENT COUNTERPARTS), EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL,
BUT ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT.
DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE OF THIS AGREEMENT BY
TELECOPY OR OTHER ELECTRONIC IMAGING MEANS (E.G., “PDF” OR “TIF”) SHALL BE
EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS AGREEMENT.
8.    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


[Signature Pages Follow]








--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed as of the date first above written.


[__________],
as Guarantor


By:                             
Name:                             
Title:                             









--------------------------------------------------------------------------------





Acknowledged and accepted:


LIGHTSHIP CAPITAL LLC,
as Administrative Agent


By:                             
Name:                             
Title:                             



ANNEX A
Supplemental Schedules
Schedules to Credit Agreement


Schedules to Collateral Agreement







--------------------------------------------------------------------------------






EXHIBIT B


ACKNOWLEDGMENT OF SUBORDINATION OF INTERCOMPANY DEBT




Reference is made to the Second Lien Guaranty Agreement dated as of August 9,
2017 (as amended, restated, supplemented or otherwise modified from time to
time, the “Guaranty”) among Babcock & Wilcox Enterprises, Inc., a Delaware
corporation (the “Borrower”), and certain of its Subsidiaries (the Borrower and
such Subsidiaries, the “Loan Parties”) in favor of LIGHTSHIP CAPITAL LLC, as
Administrative Agent for the benefit of the Guaranteed Parties. Unless otherwise
defined herein, capitalized terms used herein shall have the meanings given to
them in the Guaranty.


The undersigned, a Subsidiary of the Borrower, has or may in the future loan
money to a Loan Party (collectively, the “Intercompany Indebtedness”). The
undersigned hereby agrees that all Intercompany Indebtedness owed to the
undersigned by any Loan Party is expressly subordinated and subject in right of
payment to the prior payment in full of all obligations of such Loan Party under
the Loan Documents, and the undersigned further agrees not to accept any payment
or prepayment, whether required or optional, of principal, interest or other
charges on or with respect to any such Intercompany Indebtedness if an Event of
Default under Sections 8.01(a), (b) or (f) of the Credit Agreement shall have
occurred and be continuing. Any payment received in contravention of the
foregoing subordination terms shall be promptly turned over to the
Administrative Agent (or its designee), and until so turned over, shall be held
by the undersigned in trust for the Guaranteed Parties, segregated from other
funds of the undersigned.




[SUBSIDIARY]


By:______________________
Name:
Title:

















--------------------------------------------------------------------------------






EXHIBIT G


FORM OF COLLATERAL AGREEMENT


SECOND LIEN PLEDGE AND SECURITY AGREEMENT
made by
BABCOCK & WILCOX ENTERPRISES, INC.
and certain Subsidiaries of the Borrower
in favor of
LIGHTSHIP CAPITAL LLC, as Administrative Agent,
for the ratable benefit of the Secured Parties
Dated as of August 9, 2017











--------------------------------------------------------------------------------




--------------------------------------------------------------------------------











 

--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
SECTION 1.DEFINED TERMS    1
1.1.Definitions    1
1.2.Other Definitional Provisions    7
SECTION 2.GRANT OF SECURITY INTEREST; CONTINUING LIABILITY UNDER COLLATERAL 7
2.1.Grant of Security Interest    7
2.2.Continuing Liability Under Collateral    8
2.3.Foreign Action    8
SECTION 3.REPRESENTATIONS AND WARRANTIES    8
3.1.Representations in Credit Agreement    9
3.2.Title; No Other Liens    9
3.3.Perfected First Priority Liens    9
3.4.Name; Jurisdiction of Organization, etc    10
3.5.Inventory and Equipment    10
3.6.Types of Collateral    10
3.7.Investment Property    11
3.8.Receivables    11
3.9.Intellectual Property    12
3.10.Commercial Tort Claims    13
3.11.Contracts    13
SECTION 4.COVENANTS    14
4.1.Covenants in Credit Agreement    14
4.2.Delivery and Control of Instruments, Chattel Paper, Negotiable Documents and
Investment Property    14
4.3.Maintenance of Insurance    15
4.4.Payment of Obligations    15


i
 

--------------------------------------------------------------------------------

Page


4.5.Maintenance of Perfected Security Interest; Further Documentation    15
4.6.Changes in Locations, Name, Jurisdiction of Incorporation, etc    16
4.7.Notices    16
4.8.Investment Property    17
4.9.Receivables    18
4.10.Intellectual Property    18
4.11.Contracts    21
4.12.Commercial Tort Claims    21
4.13.Delivery and Registration of Collateral    21
SECTION 5.REMEDIAL PROVISIONS    21
5.1.Certain Matters Relating to Receivables    21
5.2.Communications with Obligors; Grantors Remain Liable    22
5.3.Pledged Securities    23
5.4.Proceeds to be Turned Over To Administrative Agent    24
5.5.Application of Proceeds    24
5.6.Code and Other Remedies    24
5.7.Private Sales, etc    26
5.8.Deficiency    27
5.9.Intercreditor Agreement    27
SECTION 6.THE ADMINISTRATIVE AGENT    27
6.1.Administrative Agent’s Appointment as Attorney-in-Fact, etc    27
6.2.Duty of Administrative Agent    29
6.3.Execution of Financing Statements    29
6.4.Authority of Administrative Agent    29
6.5.Appointment of Co-Administrative Agents    30
SECTION 7.MISCELLANEOUS    30
7.1.Amendments in Writing    30
7.2.Notices    30


ii



--------------------------------------------------------------------------------

Page


7.3.No Waiver by Course of Conduct; Cumulative Remedies    30
7.4.Enforcement Expenses; Indemnification    30
7.5.Successors and Assigns    31
7.6.Set-off; Governing Law; Submission to Jurisdiction; Venue;
WAIVER OF JURY TRIAL    31
7.7.Counterparts    31
7.8.Severability    32
7.9.Section Headings    32
7.10.Integration    32
7.11.Acknowledgments    32
7.12.Additional Grantors    32
7.13.Releases; Termination of this Agreement    32
7.14.Intercreditor Agreement    33






iii



--------------------------------------------------------------------------------






Schedule 3.3 – Perfected First Priority Liens
Schedule 3.4 – Name; Jurisdiction of Organization, etc
Schedule 3.5 – Inventory and Equipment
Schedule 3.7 – Investment Property
Schedule 3.9 – Intellectual Property
Schedule 3.10 – Commercial Tort Claims
Exhibit A – Intellectual Property Notices




iv
 

--------------------------------------------------------------------------------






This SECOND LIEN PLEDGE AND SECURITY AGREEMENT, dated as of August 9, 2017, made
by each of the signatories hereto (together with any other grantor that may
become a party hereto as provided herein, the “Grantors”), in favor of LIGHTSHIP
CAPITAL LLC, as administrative agent (in such capacity and together with its
successors in such capacity, the “Administrative Agent”) for the benefit of the
Secured Parties in connection with that certain Second Lien Credit Agreement
dated as of August 9, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among BABCOCK & WILCOX
ENTERPRISES, INC., a Delaware corporation, as the borrower thereunder, the
Lenders and the Administrative Agent.
Pursuant to the Credit Agreement, the Lenders have severally agreed to make
Credit Extensions to the Borrower.
This Agreement is required by the terms of the Credit Agreement.
In consideration of the mutual covenants and agreements contained herein and in
the other Loan Documents, the parties hereto covenant and agree as follows:





--------------------------------------------------------------------------------






SECTION 1.DEFINED TERMS

1.1.    Definitions.
(a)    Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement,
and the following terms are used herein as defined in the New York UCC:
Accounts, Account Debtor, As-Extracted Collateral, Certificated Security,
Chattel Paper, Commercial Tort Claim, Commodity Account, Commodity Contract,
Commodity Intermediary, Consumer Goods, Deposit Account, Documents, Electronic
Chattel Paper, Equipment, Farm Products, Financial Asset, Fixtures, General
Intangibles, Goods (as defined in Article 9 of the New York UCC), Instruments,
Inventory, Letter-of-Credit Rights, Manufactured Homes, Money, Payment
Intangibles, Securities Account, Securities Intermediary, Security, Security
Entitlement, Supporting Obligations, Tangible Chattel Paper and Uncertificated
Security.
(b)    The following terms shall have the following meanings:
“Administrative Agent” shall have the meaning assigned to such term in the
preamble.
“After-Acquired Intellectual Property” shall have the meaning assigned to such
term in Section 4.10(i).
“Agreement” shall mean this Second Lien Pledge and Security Agreement, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.
“Collateral” shall have the meaning assigned to such term in Section 2.1.
“Collateral Account” shall mean any collateral account established by the
Administrative Agent as provided in Sections 5.1 or 5.4.
“Collateral Account Funds” shall mean, collectively, the following: all funds
(including all trust monies) and investments (including all cash equivalents)
credited to, or purchased with funds from, any Collateral Account and all
certificates and instruments from time to time representing or evidencing such
investments; all Money, notes, certificates of deposit, checks and other
instruments from time to time hereafter delivered to or otherwise possessed by
the Administrative Agent for or on behalf of any Grantor in substitution for, or
in addition to, any or all of the Collateral; and all interest, dividends, cash,
instruments and other property from time to time received in, receivable or
otherwise distributed to the Collateral Account in respect of or in exchange for
any or all of the items constituting Collateral.
“Contracts” shall mean all contracts and agreements between any Grantor and any
other Person (in each case, whether written or oral, or third party or
intercompany) as the same may be amended, assigned, extended, restated,
supplemented, replaced or otherwise modified from time to time including (a) all
rights of any Grantor to receive moneys due and to become due to it thereunder
or in connection therewith, (b) all rights of any Grantor to receive proceeds of
any insurance, indemnity, warranty or guaranty with respect thereto, (c) all
rights of any Grantor to


2
 

--------------------------------------------------------------------------------





damages arising thereunder and (d) all rights of any Grantor to terminate and to
perform and compel performance of, such Contracts and to exercise all remedies
thereunder.
“Copyright Licenses” shall mean any agreement, whether written or oral, naming
any Grantor as licensor or licensee (including those listed in Schedule 3.9(a)
(as such schedule may be amended or supplemented from time to time)), granting
any right in, to or under any Copyright, including the grant of rights to
publicly perform, display, copy, prepare derivative works or distribute under
any Copyright. This term shall exclude implied licenses and any rights obtained
or granted under a copyright pursuant to the doctrines of first sale or
estoppel.
“Copyrights” shall mean (a) all copyrights arising under the laws of the United
States, any other country, or union of countries, or any political subdivision
of any of the foregoing, whether registered or unregistered and whether
published or unpublished (including those listed in Schedule 3.9(a) (as such
schedule may be amended or supplemented from time to time)), all registrations
and recordings thereof, and all applications in connection therewith and rights
corresponding thereto throughout the world, including all registrations,
recordings and applications in the United States Copyright Office, and all Mask
Works (as defined in 17 USC 901), (b) the right to, and to obtain, all
extensions and renewals thereof, and the right to sue for past, present and
future infringements of any of the foregoing, (c) all proceeds of the foregoing,
including license, royalties, income, payments, claims, damages, and proceeds of
suit and (d) all other rights of any kind whatsoever accruing thereunder or
pertaining thereto.
“Credit Agreement” shall have the meaning assigned to such term in the preamble.
“Discharge of First Priority Obligations” shall have the meaning assigned to
such term in the Intercreditor Agreement.
“Excluded Assets” shall mean:
(a)    any lease, license, contract, property right or agreement to which any
Grantor is a party or any of its rights or interests thereunder if, and only for
so long as, the grant of a security interest hereunder shall constitute or
result in a breach, termination or default under any such lease, license,
contract, property right or agreement (other than to the extent that any such
term would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or
9-409 of the UCC of any relevant jurisdiction or any other applicable law or
principles of equity); provided, however, that such security interest shall
attach immediately to any portion of such lease, license, contract, property
rights or agreement that does not result in any of the consequences specified
above;
(b)    [reserved];
(c)    the Excluded Stock; and
(d)    all cars, trucks, trailers and other vehicles covered by a certificate of
title under the laws of any state to which any Grantor has any right, title or
interest.
“Excluded Stock” shall mean:


3
 

--------------------------------------------------------------------------------





(a)    the Voting Stock of any Foreign Subsidiary in excess of 65% of the
outstanding Voting Stock of such Foreign Subsidiary;
(b)    the Stock and Stock Equivalents of any Captive Insurance Subsidiary;
(c)    the Stock and Stock Equivalents of any Joint Venture to the extent that
the Constituent Documents of such Joint Venture prohibit such a security
interest to be granted to the Administrative Agent; and
(d)    the Stock and Stock Equivalents of (i) any Subsidiary that is not a Loan
Party or (ii) any Joint Venture, to the extent that such Subsidiary or Joint
Venture has incurred Non-Recourse Indebtedness the terms of which either (A)
require security interests in such Stock and Stock Equivalents to be granted to
secure such Non-Recourse Indebtedness or (B) prohibit such a security interest
to be granted to the Administrative Agent.
“First Priority Documents” shall have the meaning assigned to such term in the
Intercreditor Agreement.
“First Priority Representative” shall have the meaning assigned to such term in
the Intercreditor Agreement.
“First Priority Obligations” shall have the meaning assigned to such term in the
Intercreditor Agreement.
“First Priority Secured Parties” shall have the meaning assigned to such term in
the Intercreditor Agreement.
“Grantors” shall have the meaning assigned to such term in the preamble.
“Insurance” shall mean all insurance policies covering any or all of the
Collateral (regardless of whether the Administrative Agent is the loss payee
thereof).
“Intellectual Property” shall mean the collective reference to all intellectual
property rights whether arising under United States, multinational or foreign
laws or otherwise, including the Copyrights, the Copyright Licenses, the
Patents, the Patent Licenses, the Trademarks, the Trademark Licenses, the Trade
Secrets and the Trade Secret Licenses.
“Intellectual Property Security Agreement” shall mean a Notice of Grant of
Security Interest in substantially the form of Exhibit A or such other form as
may be approved by the Administrative Agent and the applicable Grantor.
“Intercreditor Agreement” shall mean the Subordination and Intercreditor
Agreement, dated as of August 9, 2017, among the First Priority Representative,
Administrative Agent, Borrower and Guarantors.
“Intercompany Note” shall mean any promissory note evidencing Indebtedness
permitted to be incurred pursuant to Section 7.01(f) of the Credit Agreement
with respect to any outstanding intercompany obligations and advances owed by or
to a Loan Party.


4
 

--------------------------------------------------------------------------------





“Investment Property” shall mean the collective reference to (a) all “investment
property” as such term is defined in Section 9-102(a)(49) of the New York UCC
(other than any Excluded Stock), including all Certificated Securities and
Uncertificated Securities and (b) whether or not otherwise constituting
“investment property,” all Pledged Notes and all Pledged Equity Interests.
“Licensed Intellectual Property” shall have the meaning assigned to such term in
Section 3.9(a).
“Material Intellectual Property” shall have the meaning assigned to such term in
Section 3.9(b).
“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.
“Owned Intellectual Property” shall have the meaning assigned to such term in
Section 3.9(a).
“Patent License” shall mean all agreements, whether written or oral, providing
for the grant by or to any Grantor of any right to make, use, import, offer for
sale, or sell any invention covered in whole or in part by a Patent, including
any of the foregoing listed in Schedule 3.9(a) (as such schedule may be amended
or supplemented from time to time). This term shall exclude implied licenses and
any rights obtained or granted under a patent pursuant to the doctrines of
exhaustion or estoppel.
“Patents” shall mean (a) all United States patents, patents issued by any other
country, union of countries or any political subdivision of any of the
foregoing, and all reissues and extensions thereof, including any of the
foregoing listed in Schedule 3.9(a) (as such schedule may be amended or
supplemented from time to time), (b) all patent applications pending in the
United States or any other country or union of countries or any political
subdivision of any of the foregoing and all divisions, continuations and
continuations-in-part thereof, including any of the foregoing listed in Schedule
3.9(a) (as such schedule may be amended or supplemented from time to time), (c)
all rights to, and to obtain, any reissues or extensions of the foregoing and
(d) all proceeds of the foregoing, including licenses, royalties, income,
payments, claims, damages and proceeds of suit.
“Pledged Equity Interests” means the Pledged Interests, including the Stock and
Stock Equivalents of the Subsidiaries owned by such Grantor as set forth on
Schedule 3.7(a) (as such schedule may be amended or supplemented from time to
time), in each case together with the certificates (or other agreements or
instruments), if any, representing such shares, and all options and other
rights, contractual or otherwise, with respect thereto, including, but not
limited to, the following:
(a)    all Stock and Stock Equivalents representing a dividend thereon, or
representing a distribution or return of capital upon or in respect thereof, or
resulting from a stock split, reclassification or other exchange therefor, and
any subscriptions, warrants, rights or options issued to the holder thereof, or
otherwise in respect thereof; and
(b)    in the event of any consolidation or merger involving the issuer thereof
and in which such issuer is not the surviving Person, all shares of each class
of the Stock and Stock


5
 

--------------------------------------------------------------------------------





Equivalents of the successor Person formed by or resulting from such
consolidation or merger, to the extent that such successor Person is a direct
Subsidiary of a Grantor.
“Pledged LLC/Partnership Interests” means, with respect to any Grantor, the
entire partnership, membership interest or limited liability company interest,
as applicable, of such Grantor in each partnership, limited partnership or
limited liability company owned thereby, including, without limitation, such
Grantor’s capital account, its interest as a partner or member, as applicable,
in the net cash flow, net profit and net loss, and items of income, gain, loss,
deduction and credit of any such partnership, limited partnership or limited
liability company, as applicable, such Grantor’s interest in all distributions
made or to be made by any such partnership, limited partnership or limited
liability company, as applicable, to such Grantor and all of the other economic
rights, titles and interests of such Grantor as a partner or member, as
applicable, of any such partnership, limited partnership or limited liability
company, as applicable, whether set forth in the partnership agreement or
membership agreement, as applicable, of such partnership, limited partnership or
limited liability company, as applicable, by separate agreement or otherwise.
“Pledged Notes” shall mean all promissory notes now owned or hereafter acquired
by any Grantor, including those listed on Schedule 3.7(b) (as such schedule may
be amended or supplemented from time to time) and all Intercompany Notes at any
time issued to or held by any Grantor (other than (a) promissory notes in an
aggregate principal amount not to exceed $5,000,000 at any time outstanding
issued in connection with extensions of trade credit by any Grantor in the
ordinary course of business and (b) promissory notes constituting Cash
Equivalents that are held by any Grantor).
“Pledged Securities” shall mean the collective reference to the Pledged Notes
and the Pledged Equity Interests.
“Proceeds” shall mean all “proceeds” as such term is defined in Section
9-102(a)(64) of the New York UCC and, in any event, shall include all dividends
or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.
“Receivable” shall mean all Accounts and any other right to payment for goods or
other property sold, leased, licensed or otherwise disposed of or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper or classified as a Payment Intangible and whether or not it has been
earned by performance. References herein to Receivables shall include any
Supporting Obligation or collateral securing such Receivable.
“Secured Obligations” shall mean (a) with respect to the Borrower, the
Obligations and the Borrower Guaranteed Obligations (as defined in the Guaranty)
and (b) with respect to each Grantor other than the Borrower, such Grantor’s
Guaranteed Obligations (as defined in the Guaranty).
“Securities Act” shall mean the Securities Act of 1933, as amended.


6
 

--------------------------------------------------------------------------------





“Trademark License” shall mean any agreement, whether written or oral, providing
for the grant by or to any Grantor of any right in, to or under any Trademark,
including any of the foregoing referred to in Schedule 3.9(a) (as such schedule
may be amended or supplemented from time to time). This term shall exclude
implied licenses and any rights obtained or granted under a trademark pursuant
to the doctrines of first sale or estoppel.
“Trademarks” shall mean (a) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos, designs and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country, union of countries, or any political subdivision of any of the
foregoing, or otherwise, and all common-law rights related thereto, including
any of the foregoing listed in Schedule 3.9(a) (as such schedule may be amended
or supplemented from time to time), (b) the right to, and to obtain, all
renewals thereof, (c) the goodwill of the business symbolized by the foregoing
and (d) the right to sue for past, present and future infringements or dilution
of any of the foregoing or for any injury to goodwill, and all proceeds of the
foregoing, including royalties, income, payments, claims, damages and proceeds
of suit.
“Trade Secret License” shall mean any agreement, whether written or oral,
providing for the grant by or to any Grantor of any right in, to or under any
Trade Secret, including any of the foregoing listed in Schedule 3.9(a) (as such
schedule may be amended or supplemented from time to time). This term shall
exclude implied licenses and any rights obtained or granted under a trade secret
pursuant to the doctrine of estoppel.
“Trade Secrets” shall mean (a) all trade secrets and all other confidential or
proprietary information and know how whether or not reduced to a writing or
other tangible form, (b) all documents and things embodying, incorporating or
describing such Trade Secrets, and (c) the right to sue for past, present and
future misappropriations of any Trade Secret and all proceeds of the foregoing,
including royalties, income, payments, claims, damages and proceeds of suit.

1.2.    Other Definitional Provisions. Without limiting the general
applicability of the terms of the other Loan Documents to this Agreement and the
parties hereto, the terms of Sections 1.02 of the Credit Agreement are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.

SECTION 2.    GRANT OF SECURITY INTEREST;
CONTINUING LIABILITY UNDER COLLATERAL

2.1.    Grant of Security Interest. Each Grantor hereby grants and pledges to
the Administrative Agent, for the ratable benefit of the Administrative Agent
and the other Secured Parties, a security interest in all of such Grantor’s
right, title and interest in and to the following property, in each case,
wherever located and whether now owned or at any time hereafter acquired


7
 

--------------------------------------------------------------------------------





by such Grantor or in which such Grantor now has or at any time in the future
may acquire any right, title or interest (collectively, the “Collateral”), as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of such Grantor’s
Secured Obligations:
(a)    all Accounts;
(b)    all As-Extracted Collateral;
(c)    all Chattel Paper;
(d)    all Collateral Accounts and all Collateral Account Funds;
(e)    all Commercial Tort Claims from time to time specifically described on
Schedule 3.10;
(f)    all Contracts;
(g)    all Documents;
(h)    all Equipment;
(i)    all Fixtures;
(j)    all General Intangibles;
(k)    all Goods;
(l)    all Instruments;
(m)    all Insurance;
(n)    all Intellectual Property;
(o)    all Inventory;
(p)    all Investment Property;
(q)    all books, records, ledger cards, files, correspondence, customer lists,
blueprints, technical specifications, manuals, computer software, computer
printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time pertain to or evidence or
contain information relating to any of the Collateral or are otherwise necessary
or helpful in the collection thereof or realization thereupon; and


8
 

--------------------------------------------------------------------------------





(r)    to the extent not otherwise included, all Proceeds, goodwill, products,
accessions, rents and profits of any and all of the foregoing and all collateral
security, Supporting Obligations and guarantees given by any Person with respect
to any of the foregoing;
provided that, notwithstanding any other provision set forth in this Section
2.1, this Agreement shall not, at any time, constitute a grant of a security
interest in any property that is, at such time, an Excluded Asset, and the term
“Collateral” and each of the defined terms incorporated therein shall exclude
the Excluded Assets.

2.2.    Continuing Liability Under Collateral. Notwithstanding anything herein
to the contrary, (a) each Grantor shall remain liable for all obligations under
and in respect of the Collateral and nothing contained herein is intended or
shall be a delegation of duties to the Administrative Agent or any other Secured
Party, (b) each Grantor shall remain liable under and each of the agreements
included in the Collateral, including any Receivables, any Contracts and any
agreements relating to Pledged LLC/Partnership Interests, to perform all of the
obligations undertaken by it thereunder all in accordance with and pursuant to
the terms and provisions thereof and neither the Administrative Agent nor any
other Secured Party shall have any obligation or liability under any of such
agreements by reason of or arising out of this Agreement or any other document
related hereto nor shall the Administrative Agent nor any other Secured Party
have any obligation to make any inquiry as to the nature or sufficiency of any
payment received by it or have any obligation to take any action to collect or
enforce any rights under any agreement included in the Collateral, including any
agreements relating to any Receivables, any Contracts or any agreements relating
to Pledged LLC/Partnership Interests and (c) the exercise by the Administrative
Agent of any of its rights hereunder shall not release any Grantor from any of
its duties or obligations under the contracts and agreements included in the
Collateral, including any agreements relating to any Receivables, any Contracts
and any agreements relating to Pledged LLC/Partnership Interests.

2.3.    Foreign Action. Notwithstanding anything to the contrary herein, to the
extent any Collateral is located in any jurisdiction outside the United States,
or the creation or perfection of a lien in any Collateral requires any action or
documentation outside the United States, no such action or documentation outside
the United States shall be required with respect to such Collateral.

SECTION 3.    REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and make their respective Credit Extensions, each Grantor hereby
represents and warrants to the Secured Parties that:

3.1.    Representations in Credit Agreement.
In the case of each Grantor, the representations and warranties set forth in
Article V of the Credit Agreement as they relate to such Grantor or to the Loan
Documents to which such Grantor is a party, each of which is hereby incorporated
herein by reference, are true and correct, in all material respects (or, with
respect to representations and warranties modified by a materiality or


9
 

--------------------------------------------------------------------------------





Material Adverse Effect standard, in all respects), except for representations
and warranties expressly stated to relate to a specific earlier date, in which
case such representations and warranties shall be true and correct in all
material respects (or, with respect to representations and warranties modified
by a materiality or Material Adverse Effect standard, in all respects) as of
such earlier date, and the Secured Parties shall be entitled to rely on each of
them as if they were fully set forth herein, provided that each reference in
each such representation and warranty to the Borrower’s knowledge shall, for the
purposes of this Section 3.l, be deemed to be a reference to such Grantor’s
knowledge.

3.2.    Title; No Other Liens. Such Grantor owns or licenses or otherwise has
the right to use each item of the Collateral free and clear of any and all
Liens, including Liens arising as a result of such Grantor becoming bound (as a
result of merger or otherwise) as grantor under a security agreement entered
into by another Person, except for Liens expressly permitted by Section 7.02 of
the Credit Agreement. No effective financing statement, mortgage or other public
notice indicating the existence of a Lien with respect to all or any part of the
Collateral is on file or of record in any public office, except such as have
been filed in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, pursuant to this Agreement or as are expressly permitted by
Section 7.02 of the Credit Agreement.

3.3.    Perfected First Priority Liens. The security interests granted pursuant
to this Agreement (a) upon completion of the filings and other actions specified
on Schedule 3.3 (all of which, in the case of all filings and other documents
referred to on said Schedule, have been delivered to the Administrative Agent in
duly completed and duly executed form, as applicable, and may be filed by the
Administrative Agent at any time) and payment of all filing fees, will
constitute valid fully perfected security interests in all of the Collateral in
favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, as collateral security for such Grantor’s Secured Obligations,
enforceable in accordance with the terms hereof, to the extent such security
interest in such Collateral can be perfected by (i) the filing of a financing
statement under the Uniform Commercial Code of any jurisdiction, (ii) the filing
with the United States Patent and Trademark Office or the United States
Copyright Office of an Intellectual Property Security Agreement, or (iii) the
possession of such Collateral, and (b) are prior to all other Liens on the
Collateral, except for Liens expressly permitted by Section 7.02 of the Credit
Agreement. Without limiting the foregoing, each Grantor has taken all actions
necessary or desirable under all Requirements of Law of the United States and of
any state, territory or possession thereof, including those specified in Section
4.2 to (i) establish the Administrative Agent’s “control” (within the meanings
of Sections 8-106 and 9-106 of the New York UCC) over any portion of the
Investment Property constituting Certificated Securities, Uncertificated
Securities (each as defined in the New York UCC), other than any such Investment
Property issued by a Foreign Subsidiary to the extent establishing “control”
over such Investment Property would require actions under the Requirements of
Law of a jurisdiction other than the United States or any state, territory or
possession thereof, (ii) establish the Administrative Agent’s control (within
the meaning of Section 9-105 of the New York UCC) over all Electronic Chattel
Paper and (iii) establish the Administrative Agent’s “control” (within the
meaning of Section


10
 

--------------------------------------------------------------------------------





16 of the Uniform Electronic Transaction Act as in effect in the applicable
jurisdiction “UETA”) over all “transferable records” (as defined in UETA).

3.4.    Name; Jurisdiction of Organization, etc. On the date hereof, such
Grantor’s exact legal name (as indicated on the public record of such Grantor’s
jurisdiction of formation or organization), jurisdiction of organization,
organizational identification number, if any, United States taxpayer
identification number, if any, and the location of such Grantor’s chief
executive office or sole place of business are specified on Schedule 3.4. Each
Grantor is organized solely under the law of the jurisdiction so specified and
has not filed any certificates of domestication, transfer or continuance in any
other jurisdiction. Except as otherwise indicated on Schedule 3.4, the
jurisdiction of each such Grantor’s organization of formation is required to
maintain a public record showing the Grantor to have been organized or formed.
Except as specified on Schedule 3.4, as of the Closing Date (or the date of any
applicable Joinder Agreement hereto in the case of an Additional Grantor) no
such Grantor has changed its name, jurisdiction of organization, chief executive
office or sole place of business or its corporate structure in any way (e.g., by
merger, consolidation, change in corporate form or otherwise) within the past
five years and has not within the last five years become bound (whether as a
result of merger or otherwise) as a grantor under a security agreement entered
into by another Person (other than as permitted by Section 3.2), which has not
heretofore been terminated.

3.5.    Inventory and Equipment.
(a)    On the date hereof, the material Inventory, Fixtures and Equipment (other
than mobile goods, Inventory in transit, and Inventory, Fixtures and Equipment
located outside the United States of America) that is included in the Collateral
are kept at the locations listed on Schedule 3.5.
(b)    Any Inventory now or hereafter produced by any Grantor included in the
Collateral have been and will be produced in compliance in all material respects
with the requirements of all applicable laws and regulations, including the Fair
Labor Standards Act, as amended.
(c)    No material portion of the Inventory, Fixtures or Equipment that is
included in the Collateral is in the possession of an issuer of a negotiable
document (as defined in Section 7-104 of the New York UCC) therefor or is
otherwise in the possession of any bailee or warehouseman.

3.6.    Types of Collateral. None of the Collateral constitutes, or is the
Proceeds of (a) Farm Products, (b) As-Extracted Collateral, (c) Consumer Goods,
(d) Manufactured Homes, (e) standing timber, or (f) as of the Closing Date,
aircraft, airframe, aircraft engine, aircraft lease or any other related
property.

3.7.    Investment Property.


11
 

--------------------------------------------------------------------------------





(a)    Schedule 3.7(a) hereto sets forth under the heading “Pledged Equity
Interests” all of the Pledged Equity Interests as of the Closing Date, and such
Pledged Equity Interests constitute the percentage of issued and outstanding
shares of stock, percentage of membership interests, percentage of partnership
interests or percentage of beneficial interest of the respective issuers thereof
indicated on such schedule. Schedule 3.7(b) sets forth under the heading
“Pledged Notes” all of the Pledged Notes owned by any Grantor as of the Closing
Date, and all of such Pledged Notes have been duly authorized, authenticated or
issued, and delivered and are the legal, valid and binding obligation of the
issuers thereof enforceable in accordance with their terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principals of
equity, regardless of whether considered in a proceeding in equity or at law,
and constitute all of the issued and outstanding indebtedness evidenced by an
instrument or certificated security of the respective issuers thereof owing to
such Grantor.
(b)    The shares of Pledged Equity Interests pledged by such Grantor hereunder
constitute all of the issued and outstanding shares of all classes of Stock and
Stock Equivalents owned by such Grantor in each issuer thereof (other than
Excluded Stock).
(c)    The Pledged Equity Interests have been duly and validly issued and,
except as set forth on Schedule 3.7(a) hereto, are fully paid and nonassessable
(to the extent applicable).
(d)    Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property pledged by it hereunder, free of
any and all Liens or options in favor of, or claims of, any other Person, except
Liens expressly permitted by Section 7.02 of the Credit Agreement, and there are
no outstanding warrants, options or other rights to purchase, or shareholder,
voting trust or similar agreements outstanding with respect to, or property that
is convertible into, or that requires the issuance or sale of, any Pledged
Equity Interests.

3.8.    Receivables.
(a)    No amount payable to such Grantor under or in connection with any
Receivable in excess of $5,000,000 that is included in the Collateral is
evidenced by any Instrument or Tangible Chattel Paper which has not been
delivered to the Administrative Agent (or its designee) or constitutes
Electronic Chattel Paper that has not been subjected to the control (within the
meaning of Section 9-105 of the New York UCC) of the Administrative Agent (or
its designee).
(b)    Each Receivable that is included in the Collateral (i) is and will be the
legal, valid and binding obligation of the Account Debtor in respect thereof,
representing an unsatisfied obligation of such Account Debtor, (ii) is and will
be enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principals of equity, regardless of whether
considered in a proceeding in equity or at law, (iii) is not and will not be
subject to any setoffs, defenses, taxes or counterclaims (except with respect to
refunds, returns and allowances in the ordinary course of business) and (iv) is
and will be in compliance with all applicable laws and


12
 

--------------------------------------------------------------------------------





regulations, except where the failure to comply with this Section 3.8(b) with
respect to each Receivable would not reasonably be expected to have a Material
Adverse Effect.

3.9.    Intellectual Property.
(a)    Schedule 3.9(a) lists all Copyrights, Patents, and Trademarks which are
registered with the U.S. Patent and Trademark Office or the U.S. Copyright
Office or are the subject of an application for registration with any such
Governmental Authority, in each case which is owned by such Grantor in its own
name on the date hereof (collectively, the “Owned Intellectual Property”).
Except as set forth in Schedule 3.9(a), such Grantor is the exclusive owner of
the entire and unencumbered right, title and interest in and to all material
Owned Intellectual Property and is otherwise entitled to grant to others the
right to use (and, where applicable, itself use) all such material Owned
Intellectual Property. Such Grantor has a valid and enforceable right to use all
material Intellectual Property used by, or licensed to others by, such Grantor
which is not Owned Intellectual Property either pursuant to one of the written
material Copyright Licenses, Patent Licenses, Trademark Licenses, and/or Trade
Secret Licenses listed on Schedule 3.9(a) and subject to the terms thereof
(collectively, the “Licensed Intellectual Property”) or otherwise.
(b)    On the date hereof all Owned Intellectual Property and all Licensed
Intellectual Property, in each case, which is material to such Grantor’s
business (collectively, the “Material Intellectual Property”), is valid,
subsisting, unexpired and enforceable and has not been abandoned. The operation
of such Grantor’s business as currently conducted or as contemplated to be
conducted does not infringe, constitute a misappropriation of, dilute, or
otherwise violate the Intellectual Property rights of any other Person where the
same would have a Material Adverse Effect.
(c)    No claim has been asserted that the use of the Material Intellectual
Property does or may infringe upon or constitute a misappropriation of the
rights of any other Person.
(d)    To such Grantor’s knowledge, no decision or judgment has been rendered by
any Governmental Authority or arbitrator in the United States or outside the
United States which would materially limit or cancel the validity or
enforceability of, or such Grantor’s rights in, any Material Intellectual
Property. Such Grantor is not aware of any uses of any item of Material
Intellectual Property that could reasonably be expected to lead to such item
becoming invalid or unenforceable including unauthorized trademark uses by third
parties and uses which were not supported by the goodwill of the business
connected with Trademarks and Trademark Licenses.
(e)    No action or proceeding is pending, or, to such Grantor’s knowledge,
threatened, on the date hereof (i) seeking to limit, cancel or invalidate any
Owned Intellectual Property, (ii) alleging that any services provided by,
processes used by, or products manufactured or sold by such Grantor infringe any
Patent, Trademark, Copyright, or misappropriate any Trade Secret or violate any
other right of any other Person, or (iii) alleging that any Material
Intellectual Property (A) owned by such Grantor or (B) licensed by such Grantor
(to such Grantor’s knowledge),


13
 

--------------------------------------------------------------------------------





is being licensed or sublicensed in violation of any intellectual property or
any other right of any other Person, in each case, which, if adversely
determined, would reasonably be expected to have a Material Adverse Effect. To
such Grantor’s knowledge, no Person is engaging in any activity that infringes
upon or misappropriates, or is otherwise an unauthorized use of, any Material
Intellectual Property owned by Grantor. The consummation of the transactions
contemplated by this Agreement and the other Loan Documents will not result in
the termination of any of the Material Intellectual Property.
(f)    With respect to each Copyright License, Trademark License, Trade Secret
License and Patent License which license constitutes Material Intellectual
Property or the loss of which could otherwise have a Material Adverse Effect:
(i) such license is binding and enforceable against the other party thereto;
(ii) such license will not cease to be valid and binding and in full force and
effect on terms identical to those currently in effect as a result of the rights
and interests granted herein (including, but not limited to, the enforceability
of such rights and interests with respect to each such license), nor will the
grant of such rights and interests (or the enforceability thereof) constitute a
breach or default under such license or otherwise give the licensor or licensee
a right to terminate such license; (iii) such Grantor has not received any
notice of termination or cancellation under such license; (iv) such Grantor has
not received any notice of a breach or default under such license, which breach
or default has not been cured; and (v) such Grantor is not in breach or default
in any material respect, and no event has occurred that, with notice and/or
lapse of time, would constitute such a breach or default or permit termination,
modification or acceleration under such license.
(g)    Except as set forth on Schedule 3.9(g), such Grantor has made all filings
and recordations and paid all required fees and taxes to maintain each and every
item of registered Material Intellectual Property in full force and effect and
to protect and maintain its interest therein.
(h)    To the knowledge of such Grantor, (i) none of the Trade Secrets that
constitute Material Intellectual Property of such Grantor have been used,
divulged, disclosed or appropriated to the detriment of such Grantor for the
benefit of any other Person without permission of such Grantor; and (ii) no
employee, independent contractor or agent of such Grantor has misappropriated
any Trade Secrets of any other Person in the course of the performance of his or
her duties as an employee, independent contractor or agent of such Grantor where
the same would reasonably be expected to have a Material Adverse Effect.
(i)    Such Grantor has taken commercially reasonable steps to exercise quality
control over any licensee of such Grantor’s Trademarks.

3.10.    Commercial Tort Claims. No Grantor has knowledge that it has any
Commercial Tort Claims as of the date hereof individually or in the aggregate in
excess of $5,000,000, except as set forth on Schedule 3.10.


14
 

--------------------------------------------------------------------------------






3.11.    Contracts. No amount payable to such Grantor under or in connection
with any Contract which has a value in excess of $5,000,000 individually or
$10,000,000 in the aggregate is evidenced by any Instrument or Tangible Chattel
Paper which has not been delivered to the Administrative Agent (or its designee)
or constitutes Electronic Chattel Paper that is not under the control (within
the meaning of Section 9-105 of the New York UCC) of the Administrative Agent
(or its designee).

SECTION 4.    COVENANTS
Each Grantor covenants and agrees with the Secured Parties that, as of the date
hereof and until the termination of this Agreement in accordance with its terms:

4.1.    Covenants in Credit Agreement. Each Grantor shall take, or shall refrain
from taking, as the case may be, each action that is within its control and is
necessary to be taken or not taken, as the case may be, so that no Default or
Event of Default is caused by the failure to take such action or to refrain from
taking such action by such Grantor or any of its Subsidiaries.

4.2.    Delivery and Control of Instruments, Chattel Paper, Negotiable Documents
and Investment Property.
(a)    Subject to the Intercreditor Agreement, if any of the Collateral having a
value in excess of $5,000,000 individually or $10,000,000 in the aggregate is or
shall become evidenced or represented by any Instrument, Certificated Security,
Negotiable Document or Tangible Chattel Paper, such Instrument (other than
checks received in the ordinary course of business), Certificated Security,
Negotiable Documents or Tangible Chattel Paper shall be promptly delivered to
the Administrative Agent (or its designee), duly endorsed in a manner reasonably
satisfactory to the Administrative Agent, to be held as Collateral pursuant to
this Agreement, and all of such property owned by any Grantor as of the Closing
Date and represented in such form shall be delivered on the Closing Date to the
Administrative Agent (or its designee).
(b)    Subject to the Intercreditor Agreement, if any of the Collateral having a
value in excess of $5,000,000 individually or $10,000,000 in the aggregate is or
shall become “Electronic Chattel Paper” such Grantor shall ensure that (i) a
single authoritative copy shall exist which is unique, identifiable, unalterable
(except as provided in clauses (iii), (iv) and (v) of this paragraph), (ii) such
authoritative copy identifies the Administrative Agent (or its designee) as the
assignee and is communicated to and maintained by the Administrative Agent or
its designee, (iii) copies or revisions that add or change the assignee of the
authoritative copy can only be made with the participation of the Administrative
Agent (or its designee), (iv) each copy of the authoritative copy and any copy
of a copy is readily identifiable as a copy and that is not the authoritative
copy; (v) any revision of the authoritative copy is readily identifiable as an
authorized or unauthorized revision, and (vi) the Administrative Agent (or its
designee) has “control” within the meaning of the New York UCC of such
Electronic Chattel Paper.


15
 

--------------------------------------------------------------------------------





(c)    Subject to the Intercreditor Agreement, if any Collateral having a value
in excess of $5,000,000 individually or $10,000,000 in the aggregate is or shall
become an Uncertificated Security, such Grantor shall cause the issuer thereof,
if such issuer is a Subsidiary of the Borrower, either (i) to register the
Administrative Agent (or its designee) as the registered owner of such
Uncertificated Security, upon original issue or registration of transfer or (ii)
to agree in writing with such Grantor and the Administrative Agent (or its
designee) that such issuer will comply with instructions with respect to such
Uncertificated Security originated by the Administrative Agent (or its designee)
without further consent of such Grantor and such actions shall be taken on or
prior to the Closing Date with respect to any such Uncertificated Securities
owned as of the Closing Date by any Grantor and the Grantor shall take or cause
to be taken all such other actions as may be necessary for the Administrative
Agent (or its designee) to have “control” defined in Article 8 of the New York
UCC.

4.3.    Maintenance of Insurance.
(a)    Such Grantor will maintain insurance in accordance with Section 6.16 of
the Credit Agreement, and furnish to the Administrative Agent, upon written
request, a copy of such insurance policies.
(b)    Such Grantor will deliver to the Administrative Agent on behalf of the
Secured Parties, (i) on the Closing Date, a certificate dated as of a recent
date showing the amount and types of insurance coverage as of such date, (ii)
upon reasonable request of the Administrative Agent from time to time,
reasonably detailed information as to the insurance carried, (iii) promptly
following receipt of notice from any insurer, a copy of any notice of
cancellation or material change in coverage from that existing on the Closing
Date and (iv) forthwith, notice of any cancellation or nonrenewal of coverage by
such Grantor. To the extent applicable, the Administrative Agent shall be named
as additional insured on all such liability insurance policies of such Grantor
and the Administrative Agent shall be named as loss payee (and, where
applicable, mortgagee) on all property and casualty insurance policies of such
Grantor.

4.4.    Payment of Obligations. Such Grantor shall pay and discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all taxes, assessments and governmental charges or levies imposed
upon the Collateral or in respect of income or profits therefrom, as well as all
claims of any kind (including claims for labor, materials and supplies) against
or with respect to the Collateral, except that no such tax, assessment or charge
need be paid if (a) the amount or validity thereof is currently being contested
in good faith by appropriate proceedings, reserves in conformity with GAAP with
respect thereto have been provided on the books of such Grantor and such
proceedings could not reasonably be expected to result in the sale, forfeiture
or loss of any material portion of the Collateral or any interest therein, or
(b) the failure to so pay and discharge would not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.

4.5.    Maintenance of Perfected Security Interest; Further Documentation.


16
 

--------------------------------------------------------------------------------





(a)    Except as otherwise expressly permitted by the Credit Agreement or the
Intercreditor Agreement, such Grantor shall maintain each of the security
interests created by this Agreement as a perfected security interest under all
Requirements of Law of the United States and of any state, territory or
possession thereof, having at least the priority described in Section 3.3 and
shall defend such security interest against any claims and demands of any
Persons (other than the Secured Parties and the First Priority Secured Parties),
subject to the provisions of Section 7.13 and Section 7.14.
(b)    Such Grantor shall furnish to the Secured Parties from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the assets and property of such Grantor as
the Administrative Agent may reasonably request, all in reasonable detail.
(c)    At any time and from time to time, subject to the Intercreditor
Agreement, upon the written request of the Administrative Agent, and at the sole
expense of such Grantor, such Grantor shall promptly and duly authorize, execute
and deliver, and have recorded, such further instruments and documents and take
such further actions as the Administrative Agent may reasonably request to be
taken in the United States for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, the filing of any financing or continuation statements under the
Uniform Commercial Code (or other similar laws) in effect in the United States
or any State, territory or possession thereof with respect to the security
interests created hereby and in the case of Investment Property and any other
relevant Collateral, taking any actions necessary to enable the Administrative
Agent (or its designee) to obtain “control” (within the meaning of the
applicable Uniform Commercial Code) with respect thereto.

4.6.    Changes in Locations, Name, Jurisdiction of Incorporation, etc. Such
Grantor shall not, except upon at least 10 days’ prior written notice (or such
shorter period consented to by the Administrative Agent in writing), in each
case, to the Administrative Agent and delivery to the Administrative Agent of
duly authorized and, where required, executed copies of all additional financing
statements and other documents reasonably requested by the Administrative Agent
to maintain the validity, perfection and priority of the security interests
provided for herein:
(a)    change its legal name, jurisdiction of organization or the location of
its chief executive office or sole place of business from that referred to in
Section 3.4; or
(b)    change its legal name, identity or structure to such an extent that any
financing statement filed by the Administrative Agent in connection with this
Agreement would become misleading.

4.7.    Notices. Such Grantor shall advise the Administrative Agent promptly, in
reasonable detail, of:


17
 

--------------------------------------------------------------------------------





(a)    any Lien (other than any Lien expressly permitted by Section 7.02 of the
Credit Agreement) on any of the Collateral which would adversely affect the
ability of the Administrative Agent to exercise any of its remedies hereunder;
(b)    the occurrence of any other event of which such Grantor becomes aware
that would reasonably be expected to have a Material Adverse Effect on the
aggregate value of the Collateral or on the security interests created hereby;
and
(c)    the acquisition or ownership by any Grantor of any aircraft, airframe,
aircraft engine, aircraft lease or any other related property with a value in
excess of $5,000,000 individually or in the aggregate.

4.8.    Investment Property.
(a)    If such Grantor shall become entitled to receive or shall receive any
stock or other ownership certificate (including any certificate representing a
stock dividend or a distribution in connection with any reclassification,
increase or reduction of capital or any certificate issued in connection with
any reorganization), option or rights in respect of Stock and Stock Equivalents
in any issuer thereof, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any shares of or other ownership interests in
the Pledged Securities, or otherwise in respect thereof, subject to the
Intercreditor Agreement, such Grantor shall accept the same as the agent of the
Secured Parties, hold the same in trust for the Secured Parties and promptly
deliver the same to the Administrative Agent (or its designee) in the exact form
received (other than Excluded Stock), duly endorsed by such Grantor to the
Administrative Agent (or its designee), if required, together with an undated
stock power or similar instrument of transfer covering such certificate duly
executed in blank by such Grantor and with, if the Administrative Agent (or its
designee) so requests, signature guaranteed, to be held by the Administrative
Agent (or its designee), subject to the terms hereof, as additional collateral
security for the Obligations. Subject to the Intercreditor Agreement, any sums
paid upon or in respect of the Pledged Securities upon the liquidation or
dissolution of any issuer thereof shall be paid over to the Administrative Agent
(or its designee) to be held by it hereunder as additional collateral security
for the Obligations if an Event of Default then exists, and in case any
distribution of capital shall be made on or in respect of the Pledged Securities
or any property shall be distributed upon or with respect to the Pledged
Securities pursuant to the recapitalization or reclassification of the capital
of any issuer thereof or pursuant to the reorganization thereof, the property so
distributed shall, if an Event of Default then exists, and unless otherwise
subject to a perfected security interest in favor of the Administrative Agent
(or its designee), be delivered to the Administrative Agent (or its designee) to
be held by it hereunder as additional collateral security for the Obligations.
If any sums of money or property so paid or distributed in respect of the
Pledged Securities shall be received by such Grantor in violation of the
immediately preceding sentence, such Grantor shall, until such money or property
is paid or delivered to the Administrative Agent (or its designee), hold such
money or property in trust for the Secured Parties, segregated from other funds
of such Grantor, as additional collateral security for the Obligations.


18
 

--------------------------------------------------------------------------------





(b)    Without the prior written consent of the Administrative Agent, subject to
the Intercreditor Agreement, such Grantor shall not (i) vote to enable, or take
any other action to permit, any Subsidiary of the Borrower that is an issuer of
Pledged Securities to issue any stock, partnership interests, limited liability
company interests or other equity securities of any nature or to issue any other
securities convertible into or granting the right to purchase or exchange for
any stock, partnership interests, limited liability company interests or other
equity securities of any nature of any such issuer (except, in each case,
pursuant to a transaction expressly permitted by the Credit Agreement), (ii)
sell, assign, transfer, exchange, or otherwise dispose of, or grant any option
with respect to, any of the Investment Property or Proceeds thereof or any
interest therein (except, in each case, pursuant to a transaction expressly
permitted by the Credit Agreement), (iii) create, incur or permit to exist any
Lien or option in favor of, or any claim of any Person with respect to, any of
the Investment Property or Proceeds thereof, or any interest therein, except for
the security interests created by this Agreement or any Lien expressly permitted
thereon pursuant to Section 7.02 of the Credit Agreement, (iv) enter into any
agreement or undertaking restricting the right or ability of such Grantor or the
Administrative Agent to sell, assign or transfer any of the Investment Property
or Proceeds thereof or any interest therein or (v) without the prior written
consent of the Administrative Agent, cause or permit any Subsidiary of the
Borrower that is an issuer of any Pledged LLC/Partnership Interests which are
not securities (for purposes of the New York UCC) on the date hereof to elect or
otherwise take any action to cause such Pledged LLC/Partnership Interests to be
treated as Securities for purposes of the New York UCC; provided, however,
notwithstanding the foregoing, if any issuer of any Pledged LLC/Partnership
Interests takes any such action in violation of the provisions in this clause
(v) or any non-Subsidiary of the Borrower that is an issuer takes any of the
foregoing actions, such Grantor shall promptly notify the Administrative Agent
in writing of any such election or action and, in such event, subject to the
Intercreditor Agreement, shall take all steps necessary or advisable to
establish the Administrative Agent’s (or its designee’s) “control” thereof.
(c)    In the case of each Grantor which is an issuer of Pledged Securities,
such issuer agrees that (i) it shall be bound by the terms of this Agreement
relating to the Pledged Securities issued by it and shall comply with such terms
insofar as such terms are applicable to it, (ii) it shall notify the
Administrative Agent promptly in writing of the occurrence of any of the events
described in Section 4.8(a) with respect to the Pledged Securities issued by it
and (iii) the terms of Sections 5.3(c) and 5.7 shall apply to it, mutatis
mutandis, with respect to all actions that may be required of it pursuant to
Section 5.3(c) or 5.7 with respect to the Pledged Securities issued by it. In
addition, each Grantor which is either an issuer or an owner of any Pledged
Security hereby consents to the grant by each other Grantor of the security
interest hereunder in favor of the Administrative Agent and to the transfer of
any Pledged Security to the Administrative Agent or its nominee following the
occurrence and during the continuance of an Event of Default and to the
substitution of the Administrative Agent or its nominee as a partner, member or
shareholder of the issuer of the related Pledged Security.


19
 

--------------------------------------------------------------------------------






4.9.    Receivables. Other than in the ordinary course of business, such Grantor
shall not (a) grant any extension of the time of payment of any Receivable,
(b) compromise or settle any Receivable for less than the full amount thereof,
(c) release, wholly or partially, any Person liable for the payment of any
Receivable, (d) allow any credit or discount whatsoever on any Receivable or (e)
amend, supplement or modify any Receivable in any manner that could adversely
affect the value thereof.

4.10.    Intellectual Property.
(a)    Such Grantor (either itself or through licensees) shall, in the exercise
of its reasonable business judgment, taking into account the Secured Parties’
interests under this Agreement, (i) continue to use each owned Trademark
material to its business, (ii) maintain commercially reasonable quality of
products and services offered under such Trademarks and take all necessary steps
to ensure that all licensed users of such Trademarks comply with such Grantor’s
quality control requirements and maintain reasonable quality, (iii) not adopt or
use any mark which is confusingly similar or a colorable imitation of such
Trademarks unless the Administrative Agent, for the ratable benefit of the
Secured Parties, shall obtain a perfected security interest in such mark
pursuant to this Agreement and an Intellectual Property Security Agreement, and
(iv) not (and not permit any licensee or sublicensee thereof to) do any act or
knowingly omit to do any act whereby such Trademark may become invalidated or
impaired in any way.
(b)    Such Grantor (either itself or through licensees), subject to the
exercise of its reasonable business judgment, taking into account the Secured
Parties’ interests under this Agreement, shall not do any act, or omit to do any
act, whereby any Patent owned by such Grantor material to its business may
become forfeited, abandoned or dedicated to the public.
(c)    Such Grantor (either itself or through licensees), subject to the
exercise of its reasonable business judgment, taking into account the Secured
Parties’ interests under this Agreement, shall not (and shall not permit any
licensee or sublicensee thereof to) do any act or knowingly omit to do any act
whereby any material portion of Copyrights owned by such Grantor and material to
its business may become invalidated or otherwise impaired. Such Grantor shall
not (either itself or through licensees) do any act whereby any material portion
of such Copyrights may fall into the public domain.
(d)    Such Grantor shall notify the Administrative Agent promptly if it knows
or suspects that any application or registration relating to any Material
Intellectual Property owned by such Grantor may become forfeited, abandoned or
dedicated to the public, or of any adverse determination (including the
institution of, or any such determination in, any proceeding in the United
States Patent and Trademark Office, the United States Copyright Office or any
court or tribunal in any country) regarding such Grantor’s ownership of, or the
validity of, any such Material Intellectual Property or such Grantor’s right to
register the same or to own and maintain the same.


20
 

--------------------------------------------------------------------------------





(e)    After such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property that is material to the business of such Grantor with the
United States Patent and Trademark Office or the United States Copyright Office,
such Grantor shall report such filing or receipt of a registration to the
Administrative Agent prior to or concurrently with the delivery of the
Compliance Certificate required by Section 6.01(c) of the Credit Agreement for
the earlier to occur of either the Fiscal Quarter ending June 30 or the Fiscal
Year ending (or such longer period of time permitted by the Administrative Agent
in its sole discretion), in each case, immediately following the date of such
filing or receipt of registration. Upon request of the Administrative Agent,
such Grantor shall execute and deliver, and have recorded in the United States
Patent and Trademark office or the United States Copyright Office, as
applicable, any and all agreements, instruments, documents, and papers as the
Administrative Agent may request to evidence the Secured Parties’ security
interest in any Copyright, Patent, Trademark or other Intellectual Property of
such Grantor.
(f)    Such Grantor, subject to the exercise of its reasonable business
judgment, taking into account the Secured Parties’ interests under this
Agreement, shall take reasonable and necessary steps, including in any
proceeding before the United States Patent and Trademark Office or the United
States Copyright Office, to maintain and pursue each application (and to obtain
the relevant registration) and to maintain each registration of Intellectual
Property material to its business, including the payment of required fees and
taxes, the filing of responses to office actions issued by the United States
Patent and Trademark Office and the United States Copyright Office, the filing
of applications for renewal or extension, the filing of affidavits of use and
affidavits of incontestability, the filing of divisional, continuation,
continuation-in-part, reissue and renewal applications or extensions, the
payment of maintenance fees, and the participation in interference,
reexamination, opposition, cancellation, infringement and misappropriation
proceedings.
(g)    Such Grantor (either itself or through licensees), subject to the
exercise of its reasonable business judgment, taking into account the Secured
Parties’ interests under this Agreement, shall not, without the prior written
consent of the Administrative Agent, discontinue use of or otherwise abandon any
of its registered Owned Intellectual Property, or abandon any application or any
right to file an application for any patent, trademark, or copyright, unless
such Grantor shall have previously determined that such use or the pursuit or
maintenance of such Intellectual Property is no longer desirable in the conduct
of such Grantor’s business and that the loss thereof could not reasonably be
expected to have a Material Adverse Effect.
(h)    In the event that any Intellectual Property material to its business is
infringed, misappropriated or diluted by a third party, such Grantor shall (i)
take such actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Administrative Agent after it learns thereof and sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution.


21
 

--------------------------------------------------------------------------------





(i)    Such Grantor agrees that, should it obtain an ownership interest in any
item of intellectual property which is not, as of the Closing Date, a part of
the Intellectual Property Collateral (the “After-Acquired Intellectual
Property”), (i) the provisions of Section 2.1 shall automatically apply thereto,
(ii) any such After-Acquired Intellectual Property, and in the case of
trademarks, the goodwill of the business connected therewith or symbolized
thereby, shall automatically become part of the Intellectual Property
Collateral, (iii) provide written notice thereof prior to or concurrently with
the delivery of the Compliance Certificate required by Section 6.01(c) of the
Credit Agreement for the earlier to occur of either the Fiscal Quarter ending
June 30 or the Fiscal Year ending (or such longer period of time permitted by
the Administrative Agent in its sole discretion), in each case, following the
date on which such ownership is obtained, and (v) promptly after the
Administrative Agent’s request, it shall provide the Administrative Agent with
an amended Schedule 3.9(a) and take the actions specified in clauses (j) and (k)
of Section 4.10.
(j)    Such Grantor agrees to execute an Intellectual Property Security
Agreement with respect to its Intellectual Property in order to record the
security interest granted herein to the Administrative Agent for the ratable
benefit of the Secured Parties with the United States Patent and Trademark
Office and the United States Copyright Office.
(k)    Such Grantor agrees to execute an Intellectual Property Security
Agreement with respect to its After-Acquired Intellectual Property in order to
record the security interest granted herein to the Administrative Agent for the
ratable benefit of the Secured Parties with the United States Patent and
Trademark Office and the United States Copyright Office.
(l)    Such Grantor shall take commercially reasonable steps to protect the
secrecy of all trade secrets or confidential information material to its
business, including entering into confidentiality agreements with employees and
labeling and restricting access to secret information and documents.

4.11.    Contracts.
(a)    Such Grantor shall perform and comply in all material respects with all
its obligations under the Contracts, except where the failure to so perform and
comply would not reasonably be expected to have a Material Adverse Effect.
(b)    Such Grantor shall not amend, modify, terminate, waive or fail to enforce
any provision of any Contract in any manner which would reasonably be expected
to have a Material Adverse Effect.
(c)    Such Grantor shall exercise promptly and diligently each and every
material right which it may have under each contract (other than any right of
termination), except where the failure to so exercise would not reasonably be
expected to have a Material Adverse Effect.


22
 

--------------------------------------------------------------------------------





(d)    Such Grantor shall not permit to become effective in any document
creating, governing or providing for any permit, lease, license or contract, a
provision that would limit the creation, perfection or scope of, or exercise or
enforcement of remedies in connection with, a Lien on such permit, lease,
license or contract in favor of the Administrative Agent for the ratable benefit
of the Secured Parties unless such Grantor believes, in its reasonable judgment,
that such prohibition is usual and customary in transactions of such type.

4.12.    Commercial Tort Claims. Such Grantor shall advise the Administrative
Agent promptly after such Grantor becomes aware of any Commercial Tort Claim
held by such Grantor individually or in the aggregate in excess of $5,000,000
and shall promptly execute a supplement to this Agreement in form and substance
reasonably satisfactory to the Administrative Agent to grant a security interest
in such Commercial Tort Claim to the Administrative Agent for the ratable
benefit of the Secured Parties.

4.13.    Delivery and Registration of Collateral. Notwithstanding anything
herein to the contrary, prior to the Discharge of First Priority Obligations,
the requirements of this Agreement to deliver Collateral to the Administrative
Agent or register the Administrative Agent as the registered owner of any
Collateral shall be deemed satisfied by delivery of such Collateral to, or the
registration of such Collateral in the name of, the First Priority
Representative. Following the Discharge of First Priority Obligations, the
registered owner of any Collateral shall be required to deliver such Collateral
to the Administrative Agent and/or register such Collateral in the name of the
Administrative Agent in accordance with the terms of the Intercreditor
Agreement.

SECTION 5.    REMEDIAL PROVISIONS

5.1.    Certain Matters Relating to Receivables.
(a)    The Administrative Agent shall have the right (but shall in no way be
obligated), at its own expense if an Event of Default does not then exist, to
make test verifications of the Receivables that are included in the Collateral
in any manner and through any medium that it reasonably considers advisable, and
each Grantor shall furnish all such assistance and information as the
Administrative Agent may reasonably require in connection with such test
verifications.
(b)    Subject to the rights of the Administrative Agent under Section 5.2(b),
each Grantor hereby agrees to use its commercially reasonable efforts to
continue to collect all amounts due or to become due to such Grantor under the
Receivables and any Supporting Obligation and diligently exercise each material
right it may have under any Receivable and any Supporting Obligation, in each
case, at its own expense. If required by the Administrative Agent, subject to
the Intercreditor Agreement, at any time after the occurrence and during the
continuance of an Event of Default, any payments of Receivables, when collected
by any Grantor, (i) shall be promptly (and, in any event, within two Business
Days) deposited by such Grantor in the exact form received, duly endorsed by
such Grantor to the Administrative Agent if required, in a Collateral Account
maintained under the sole dominion and control of the Administrative Agent (or
its designee), subject to


23
 

--------------------------------------------------------------------------------





withdrawal by the Administrative Agent for the account of the Secured Parties
only as provided in Section 5.5, and (ii) until so turned over, shall be held by
such Grantor, subject to the Intercreditor Agreement, in trust for the Secured
Parties, segregated from other funds of such Grantor. Each such deposit of
Proceeds of Receivables shall be accompanied by a report identifying in
reasonable detail the nature and source of the payments included in the deposit.
(c)    At the Administrative Agent’s request but subject to the confidentiality
provisions set forth in the Credit Agreement, during the continuance of an Event
of Default each Grantor shall make available to the Administrative Agent
original and other documents evidencing, and relating to, the agreements and
transactions which gave rise to the Receivables that are included in the
Collateral, including original orders, invoices and shipping receipts.

5.2.    Communications with Obligors; Grantors Remain Liable.
(a)    The Administrative Agent in its own name or in the name of others may at
any time after the occurrence and during the continuance of an Event of Default
communicate with obligors under the Receivables and parties to the Contracts to
verify with them to the Administrative Agent’s satisfaction the existence,
amount and terms of any Receivables or Contracts.
(b)    The Administrative Agent may at any time after the occurrence and during
the continuance of an Event of Default notify, or require any Grantor to so
notify, the Account Debtor or counterparty on any Receivable or Contract of the
security interest of the Administrative Agent therein. In addition, after the
occurrence and during the continuance of an Event of Default, subject to the
Intercreditor Agreement, the Administrative Agent may upon written notice to the
applicable Grantor, notify, or require any Grantor to notify, the Account Debtor
or counterparty to make all payments under the Receivables and/or Contracts
directly to the Administrative Agent.
(c)    Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of the Receivables and Contracts to observe and perform
all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto. No Secured Party shall have any obligation or liability under any
Receivable (or any agreement giving rise thereto) or Contract by reason of or
arising out of this Agreement or the receipt by any Secured Party of any payment
relating thereto, nor shall any Secured Party be obligated in any manner to
perform any of the obligations of any Grantor under or pursuant to any
Receivable (or any agreement giving rise thereto) or Contract, to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

5.3.    Pledged Securities.


24
 

--------------------------------------------------------------------------------





(a)    Subject to the Intercreditor Agreement, unless an Event of Default shall
have occurred and be continuing and the Administrative Agent shall have given
notice to the relevant Grantor of the Administrative Agent’s intent to exercise
its corresponding rights pursuant to Section 5.3(b), each Grantor shall be
permitted to receive all cash dividends paid in respect of the Pledged Equity
Interests and all payments made in respect of the Pledged Notes, to the extent
not prohibited by the Credit Agreement, and to exercise all voting, corporate
and other ownership (or other similar) rights with respect to the Pledged
Securities; provided, however, that no vote shall be cast or corporate or other
ownership (or other similar) right exercised or other action taken which would
materially impair the Collateral or which would be inconsistent with or result
in any violation of any provision of the Credit Agreement, this Agreement or any
other Loan Document.
(b)    Subject to the Intercreditor Agreement, if an Event of Default shall
occur and be continuing and the Administrative Agent shall have given notice to
the relevant Grantor of the Administrative Agent’s intent to exercise its rights
pursuant to this Section 5.3(b): (i) all rights of each Grantor to exercise or
refrain from exercising the voting and other consensual rights which it would
otherwise be entitled to exercise pursuant hereto shall cease and all such
rights shall thereupon become vested in the Administrative Agent who shall
thereupon have the sole right, but shall be under no obligation, to exercise or
refrain from exercising such voting and other consensual rights; (ii) the
Administrative Agent shall have the right, without notice to any Grantor (where
permitted by applicable law), to transfer all or any portion of the Investment
Property to its name or the name of its nominee or agent; and (iii) the
Administrative Agent shall have the right, without notice to any Grantor, to
exchange any certificates or instruments representing any Investment Property
for certificates or instruments of smaller or larger denominations. In order to
permit the Administrative Agent to exercise the voting and other consensual
rights which it may be entitled to exercise pursuant hereto and to receive all
dividends and other distributions which it may be entitled to receive hereunder,
subject to the Intercreditor Agreement, each Grantor shall promptly execute and
deliver (or cause to be executed and delivered) to the Administrative Agent all
proxies, dividend payment orders and other instruments as the Administrative
Agent may from time to time reasonably request and each Grantor acknowledges
that the Administrative Agent may utilize the power of attorney set forth
herein.
(c)    Subject to the Intercreditor Agreement, each Grantor hereby authorizes
and instructs each issuer of any Pledged Securities pledged by such Grantor
hereunder to (i) comply with any instruction received by it from the
Administrative Agent in writing that (A) states that an Event of Default has
occurred and is continuing and (B) is otherwise in accordance with the terms of
this Agreement and the Intercreditor Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each such issuer
shall be fully protected in so complying, and (ii) upon any such instruction
following the occurrence and during the continuance of an Event of Default, pay
any dividends or other payments with respect to the Investment Property,
including Pledged Securities, directly to the Administrative Agent.


25
 

--------------------------------------------------------------------------------






5.4.    Proceeds to be Turned Over To Administrative Agent. In addition to the
rights of the Secured Parties specified in Section 5.1 with respect to payments
of Receivables, if an Event of Default shall occur and be continuing, subject to
the Intercreditor Agreement, all Proceeds received by any Grantor consisting of
cash, cash equivalents, checks and other near-cash items shall, if requested in
writing by the Administrative Agent, be held, subject to the Intercreditor
Agreement, by such Grantor in trust for the Secured Parties, segregated from
other funds of such Grantor, and shall, forthwith upon receipt by such Grantor,
be turned over to the Administrative Agent in the exact form received by such
Grantor (duly endorsed by such Grantor to the Administrative Agent, if
required). All Proceeds received by the Administrative Agent hereunder shall be
held by the Administrative Agent in a Collateral Account maintained under its
sole dominion and control. All Proceeds while held by the Administrative Agent
in a Collateral Account (or by such Grantor in trust for the Secured Parties)
shall continue to be held as collateral security for all the Obligations and
shall not constitute payment thereof until applied as provided in Section 5.5.

5.5.    Application of Proceeds. Subject to the Intercreditor Agreement, at such
intervals as may be agreed upon by the Borrower and the Administrative Agent,
or, if an Event of Default shall have occurred and be continuing, at any time at
the Administrative Agent’s election, the Administrative Agent may apply all or
any part of the net Proceeds (after deducting fees and reasonable out-of-pocket
expenses as provided in Section 5.6) constituting Collateral realized through
the exercise by the Administrative Agent of its remedies hereunder, whether or
not held in any Collateral Account, and any proceeds of the guarantee set forth
in the Guaranty, in payment of the Obligations in accordance with the Credit
Agreement and Intercreditor Agreement.

5.6.    Code and Other Remedies.
(a)    If an Event of Default shall occur and be continuing, subject to the
Intercreditor Agreement, the Administrative Agent, on behalf of the Secured
Parties, may exercise, in addition to all other rights and remedies granted to
it in this Agreement and in any other instrument or agreement securing,
evidencing or relating to the Obligations, all rights and remedies of a secured
party under the New York UCC (whether or not the New York UCC applies to the
affected Collateral) or its rights under any other applicable law or in equity.
Without limiting the generality of the foregoing, subject to the Intercreditor
Agreement, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may sell, lease,
license, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of any Secured Party or elsewhere upon such
terms and conditions as it may deem advisable and at such prices as it may deem
best, for cash or on credit or for future delivery without assumption of any
credit risk. Subject to the Intercreditor Agreement, each Secured Party shall
have the right upon any such public


26
 

--------------------------------------------------------------------------------





sale or sales, and, to the extent permitted by law, upon any such private sale
or sales, to purchase the whole or any part of the Collateral so sold, free of
any right or equity of redemption in any Grantor, which right or equity is
hereby waived and released. Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by applicable
law) all rights of redemption, stay and/or appraisal which it now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted. Each Grantor agrees that, to the extent notice of sale shall
be required by law, at least ten days' notice to such Grantor of the time and
place of any public sale or the time after which any private sale is to be made
shall constitute reasonable notification. The Administrative Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Administrative Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. The Administrative Agent may sell the Collateral without giving any
warranties as to the Collateral. The Administrative Agent may specifically
disclaim or modify any warranties of title or the like. This procedure will not
be considered to adversely affect the commercial reasonableness of any sale of
the Collateral. Each Grantor agrees that it would not be commercially
unreasonable for the Administrative Agent to dispose of the Collateral or any
portion thereof by using Internet sites that provide for the auction of assets
of the types included in the Collateral or that have the reasonable capability
of doing so, or that match buyers and sellers of assets. To the extent permitted
by applicable law, each Grantor hereby waives any claims against the
Administrative Agent arising by reason of the fact that the price at which any
Collateral may have been sold at such a private sale was less than the price
which might have been obtained at a public sale, even if the Administrative
Agent accepts the first offer received and does not offer such Collateral to
more than one offeree. Each Grantor further agrees, at the Administrative
Agent’s request, to assemble the Collateral and make it available to the
Administrative Agent at places which the Administrative Agent shall reasonably
select, whether at such Grantor’s premises or elsewhere. To the extent permitted
by applicable law and the Intercreditor Agreement, and so long as an Event of
Default is continuing, the Administrative Agent shall have the right to enter
onto the property where any Collateral is located and take possession thereof
with or without judicial process.
(b)    The Administrative Agent shall apply the net proceeds of any action taken
by it pursuant to this Section 5.6, after deducting all reasonable costs and
expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Secured Parties hereunder, including reasonable
attorneys’ fees and disbursements, to the payment in whole or in part of the
Obligations and only after such application and after the payment by the
Administrative Agent of any other amounts required by any provision of law,
including Section 9-615(a) of the New York UCC, need the Administrative Agent
account for the surplus, if any, to any Grantor. If the Administrative Agent
sells any of the Collateral upon credit, the Grantor will be credited only with
payments actually made by the purchaser and received by the Administrative Agent
and applied to indebtedness of the purchaser. In the event the purchaser fails
to pay for the Collateral, the Administrative Agent


27
 

--------------------------------------------------------------------------------





may resell the Collateral and the Grantor shall be credited with proceeds of the
sale. To the extent permitted by applicable law, each Grantor waives all claims,
damages and demands it may acquire against any Secured Party arising out of the
exercise by any Secured Party of any rights hereunder.
(c)    In the event of any disposition of any of the Intellectual Property, the
goodwill of the business connected with and symbolized by any Trademarks subject
to such disposition shall be included, and the applicable Grantor shall, to the
extent commercially reasonable and feasible under the circumstances, supply the
Administrative Agent or its designee with such Grantor’s know-how and expertise,
and with documents and things embodying the same, relating to the manufacture,
distribution, advertising and sale of products or the provision of services
relating to any Intellectual Property subject to such disposition, and such
Grantor’s customer lists and other records and documents relating to such
Intellectual Property and to the manufacture, distribution, advertising and sale
of such products and services.

5.7.    Private Sales, etc.
(a)    Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Equity Interests, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any of the Pledged Equity
Interests for the period of time necessary to permit the issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such issuer would agree to do so.
(b)    Each Grantor agrees to use commercially reasonable efforts to do or cause
to be done all such other acts as may be necessary to make such sale or sales of
all or any portion of the Pledged Equity Interests pursuant to this Section 5.7
valid and binding and in compliance with any and all other applicable
Requirements of Law. Each Grantor further agrees that a breach of any of the
covenants contained in this Section 5.7 will cause irreparable injury to the
Secured Parties, that the Secured Parties have no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant
contained in this Section 5.7 shall be specifically enforceable against such
Grantor, and such Grantor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no Event of Default has occurred and is continuing under the Credit
Agreement or a defense of payment.

5.8.    Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Secured Obligations and the


28
 

--------------------------------------------------------------------------------





reasonable fees and disbursements of any outside attorneys employed by any
Secured Party to collect such deficiency.

5.9.    Intercreditor Agreement. Whether or not specifically referenced, any
rights and remedies provided in this Section 5 shall be subject to the terms of
the Intercreditor Agreement.

SECTION 6.    THE ADMINISTRATIVE AGENT

6.1.    Administrative Agent’s Appointment as Attorney-in-Fact, etc.
(a)    Each Grantor hereby irrevocably constitutes and appoints the
Administrative Agent, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name, for
the purpose of carrying out the terms of this Agreement, subject to the
Intercreditor Agreement, to take any and all appropriate action and to execute
any and all documents and instruments which may be necessary or desirable to
accomplish the purposes of this Agreement, and, without limiting the generality
of the foregoing, each Grantor hereby gives the Administrative Agent the power
and right, on behalf of such Grantor, without notice to or assent by such
Grantor, to do any or all of the following:
(i)    in the name of such Grantor or its own name, or otherwise, take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or Contract
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Administrative Agent for the purpose of collecting any and
all such moneys due under any Receivable or Contract or with respect to any
other Collateral whenever payable;
(ii)    in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Secured Parties’ security
interest in such Intellectual Property and the goodwill and general intangibles
of such Grantor relating thereto or represented thereby;
(iii)    pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;
(iv)    execute, in connection with any sale provided for in Section 5.7, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral; and
(v)    (1) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Administrative Agent or as the Administrative Agent shall direct; (2) ask
or demand for, collect, and receive payment of and receipt for, any and all
moneys, claims and other amounts due or to become due at any time in respect of
or arising out of any Collateral; (3) sign and endorse any invoices, freight or
express


29
 

--------------------------------------------------------------------------------





bills, bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Collateral; (4) commence and prosecute any suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect the
Collateral or any portion thereof and to enforce any other right in respect of
any Collateral; (5) defend any suit, action or proceeding brought against such
Grantor with respect to any Collateral; (6) settle, compromise or adjust any
such suit, action or proceeding and, in connection therewith, give such
discharges or releases as the Administrative Agent may deem appropriate; (7)
assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Administrative Agent shall in its sole discretion determine; and (8) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Administrative
Agent were the absolute owner thereof for all purposes, and do, at the
Administrative Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Administrative Agent deems necessary
to protect, preserve or realize upon the Collateral and the Secured Parties’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.
Anything in this Section 6.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that, except as provided in Section 6.1(b), it will
not exercise any rights under the power of attorney provided for in this Section
6.1(a) unless it is in accordance with the Intercreditor Agreement and an Event
of Default shall have occurred and be continuing.
(b)    If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement; provided, however, that unless an Event of
Default has occurred and is continuing or time is of the essence, the
Administrative Agent shall not exercise this power without first making demand
on the Grantor and the Grantor failing to promptly comply therewith.
(c)    The expenses of the Administrative Agent incurred in connection with
actions undertaken as provided in this Section 6.1, together with interest
thereon at a rate per annum equal to the rate per annum at which interest would
then be payable on past due Loans that are Base Rate Loans under the Credit
Agreement, from the date of payment by the Administrative Agent to the date
reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Administrative Agent on demand.
(d)    Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

6.2.    Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as


30
 

--------------------------------------------------------------------------------





the Administrative Agent deals with similar property for its own account.
Neither the Administrative Agent, nor any other Secured Party nor any of their
respective officers, directors, partners, employees, agents, attorneys and other
advisors, attorneys-in-fact or affiliates shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Secured Parties hereunder are solely to protect the Secured
Parties’ interests in the Collateral and shall not impose any duty upon any
Secured Party to exercise any such powers. The Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
partners, employees, agents, attorneys and other advisors, attorneys-in-fact or
affiliates shall be responsible to any Grantor for any act or failure to act
hereunder, except to the extent that any such act or failure to act is found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from their own gross negligence or willful misconduct in breach of a
duty owed to such Grantor.

6.3.    Execution of Financing Statements. Each Grantor acknowledges that
pursuant to Section 9-509(b) of the New York UCC and any other applicable law,
each Grantor authorizes the Administrative Agent to file or record financing or
continuation statements, and amendments thereto, and other filing or recording
documents or instruments with respect to the Collateral, without the signature
of such Grantor, in such form and in such offices as the Administrative Agent
reasonably determines appropriate to perfect or maintain the perfection of the
security interests of the Administrative Agent under this Agreement. Each
Grantor agrees that such financing statements may describe the collateral in the
same manner as described in this Agreement or as “all assets,” “all personal
property” or words of similar effect, regardless of whether or not the
Collateral includes all assets or all personal property of such Grantor, or such
other description as the Administrative Agent, in its sole judgment, determines
is necessary or advisable that is of an equal or lesser scope or with greater
detail. A photographic or other reproduction of this Agreement shall, where
permitted by applicable law, be sufficient as a financing statement or other
filing or recording document or instrument for filing or recording in any
jurisdiction.

6.4.    Authority of Administrative Agent. Each Grantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the other
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and the Grantors, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Secured Parties
with full and valid authority so to act or refrain from acting, and no Grantor
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.


31
 

--------------------------------------------------------------------------------






6.5.    Appointment of Co-Administrative Agents. At any time or from time to
time, in order to comply with any applicable requirement of law or the
Intercreditor Agreement, the Administrative Agent may appoint another bank or
trust company or one of more other Persons, either to act as co-agent or agents
on behalf of the Secured Parties with such power and authority as may be
necessary for the effectual operation of the provisions hereof and which may be
specified in the instrument of appointment (which may, in the discretion of the
Administrative Agent, include provisions for indemnification and similar
protections of such co-agent or separate agent).

SECTION 7.    MISCELLANEOUS

7.1.    Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except by a written
instrument executed by each affected Grantor and the Administrative Agent,
subject to any consents required under Section 10.01 of the Credit Agreement;
provided that any provision of this Agreement imposing obligations on any
Grantor may be waived by the Administrative Agent in a written instrument
executed thereby.

7.2.    Notices. All notices and communications hereunder shall be given to the
addresses and otherwise made in accordance with Section 10.02 of the Credit
Agreement; provided that notices and communications to any Grantor other than
the Borrower shall be directed to such Grantor, at the address of the Borrower.

7.3.    No Waiver by Course of Conduct; Cumulative Remedies. No Secured Party
shall by any act (except by a written instrument pursuant to Section 7.1),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default. No
failure to exercise, nor any delay in exercising, on the part of any Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which such Secured Party would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

7.4.    Enforcement Expenses; Indemnification.
(a)    Each Grantor agrees to pay or reimburse each Secured Party for its
reasonable out-of-pocket costs and expenses incurred in collecting against such
Grantor under the guarantee contained in the Guaranty or otherwise enforcing or
preserving any rights under this Agreement and the other Loan Documents to which
such Grantor is a party, including the reasonable fees and disbursements of
outside counsel to each Secured Party and outside counsel to the Administrative
Agent; provided that each Grantor’s obligation to pay or reimburse for legal
fees and expenses pursuant to this subsection (a) shall be limited to the
reasonable and documented legal fees and


32
 

--------------------------------------------------------------------------------





expenses of a single law firm as counsel for the Administrative Agent and one
additional law firm as counsel for all other such Secured Parties, taken
together, in each appropriate jurisdiction (which may include a single law firm
as special, local or foreign counsel acting in multiple jurisdictions), except
that in the case where any such Secured Party determines in good faith that a
conflict of interest does or may exist in connection with such legal
representation and such Secured Party advises such Grantor of such actual or
potential conflict of interest and engages its own separate counsel, the
reasonable and documented legal fees and expenses of such separate counsel shall
also be paid or reimbursed.
(b)    Each Grantor agrees to pay, and to hold the Secured Parties harmless
from, any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits and reasonable out-of-pocket costs, expenses or disbursements
of any kind or nature whatsoever with respect to, or resulting from any delay in
paying, any and all stamp, excise, sales or other taxes (other than Excluded
Taxes) which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement.
(c)    Each Grantor agrees to pay, and to hold the Secured Parties harmless
from, any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits and reasonable out-of-pocket costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Borrower would be required to do so pursuant to Section 10.04 of the Credit
Agreement.
(d)    The agreements in this Section shall survive repayment of the Obligations
and all other amounts payable under the Credit Agreement and the other Loan
Documents.

7.5.    Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Secured Parties and their permitted successors and assigns; provided that,
except as otherwise permitted by the Credit Agreement, no Grantor may assign,
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of the Administrative Agent, and any attempted
assignment without such consent shall be null and void.

7.6.    Set-off; Governing Law; Submission to Jurisdiction; Venue; WAIVER OF
JURY TRIAL. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK. Without limiting the general
applicability of the foregoing and the terms of the other Loan Documents to this
Agreement and the parties hereto, the terms of Sections 10.08, 10.14 and 10.15
of the Credit Agreement are incorporated herein by reference, mutatis mutandis,
with each reference to the “Borrower” therein (whether express or by reference
to the Borrower as a “party” thereto) being a reference to the Grantors, and the
parties hereto agree to such terms.


33
 

--------------------------------------------------------------------------------






7.7.    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile, .pdf or other similar electronic format), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

7.8.    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

7.9.    Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

7.10.    Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors, the Administrative Agent and the other Secured
Parties with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by any Secured Party
relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.

7.11.    Acknowledgments. Each Grantor hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents to which it is a party;
(b)    no Secured Party has any fiduciary relationship with or duty to any
Grantor arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Grantors, on the one hand, and
the Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and
(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.

7.12.    Additional Grantors. Each Subsidiary of the Borrower that is required
to become a party to this Agreement pursuant to Section 6.22 of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of a Joinder Agreement.

7.13.    Releases; Termination of this Agreement.
(a)    At such time as the Loans and the other Obligations (other than
contingent indemnification obligations) shall have been paid in full, the
Commitments under the Credit


34
 

--------------------------------------------------------------------------------





Agreement have been terminated or expired, the Collateral shall be released from
the Liens created hereby, and this Agreement and all obligations (other than
those expressly stated to survive such termination) of the Administrative Agent
and each Grantor hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Grantors. At the request and sole expense of any
Grantor following any such termination, the Administrative Agent shall deliver
to such Grantor any Collateral held by the Administrative Agent hereunder, and
execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence such termination.
(b)    If any of the Collateral shall be sold or otherwise disposed of by any
Grantor in a transaction permitted by the Credit Agreement, then the
Administrative Agent, at the request and sole expense of such Grantor, shall
execute and deliver to such Grantor all releases or other documents reasonably
necessary for the release of the Liens created hereby on such Collateral. At the
request and sole expense of the Borrower, a Grantor shall be released from its
obligations hereunder in the event that all the Stock and Stock Equivalents in
such Grantor shall be sold or otherwise disposed of in a transaction permitted
by the Credit Agreement; provided that the Borrower shall have delivered to the
Administrative Agent, at least three (3) Business Days (or such lesser period
permitted in writing by the Administrative Agent) prior to the date of the
proposed release, a written request for such release identifying the relevant
Grantor and the terms of the relevant sale or other disposition in reasonable
detail, including the price thereof and any expenses incurred in connection
therewith, together with a certification by the Borrower stating that such
transaction is in compliance with the Credit Agreement and the other Loan
Documents.
(c)    Each Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement originally filed in connection herewith without the prior written
consent of the Administrative Agent, subject to such Grantor’s rights under
Sections 9-509(d)(2) and 9-518 of the New York UCC.

7.14.    Intercreditor Agreement.
(a)    Each Secured Party, by accepting the benefits of the security provided
hereby, (i) agrees (or is deemed to agree) that it will be bound by, and will
take no actions contrary to, the provisions of the Intercreditor Agreement and
that all rights and remedies provided to the Administrative Agent hereunder are
subject to the Intercreditor Agreement whether or not specifically referenced in
any particular section hereof, (ii) authorizes (or is deemed to authorize) the
Administrative Agent on behalf of such Person to enter into, and perform under,
the Intercreditor Agreement, (iii) acknowledges (or is deemed to acknowledge)
that a copy of the Intercreditor Agreement was delivered, or made available, to
such Person and (iv) consents (or is deemed to consent) to the subordination of
Liens provided for in the Intercreditor Agreement. Notwithstanding any other
provision contained herein to the contrary, (i) the Liens and security interests
granted to the Administrative Agent pursuant to this Agreement are expressly
subject and subordinate to the Liens and security interests granted in favor of
the First Priority Secured Parties, including Liens


35
 

--------------------------------------------------------------------------------





and security interests granted to the First Priority Representative pursuant to
the First Priority Documents and (ii) the exercise of any right or remedy by the
Administrative Agent or any other Secured Party hereunder is subject to the
limitations and provisions of the Intercreditor Agreement. In the event of any
conflict or inconsistency between the provisions of this Agreement and the
Intercreditor Agreement, the provisions of the Intercreditor Agreement shall
control.
(b)    Subject to the foregoing, to the extent that the provisions of this
Agreement (or any other Collateral Agreement (as defined in the Intercreditor
Agreement) require the delivery of, or control over, Collateral to be granted to
the Administrative Agent at any time prior to the Discharge of First Priority
Obligations, then delivery of such Collateral (or control with respect thereto,
and any related approval or consent rights) shall instead be made to the First
Priority Representative, to be held in accordance with the applicable First
Priority Documents and subject to the Intercreditor Agreement. Furthermore, at
all times prior to the Discharge of First Priority Obligations, the
Administrative Agent is authorized by the parties hereto to effect transfers of
Collateral at any time in its possession to the First Priority Representative
under the applicable First Priority Documents in accordance with the terms of
the Intercreditor Agreement.
(c)    Following the Discharge of First Priority Obligations and in accordance
with the terms of the Intercreditor Agreement, the Administrative Agent shall be
entitled to receive delivery of, and take control over, Collateral and to hold
such Collateral in accordance with the applicable terms of this Agreement and
the other Loan Documents.
(d)    Following any amendment, waiver or consent of any First Priority
Documents pursuant to Section 7.2 of the Intercreditor Agreement, the Grantors
shall deliver written notice of such amendment, waiver or consent to the
Administrative Agent within ten (10) Business Days (or such longer period as the
Administrative Agent may, in its sole discretion, agree) after the effectiveness
of such amendment, waiver or consent.
(e)    Notwithstanding anything to the contrary herein, the Administrative Agent
acknowledges and agrees that no Grantor shall be required to take or refrain
from taking any action required to be taken by such Grantor pursuant to this
Agreement or at the request of the Administrative Agent with respect to the
Collateral if such action or inaction would be inconsistent with the terms of
the Intercreditor Agreement and that the representations, warranties and
covenants of such Grantor shall be deemed to be modified to the extent necessary
to effect the foregoing.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



IN WITNESS WHEREOF, each of the undersigned has caused this Second Lien Pledge
and Security Agreement to be duly executed and delivered as of the date first
above written.
BABCOCK & WILCOX ENTERPRISES, INC.






36
 

--------------------------------------------------------------------------------





By:                        
Name:
Title:


AMERICON EQUIPMENT SERVICES, INC.
AMERICON, INC.
BABCOCK & WILCOX CONSTRUCTION CO., INC.
BABCOCK & WILCOX EBENSBURG POWER, LLC
BABCOCK & WILCOX EQUITY INVESTMENTS, INC.
BABCOCK & WILCOX HOLDINGS, INC.
BABCOCK & WILCOX INDIA HOLDINGS, INC.
BABCOCK & WILCOX INTERNATIONAL SALES
AND SERVICE CORPORATION
BABCOCK & WILCOX INTERNATIONAL, INC.
BABCOCK & WILCOX MEGTEC HOLDINGS, INC.
BABCOCK & WILCOX MEGTEC, LLC
BABCOCK & WILCOX SPIG, INC.
BABCOCK & WILCOX TECHNOLOGY, LLC
BABCOCK & WILCOX UNIVERSAL, INC.
DELTA POWER SERVICES, LLC
DIAMOND OPERATING CO., INC.
DIAMOND POWER AUSTRALIA HOLDINGS, INC.
DIAMOND POWER CHINA HOLDINGS, INC.
DIAMOND POWER EQUITY INVESTMENTS, INC.
DIAMOND POWER INTERNATIONAL, LLC


Babcock & Wilcox Enterprises, Inc.
Second Lien Pledge and Security Agreement
Signature Page

--------------------------------------------------------------------------------





DPS ANSON, LLC
DPS BERLIN, LLC
DPS CADILLAC, LLC
DPS FLORIDA, LLC
DPS GREGORY, LLC
DPS MECKLENBURG, LLC
DPS PIEDMONT, LLC
EBENSBURG ENERGY, LLC
O&M HOLDING COMPANY
PALM BEACH RESOURCE RECOVERY CORPORATION
POWER SYSTEMS OPERATIONS, INC.
REVLOC RECLAMATION SERVICE, INC.
SOFCO-EFS HOLDINGS LLC
THE BABCOCK & WILCOX COMPANY


By:                        
Name:
Title:


UNIVERSAL AET HOLDINGS, LLC
UNIVERSAL SILENCER MEXICO, LLC
UNIVERSAL SILENCER MEXICO II, LLC
UNIVERSAL SILENCER PROPERTIES I, LLC
UNIVERSAL SILENCER PROPERTIES II, LLC
UNIVERSAL SILENCER PROPERTIES III, LLC




By:                        
Name:
Title:


Babcock & Wilcox Enterprises, Inc.
Second Lien Pledge and Security Agreement
Signature Page

--------------------------------------------------------------------------------









MEGTEC ACQUISITION, LLC
MEGTEC SYSTEMS, INC.
MTS ASIA, INC.
MEGTEC SYSTEMS AUSTRALIA INC.
MEGTEC INDIA HOLDINGS, LLC
MEGTEC ENERGY & ENVIRONMENTAL, LLC
MEGTEC TURBOSONIC TECHNOLOGIES, INC.




By:                        
Name:
Title:




EBENSBURG INVESTORS LIMITED PARTNERSHIP
EBENSBURG POWER COMPANY


By:    BABCOCK & WILCOX EBENSBURG POWER, LLC
Its: General Partner




By:                        
Name:
Title:






Babcock & Wilcox Enterprises, Inc.
Second Lien Pledge and Security Agreement
Signature Page

--------------------------------------------------------------------------------





LIGHTSHIP CAPITAL LLC, as Administrative Agent






By:    
Name:
Title:






Babcock & Wilcox Enterprises, Inc.
Second Lien Pledge and Security Agreement
Signature Page

--------------------------------------------------------------------------------






SCHEDULES TO
PLEDGE AND SECURITY AGREEMENT








 

--------------------------------------------------------------------------------






EXHIBIT A


NOTICE
OF
GRANT OF SECURITY INTEREST
IN
PATENTS


DATED: ___________


United States Patent and Trademark Office
Ladies and Gentlemen:
Please be advised that pursuant to the Second Lien Pledge and Security Agreement
dated as of August 9, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Agreement”) among the Grantor (as defined
below), the other grantors party thereto and the Administrative Agent for the
Secured Parties referenced therein, the undersigned Grantor has granted a
continuing security interest in and continuing lien upon the patents and patent
applications on Schedule 1 to the Administrative Agent for the ratable benefit
of the Secured Parties.
The Grantors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest in such patents and
patent applications (a) may only be terminated in accordance with the terms of
the Agreement and (b) is not to be construed as an assignment of any patent or
patent application.
GRANTOR:








Very truly yours,


[GRANTOR]


By:               
Name:               
Title:               




ADMINISTRATIVE AGENT:




Acknowledged and accepted:


LIGHTSHIP CAPITAL LLC,


By:               
Name:               
Title:               







 

--------------------------------------------------------------------------------





SCHEDULE 1




PATENTS
Patent No.


Description of
Patent Item
Date of Patent
 




 




PATENT APPLICATIONS
Patent Applications No.


Description of
Patent Applied for
Date of
Patent Applications
 




 






--------------------------------------------------------------------------------





NOTICE
OF
GRANT OF SECURITY INTEREST
IN
TRADEMARKS


DATED: ___________


United States Patent and Trademark Office
Ladies and Gentlemen:
Please be advised that pursuant to the Second Lien Pledge and Security Agreement
dated as of August 9, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Agreement”) among the Grantor (as defined
below), the other grantors party thereto and the Administrative Agent for the
Secured Parties referenced therein, the undersigned Grantor has granted a
continuing security interest in and continuing lien upon the trademarks and
trademark applications on Schedule 1 to the Administrative Agent for the ratable
benefit of the Secured Parties.
The Grantors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest in such trademarks and
trademark applications (a) may only be terminated in accordance with the terms
of the Agreement and (b) is not to be construed as an assignment of any
trademark or trademark application.
GRANTOR:








Very truly yours,


[GRANTOR]


By:               
Name:               
Title:               




ADMINISTRATIVE AGENT:




Acknowledged and accepted:


LIGHTSHIP CAPITAL LLC,


By:               
Name:               
Title:               










--------------------------------------------------------------------------------





SCHEDULE 1




TRADEMARKS
Trademark No.


Description of
Trademark Item
Date of Trademark
 




 




TRADEMARK APPLICATIONS
Trademark Applications No.


Description of
Trademark Applied for
Date of
Trademark Applications
 




 








--------------------------------------------------------------------------------





NOTICE
OF
GRANT OF SECURITY INTEREST
IN
COPYRIGHTS


DATED: ___________


United States Copyright Office
Ladies and Gentlemen:
Please be advised that pursuant to the Second Lien Pledge and Security Agreement
dated as of [_], 2017 (as amended, restated, supplemented or otherwise modified
from time to time, the “Agreement”) among the Grantor (as defined below), the
other grantors party thereto and the Administrative Agent for the Secured
Parties referenced therein, the undersigned Grantor has granted a continuing
security interest in and continuing lien upon the copyrights and copyright
applications on Schedule 1 to the Administrative Agent for the ratable benefit
of the Secured Parties.
The Grantors and the Administrative Agent, on behalf of the Secured Parties,
hereby acknowledge and agree that the security interest in such copyrights and
copyright applications (a) may only be terminated in accordance with the terms
of the Agreement and (b) is not to be construed as an assignment of any
copyright or copyright application.
GRANTOR:








Very truly yours,


[GRANTOR]


By:               
Name:               
Title:               




ADMINISTRATIVE AGENT:




Acknowledged and accepted:


LIGHTSHIP CAPITAL LLC,


By:               
Name:               
Title:               










--------------------------------------------------------------------------------





SCHEDULE 1




COPYRIGHTS
Copyright No.


Description of
Copyright Item
Date of Copyright
 




 




COPYRIGHT APPLICATIONS
Copyright Applications No.


Description of
Copyright Applied for
Date of
Copyright Applications
 




 










--------------------------------------------------------------------------------






EXHIBIT H-1


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Second Lien Credit Agreement, dated as of August
9, 2017 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among BABCOCK & WILCOX ENTERPRISES, INC., a Delaware
corporation, as the borrower thereunder (the “Borrower”), the Lenders, and
LIGHTSHIP CAPITAL LLC, as Administrative Agent.
Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
 
 
[NAME OF LENDER]
 
 
By:
 
 
Name:
 
 
Title:
 
 

Date: ____________, 20[ ]


 

--------------------------------------------------------------------------------






EXHIBIT H-2


FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Second Lien Credit Agreement, dated as of August
9, 2017 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among BABCOCK & WILCOX ENTERPRISES, INC., a Delaware
corporation, as the borrower thereunder (the “Borrower”), the Lenders, and
LIGHTSHIP CAPITAL LLC, as Administrative Agent.
Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
 
 
[NAME OF PARTICIPANT]
 
 
By:
 
 
Name:
 
 
Title:
 
 

Date: ____________, 20[ ]




 

--------------------------------------------------------------------------------






EXHIBIT H-3


FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Second Lien Credit Agreement, dated as of August
9, 2017 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among BABCOCK & WILCOX ENTERPRISES, INC., a Delaware
corporation, as the borrower thereunder (the “Borrower”), the Lenders, and
LIGHTSHIP CAPITAL LLC, as Administrative Agent.
Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its direct or indirect
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


 

--------------------------------------------------------------------------------





 
 
 
[NAME OF PARTICIPANT]
 
 
By:
 
 
Name:
 
 
Title:
 
 

Date: ____________, 20[ ]







--------------------------------------------------------------------------------






EXHIBIT H-4


FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Second Lien Credit Agreement, dated as of August
9, 2017 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among BABCOCK & WILCOX ENTERPRISES, INC., a Delaware
corporation, as the borrower thereunder (the “Borrower”), the Lenders, and
LIGHTSHIP CAPITAL LLC, as Administrative Agent.
Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its direct or
indirect partners/members that is claiming the portfolio interest exemption: (i)
an IRS Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


 

--------------------------------------------------------------------------------





[NAME OF LENDER]
 
 
By:
 
 
Name:
 
 
Title:
 
 

Date: ____________, 20[ ]





--------------------------------------------------------------------------------








EXHIBIT I


PERFECTION CERTIFICATE


PERFECTION CERTIFICATE
Dated: August 9, 2017
Reference is made to (i) the Credit Agreement, dated as of May 11, 2015, as
amended by Amendment No. 1 to the Credit Agreement, dated as of June 10, 2016,
as further amended by Amendment No. 2 to the Credit Agreement, dated February
24, 2017 (as further amended, restated, supplemented or otherwise modified from
time to time, the “First Lien Credit Agreement”), among Babcock & Wilcox
Enterprises, Inc. (the “Borrower”), the lenders party thereto from time to time
(the “Lenders”) and Bank of America, N.A., as administrative agent, Swing Line
Lender and an L/C Issuer (the “Administrative Agent”), (ii) the Pledge and
Security Agreement, dated as of June 30, 2015, made by and among the Borrower,
certain Subsidiaries of the Borrower (collectively with the Borrower, the
“Grantors”), and the Administrative Agent (as amended, supplemented or otherwise
modified from time to time, the “First Lien Security Agreement”), (iii) the
Second Lien Credit Agreement dated as of August 9, 2017 (the “Second Lien Credit
Agreement” and, together with the First Lien Credit Agreement, each,
individually, a “Credit Agreement”), among the Borrower, as the borrower
thereunder, the Lenders party thereto and Lightship Capital LLC, as
administrative agent (the “Second Lien Administrative Agent”), and a Lender
thereunder and (iv) the Second Lien Pledge and Security Agreement, dated as of
August 9, 2017, made by Borrower and certain of its subsidiaries and the Second
Lien Administrative Agent (the “Second Lien Security Agreement” and, together
with the First Lien Security Agreement, each, individually, a “Security
Agreement”). Capitalized terms used but not defined herein have the meanings set
forth in the respective Credit Agreement or Security Agreement, as the context
may apply.
Any terms (whether capitalized or lower case) used in this Perfection
Certificate that are defined in the UCC shall be construed and defined as set
forth in the UCC unless otherwise defined herein, in the respective Credit
Agreement or in the respective Security Agreement, provided that to the extent
that the UCC is used to define any term used herein and if such term is defined
differently in different Articles of the UCC, the definition of such term
contained in Article 9 of the UCC shall govern. As used herein, the term “UCC”
shall mean the “UCC” as that term is defined in the respective Security
Agreement.
The undersigned, in his capacity as a duly authorized officer of each Grantor as
indicated under his name on the signature page hereto, and not in his individual
capacity, hereby certifies to the Administrative Agent, the Second Lien
Administrative Agent and


    

--------------------------------------------------------------------------------





each Secured Party (as defined in the respective Credit Agreement) as of the
date hereof as follows:
(1)    Names, Legal Entity and Jurisdiction Information. Set forth in Schedule I
hereto is a complete and correct list of (a) the complete and correct legal name
of each Grantor as its name appears in its certificate of incorporation,
articles of incorporation, certificate of formation, agreement of partnership or
similar instrument of organization, (b) the type of organization of each
Grantor, (c) the jurisdiction of organization of each Grantor, (d) the address
of the chief executive office of each Grantor, (e) the federal taxpayer
identification number of each Grantor, if any, (f) the organizational
identification number of each Grantor, if any, (g) each other legal name that
any Grantor has had in the past five years together with the date of the
relevant change, (h) all other names (including trade names or similar
appellations) used by each Grantor or any of its divisions or other business
units in connection with the conduct of its business or the ownership of its
properties at any time during the past five years, and (i) any change in the
identity or corporate structure of any Grantor in any way within the past five
years. Also set forth in Schedule I hereto is a description of all the occasions
in which any Grantor has acquired the equity interests of another entity or
substantially all the assets of another entity within the past five years
(including the exact legal name and jurisdiction of organization of such
entity).
(2)    Inventory and Equipment.
(a)     Set forth in Schedule II(a) hereto is a complete and correct list of the
address at which Inventory and Equipment (other than mobile goods, Inventory in
transit, and Equipment located outside the United States of America) owned by
each Grantor is located, other than (i) any address listed on Schedule VII and
(ii) any address at which the fair market value of Inventory and Equipment
located thereon is less than $50,000.
(b)    Set forth in Schedule II(b) hereto is a complete and correct list of the
names and addresses of all persons or entities (other than the Grantors) that
have in their possession any of the Collateral consisting of Negotiable
Documents or chattel paper.
(3)    Investment Property and Debt Instruments. Set forth in Schedule III
hereto is a complete and correct list of all (i) issued and outstanding Stock
and Stock Equivalent owned by each Grantor, denoting the record and beneficial
owners of such Stock and Stock Equivalents and whether such Stock and Stock
Equivalents are certificated, (ii) promissory notes, instruments (other than
checks to be deposited in the ordinary course of business), tangible chattel
paper held by each Grantor and other evidence of Indebtedness with a value in
excess of $50,000 individually or $100,000 in the aggregate, including
intercompany notes between or among any two or more Grantors or any of their
Subsidiaries, and (iii) a complete and correct list of each equity investment
owned by each Grantor that represents 50% or less of the equity of the entity in
which such investment was made.
(4)    Intellectual Property. Set forth in Schedule IV hereto is a complete and
correct list of all (i) United States registered Copyrights owned by any
Grantor, including the name of the registered owner, the registration number and
the application, registration or expiration


55

--------------------------------------------------------------------------------





date of each such Copyright, (ii) issued, registered and applied-for Patents
owned by any Grantor, including the name of the registered owner, the
registration or application number and the issuance, application or expiration
date of each such Patent, (iii) issued, registered and applied-for Trademarks
owned by any Grantor, including the name of the registered owner, the
registration or application number and the registration, application or
expiration date, of each such Trademark, and (iv) material Trade Secret
Licenses.
(5)    Commercial Tort Claims. Set forth in Schedule V hereto is a complete and
correct list of all Commercial Tort Claims held by each Grantor having an
aggregate amount of damages or other recoveries sought in excess of $50,000,
including a reasonably detailed description thereof.
(6)    Assignment of Claims Act. Set forth in Schedule VI hereto is a complete
and correct list of all written contracts between a Grantor and the United
States government or any department or agency thereof that have a remaining
value of at least $50,000, setting forth the contract number, name and address
of contracting officer (or other party to whom a notice of assignment under the
Assignment of Claims Act should be sent), contract start date and end date,
agency with which the contract was entered into, and a description of the
contract type.
(7)    Real Property and Fixtures. Set forth in Schedule VII hereto is (i) a
complete and correct list of the street address (or other street/location
designation) and county and state or similar jurisdiction of all owned real
property located in the United States held by each Grantor, the record owner of
such property and the reasonably estimated tax appraised value apportioned to
such property as of the most recent appraisal date, (ii) a complete and correct
list of each street address (or other street/location designation) and county
and state or similar jurisdiction where each Grantor leases or subleases real
property, the name and current mailing address of the lessor of such property
and the scheduled date of expiration of the lease or sublease with respect to
such property, and (iii) a complete and correct list of the location of any of
the Collateral consisting of fixtures (to the extent not covered by any existing
Mortgage).
(8)    Other Locations of Books and Records. Set forth in Schedule VIII hereto
is a complete and correct list of all locations where each Grantor maintains any
books or records relating to the Collateral (in each case, other than locations
referred to in Schedule I hereto).
(9)    Letter-of-Credit-Rights. Set forth in Schedule IX hereto is a complete
and correct list of all Letters of Credit issued in favor of each Grantor, as
beneficiary thereunder, having an individual value in excess of $50,000.
(10)     Bank Deposits, Commodity Deposits and Securities Deposits. Set forth in
Schedule X hereto is a complete and correct list of all Deposit Account,
Commodity Account or Securities Account, including (i) the name of each bank or
other Person at which any Grantor maintains such account, (ii) the type of
account, (iii) the account number for such account and (iv) the name of the
Grantor that holds or owns such account.


56

--------------------------------------------------------------------------------





(11)    Extraordinary Transactions. Except for those purchases, acquisitions and
other transactions described in Schedule I hereto or listed in Schedule XI
hereto, all of the Collateral has been originated by each Grantor in the past
five (5) years in the ordinary course of business or consists of goods which
have been acquired by each Grantor in the ordinary course from a person in the
business of selling goods of that kind.
(12)    Motor Vehicles. Set forth in Schedule XII hereto is a complete and
correct list of (i) all motor vehicles (covered by certificates of title or
ownership) valued at over $50,000 and owned by each Grantor, (ii) the owner of
such motor vehicles, and (iii) the approximate Fair Market Value of such motor
vehicles.




57

--------------------------------------------------------------------------------


EXECUTION COPY


IN WITNESS WHEREOF, each of the undersigned has duly executed this Perfection
Certificate as of the date first set forth above.
Grantors:
BABCOCK & WILCOX ENTERPRISES, INC.




By: __________________________________________
Name: Orville Lunking
Title:    Vice President & Treasurer


AMERICON EQUIPMENT SERVICES, INC.
AMERICON, LLC
BABCOCK & WILCOX CONSTRUCTION CO., LLC
BABCOCK & WILCOX EBENSBURG POWER, LLC
BABCOCK & WILCOX EQUITY INVESTMENTS, LLC
BABCOCK & WILCOX HOLDINGS, INC.
BABCOCK & WILCOX INDIA HOLDINGS, INC.
BABCOCK & WILCOX INTERNATIONAL SALES AND SERVICE CORPORATION
BABCOCK & WILCOX INTERNATIONAL, INC.
BABCOCK & WILCOX MEGTEC HOLDINGS, INC.
BABCOCK & WILCOX MEGTEC, LLC
BABCOCK & WILCOX SPIG, INC.
BABCOCK & WILCOX TECHNOLOGY, LLC
BABCOCK & WILCOX UNIVERSAL, INC.
DELTA POWER SERVICES, LLC
DIAMOND OPERATING CO., INC.
DIAMOND POWER AUSTRALIA HOLDINGS, INC.
DIAMOND POWER CHINA HOLDINGS, INC.
DIAMOND POWER EQUITY INVESTMENTS, INC.
DIAMOND POWER INTERNATIONAL, LLC
DPS ANSON, LLC
DPS BERLIN, LLC
DPS CADILLAC, LLC
DPS FLORIDA, LLC
DPS GREGORY, LLC
DPS MECKLENBURG, LLC
DPS PIEDMONT, LLC




By: __________________________________________
Name: Robert P. McKinney
Title:    Assistant Secretary





--------------------------------------------------------------------------------







EBENSBURG ENERGY, LLC
MEGTEC ENERGY & ENVIRONMENTAL LLC
MEGTEC INDIA HOLDINGS, LLC
MEGTEC SYSTEMS AUSTRALIA INC.
MEGTEC TURBOSONIC TECHNOLOGIES, INC.
MTS ASIA, INC.
O&M HOLDING COMPANY
PALM BEACH RESOURCE RECOVERY CORPORATION
POWER SYSTEMS OPERATIONS, INC.
SOFCO – EFS HOLDINGS LLC
THE BABCOCK & WILCOX COMPANY
UNIVERSAL AET HOLDINGS, LLC
UNIVERSAL SILENCER MEXICO II, LLC
UNIVERSAL SILENCER MEXICO, LLC
UNIVERSAL SILENCER PROPERTIES I, LLC
UNIVERSAL SILENCER PROPERTIES II, LLC
UNIVERSAL SILENCER PROPERTIES III, LLC


By: __________________________________________
Name: Robert P. McKinney
Title:    Assistant Secretary

EBENSBURG INVESTORS LIMITED PARTNERSHIP


By: BABCOCK & WILCOX EBENSBURG POWER,             LLC, as General Partner


By: __________________________________________
Name: Robert P. McKinney
Title:    Assistant Secretary






1ï1

--------------------------------------------------------------------------------







EXHIBIT J


SUBORDINATION AND INTERCREDITOR AGREEMENT


Dated as of August 9, 2017
BANK OF AMERICA, N.A.,
as First Priority Representative
LIGHTSHIP CAPITAL LLC,
as Second Priority Representative
BABCOCK & WILCOX ENTERPRISES, INC.
and
each other LOAN PARTY that is a party hereto

--------------------------------------------------------------------------------

SUBORDINATION AND
INTERCREDITOR AGREEMENT

--------------------------------------------------------------------------------







2ï2

--------------------------------------------------------------------------------


EXECUTION COPY


TABLE OF CONTENTS
1.Definitions    1
1.1Defined Terms    1
1.2Terms Generally    10
2.SUBORDINATION    10
2.1Payment Subordination.    10
3.Lien Priorities    11
3.1Subordination of Liens    11
3.2Nature of First Priority Obligations    13
3.3Agreements Regarding Actions to Perfect Liens    13
3.4No New Liens    14
4.Enforcement Rights    14
4.1Exclusive Enforcement    14
4.2Standstill and Waivers    14
4.3Reserved    16
4.4Cooperation    16
4.5No Additional Rights For the Loan Parties Hereunder    16
4.6Actions Upon Breach    16
4.7Option to Purchase    17
4.8Rights as Unsecured Creditors    18
5.Application of Proceeds of Common Collateral; Dispositions and Releases;
Inspection and Insurance    19
5.1Application of Proceeds; Turnover Provisions    19
5.2Releases of Second Priority Lien    19
5.3Inspection Rights and Insurance    21
5.4[Releases of Other Obligations    21
6.Insolvency Proceedings    22
6.1Filing of Motions    22
6.2Financing Matters    23
6.3Relief From the Automatic Stay    23


- i -

--------------------------------------------------------------------------------





6.4Adequate Protection    24
6.5Avoidance Issues    25
6.6Asset Dispositions in an Insolvency Proceeding    25
6.7Separate Grants of Security and Separate Classification    25
6.8Appointment of First Priority Representative as Agent    26
6.9No Waivers of Rights of First Priority Secured Parties    26
6.10Other Matters    26
6.11Effectiveness in Insolvency Proceedings    26
7.Security Documents; Amendments to First Priority Documents; Amendments to
Second Priority Documents    27
7.1Security Documents    27
7.2Amendments to First Priority Documents    27
7.3Amendments to Second Priority Documents    28
8.Reliance; Waivers; etc.    29
8.1Reliance    29
8.2No Warranties or Liability    29
8.3No Waivers    29
8.4Confidential Information    29
9.Obligations Unconditional    30
9.1First Priority Obligations Unconditional    30
9.2Second Priority Obligations Unconditional    31
10.Miscellaneous    31
10.1Conflicts    31
10.2Continuing Nature of Provisions    31
10.3Amendments; Waivers    32
10.4Information Concerning Financial Condition of the Borrower and the Loan
Parties        32
10.5Governing Law    33
10.6Submission to Jurisdiction    33
10.7Notices    34
10.8Successors and Assigns    34


- ii -

--------------------------------------------------------------------------------





10.9Headings    34
10.10Severability    35
10.11Counterparts; Integration; Effectiveness    35
10.12Waiver of Jury Trial    35
10.13Additional Loan Parties    35
10.14No Liability for Action or Inaction    35








- iii -

--------------------------------------------------------------------------------


EXECUTION COPY


SUBORDINATION AND INTERCREDITOR AGREEMENT
This Subordination and Intercreditor Agreement (the Agreement), dated as of
August 9, 2017, among BANK OF AMERICA, N.A., as administrative agent for the
First Priority Secured Parties (as defined below) (in such capacity, with its
successors and assigns, the First Priority Representative), LIGHTSHIP CAPITAL
LLC, as administrative agent for the Second Priority Secured Parties (as defined
below) (in such capacity, with its successors and assigns, the Second Priority
Representative), BABCOCK & WILCOX ENTERPRISES, INC. (the Borrower) and each of
the other Loan Parties (as defined below) party hereto.
WHEREAS, the Borrower, the First Priority Representative and certain financial
institutions and other entities are parties to the First Lien Credit Agreement
dated as of May 11, 2015 (as amended on June 10, 2016, Feb 24, 2017 and on the
date hereof and as may be from time to time further amended, supplemented,
restated or otherwise modified, in each case, in accordance with the terms of
this Agreement, the Existing First Priority Agreement), pursuant to which such
financial institutions and other entities agreed to make loans and extend other
financial accommodations to the Borrower; and
WHEREAS, the Borrower, the Second Priority Representative and certain financial
institutions and other entities are parties to the Second Lien Term Loan
Agreement dated as of the date hereof (as may be from time to time amended,
supplemented, restated or otherwise modified, in each case, in accordance with
the terms of this Agreement, the Existing Second Priority Agreement), pursuant
to which such financial institutions and other entities agreed to make loans to
the Borrower; and
WHEREAS, the Borrower and the other Loan Parties have granted to the
First Priority Representative senior security interests in the First Priority
Collateral as security for payment and performance of the First Priority
Obligations; and
WHEREAS, the Borrower and the other Loan Parties have granted to the Second
Priority Representative junior security interests in the Second Priority
Collateral as security for payment and performance of the Second Priority
Obligations;
NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained and other good and valuable consideration, the existence and
sufficiency of which are expressly recognized by all of the parties hereto, the
parties agree as follows:





--------------------------------------------------------------------------------






1.
DEFINITIONS


1.1    Defined Terms. The following terms, as used herein, have the following
meanings:
Additional First Priority Agreement means any agreement designated as such in
writing by the First Priority Representative to the extent permitted to be so
designated under the First Priority Agreement and the Second Priority Agreement.
Additional First Priority Debt has the meaning set forth in Section 10.3(b).
Additional Second Priority Agreement means any agreement designated as such in
writing by the Second Priority Representative to the extent permitted to be so
designated under the Second Priority Agreement and the First Priority Agreement.
Additional Second Priority Debt has the meaning set forth in Section 10.3(b).
Agreement has the meaning set forth in the introductory paragraph hereof.
Bankruptcy Code means the United States Bankruptcy Code (11 U.S.C. §101
et seq.), as amended from time to time.
Business Day means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.
Borrower has the meaning set forth in the introductory paragraph hereof.
Cash Collateral has the meaning set forth in Section 4.7(c).
Common Collateral means all property that is both First Priority Collateral and
Second Priority Collateral.
Comparable Second Priority Security Document means, in relation to any Common
Collateral subject to any security interest granted by a Loan Party pursuant to
any First Priority Security Document, the Second Priority Security Document that
creates a security interest in the same Common Collateral, granted by the same
Loan Party.
Debtor Relief Laws means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States, or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
DIP Financing has the meaning set forth in Section 6.2.
Discharge of First Priority Obligations means (a) the First Priority Obligations
(other than those that constitute Unasserted Contingent Obligations) have been
paid in full (or cash collateralized or defeased in accordance with the terms of
the First Priority Documents but in no event in an amount greater than 105% of
the aggregate amount thereof), (b) all commitments to extend credit under the
First Priority Documents have expired, cancelled, terminated and (c) there are
no outstanding letters of credit issued under the First


- 2 -

--------------------------------------------------------------------------------





Priority Documents (other than such as have been cash collateralized or defeased
in accordance with the terms of the First Priority Documents but in no event in
an amount greater than 105% of the aggregate undrawn face amount thereof). Upon
the written request by the Second Priority Representative or Borrower, the First
Priority Representative shall promptly deliver a written notice to the Second
Priority Representative and the Borrower stating that (to the extent such events
have occurred) the events described in clauses (a), (b) and (c) have occurred to
the satisfaction of the First Priority Secured Parties.
Discharge of Second Priority Obligations means (a) the Second Priority
Obligations (other than those that constitute Unasserted Contingent Obligations)
have been paid in full, and (b) all commitments to extend credit under the
Second Priority Documents have expired, cancelled, terminated.
Distressed Disposal has the meaning set forth in Section 5.4(a).
Enforcement Action means, with respect to the First Priority Obligations or the
Second Priority Obligations, the exercise of any rights and remedies with
respect to any Common Collateral securing such obligations or the commencement
or prosecution of enforcement of any of the rights and remedies with respect to
the Common Collateral under, as applicable, the First Priority Documents or the
Second Priority Documents, or applicable law, including the exercise of any
rights of set-off or recoupment, and the exercise of any rights or remedies of a
secured creditor under the Uniform Commercial Code of any applicable
jurisdiction or any comparable statute in effect in any jurisdiction outside the
United States or under any Debtor Relief Laws.
Enforcement Notice has the meaning set forth in Section 4.7(a).
Excess First Priority Obligations means the sum of (a) the portion of (i) the
principal amount of the loans and advances outstanding under the First Priority
Documents and (ii) the principal amount or face amount of the First Priority
Obligations with respect to any letter of credit or similar instrument, in each
case outstanding under the First Priority Documents, that is in excess of the
Maximum First Priority Principal Amount, plus (b) without duplication, the
portion of accrued and unpaid interest and fees on account of such portion of
such loans, advances and letters of credit described in clause (a) of this
definition.
Excess Second Priority Obligations means the sum of (a) the principal amount of
the loans outstanding under the Second Priority Documents that is in excess of
the Maximum Second Priority Principal Amount, plus (b) without duplication, the
portion of accrued and unpaid interest and fees on account of such portion of
such loans described in clause (a) of this definition.
Exclusive Enforcement Period has the meaning set forth in Section 4.1.
Existing First Priority Agreement has the meaning set forth in the Recitals.
Existing Second Priority Agreement has the meaning set forth in the Recitals.
First Priority Agreement means the collective reference to (a) the Existing
First Priority Agreement, (b) any Additional First Priority Agreement and (c)
any other secured


- 3 -

--------------------------------------------------------------------------------





credit agreement, loan agreement, note agreement, promissory note, indenture or
other agreement or instrument evidencing or governing the terms of any
indebtedness or other financial accommodation that has been incurred to extend,
increase, renew, refund, replace (whether upon or after termination or
otherwise) or refinance (including by means of sales of debt securities to
institutional investors) in whole or in part from time to time the indebtedness
and other obligations outstanding under the Existing First Priority Agreement,
any Additional First Priority Agreement or any other agreement or instrument
referred to in this clause (c) unless such agreement or instrument expressly
provides that it is not intended to be and is not a First Priority Agreement
hereunder (a Replacement First Priority Agreement). Any reference herein to the
First Priority Agreement shall be deemed a reference to any First Priority
Agreement then extant (to the extent that such First Priority Agreement is in
accordance with the terms of this Agreement).
First Priority Collateral means all assets, whether now owned or hereafter
acquired by Borrower or any other Loan Party, in which a Lien is granted or
purported to be granted to any First Priority Secured Party as security for any
First Priority Obligation.
First Priority Creditors means each “Secured Party” as defined in any First
Priority Security Document or any First Priority Agreement, the First Priority
Representative or any Persons that are designated under the First Priority
Agreement as the “First Priority Creditors” for purposes of this Agreement.
First Priority Documents means the First Priority Agreement, each First Priority
Security Document and each First Priority Guarantee.
First Priority Guarantee means any guarantee by any Loan Party of any or all of
the First Priority Obligations.
First Priority Lien means any Lien created by the First Priority Security
Documents.
First Priority Obligations means (a) with respect to the Existing First Priority
Agreement, all “Obligations” of each Loan Party as defined in the Existing First
Priority Agreement and (b) with respect to each other First Priority Agreement,
(i) all principal of and interest (including any Post-Petition Interest) and
premium (if any) on all loans made or other indebtedness issued or incurred
pursuant to such First Priority Agreement, (ii) all reimbursement obligations
(if any) and interest thereon (including any Post-Petition Interest) with
respect to any letter of credit or similar instruments issued pursuant to such
First Priority Agreement, and (iii)  all guarantee obligations, fees, expenses
and other amounts payable by any Loan Party from time to time on account of the
First Priority Obligations pursuant to the applicable First Priority Documents,
in each case whether or not allowed or allowable in an Insolvency Proceeding. To
the extent any payment with respect to any First Priority Obligation (whether by
or on behalf of any Loan Party, as proceeds of security, enforcement of any
right of setoff or otherwise) is declared to be a fraudulent conveyance or a
preference in any respect, is set aside or is required to be paid to a debtor in
possession, any Second Priority Secured Party, receiver or similar Person, then
the obligation or part thereof originally intended to be satisfied shall, for
the purposes of this Agreement and the rights


- 4 -

--------------------------------------------------------------------------------





and obligations of the First Priority Secured Parties and the Second Priority
Secured Parties hereunder, be deemed to be reinstated and outstanding as if such
payment had not occurred.
First Priority Obligations Payment Date means the first date on which a
Discharge of First Priority Obligations has occurred.
First Priority Obligations Termination Date means the date on which a Discharge
of First Priority Obligations has occurred with respect to all First Priority
Obligations (other than any Excess First Priority Obligations).
First Priority Representative has the meaning set forth in the introductory
paragraph hereof. In the case of any Replacement First Priority Agreement that
is the only outstanding First Priority Agreement, the First Priority
Representative shall be the Person identified as such in such Replacement First
Priority Agreement.
First Priority Secured Parties means the First Priority Representative, the
First Priority Creditors and all other holders of First Priority Obligations.
First Priority Security Documents means any and all agreements and instruments
granting or purporting to grant a lien or security interest to secure the First
Priority Obligations, and any other documents that are designated under the
First Priority Agreement as “First Priority Security Documents” for purposes of
this Agreement.
Governmental Authority means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national body exercising such powers or functions, such as the European
Union or the European Central Bank).
Insolvency Proceeding means, under any Debtor Relief Law, (a) any proceeding of
which any Loan Party is the subject and in respect of bankruptcy, insolvency,
winding up, receivership, dissolution or assignment for the benefit of
creditors, (b) the passing of any resolution or making of any order for the
winding up, dissolution, administration or reorganization of any Loan Party,
(c) the declaration of a moratorium in relation to any indebtedness of any Loan
Party or the appointment of an administrator for such Loan Party, (d) the making
of any composition, compromise, assignment or arrangement with any creditor of
any Loan Party, (e) the appointment of any liquidator, receiver, administrative
receiver, administrator, compulsory manager or other similar officer in respect
of any Loan Party of any assets of such Loan Party, and (f) the taking of any
analogous procedure or step in any jurisdiction.
Laws means, collectively, all applicable international, foreign, federal,
provincial, state and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed


- 5 -

--------------------------------------------------------------------------------





duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority.
Lien means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance having the effect of security, lien (statutory or
other), charge, or preference, priority or other security interest or
preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, any Capitalized Lease (as
defined in the Existing First Priority Agreement) having substantially the same
economic effect as any of the foregoing).
Loan Party means (a) the Borrower and (b) each Guarantor and (c) any other
person providing First Priority Collateral or Second Priority Collateral
pursuant to any First Priority Security Documents or Second Priority Security
Documents. All references in this Agreement to any Loan Party shall include such
Loan Party as a debtor‑in‑possession and any receiver or trustee for such Loan
Party in any Insolvency Proceeding.
Loan Party Liabilities means any liabilities owed to any Loan Party (whether
actual or contingent and whether incurred solely or jointly) by another Loan
Party.
Maximum First Priority Principal Amount means the sum of:
(a) (i)(A) at all times during the Relief Period (as defined in the Existing
First Priority Agreement), $300,000,000 (which amount shall be reduced dollar
for dollar by any permanent commitment reductions with respect to the Relief
Period Sublimit (as defined in the Existing First Priority Agreement) after the
date hereof plus (2) the aggregate Outstanding Amount (as defined in the
Existing First Priority Agreement as in effect on the date hereof) of
Performance Letters of Credit (as defined in the Existing First Priority
Agreement as in effect on the date hereof) issued pursuant to the Existing First
Priority Agreement (as in effect on the date hereof) at any time during the
Relief Period in excess of the amount set out in clause (1) hereof plus (3)
$30,000,000, solely in respect of the aggregate Outstanding Amount (as defined
in the Existing First Priority Agreement as in effect on the date hereof) of
Financial Letters of Credit (as defined in the Existing First Priority Agreement
as in effect on the date hereof) and commercial letters of credit, in each case
in this clause (3), issued pursuant to the Existing First Priority Agreement (as
in effect on the date hereof) at any time during the Relief Period in excess of
the amount set out in clause (1) hereof and (B) at all times other than during
the Relief Period (as defined in the Existing First Priority Agreement),
$600,000,000 (which amount shall be reduced dollar for dollar by any permanent
commitment reductions after the date hereof) or (ii) if a DIP Financing is
extended to any Loan Party, $690,000,000, plus
(b) an amount equal to 120% of all additional commitments in place under, or
pursuant to, and subject to the satisfaction of the conditions precedent set
forth in Section 2.14 of the Existing First Priority Agreement (as in effect on
the date hereof) or pursuant to any corresponding provisions in any refinancing
thereof to the extent such similar or corresponding provisions do not permit an
aggregate principal amount of indebtedness in excess of an amount permitted
under the Existing First Priority Agreement (as in effect on the date hereof)
and require satisfaction of the same conditions precedent, plus


- 6 -

--------------------------------------------------------------------------------





(c) Obligations (as defined in the Existing First Priority Agreement) (as in
effect on the date hereof) outstanding from time to time pursuant to one or more
Secured Cash Management Agreements or Secured Hedging Agreements (as defined in
the Existing First Priority Agreement) (as in effect on the date hereof) as
permitted under the First Priority Agreement (as in effect on the date hereof).
Maximum Second Priority Principal Amount means the sum of (a) $235,060,362.55,
minus (b) the aggregate amount of all prepayments, repayments, repurchases and
redemptions of the principal of the Second Priority Obligations (in each case,
excluding any prepayment or repayment of such Second Priority Obligations in
connection with a Replacement Second Priority Agreement.
Obligations means (a) the First Priority Obligations and (b) the Second Priority
Obligations.
Other Obligations means, in relation to any Loan Party, any trading and other
liabilities (not being Obligations) it may have to another Loan Party.
Person means any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.
Post-Petition Interest means any interest or entitlement to fees or expenses or
other charges that accrues after the commencement of any Insolvency Proceeding,
whether or not allowed or allowable in any such Insolvency Proceeding.
Purchase has the meaning set forth in Section 4.7(b).
Purchase Notice has the meaning set forth in Section 4.7(a).
Purchase Price has the meaning set forth in Section 4.7(c).
Purchasing Parties has the meaning set forth in Section 4.7(b).
Real Property means any right, title or interest in and to real property,
including any fee interest, leasehold interest, easement, or license and any
other right to use or occupy real property, including any right arising by
contract.
Recovery has the meaning set forth in Section 6.5.
Replacement First Priority Agreement has the meaning set forth in the definition
of “First Priority Agreement.”
Replacement Second Priority Agreement has the meaning set forth in the
definition of “Second Priority Agreement.”
Second Priority Agreement means the collective reference to (a) the Existing
Second Priority Agreement, (b) any Additional Second Priority Agreement and (c)
any other credit agreement, loan agreement, note agreement, promissory note,
indenture, or other agreement or instrument evidencing or governing the terms of
any indebtedness or other financial accommodation that has been incurred to
extend, increase, renew, refund, replace (whether upon or after termination or
otherwise) or refinance (including by means of sales of debt


- 7 -

--------------------------------------------------------------------------------





securities to institutional investors) in whole or in part from time to time the
indebtedness and other obligations outstanding under the Existing Second
Priority Agreement, any Additional Second Priority Agreement or any other
agreement or instrument referred to in this clause (c) unless such agreement or
instrument expressly provides that it is not intended to be and is not a Second
Priority Agreement hereunder (a Replacement Second Priority Agreement). Any
reference herein to the Second Priority Agreement shall be deemed a reference to
any Second Priority Agreement then extant (to the extent that such Second
Priority Agreement is in accordance with the terms of this Agreement).
Second Priority Collateral means all assets, whether now owned or hereafter
acquired by Borrower or any Loan Party, in which a Lien is granted or purported
to be granted to any Second Priority Secured Party as security for any Second
Priority Obligation.
Second Priority Creditors means each “Secured Party” as defined in any Second
Priority Security Document or any Second Priority Agreement, the Second Priority
Representative or any Persons that are designated under the Second Priority
Agreement as the “Second Priority Creditors” for purposes of this Agreement.
Second Priority Documents means each Second Priority Agreement, each Second
Priority Security Document and each Second Priority Guarantee.
Second Priority Guarantee means any guarantee by any Loan Party of any or all of
the Second Priority Obligations.
Second Priority Lien means any Lien created by the Second Priority Security
Documents.
Second Priority Obligations means (a) with respect to the Existing Second
Priority Agreement, all “Obligations” of each Loan Party as defined in the
Existing Second Priority Agreement and (b) with respect to each other Second
Priority Agreement, (i) all principal of and interest (including any
Post-Petition Interest) and premium (if any) on all loans made or other
indebtedness issued or incurred pursuant to such Second Priority Agreement, (ii)
all reimbursement obligations (if any) and interest thereon (including any
Post-Petition Interest) with respect to any letter of credit or similar
instruments issued pursuant to such Second Priority Agreement and (iii) all
guarantee obligations, fees, expenses and other amounts payable by any Loan
Party from time to time on account of Second Priority Obligations pursuant to
the applicable Second Priority Documents, in each case whether or not allowed or
allowable in an Insolvency Proceeding. To the extent any payment with respect to
any Second Priority Obligation (whether by or on behalf of any Loan Party, as
proceeds of security, enforcement of any right of setoff or otherwise) is
declared to be a fraudulent conveyance or a preference in any respect, is set
aside or is required to be paid to a debtor in possession, any First Priority
Secured Party, receiver or similar Person, then the obligation or part thereof
originally intended to be satisfied shall, for the purposes of this Agreement
and the rights and obligations of the First Priority Secured Parties and the
Second Priority Secured Parties hereunder, be deemed to be reinstated and
outstanding as if such payment had not occurred.


- 8 -

--------------------------------------------------------------------------------





Second Priority Obligations Payment Date means the first date on which a
Discharge of Second Priority Obligations has occurred.
Second Priority Obligations Termination Date means the date on which a Discharge
of Second Priority Obligations has occurred with respect to all Second Priority
Obligations (other than any Excess Second Priority Obligations).
Second Priority Representative has the meaning set forth in the introductory
paragraph hereof. In the case of any Replacement Second Priority Agreement that
is the only outstanding Second Priority Agreement, the Second Priority
Representative shall be the Person identified as such in such Replacement Second
Priority Agreement.
Second Priority Secured Parties means the Second Priority Representative, the
Second Priority Creditors and all other holders of Second Priority Obligations.
Second Priority Security Documents means any and all agreements and instruments
granting or purporting to grant a lien or security interest to secure the Second
Priority Obligations, and any other documents that are designated under the
Second Priority Agreement as “Second Priority Security Documents” for purposes
of this Agreement.
Second Priority Subordinated Obligations means (a) with respect to the Existing
Second Priority Agreement, all “Obligations” of each Loan Party as defined in
the Existing Second Priority Agreement under and in respect of the Initial A
Loans (as defined in the Existing Second Priority Agreement) and all interest
and fees attributable to such Initial A Loans and (b) any indebtedness or other
financial accommodation that has been incurred to extend, renew, refund, replace
(whether upon or after termination or otherwise) or refinance (including by
means of sales of debt securities to institutional investors) in whole or in
part from time to time the obligations referred to in clause (a); provided that
the principal amount (or accreted value, if applicable) thereof does not exceed
the principal amount (or accreted value, if applicable) of the indebtedness so
extended, renewed, refunded, replaced or refinanced except by an amount equal to
unpaid accrued interest and premium and penalties thereon plus other reasonable
amounts paid, and fees and expenses reasonably incurred in connection with such
extension, renewal, refunding, replacement or refinancing. To the extent any
payment with respect to any Second Priority Subordinated Obligation (whether by
or on behalf of any Loan Party, as proceeds of security, enforcement of any
right of setoff or otherwise) is declared to be a fraudulent conveyance or a
preference in any respect, is set aside or is required to be paid to a debtor in
possession, any First Priority Secured Party, receiver or similar Person, then
the obligation or part thereof originally intended to be satisfied shall, for
the purposes of this Agreement and the rights and obligations of the First
Priority Secured Parties and the Second Priority Secured Parties hereunder, be
deemed to be reinstated and outstanding as if such payment had not occurred.
Second Priority Subordinated Permitted Payments means (a) regularly scheduled
payments of interest in cash on the Second Priority Subordinated Obligations
when due in accordance with the terms of the Second Priority Documents as
amended, supplemented, restated or otherwise modified in accordance with the
terms of this Agreement, (b) payment of closing fees and original issue discount
due and payable pursuant to the Second Priority


- 9 -

--------------------------------------------------------------------------------





Documents (as in effect on the date hereof) and (c) payment of the Second
Priority Subordinated Obligations as a result of a refinancing of such Second
Priority Subordinated Obligations to the extent that such Second Priority
Subordinated Obligations continue to be subject to this Agreement in all
respects.
Secured Parties means the First Priority Secured Parties and the Second Priority
Secured Parties.
Standstill Period has the meaning set forth in Section 4.2.
Subsidiary of a Person means a corporation, partnership, joint venture, limited
liability company or other business entity (a) of which a majority of the shares
of securities or other equity interests having ordinary voting power for the
election of directors, managers or other governing body (other than securities
or interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or (b) the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person and, in the case of this clause (b), which is treated as a
consolidated subsidiary for accounting purposes.
Surviving Obligations has the meaning set forth in Section 4.7(b).
Unasserted Contingent Obligations means, at any time, Obligations for taxes,
costs, indemnifications, reimbursements, damages and other liabilities
(excluding (a) the principal of, and interest and premium (if any) on, and fees
and expenses relating to, any Obligation and (b) contingent reimbursement
obligations in respect of amounts that may be drawn under outstanding letters of
credit) in respect of which no assertion of liability (whether oral or written)
and no claim or demand for payment (whether oral or written) has been made (and,
in the case of Obligations for indemnification, no notice for indemnification
has been issued by the indemnitee) at such time.
Uniform Commercial Code means the Uniform Commercial Code as in effect from time
to time in the State of New York; provided that at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
First Priority Representative’s or the Second Priority Representative’s security
interest in the collateral is governed by the Uniform Commercial Code as in
effect in any other U.S. jurisdiction, the term “Uniform Commercial Code” shall
mean the Uniform Commercial Code as in effect, at such time in such other
jurisdiction for the purposes of the provisions hereof relating to such
perfection or priority.

1.2    Terms Generally. The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified, (ii) any reference herein to any Person
shall be


- 10 -

--------------------------------------------------------------------------------





construed to include such Person’s successors or permitted assigns, (iii) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (iv) all references herein to Sections shall be construed to
refer to Sections of this Agreement and (v) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

2.
SUBORDINATION


2.1    Payment Subordination.
(a)    Borrower and the Second Priority Secured Parties agree that the Second
Priority Subordinated Obligations are expressly “subordinate and junior in right
of payment” (as that phrase is defined in paragraph (b) of this subsection) to
all First Priority Obligations.
(b)    “Subordinate and junior in right of payment” means that:
(i)
The First Priority Obligations Termination Date shall have occurred before any
payment or distribution is made with respect to the Second Priority Subordinated
Obligations (other than any Second Priority Permitted Payments that are due and
payable other than during a Standstill Period);

(ii)
Until the occurrence of the First Priority Obligations Termination Date, any
payment or distribution of assets of Borrower or any other Loan Party of any
kind or character, whether in cash, property or securities, to which the Second
Priority Secured Parties would be entitled with respect to the Second Priority
Subordinated Obligations except for the provisions hereof, shall be paid or
delivered by Borrower, or any receiver, trustee in bankruptcy, liquidating
trustee, disbursing agent or other Person making such payment or distribution,
directly to the First Priority Representative, for the account of the First
Priority Secured Parties, and only after the occurrence of such First Priority
Obligations Termination Date shall any payment or distribution be made to the
Second Priority Secured Parties on account of the Second Priority Subordinated
Obligations, and the Second Priority Representative hereby unconditionally
authorizes, empowers and directs all trustees, receivers, custodians,
conservators, or any other Persons having authority over the property of
Borrower to effect delivery of all such payments and distributions to the First
Priority Representative; provided that, notwithstanding



- 11 -

--------------------------------------------------------------------------------





the foregoing, prior to the occurrence of the First Priority Obligations
Termination Date, the Second Priority Secured Parties shall be entitled to
receive and retain Second Priority Permitted Payments that are due and payable
other than during a Standstill Period;
(iii)
No part of the Second Priority Subordinated Obligations shall have any claim to
the assets of Borrower on a parity with or prior to the claim of the First
Priority Obligations; and

(iv)
Unless and until the First Priority Obligations Termination Date, without the
express prior written consent of the First Priority Representative,

(A)
the Second Priority Secured Parties will not take, demand, sue for or receive
from Borrower, and Borrower will not make, give or permit, directly or
indirectly, by set-off, redemption, purchase or in any other manner, any payment
of or collateral or other security for the whole or any part of the Second
Priority Subordinated Obligations; and

(B)
the Second Priority Secured Parties will not accelerate for any reason the
scheduled maturities of any Second Priority Subordinated Obligations; provided,
however, that upon the occurrence of an Insolvency Proceeding with respect to
Borrower or any of its Material Subsidiaries (as defined in the Existing First
Priority Agreement) the Second Priority Secured Parties may accelerate the
Second Priority Subordinated Obligations.


3.
LIEN PRIORITIES


3.1    Subordination of Liens.
(i)
Any and all Liens now existing or hereafter created or arising in favor of the
Second Priority Secured Parties securing the Second Priority Obligations,
regardless of how acquired, are expressly junior in priority, operation and
effect to any and all Liens on the Common Collateral now existing or hereafter
created or arising in favor of the First Priority Secured Parties securing the
First Priority Obligations (other than the Excess First Priority Obligations),

(ii)
Any and all Liens now existing or hereafter created or arising in favor of the
First Priority Secured Parties securing the Excess First Priority



- 12 -

--------------------------------------------------------------------------------





Obligations, are expressly junior in priority, operation and effect to any and
all Liens on the Common Collateral now existing or hereafter created or arising
in favor of the Second Priority Secured Parties securing the Second Priority
Obligations (other than the Excess Second Priority Obligations), and
(iii)
Any and all Liens now existing or hereafter created or arising in favor of the
Second Priority Secured Parties securing the Excess Second Priority Obligations,
are expressly junior in priority, operation and effect to any and all Liens on
the Common Collateral now existing or hereafter created or arising in favor of
the First Priority Secured Parties securing the Excess First Priority
Obligations,

in each case, regardless of how acquired, whether by grant, statute, operation
of law, subrogation or otherwise, and notwithstanding (A) anything to the
contrary contained in any agreement or filing to which any Secured Party may now
or hereafter be a party, and regardless of the time, order or method of grant,
attachment, recording or perfection of any financing statements or other
security interests, assignments, pledges, deeds, mortgages and other Liens, or
any defect or deficiency or alleged defect or deficiency in any of the
foregoing, (B) any provision of the Uniform Commercial Code or any applicable
law or any First Priority Document or Second Priority Document or any other
circumstance whatsoever, (C) the fact that any such Liens in favor of any First
Priority Secured Party securing any of the First Priority Obligations are (x)
subordinated to any Lien securing any obligation of any Loan Party other than
the Second Priority Obligations or (y) otherwise subordinated, voided, avoided,
invalidated or lapsed, and (D) the fact that any such Liens in favor of any
Second Priority Secured Party securing any of the Second Priority Obligations
are (x) subordinated to any Lien securing any obligation of any Loan Party other
than the First Priority Obligations or (y) otherwise subordinated, voided,
avoided, invalidated or lapsed.
(b)    Neither any First Priority Secured Party nor any Second Priority Secured
Party shall object to or contest, or support any other Person in contesting or
objecting to, in any proceeding (including any Insolvency Proceeding), the
validity, extent, perfection, priority or enforceability of any security
interest in the Common Collateral granted to the other. Notwithstanding any
failure by any First Priority Secured Party or Second Priority Secured Party to
perfect its security interests in the Common Collateral or any avoidance,
invalidation or subordination by any third party or court of competent
jurisdiction of the security interests in the Common Collateral granted to the
First Priority Secured Parties or the Second Priority Secured Parties, the
priority and rights as between the First Priority Secured Parties and the Second
Priority Secured Parties with respect to the Common Collateral shall be as set
forth herein.


- 13 -

--------------------------------------------------------------------------------






3.2    Nature of First Priority Obligations. Each of the Second Priority Secured
Parties acknowledges that a portion of the First Priority Obligations may
represent debt that is revolving in nature and that the amount thereof that may
be outstanding at any time or from time to time may be increased or reduced and
subsequently reborrowed, and that the terms of the First Priority Obligations
may be modified, extended or amended from time to time, and that the aggregate
amount of the First Priority Obligations may be increased, replaced or
refinanced, in each event, without notice to or consent by the Second Priority
Secured Parties and without affecting the provisions hereof. The lien priorities
provided in Section 3.1 shall not be altered or otherwise affected by any such
amendment, modification, supplement, extension, repayment, reborrowing,
increase, replacement, renewal, restatement or refinancing of either the First
Priority Obligations or the Second Priority Obligations, or any portion thereof.

3.3    Agreements Regarding Actions to Perfect Liens. The Second Priority
Representative agrees that all charges, mortgages, deeds of trust, deeds and
similar instruments (collectively, mortgages) now or hereafter filed against
Real Property that constitutes Common Collateral in favor of or for the benefit
of the Second Priority Representative shall contain the following notation: “The
lien created by this mortgage on the property described herein is junior and
subordinate to the lien on such property created by any charge, mortgage, deed
of trust or similar instrument now or hereafter granted to the First Priority
Representative, and its successors and assigns, in such property, in accordance
with the provisions of the Subordination and Intercreditor Agreement dated as of
August 9, 2017 among Bank of America, N.A., as administrative agent for the
First Priority Secured Parties (as defined therein), Lightship Capital LLC, as
administrative agent for the Second Priority Secured Parties (as defined
therein), Babcock & Wilcox Enterprises, Inc., as borrower and each of the other
Loan Parties (as defined therein) party thereto.”
(a)    The First Priority Representative hereby acknowledges that, to the extent
that it holds, or a third party holds on its behalf, physical possession of or
“control” (as defined in Sections 8-106 and 9-314 of the Uniform Commercial
Code) over Common Collateral pursuant to the First Priority Security Documents,
such possession or control is also for the benefit of and on behalf of, and the
First Priority Representative or such third party holds such possession or
control as bailee and agent for, the Second Priority Secured Parties solely to
the extent required to perfect their security interest in such Common Collateral
(such bailment and agency for perfection being intended, among other things, to
satisfy the requirements of Sections 8-106, 9-104, 9-105, 9-106, 9-107 and
9-313(c) of the Uniform Commercial Code). Nothing in the preceding sentence
shall be construed to impose any duty on the First Priority Representative (or
any third party acting on its behalf) with respect to such Common Collateral or
provide the Second Priority Secured Parties with any rights with respect to such
Common Collateral beyond those specified in this Agreement and the Second
Priority Security Documents; provided that, promptly following the occurrence of
the First Priority Obligations Payment Date, the First Priority Representative
shall (i) deliver to the Second Priority Representative, at the Borrower’s sole
cost and expense (or, upon default by the Borrower in payment or reimbursement
thereof (but without


- 14 -

--------------------------------------------------------------------------------





derogation of the Borrower’s liability in respect thereof), at the Second
Priority Secured Parties’ sole cost and expense (subject to Section 4 (or any
equivalent provision in any Second Priority Agreement) of the Second Priority
Agreement)), the Common Collateral in its possession or control together with
any necessary endorsements to the extent required by the Second Priority
Documents or (ii) direct and deliver such Common Collateral as a court of
competent jurisdiction otherwise directs, and provided, further, that the
provisions of this Agreement are intended solely to govern the respective Lien
priorities as between the First Priority Secured Parties and the Second Priority
Secured Parties and shall not impose on the First Priority Secured Parties any
obligations in respect of the disposition of any Common Collateral (or any
proceeds thereof) that would conflict with prior perfected Liens or any claims
thereon in favor of any other Person that is not a Secured Party.

3.4    No New Liens. So long as the First Priority Obligations Payment Date has
not occurred, the parties hereto agree that (a) there shall be no Lien, and no
Loan Party shall have any right to create any Lien, on any assets of any Loan
Party securing any Second Priority Obligation if such assets are not subject to,
and do not become subject to, a Lien securing the First Priority Obligations and
(b) if the Second Priority Representative shall acquire or hold any Lien on any
assets of any Loan Party securing any Second Priority Obligation which assets
are not also subject to the Lien of the First Priority Representative under the
First Priority Documents, then the Second Priority Representative, upon demand
by the First Priority Representative, will notwithstanding anything to the
contrary in any other Second Priority Document either (i) release such Lien or
(ii) assign it to the First Priority Representative as security for the First
Priority Obligations (in which case the Second Priority Representative may
retain a junior Lien on such assets subject to the terms hereof). To the extent
that the foregoing provisions are not complied with for any reason, without
limiting any other rights and remedies available to the First Priority Secured
Parties, each of the Second Priority Secured Parties agrees that any amounts
received by or distributed to it pursuant to or as a result of Liens granted in
contravention of this Section 3.4 shall be subject to Section 5.1.

4.
ENFORCEMENT RIGHTS


4.1    Exclusive Enforcement. At all times (a) until the First Priority
Obligations Termination Date has occurred and (b) after the Second Priority
Obligations Termination Date until the First Priority Obligations Payment Date
has occurred (each, an Exclusive Enforcement Period), whether or not an
Insolvency Proceeding has been commenced by or against any Loan Party, the First
Priority Secured Parties shall have the exclusive right to take and continue any
Enforcement Action permitted under the First Priority Documents in such order
and manner as they may determine in their sole discretion with respect to the
First Priority Obligations and the Common Collateral, without any consultation
with or consent of the Second Priority Secured Parties, but subject to the
provisos set forth in Sections 4.2 and 6.1.

4.2    Standstill and Waivers During each Exclusive Enforcement Period, no
Second Priority Secured Party may take any Enforcement Action in respect of the
Common


- 15 -

--------------------------------------------------------------------------------





Collateral under, and to the extent provided for in, the Second Priority
Documents or applicable law until after the passage of a period of 180 days
(such period during any Exclusive Enforcement Period, the Standstill Period)
from the date of delivery of a notice in writing by the Second Priority
Representative to the First Priority Representative of its intention to take
such Enforcement Action, which notice may only be delivered following the
occurrence of and during the continuation of an “Event of Default” under and as
defined in the Second Priority Agreement; provided, that notwithstanding the
foregoing, in no event shall any Second Priority Secured Party exercise or
continue to exercise any Enforcement Action in respect of the Common Collateral
if, notwithstanding the expiration of the Standstill Period, (i) any First
Priority Secured Party shall have commenced and be diligently pursuing in good
faith an Enforcement Action with respect to all or any material portion of the
Common Collateral (prompt notice of such exercise to be given to the Second
Priority Representative) or (ii) an Insolvency Proceeding in respect any Loan
Party shall have been commenced; provided, however, that, subject to section
5.2, Second Priority Secured Parties shall be permitted to exercise rights and
take actions as permitted in Sections 4.7 and 6 hereof.
(a)    In addition to the foregoing, during the Standstill Period, each of the
Second Priority Secured Parties agrees that:
(i)
it will not contest, oppose, object to, interfere with, hinder or delay, in any
manner, whether by judicial proceedings (including the filing or commencement
of, or the joining in the filing or commencement of, an Insolvency Proceeding)
or otherwise, any foreclosure, sale, lease, exchange, transfer or other
disposition of the Common Collateral by any First Priority Secured Party or any
other Enforcement Action taken (or any forbearance from taking any Enforcement
Action) by or on behalf of any First Priority Secured Party;

(ii)
it has no right to (A) direct either the First Priority Representative or any
other First Priority Secured Party to exercise any right, remedy or power with
respect to the Common Collateral or pursuant to the First Priority Security
Documents or (B) consent or object to the exercise by the First Priority
Representative or any other First Priority Secured Party of any right, remedy or
power with respect to the Common Collateral or pursuant to the First Priority
Security Documents or to the timing or manner in which any such right is
exercised or not exercised (or, to the extent they may have any such right
described in this clause (B), whether as a junior lien creditor or otherwise,
they hereby irrevocably waive such right);



- 16 -

--------------------------------------------------------------------------------





(iii)
it will not institute any suit or other proceeding, including an Insolvency
Proceeding, or assert in any suit, Insolvency Proceeding or other proceeding any
claim against any First Priority Secured Party seeking damages from or other
relief by way of specific performance, injunction or otherwise, with respect to,
and no First Priority Secured Party shall be liable for, any action taken or
omitted to be taken by any First Priority Secured Party with respect to the
Common Collateral in accordance with the First Priority Documents and this
Agreement; and

(iv)
it will not seek, and hereby waives any right, to have the Common Collateral or
any part thereof marshaled upon any foreclosure or other disposition of the
Common Collateral.


4.3    Reserved.

4.4    Cooperation. The Second Priority Representative agrees that it shall, at
the sole cost and expense of the First Priority Secured Parties, take such
actions as the First Priority Representative shall reasonably request in writing
in connection with the exercise by the First Priority Secured Parties of their
rights set forth herein.

4.5    No Additional Rights For the Loan Parties Hereunder. Except as provided
in Section 4.6, if any First Priority Secured Party or Second Priority Secured
Party shall enforce its rights or remedies in violation of the terms of this
Agreement, no Loan Party shall be entitled to use such violation as a defense to
any action by any First Priority Secured Party or Second Priority Secured Party,
nor to assert such violation as a counterclaim or basis for set off or
recoupment against any First Priority Secured Party or Second Priority Secured
Party. In addition, and without limiting the first sentence of this Section or
the provisions of Section 4.6, any Loan Party may enforce any provision of this
Agreement with the prior written consent of the First Priority Representative.

4.6    Actions Upon Breach. If any Second Priority Secured Party, contrary to
this Agreement, commences or participates in any action or proceeding against
any Loan Party or the Common Collateral, then unless the First Priority
Representative shall object in writing, such Loan Party, as applicable, may
interpose as a defense or dilatory plea the making of this Agreement, and any
First Priority Secured Party may intervene and interpose such defense or plea in
its or their name or in the name of such Loan Party, as applicable.
(a)    Should any Second Priority Secured Party, contrary to this Agreement, in
any way take, attempt to or threaten to take any action with respect to the
Common Collateral (including any attempt to realize upon or enforce any remedy
with respect to the Common Collateral in a manner contrary to this Agreement),
or fail to take any action expressly required by this Agreement to be taken by
such Second Priority Secured Party, any First Priority Secured Party (in its own
name or in the name of the relevant Loan Party, as applicable), the relevant
Loan Party, as applicable, may obtain relief against such Second


- 17 -

--------------------------------------------------------------------------------





Priority Secured Party by injunction, specific performance and/or other
appropriate equitable relief, it being understood and agreed by each Second
Priority Secured Party that (i) the First Priority Secured Parties’ damages from
its actions may at that time be difficult to ascertain and may be irreparable,
and (ii) each Second Priority Secured Party hereby waives (to the extent it may
lawfully do so) any defense such Second Priority Secured Parties may have that
the Loan Parties and/or the First Priority Secured Parties cannot demonstrate
damage and/or be made whole by the awarding of damages.

4.7    Option to Purchase. The First Priority Representative agrees that the
Second Priority Secured Parties shall, at all times, have the option, but in no
event the obligation, by no less than five Business Days’ irrevocable written
notice (the Purchase Notice), to purchase all (but not less than all) of the
First Priority Obligations from the First Priority Secured Parties in the manner
provided in the balance of this Section 4.7. If the Second Priority
Representative so delivers the Purchase Notice, the First Priority
Representative shall terminate any existing Enforcement Actions and shall not
take any further Enforcement Actions; provided, that the Purchase (as defined
below) shall have been consummated on the date specified in the Purchase Notice
in accordance with this Section 4.7.
(a)    On the date specified by the Second Priority Representative in the
Purchase Notice (which shall be a Business Day not less than five Business Days,
nor more than ten Business Days, after receipt by the First Priority
Representative of the Purchase Notice), the First Priority Secured Parties
shall, subject to any required approval of any court or other governmental
authority then in effect, sell to the Second Priority Secured Parties desiring
to purchase all of the First Priority Obligations (in such capacity, the
Purchasing Party), and the Purchasing Party shall purchase (the Purchase) from
the First Priority Secured Parties, the First Priority Obligations; provided,
that the First Priority Obligations purchased shall not include any rights of
First Priority Secured Parties with respect to indemnification and other
obligations of the Loan Parties under the First Priority Documents that are
expressly stated to survive the termination of the First Priority Documents (the
Surviving Obligations).
(b)    Without limiting the obligations of the Loan Parties under the First
Priority Documents to the First Priority Secured Parties with respect to the
Surviving Obligations (which shall not be transferred in connection with the
Purchase), on the date of the Purchase, the Purchasing Party shall (i) pay to
the First Priority Secured Parties as the purchase price (the Purchase Price)
therefor the full amount of all First Priority Obligations then outstanding and
unpaid (including principal, accrued and unpaid interest at the contract rate,
fees, breakage costs, attorneys’ fees and expenses), (ii) furnish cash
collateral (the Cash Collateral) to the First Priority Secured Parties in such
amounts as the relevant First Priority Secured Parties determine is reasonably
necessary to secure the First Priority Obligations owing to such First Priority
Secured Parties in connection with any outstanding letters of credit (not to
exceed 105% of the aggregate undrawn face amount of such letters of credit) and
First Priority Obligations owing in connection with Secured Cash Management
Agreements (as defined in the Existing First Priority Agreement as in effect on
the date hereof), in each case in this clause (ii), pursuant to the First
Priority Agreement (as in effect


- 18 -

--------------------------------------------------------------------------------





on the date hereof), (iii) agree to reimburse the First Priority Secured Parties
for any loss, cost, damage or expense (including attorneys’ fees and expenses)
in connection with any fees, costs or expenses related to any checks or other
payments provisionally credited to the First Priority Obligations or as to which
the First Priority Secured Parties have not yet received final payment and (iv)
agree, after written request from the First Priority Representative, to
reimburse the First Priority Secured Parties in respect of indemnification
obligations of the Loan Parties under the First Priority Documents as to matters
or circumstances known to the Purchasing Party at the time of the Purchase which
could reasonably be expected to result in any loss, cost, damage or expense to
any of the First Priority Secured Parties, provided that in no event shall the
Purchasing Party have any liability for such amounts in excess of proceeds of
Common Collateral actually received by the Purchasing Party.
(c)    The Purchase Price and Cash Collateral shall be remitted by wire transfer
in immediately available funds to such account of the First Priority
Representative as it shall designate to the Purchasing Party. The First Priority
Representative shall, promptly following its receipt thereof, distribute the
amounts received by it in respect of the Purchase Price to the First Priority
Secured Parties in accordance with the First Priority Agreement. Interest shall
be calculated to but excluding the day on which the Purchase occurs if the
amounts so paid by the Purchasing Parties to the account designated by the First
Priority Representative are received in such account prior to 12:00 noon, New
York City time, and interest shall be calculated to and including such day if
the amounts so paid by the Purchasing Parties to the account designated by the
First Priority Representative are received in such account later than 12:00
noon, New York City time.
(d)    After the closing of the Purchase, the Purchasing Party may request that
the First Priority Representative immediately resign as administrative agent
and, if applicable, collateral agent under the First Priority Loan Documents,
and the First Priority Representative will immediately resign if so requested.
Upon such resignation, a new administrative agent and, if applicable, a new
collateral agent may be elected or appointed in accordance with the First
Priority Loan Documents.
(e)    The Purchase shall be made without representation or warranty of any kind
by the First Priority Secured Parties as to the First Priority Obligations, the
Common Collateral or otherwise and without recourse to the First Priority
Secured Parties, except that each First Priority Secured Party shall represent
and warrant: (i) the amount of the First Priority Obligations being purchased
from such First Priority Secured Party, (ii) that such First Priority Secured
Party owns, beneficially and of record, the First Priority Obligations being
purchased from it, free and clear of any Liens, and (iii) that such First
Priority Secured Party has the right to assign the First Priority Obligations
being purchased from it and the assignment is duly authorized.

4.8    Rights as Unsecured Creditors. Notwithstanding anything to the contrary
in this Agreement (but subject to Section 4.2(b)), each Second Priority Secured
Party may


- 19 -

--------------------------------------------------------------------------------





exercise rights and remedies available to unsecured creditors against the Loan
Parties in accordance with the terms of the Second Priority Documents and
applicable law, in each case not inconsistent with the terms of this Agreement
and to the extent such rights and remedies have not been limited in respect of
Second Priority Secured Parties’ rights as a secured creditor; provided that in
the event that any Second Priority Secured Party becomes a judgment Lien
creditor in respect of the Common Collateral as a result of its enforcement of
its rights as an unsecured creditor with respect to the Second Priority
Obligations, such judgment Lien shall be subject to the terms of this Agreement
for all purposes (including in relation to the First Priority Liens and the
First Priority Obligations) to the same extent as other Liens securing the
Second Priority Obligations are subject to the terms of this Agreement.

5.
APPLICATION OF PROCEEDS OF COMMON COLLATERAL; DISPOSITIONS AND RELEASES;
INSPECTION AND INSURANCE



- 20 -

--------------------------------------------------------------------------------






5.1    Application of Proceeds; Turnover Provisions. All proceeds of Common
Collateral (including any interest earned thereon) resulting from any
Enforcement Action relating to the Common Collateral, whether such proceeds
resulted from an Enforcement Action, an Insolvency Proceeding or otherwise, and
any and all amounts received in violation of the subordination provisions set
forth in Section 2.1 hereof, shall be distributed as follows: first to the First
Priority Representative for application to the First Priority Obligations (other
than any Excess First Priority Obligations) in accordance with the terms of the
First Priority Documents, until the First Priority Obligations Termination Date
has occurred, second, to the Second Priority Representative for application to
the Second Priority Obligations (other than any Excess Second Priority
Obligations) in accordance with the terms of the Second Priority Documents until
the Second Priority Obligations Termination Date has occurred, third, to the
First Priority Representative for application to the Excess First Priority
Obligations in accordance with the terms of the First Priority Documents, until
the First Priority Obligations Payment Date has occurred, and fourth, to the
Second Priority Representative for application in accordance with the terms of
the Second Priority Documents. Any Common Collateral, including any such Common
Collateral constituting proceeds, that may be received by any Second Priority
Secured Party, or, as the case may be, any First Priority Secured Party, in
violation of this Agreement shall be segregated and held in trust and promptly
paid over to the First Priority Representative, for the benefit of the First
Priority Secured Parties, or, as the case may be, the Second Priority
Representative, for the benefit of the Second Priority Secured Parties, in each
case, in the same form as received, with any necessary endorsements, and (i)
each of the Second Priority Secured Parties hereby authorizes the First Priority
Representative to make any such endorsements as agent for such Second Priority
Secured Party and (ii) each of the First Priority Secured Parties hereby
authorizes the Second Priority Representative to make any such endorsements as
agent for such First Priority Secured Party (in each case, which authorization,
being coupled with an interest, is irrevocable). For purposes of this Agreement,
each of the Second Priority Secured Parties agrees that in an Insolvency
Proceeding of the Borrower or any Loan Party, any debt or equity securities
issued or to be issued by the reorganized or liquidating Borrower or any
reorganized or liquidating Loan Party that is allocated to the Second Priority
Representative on account of the Second Priority Obligations in a plan of
reorganization or liquidation shall be deemed to be proceeds of Common
Collateral that are subject to the turnover provisions of this Section 5.1.

5.2    Releases of Second Priority Lien. Upon any release, sale or disposition
of Common Collateral permitted pursuant to the terms of the First Priority
Documents that results in the release of the First Priority Lien on any Common
Collateral (and in the case of any such release, sale or disposition of all or
substantially all of the equity interests of any Loan Party (other than the
Borrower) that has guaranteed any First Priority Obligations, the guaranty of
such Loan Party (other than the Borrower) (and, if all or substantially all of
the equity interests of any of its Subsidiaries constituting Common Collateral
are, directly or indirectly, released, sold or disposed of, such Subsidiaries)
in respect of the First Priority Obligations (excluding any sale or other
disposition that is not permitted by the Second Priority Agreement as in effect
on the date hereof unless such sale or disposition is consummated (i) in
connection with an Enforcement Action, (ii) pursuant to Section 363 of


- 21 -

--------------------------------------------------------------------------------





the Bankruptcy Code (or any comparable provision of any other applicable Debtor
Relief Law) after the institution of any Insolvency Proceeding or (iii) by any
Loan Party, with the consent of the First Priority Representative, after the
occurrence and during the continuance of any Event of Default under, and as
defined in, the First Priority Agreement as in effect on the date hereof), (A)
the Second Priority Lien on such Common Collateral (excluding any proceeds of
such Common Collateral), (and in the case of any such release, sale or
disposition of all or substantially all of the equity interests of any Loan
Party (other than the Borrower) that has guaranteed any Second Priority
Obligations, the guaranty of such Loan Party (other than the Borrower) (and, if
all or substantially all of the equity interests of any of its Subsidiaries
constituting Common Collateral are, directly or indirectly, released, sold or
disposed of, such Subsidiaries) in respect of the Second Priority Obligations,
shall be automatically and unconditionally released with no further consent or
action of any Person, and (B) the Second Priority Secured Parties shall be
deemed to have consented under the Second Priority Documents to such release,
sale or disposition of such Common Collateral, (and in the case of any such
release, sale or disposition of all or substantially all of the equity interests
of any Loan Party (other than the Borrower) that has guaranteed any Second
Priority Obligations, the guaranty of such Loan Party (other than the Borrower)
(and, if all or substantially all of the equity interests of any of its
Subsidiaries constituting Common Collateral are, directly or indirectly,
released, sold or disposed of, such Subsidiaries) in respect of the Second
Priority Obligations, and to have waived the provisions of the Second Priority
Documents to the extent necessary to permit such release, sale or disposition
(and in the case of any release, sale or disposition of all or substantially all
of the equity interests of any Loan Party (other than the Borrower) that has
guaranteed any Second Priority Obligations, the guaranty of such Loan Party
(other than the Borrower) (and, if all or substantially all of the equity
interests of any of its Subsidiaries are, directly or indirectly, released, sold
or disposed of, such Subsidiaries) in respect of the Second Priority
Obligations; provided that the proceeds of such Common Collateral are applied in
accordance with Section 5.1.
(a)    The Second Priority Representative shall promptly execute and deliver
such release documents and instruments and shall take such further actions as
the First Priority Representative shall reasonably request in writing to
evidence any release of the Second Priority Lien or any release of the
applicable Loan Party guarantor of its guaranty of the Second Priority
Obligations, in each case as provided in paragraph (a) of this Section 5.2. The
Second Priority Representative hereby appoints the First Priority Representative
and any officer or duly authorized person of the First Priority Representative,
with full power of substitution, as its true and lawful attorney-in-fact with
full irrevocable power of attorney in the place and stead of the Second Priority
Representative and in the name of the Second Priority Representative or in the
First Priority Representative’s own name, from time to time, in the First
Priority Representative’s sole discretion, for the purposes of carrying out the
terms of this Section 5.2, to take any and all appropriate action and to execute
and deliver any and all documents and instruments as may be necessary or
desirable to accomplish the purposes of this Section 5.2, including any
financing statements, endorsements, assignments,


- 22 -

--------------------------------------------------------------------------------





releases or other documents or instruments of transfer (which appointment, being
coupled with an interest, is irrevocable).
(b)    In the case of any release, sale or disposition of Common Collateral
permitted pursuant to the terms of the First Priority Documents that results in
(i) the release of the First Priority Lien on any Common Collateral and/or the
release of any guaranty of the First Priority Obligations and (ii) pursuant to
Section 5.2(a), the release of any Second Priority Lien on such Common
Collateral and/or the release of any guaranty of the Second Priority
Obligations, the First Priority Representative shall take reasonable care to
obtain a fair market price in the prevailing market conditions (though the First
Priority Representative shall have no obligation to postpone any such disposal
in order to achieve a higher price).

5.3    Inspection Rights and Insurance. Any First Priority Secured Party and its
representatives may at any time inspect, repossess, remove and otherwise deal
with the Common Collateral to the extent permitted in accordance with the terms
of the First Priority Documents, and the First Priority Representative may
advertise and conduct public auctions or private sales of the Common Collateral,
in each case without notice to, the involvement of or interference by any Second
Priority Secured Party or liability to any Second Priority Secured Party.
(a)    Proceeds of Common Collateral include insurance proceeds in respect of
such Common Collateral and therefore the lien priorities provided in Section 3.1
shall govern the ultimate disposition of casualty insurance proceeds. The First
Priority Representative and Second Priority Representative are to be named as
additional insureds and loss payees with respect to all insurance policies
relating to Common Collateral to the extent required in the First Priority
Documents and the Second Priority Documents, as applicable. At all times during
an Exclusive Enforcement Period, the First Priority Representative shall have
the sole and exclusive right, as against the Second Priority Representative, to
adjust or settle any insurance claims in the event of any covered loss, theft or
destruction of Common Collateral to the extent provided for, and in accordance
with, the First Priority Agreements. To the extent provided in the applicable
First Priority Documents or Second Priority Documents, as the case may be, all
proceeds of such insurance shall be remitted to the First Priority
Representative or the Second Priority Representative, as the case may be, and
each of the Second Priority Representative and First Priority Representative
shall cooperate (if necessary) in a reasonable manner in effecting the payment
of insurance proceeds in accordance with Section 5.1.

5.4    Releases of Other Obligations. Upon any sale of any Common Collateral in
connection with an Enforcement Action or after the institution of any Insolvency
Proceeding (a Distressed Disposal), the First Priority Representative is
irrevocably authorized (i) if the asset which is disposed of consists of all or
substantially all of the shares in the capital of a Loan Party, to release (x)
that Loan Party and, if all or substantially all of the shares in the capital of
any of its Subsidiaries is disposed of, such Subsidiary, from all or any part of
the Other Obligations and (y) any other claims of another Loan Party or a
non-Loan Party affiliate over that Loan Party’s assets and/or over the assets of
that Subsidiary, on behalf of


- 23 -

--------------------------------------------------------------------------------





the relevant First Priority Creditors, Second Priority Representative and Loan
Parties, (ii) if the asset which is disposed of consists of all or substantially
all of the shares in the capital of any Loan Party and the First Priority
Representative decides to dispose of all or any part of the Loan Party
Liabilities owed by that Loan Party or, if all or substantially all of the
shares in the capital of any of its Subsidiaries is disposed of, such
Subsidiary, to execute and deliver or enter into any agreement to dispose of all
or part of those Loan Party Liabilities on behalf of, in each case, the relevant
First Priority Creditors, Second Priority Representative and the Loan Parties or
(iii) if the asset which is disposed of consists of all or substantially all of
the shares in the capital of a Loan Party (the Disposed Loan Party) and the
First Priority Representative decides to transfer to another Loan Party (the
Receiving Loan Party) all or any part of the Disposed Loan Party’s obligations
or, if all or substantially all of the shares in the capital of any of its
Subsidiaries is disposed of, any obligation of such Subsidiary of the Disposed
Loan Party in respect of the Loan Party Liabilities, to execute and deliver or
enter into any agreement to: (A) agree to the transfer of all or part of the
obligations in respect of those Loan Party Liabilities on behalf of the relevant
Loan Parties to which those obligations are owed and on behalf of the Loan
Parties which owe those obligations and (B) to accept the transfer of all or
part of the obligations in respect of those Loan Party Liabilities on behalf of
the Receiving Loan Party or Receiving Loan Parties to which the obligations in
respect of those Loan Party Liabilities to be transferred.
(a)    The Second Priority Representative hereby appoints the First Priority
Representative and any officer or duly authorized person of the First Priority
Representative, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power of attorney in the place and stead
of the Second Priority Representative and in the name of the Second Priority
Representative or in the First Priority Representative’s own name, from time to
time, in the First Priority Representative’s sole discretion, for the purposes
of carrying out the terms of this Section 5.4, to take any and all appropriate
action and to execute and deliver any and all documents and instruments as may
be necessary or desirable to accomplish the purposes of this Section 5.4,
including any financing statements, endorsements, assignments, releases or other
documents or instruments of transfer (which appointment, being coupled with an
interest, is irrevocable).

6.
INSOLVENCY PROCEEDINGS


6.1    Filing of Motions. During an Exclusive Enforcement Period, each of the
Second Priority Secured Parties agrees that it shall not, in or in connection
with any Insolvency Proceeding, file any pleadings or motions, take any position
at any hearing or proceeding of any nature, or otherwise take any action
whatsoever, in each case that (a) violates, or is prohibited by, this Section 6
(or, in the absence of an Insolvency Proceeding, that otherwise would violate or
be prohibited by this Agreement), (b) asserts any right, benefit or privilege
that arises in favor of any Second Priority Secured Party, in whole or in part,
as a result of its interest in the Common Collateral (unless the assertion of
such right is expressly permitted by this Agreement) or (c) challenges the
validity, priority, enforceability or voidability of any Liens or claims held by
the First Priority Representative or any other First Priority Secured Party, or
the extent to which the First Priority Obligations constitute secured claims


- 24 -

--------------------------------------------------------------------------------





or the value thereof under Section 506(a) of the Bankruptcy Code or otherwise;
provided that any Second Priority Secured Party may (i) file a proof of claim in
an Insolvency Proceeding, (ii) vote on any plan of reorganization (except with
respect to the Second Priority Subordinated Obligations), (iii) file any
necessary responsive or defensive pleadings in opposition to any motion or other
pleadings made by any Person objecting to or otherwise seeking the disallowance
of any claims of the Second Priority Representative, subject to the limitations
contained in this Agreement and only if consistent with the terms and the
limitations on the Second Priority Secured Parties imposed hereby, (iv) bid for
and purchase First Priority Collateral or Second Priority Collateral at any
private or judicial foreclosure sale thereof, including by credit bidding all or
a portion of the Second Priority Obligations; provided that any such credit bid
submitted on account of Second Priority Obligations provides for the payment in
full in cash in immediately available funds of the First Priority Obligations
(other than any Excess First Priority Obligations) and (v) subject to Section
2.1(b)(iv)(B), accelerate the Second Priority Obligations. The First Priority
Representative agrees on behalf of itself and the other First Priority Secured
Parties that no First Priority Secured Party shall, in or in connection with any
Insolvency Proceeding, file any pleadings or motions, take any position at any
hearing or proceeding of any nature, or otherwise take any action whatsoever, in
each case that challenges the validity, priority, enforceability or voidability
of any Liens or claims held by any Second Priority Secured Party, or the extent
to which the Second Priority Obligations constitute secured claims or the value
thereof under Section 506(a) of the Bankruptcy Code or otherwise.

6.2    Financing Matters. If any Loan Party becomes subject to any Insolvency
Proceeding at any time during an Exclusive Enforcement Period, and if the First
Priority Representative or the other First Priority Secured Parties desire to
consent (or not object) to the use of cash collateral under the Bankruptcy Code
or to provide financing to any Loan Party under the Bankruptcy Code or to
consent (or not object) to the provision of such financing to any Loan Party by
any third party (any such financing, DIP Financing), then each of the Second
Priority Secured Parties agrees that it (a) will be deemed to have consented to,
will raise no objection to, nor support any other Person objecting to, the use
of such cash collateral or to such DIP Financing, (b) will not request or accept
adequate protection or any other relief in connection with the use of such cash
collateral or such DIP Financing except as set forth in Section 6.4 below,
(c) will subordinate (and will be deemed hereunder to have subordinated) the
Second Priority Liens (i) to such DIP Financing on the same terms as the First
Priority Liens are subordinated thereto (and such subordination will not alter
in any manner the terms of this Agreement), (ii) to any adequate protection
provided to the First Priority Secured Parties and (iii) to any “carve-out”
agreed to by the First Priority Representative or the other First Priority
Secured Parties, and (d) agrees that notice received two calendar days prior to
the entry of an interim order approving such usage of cash collateral or
approving such financing shall be adequate notice and that notice received 15
calendar days prior to a hearing to approve DIP Financing or use of cash
collateral on a final basis shall be adequate; provided that (A) the aggregate
principal amount of the DIP Financing plus the aggregate outstanding principal
amount the pre-petition First Priority Obligations does not exceed the Maximum
First Priority Principal Amount, (B) the DIP Financing does not compel any Loan
Party to seek confirmation of a specific plan of reorganization, (C)


- 25 -

--------------------------------------------------------------------------------





the DIP Financing does not expressly require the liquidation of collateral prior
to a default under the DIP Financing, and (D) the interest rate, fees and other
terms of the DIP Financing are commercially reasonable.

6.3    Relief From the Automatic Stay. Each of the Second Priority Secured
Parties agrees that prior to the First Priority Obligations Termination Date,
none of them will seek relief from the automatic stay or from any other stay in
any Insolvency Proceeding or take any action in derogation thereof, in each case
in respect of any Common Collateral, without the prior written consent of the
First Priority Representative unless the First Priority Representative or any of
the First Priority Secured Parties have concurrently sought relief from the
automatic stay or from any other stay in any Insolvency Proceeding and such
Second Priority Secured Party is not seeking relief from the automatic stay or
from any other stay in any Insolvency Proceeding in order to take any
Enforcement Action in any manner in violation of or otherwise inconsistent with
the provisions of this Agreement.

6.4    Adequate Protection. Each of the Second Priority Secured Parties agrees
that, prior to the First Priority Obligations Termination Date, it shall not
object, contest, or support any other Person objecting to or contesting, (a) any
request by the First Priority Representative or the other First Priority Secured
Parties for adequate protection of its interest in the Common Collateral or any
adequate protection provided to the First Priority Representative or the other
First Priority Secured Parties, (b) any objection by the First Priority
Representative or any other First Priority Secured Parties to any motion,
relief, action or proceeding based on a claim of a lack of adequate protection
in the Common Collateral or (c) the payment of interest, fees, expenses or other
amounts to the First Priority Representative or any other First Priority Secured
Party under Section 506(b) or 506(c) of the Bankruptcy Code or otherwise. Each
of the Second Priority Secured Parties further agrees that, prior to the First
Priority Obligations Termination Date, it shall not assert or enforce any claim
under Section 506(b) or 506(c) of the Bankruptcy Code or otherwise that is
senior to or on a parity with the First Priority Liens for costs or expenses of
preserving or disposing of any Common Collateral. Notwithstanding anything to
the contrary set forth in this Section, but subject to all other provisions of
this Agreement (including Section 6.3), in any Insolvency Proceeding, if the
First Priority Secured Parties (or any subset thereof) are granted adequate
protection consisting of additional collateral (with replacement Liens on such
additional collateral) and/or superpriority claims in connection with any DIP
Financing or use of cash collateral with respect to the Common Collateral, and
the Second Priority Secured Parties do not object to the adequate protection
being provided to the First Priority Secured Parties, then in connection with
any such DIP Financing or use of cash collateral each of the Second Priority
Secured Parties may, as adequate protection of its interests in the Common
Collateral, seek or accept (and the First Priority Representative and the First
Priority Secured Parties shall not object to) adequate protection consisting
solely of (x) a replacement Lien on the same additional collateral, subordinated
to the Liens securing the First Priority Obligations and such DIP Financing on
the same basis as the other Second Priority Liens on the Common Collateral are
so subordinated to the First Priority Obligations under this Agreement and/or
(y) superpriority claims junior in all respects to the superpriority claims
granted to the First Priority Secured Parties; provided, however, that the
inability of the Second Priority Secured Parties to receive any such junior


- 26 -

--------------------------------------------------------------------------------





replacement Lien or junior superpriority claims shall not affect the agreements
and waivers set forth in this Section 6.4; provided, further, that the Second
Priority Representative shall have irrevocably agreed, pursuant to Section
1129(a)(9) of the Bankruptcy Code, in any stipulation and/or order granting such
adequate protection, that, such junior superpriority claims in excess of
$3,000,000 may be paid under any plan of reorganization in any combination of
cash, debt, equity or other property having a value on the effective date of
such plan equal to the allowed amount of such claims.

6.5    Avoidance Issues. If any First Priority Secured Party or any Second
Priority Secured Party is required in any Insolvency Proceeding or otherwise to
disgorge, turn over or otherwise pay to the estate of any Loan Party any amount
(a Recovery), whether received as proceeds of security, enforcement of any right
of set-off or otherwise, because such amount was avoided or ordered to be paid
or disgorged for any reason, including because it was found to be a fraudulent
or preferential transfer, then the First Priority Obligations or Second Priority
Obligations, as applicable, shall be reinstated to the extent of such Recovery
and deemed to be outstanding as if such payment had not occurred and the First
Priority Obligations Termination Date, First Priority Obligations Payment Date,
Second Priority Obligations Termination Date or the Second Priority Obligations
Payment Date, as applicable, shall be deemed not to have occurred. If this
Agreement shall have been terminated prior to such Recovery, this Agreement
shall be reinstated in full force and effect, and such prior termination shall
not diminish, release, discharge, impair or otherwise affect the obligations of
the parties hereto. Each of the Second Priority Secured Parties agrees that none
of them shall be entitled to benefit from any avoidance action affecting or
otherwise relating to any distribution or allocation made in accordance with
this Agreement, whether by preference or otherwise, it being understood and
agreed that the benefit of such avoidance action otherwise allocable to them
shall instead be allocated and turned over for application in accordance with
the priorities set forth in this Agreement.

6.6    Asset Dispositions in an Insolvency Proceeding. In an Insolvency
Proceeding, the Second Priority Secured Parties shall not oppose any sale or
disposition of any assets of any Loan Party that is supported by the First
Priority Representative (or the requisite First Priority Secured Parties under
the First Priority Agreement), and the Second Priority Secured Parties will be
deemed to have consented under Section 363 of the Bankruptcy Code (and
otherwise), to any sale or disposition supported by the First Priority Secured
Parties and to have released their Liens on such assets; provided that (a) the
Liens of the Second Priority Secured Parties attach to the net proceeds of such
sale or disposition with the same priority as the Liens held by the Second
Priority Secured Parties on such assets and the Liens remain subject to the
terms of this Agreement and (b) the net proceeds of such sale or disposition are
applied in accordance with Section 5.1.

6.7    Separate Grants of Security and Separate Classification. Each Secured
Party acknowledges and agrees that (a) the grants of Liens pursuant to the First
Priority Security Documents and the Second Priority Security Documents
constitute two separate and distinct grants of Liens and (b) because of, among
other things, their differing rights in the Common Collateral, the First
Priority Obligations and the Second Priority Obligations are fundamentally
different from each other and must be separately classified in any plan of


- 27 -

--------------------------------------------------------------------------------





reorganization proposed or adopted in an Insolvency Proceeding. To further
effectuate the intent of the parties as provided in the immediately preceding
sentence, if it is held that the claims of the First Priority Secured Parties
and Second Priority Secured Parties in respect of the Common Collateral
constitute only one secured claim (rather than separate classes of senior and
junior secured claims), then each of the Second Priority Secured Parties hereby
acknowledges and agrees that all distributions shall be made as if there were
separate classes of senior and junior secured claims against Parent and the Loan
Parties in respect of the Common Collateral, with the effect being that, to the
extent that the aggregate value of the Common Collateral is sufficient (for this
purpose ignoring all claims held by the Second Priority Secured Parties), the
First Priority Secured Parties shall be entitled to receive, in addition to
amounts distributed to them in respect of principal, pre-petition interest and
other claims, all amounts owing in respect of Post-Petition Interest before any
distribution is made in respect of the claims held by the Second Priority
Secured Parties. Each of the Second Priority Secured Parties hereby acknowledges
and agrees to turn over to the First Priority Representative amounts otherwise
received or receivable by them to the extent necessary to effectuate the intent
of the preceding sentence, even if such turnover has the effect of reducing the
claim or recovery of the Second Priority Secured Parties.

6.8    Appointment of First Priority Representative as Agent. In connection with
an Insolvency Proceeding for the Borrower or any Loan Party, solely with respect
to the Second Priority Subordinated Obligations, each of the Second Priority
Secured Parties hereby appoints First Priority Representative as its agent and
attorney-in-fact with full irrevocable power of attorney in the place and stead
of each of the Second Priority Secured Parties and in the name of each of the
Second Priority Secured Parties or in the First Priority Representative’s own
name, from time to time, in the First Priority Representative’s sole discretion,
for the purposes of carrying out the terms of this Section 6.8 to (i) file
proofs of claims and any necessary amendments thereto with respect to the Second
Priority Subordinated Obligations, (ii) enter into any settlement, compromise or
other modification with respect to the Second Priority Subordinated Obligations
with the Borrower or any other Loan Party, and (iii) vote on behalf of each of
the Second Priority Secured Parties with respect to any claim on account of the
Second Priority Subordinated Obligations under any plan of reorganization for
the Borrower or any other Loan Party, whether such plan is sponsored by the
Borrower, another Loan Party or a third party in interest. Nothing contained in
this Section 6.8 shall affect the rights of the Second Priority Secured Parties
with respect to the Second Priority Obligations (other than the Second Priority
Subordinated Obligations).

6.9    No Waivers of Rights of First Priority Secured Parties. Nothing contained
herein shall prohibit or in any way limit the First Priority Representative or
any other First Priority Secured Party from objecting in any Insolvency
Proceeding or otherwise to any action taken by any Second Priority Secured Party
not expressly permitted hereunder, including the seeking by any Second Priority
Secured Party of adequate protection (except as provided in Section 6.4).

6.10    [Reserved].




- 28 -

--------------------------------------------------------------------------------






6.11    Effectiveness in Insolvency Proceedings. This Agreement, which the
parties hereto expressly acknowledge is a “subordination agreement” under
section 510(a) of the Bankruptcy Code, shall be effective before, during and
after the commencement of an Insolvency Proceeding.

7.
SECURITY DOCUMENTS; AMENDMENTS TO FIRST PRIORITY DOCUMENTS; AMENDMENTS TO SECOND
PRIORITY DOCUMENTS


7.1    Security Documents.
(a)    Each Loan Party and the Second Priority Representative, on behalf of
itself and the Second Priority Secured Parties, agrees that it shall not at any
time execute or deliver any amendment or other modification to any of the Second
Priority Documents in violation of this Agreement.
(b)    Each Loan Party and the First Priority Representative, on behalf of
itself and the First Priority Secured Parties, agrees that it shall not at any
time execute or deliver any amendment or other modification to any of the First
Priority Documents in violation of this Agreement.
(c)    In the event the First Priority Representative enters into any amendment,
waiver or consent in respect of any of the First Priority Security Documents for
the purpose of adding to, or deleting from, or waiving or consenting to any
departures from any provisions of, any First Priority Security Document or
changing in any manner the rights of any parties thereunder, in each case solely
with respect to any Common Collateral, then such amendment, waiver or consent
shall apply automatically to any comparable provision of the Comparable Second
Priority Security Document without the consent of or action by any Second
Priority Secured Party (with all such amendments, waivers and modifications
subject to the terms hereof); provided that (other than with respect to
amendments, modifications or waivers that secure additional extensions of credit
and add additional secured creditors and do not violate the express provisions
of the Second Priority Agreements), (i) no such amendment, waiver or consent
shall have the effect of releasing assets subject to the Lien of any Second
Priority Security Document, except to the extent that a release of such Lien is
permitted or required by Section 5.2, (ii) any such amendment, waiver or consent
that materially and adversely affects the rights of the Second Priority Secured
Parties and does not affect the First Priority Secured Parties in a like or
similar manner shall not apply to the Second Priority Security Documents without
the consent of the Second Priority Representative, (iii) no such amendment,
waiver or consent with respect to any provision applicable to the rights,
interests or obligations of the Second Priority Secured Parties under the Second
Priority Documents shall be made without the prior written consent of the Second
Priority Representative and (iv) notice of such amendment, waiver or consent
shall be given to the Second Priority Representative no later than 20 days after
its effectiveness, provided that the failure to give such notice shall not
affect the effectiveness and validity thereof.


- 29 -

--------------------------------------------------------------------------------






7.2    Amendments to First Priority Documents. The First Priority Secured
Parties may at any time and from time to time and without consent of or notice
to the Second Priority Secured Parties, without incurring any liability to the
Second Priority Secured Parties and without impairing or releasing any rights or
obligations hereunder or otherwise, amend, restate, modify, supplement,
substitute, renew, replace or refinance any or all of the First Priority
Documents; provided that without the prior written consent of the Second
Priority Representative, the First Priority Secured Parties shall not amend,
restate, modify, supplement, substitute, renew, replace of refinance any or all
of the First Priority Documents to:
(a)    increase the all-in interest rate (including original issue discount and
upfront fees (in each case, based on a four-year average life to maturity),
increases to any “Applicable Rate”, applicable margin or similar component or by
modifying the calculation of interest, including interest rate floors, but
excluding fluctuations in the underlying rate indices and the imposition of a
default rate of up to 2.0% per annum) on the First Priority Obligations by an
amount greater than 2.0% per annum on a weighted average basis above the all-in
interest rate on the First Priority Obligations as in effect on the date hereof,
(b)    cause the aggregate principal amount of First Priority Obligations
(including the undrawn portion of any commitment (if any) and the aggregate face
amount of any letters of credit or similar financial accommodation issued and
outstanding) to exceed the Maximum First Priority Principal Amount, or
(c)    contravene the provisions of this Agreement.

7.3    Amendments to Second Priority Documents. The Second Priority Secured
Parties may at any time and from time to time and without consent of or notice
to the First Priority Secured Parties, without incurring any liability to the
First Priority Secured Parties and without impairing or releasing any rights or
obligations hereunder or otherwise, amend, restate, modify, supplement,
substitute, renew, replace or refinance any or all of the Second Priority
Documents; provided that without the prior written consent of the First Priority
Representative, the Second Priority Secured Parties shall not amend, restate,
modify, supplement, substitute, renew, replace or refinance any or all of the
Second Priority Documents to:
(a)
increase the all-in interest rate (including original issue discount and upfront
fees (in each case, based on a four-year average life to maturity), increases to
any “Applicable Rate”, applicable margin or similar component or by modifying
the calculation of interest, including interest rate floors, but excluding
fluctuations in the underlying rate indices and the imposition of a default rate
of up to 2.0% per annum) on the Second Priority Obligations by an amount greater
than 2.0% per annum on a weighted average basis above the all-in interest rate
on the Second Priority Obligations as in effect on the date hereof,



- 30 -

--------------------------------------------------------------------------------





(b)
cause the aggregate principal amount of Second Priority Obligations (including
the undrawn portion of any commitment (if any)) to exceed the Maximum Second
Priority Principal Amount,

(c)
shorten the scheduled final maturity or weighted average life to maturity of the
Second Priority Obligations,

(d)
modify or add any express limitation to the making of any payment or optional or
mandatory prepayment under the First Priority Documents that would otherwise be
permitted under the Second Priority Documents as in effect on the date hereof,

(e)
change or add any mandatory prepayment of the Second Priority Obligations in any
manner adverse to the First Priority Secured Parties,

(f)
change or add any affirmative covenant, negative covenant, financial covenant or
event of default in any Second Priority Document as in effect on the date hereof
in a manner adverse to the Loan Parties or the First Priority Secured Parties
taken as a whole with all such changes; provided that no prior written consent
of the First Priority Representative shall be required to amend, restate,
modify, supplement, substitute or replace any affirmative covenant, negative
covenant, financial covenant or event of default in any Second Priority
Documents to maintain a 20% cushion with the corresponding affirmative covenant,
negative covenant, financial covenant or event of default, as the case may be,
in any First Priority Document.

(g)
contravene the provisions of this Agreement.


8.
RELIANCE; WAIVERS; ETC.


8.1    Reliance. All extensions of credit under the First Priority Documents
made after the date hereof are deemed to have been made or incurred, in reliance
upon this Agreement. The Second Priority Representative, on behalf of the Second
Priority Secured Parties, expressly waives all notice of the acceptance of and
reliance on this Agreement by the First Priority Secured Parties. The Second
Priority Documents are deemed to have been executed and delivered and all
extensions of credit thereunder are deemed to have been made or incurred, in
reliance upon this Agreement. The First Priority Representative, on behalf of
itself and the other First Priority Secured Parties, expressly waives all
notices of the acceptance of and reliance on this Agreement by the Second
Priority Secured Parties.

8.2    No Warranties or Liability. The Second Priority Representative and the
First Priority Representative acknowledge and agree that neither has made any
representation or warranty with respect to the execution, validity, legality,
completeness, collectability or enforceability of any First Priority Document or
any Second Priority Document. Except as otherwise provided in this Agreement,
the Second Priority Representative and the First Priority Representative will be
entitled to manage and supervise their respective extensions of credit to any
Loan Party in accordance with law and their usual practices, modified from time
to time as they deem appropriate.


- 31 -

--------------------------------------------------------------------------------






8.3    No Waivers. No right or benefit of any party hereunder shall at any time
in any way be prejudiced or impaired by any act or failure to act on the part of
such party or any other party hereto or by any noncompliance by any Loan Party
with the terms and conditions of any of the First Priority Documents or the
Second Priority Documents.

8.4    Confidential Information.
(a)    The Second Priority Representative acknowledges and understands that the
First Priority Representative may possess material nonpublic information
regarding the Borrower and Loan Parties that may not be known to the Second
Priority Representative and that may impact the creditworthiness of the Borrower
and Loan Parties, including, without limitation, information received from the
Borrower and Loan Parties on a confidential basis (the “Information”). The
Second Priority Representative understands, based on its experience, the
disadvantage to which it may be subject due to its decision not to avail itself
of the Information. Notwithstanding the resulting disparity of information
between the First Priority Representative and the Second Priority
Representative, the Second Priority Representative has deemed it appropriate to
enter into this Agreement. The Second Priority Representative hereby agrees that
the First Priority Representative, in its capacity as the First Priority
Representative and as a First Priority Secured Party, shall have no liability to
any of the Second Priority Secured Parties whatsoever due to or in connection
with the First Priority Representative’s use or non-disclosure of the
Information or otherwise as a result of entry into this Agreement and hereby
irrevocably waives any claim that it might have based on the failure of the
First Priority Representative to disclose the Information.
(b)    The First Priority Representative acknowledges and understands that the
Second Priority Representative may possess material nonpublic information
regarding the Borrower and Loan Parties that may not be known to the First
Priority Representative and that may impact the creditworthiness of the Borrower
and Loan Parties, including, without limitation, the Information. The First
Priority Representative understands, based on its experience, the disadvantage
to which it may be subject due to its decision not to avail itself of the
Information. Notwithstanding the resulting disparity of information between the
Second Priority Representative and the First Priority Representative, the First
Priority Representative has deemed it appropriate to enter into this Agreement.
The First Priority Representative hereby agrees that the Second Priority
Representative, in its capacity as the Second Priority Representative and as a
Second Priority Secured Party, shall have no liability to any of the First
Priority Secured Parties whatsoever due to or in connection with the Second
Priority Representative’s use or non-disclosure of the Information or otherwise
as a result of entry into this Agreement and hereby irrevocably waives any claim
that it might have based on the failure of the Second Priority Representative to
disclose the Information.

9.
OBLIGATIONS UNCONDITIONAL


9.1    First Priority Obligations Unconditional. All rights and interests of the
First Priority Secured Parties hereunder, and all agreements and obligations of
the Second Priority


- 32 -

--------------------------------------------------------------------------------





Secured Parties (and, to the extent applicable, the Loan Parties) hereunder,
shall remain in full force and effect irrespective of:
(a)    any lack of validity or enforceability of any First Priority Document;
(b)    any change in the time, place or manner of payment of, or in any other
term of, all or any portion of the First Priority Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any First Priority
Document, in each case, permitted hereunder;
(c)    prior to the First Priority Obligations Payment Date, any exchange,
release, voiding, avoidance or non perfection of any security interest in any
Common Collateral or any other collateral, or any release, amendment, waiver or
other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of all or any portion of the
First Priority Obligations or any guarantee or guaranty thereof, in each case,
permitted hereunder; or
(d)    any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Loan Party in respect of the First Priority
Obligations, or any Second Priority Secured Party, or any Loan Party, to the
extent applicable, in respect of this Agreement (other than the occurrence of
the First Priority Obligations Payment Date).

9.1    Second Priority Obligations Unconditional. All rights and interests of
the Second Priority Secured Parties hereunder, and all agreements and
obligations of the First Priority Secured Parties (and, to the extent
applicable, the Loan Parties) hereunder, shall remain in full force and effect
irrespective of:
(a)    any lack of validity or enforceability of any Second Priority Document;
(b)    any change in the time, place or manner of payment of, or in any other
term of, all or any portion of the Second Priority Obligations, or any
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of any
Second Priority Document, in each case, permitted hereunder;
(c)    any exchange, release, voiding, avoidance or non perfection of any
security interest in any Common Collateral or any other collateral, or any
release, amendment, waiver or other modification, whether by course of conduct
or otherwise, or any refinancing, replacement, refunding or restatement of all
or any portion of the Second Priority Obligations or any guarantee or guaranty
thereof, in each case, permitted hereunder; or
any other circumstances that otherwise might constitute a defense available to,
or a discharge of, any Loan Party in respect of the Second Priority Obligations
or any First Priority Secured Party, or any Loan Party, to the extent
applicable, in respect of this Agreement.

10.
MISCELLANEOUS



- 33 -

--------------------------------------------------------------------------------






10.1    Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of any First Priority Document or any Second
Priority Document, the provisions of this Agreement shall govern.
Notwithstanding the foregoing, the parties hereto acknowledge that the terms of
this Agreement are not intended to and shall not, as between (i) the Loan
Parties and (ii) the Secured Parties, negate, impair, waive or cancel any rights
granted to, or create any liability or obligation of, any Loan Party in the
First Priority Documents and the Second Priority Documents or impose any
additional obligations on the Loan Parties (other than as expressly set forth
herein).

10.2    Continuing Nature of Provisions. This Agreement shall continue to be
effective, and shall not be revocable by any party hereto, until the First
Priority Obligation Payment Date shall have occurred subject to the
reinstatement as expressly set forth herein. This is a continuing agreement and
the First Priority Secured Parties and the Second Priority Secured Parties may
continue, at any time and without notice to the other parties hereto, to extend
credit and other financial accommodations, lend monies and provide indebtedness
to, or for the benefit of, the Borrowers or any other Loan Party on the faith
hereof.

10.3    Amendments; Waivers. No amendment or modification of any of the
provisions of this Agreement shall be effective unless the same shall be in
writing and signed by (i) the First Priority Representative (in accordance with
the First Priority Agreement) and the Second Priority Representative (in
accordance with the Second Priority Agreement) with respect to any amendment or
modification, and (ii) the Loan Parties, solely with respect to (x) any
amendments or modifications of Sections 6.2, 10.1, 10.2, 10.3, 10.5, 10.6, 10.7,
10.12, or 10.13, or (y) any amendments or modifications that materially and
adversely reduces the rights of the Loan Parties or that directly and adversely
increases the obligations on the Loan Parties. In addition, each waiver, if any,
with respect to any aspect of this Agreement shall be a waiver only with respect
to the specific instance involved and shall in no way impair the rights of the
parties making such waiver or the obligations of the other parties to such party
in any other respect or at any other time.
(a)    It is understood that this Agreement may be amended from time to time at
the request of the Borrower, at the Borrower’s sole expense, without the consent
of the First Priority Representative, Second Priority Representative, or any
other First Priority Secured Party or any other Second Priority Secured Party to
add other parties holding additional Indebtedness or obligations that constitute
First Priority Obligations including in connection with a refinancing or
replacement, in whole or in part, of the First Priority Obligations (Additional
First Priority Debt) or Second Priority Obligations (Additional Second Priority
Debt) (or any agent or trustee thereof) in each case to the extent such
Indebtedness or obligation is permitted to be incurred by (i) the First Priority
Agreement and Second Priority Agreement then extant and (ii) this Agreement.
(b)    If at any time in connection with or after the discharge of all First
Priority Obligations, Borrower enters into any replacement First Priority
Agreement secured by all or a portion of the First Priority Collateral on a
first-priority basis, then such prior discharge of First Priority Obligations
shall automatically be deemed not to have occurred for the


- 34 -

--------------------------------------------------------------------------------





purposes of this Agreement, and the obligations under such replacement First
Priority Agreement shall automatically be treated as First Priority Obligations
for all purposes of this Agreement, including for purposes of the Lien
priorities and rights in respect of the First Priority Collateral (or such
portion thereof) set forth therein. The termination of the Existing First
Priority Agreement in connection with any such replacement shall not be deemed
to be the First Priority Obligations Payment Date.

10.4    Information Concerning Financial Condition of the Borrower and the Loan
Parties. Neither the Second Priority Representative nor the First Priority
Representative hereby assumes responsibility for keeping each other informed of
the financial condition of any of the Loan Parties and all other circumstances
bearing upon the risk of nonpayment of the First Priority Obligations or the
Second Priority Obligations. The Second Priority Representative and the First
Priority Representative hereby agree that no party shall have any duty to advise
any other party of information known to it regarding such condition or any such
circumstances. In the event the Second Priority Representative or the First
Priority Representative, in its sole discretion, undertakes at any time or from
time to time to provide any information to any other party to this Agreement, it
shall be under no obligation (a) to provide or update any such information to
such other party or any other party on any subsequent occasion, (b) to undertake
any investigation not a part of its regular business routine, or (c) to disclose
any other information. Neither the First Priority Representative nor the Second
Priority Representative shall have any responsibility to monitor or verify the
financial condition of any of the Loan Parties.

10.5    Governing Law. This Agreement shall be construed in accordance with, and
this Agreement and all matters arising out of or relating in any way whatsoever
to this Agreement (whether in contract, tort or otherwise) shall be governed by,
the law of the State of New York.

10.6    Submission to Jurisdiction. The First Priority Representative, on behalf
of itself and the other First Priority Secured Parties, and the Second Priority
Representative, on behalf of itself and the other Second Priority Secured
Parties, and the Loan Parties hereby agree that each First Priority Secured
Party, each Second Priority Secured Party and each Loan Party shall irrevocably
and unconditionally submit, for itself and its property, to the exclusive
general jurisdiction of the courts of the State of New York, the courts of the
United States for the Southern District of New York, and appellate courts from
any thereof (except that, (x) in the case of any mortgage or other security
document, proceedings may also be brought by the Administrative Agent or
collateral agent in the state in which the respective mortgaged property or
collateral is located or any other relevant jurisdiction and (y) in the case of
any bankruptcy, insolvency or similar proceedings with respect to Parent or any
Loan Party, actions or proceedings related to this Agreement and the other Loan
Documents may be brought in such court holding such bankruptcy, insolvency or
similar proceedings), in any action or proceeding arising out of or relating to
this Agreement, or for recognition or enforcement of any judgment with respect
to this Agreement, and the First Priority Representative, on behalf of itself
and the other First Priority Secured Parties, and the Second Priority
Representative, on behalf of itself and the other Second Priority Secured
Parties, and the Loan Parties hereby irrevocably and unconditionally agree that
all of their respective


- 35 -

--------------------------------------------------------------------------------





claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such Federal
court. The First Priority Representative, on behalf of itself and the other
First Priority Secured Parties, and the Second Priority Representative, on
behalf of itself and the other Second Priority Secured Parties, and the Loan
Parties hereby further agree that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any First Priority Secured Party or any
Second Priority Secured Party may otherwise have to bring any action or
proceeding against any Loan Party or its properties in the courts of any
jurisdiction.
(a)    Each of the First Priority Representative, on behalf of itself and the
other First Priority Secured Parties, the Second Priority Representative, on
behalf of itself and the other Second Priority Secured Parties, and the Loan
Parties hereby irrevocably and unconditionally waive, to the fullest extent it
may legally and effectively do so (i) any objection it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement in any court referred to in the first sentence of
paragraph (a) of this Section and (ii) the defense of an inconvenient forum to
the maintenance of such action or proceeding.
(b)    (c)    Each of the First Priority Representative, on behalf of itself and
the other First Priority Secured Parties, the Second Priority Representative, on
behalf of itself and the other Second Priority Secured Parties, and the Loan
Parties hereby irrevocably consent to service of process in the manner provided
for notices in Section 10.7. Nothing in this Agreement will affect the right of
any party to this Agreement to serve process in any other manner permitted by
law.

10.7    Notices. Unless otherwise specifically provided herein, any notice or
other communication herein required or permitted to be given shall be in writing
and may be personally served, telecopied, or sent by overnight express courier
service or United States mail and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of a telecopy or three
Business Days after deposit in the United States mail (certified, with postage
prepaid and properly addressed). For the purposes hereof, the addresses of the
parties hereto (until notice of a change thereof is delivered as provided in
this Section) shall be as set forth below each party’s name on the signature
pages hereof, or, as to each party, at such other address as may be designated
by such party in a written notice to all of the other parties.

10.8    Successors and Assigns.
(a)    This Agreement shall be binding upon and inure to the benefit of each of
the parties hereto and each of the First Priority Secured Parties and Second
Priority Secured Parties and their respective successors and permitted assigns,
and nothing herein is intended, or shall be construed to give, any other Person
any right, remedy or claim under, to or in respect of this Agreement or any
Common Collateral.


- 36 -

--------------------------------------------------------------------------------





(b)    It shall be a condition to any assignment by any Second Priority Secured
Party of all or part of the interests under the Second Priority Agreement that
each such assignee acknowledge and agree in a writing in form and substance
acceptable to the First Priority Representative to be bound the provisions and
obligations incumbent upon the Second Priority Secured Parties under this
Agreement.
(c)    It shall be a condition to any assignment by any First Priority Secured
Party of all or part of the interests under the First Priority Agreement that
each such assignee acknowledge and agree in a writing in form and substance
acceptable to the Second Priority Representative to be bound the provisions and
obligations incumbent upon the First Priority Secured Parties under this
Agreement.

10.9    Headings. Section headings used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement.

10.10    Severability. If any term, provision, covenant or condition of this
Agreement, or the application thereof to either party or any circumstance, is
held to be unenforceable, invalid or illegal (in whole or in part) for any
reason (in any relevant jurisdiction), the remaining terms, provisions,
covenants and conditions of this Agreement, modified by the deletion of the
unenforceable, invalid or illegal portion (in any relevant jurisdiction), will
continue in full force and effect, and such unenforceability, invalidity, or
illegality will not otherwise affect the enforceability, validity or legality of
the remaining terms, provisions, covenants and conditions of this Agreement so
long as this Agreement as so modified continues to express, without material
change, the original intentions of the parties hereto as to the subject matter
hereof and the deletion of such portion of this Agreement will not substantially
impair the respective expectations or reciprocal obligations of the parties
hereto or the practical realization of the benefits that would otherwise be
conferred upon the parties hereto. The parties hereto will endeavor in good
faith negotiations to replace the prohibited or unenforceable provision with a
valid provision, the economic effect of which comes as close as possible to that
of the prohibited or unenforceable provision.

10.11    Counterparts; Integration; Effectiveness. This Agreement may be
executed by one or more of the parties to this Agreement on any number of
separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. Delivery of an executed
signature page of this Agreement by e-mail or facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof. A set of the
copies of this Agreement signed by all the parties shall be delivered to the
Borrower, the First Priority Representative and the Second Priority
Representative. This Agreement shall become effective when it shall have been
executed by each party hereto.

10.12    Waiver of Jury Trial. EACH OF THE FIRST PRIORITY REPRESENTATIVE, ON
BEHALF OF ITSELF AND THE OTHER FIRST PRIORITY SECURED PARTIES, THE SECOND
PRIORITY REPRESENTATIVE, ON BEHALF OF ITSELF AND THE OTHER SECOND PRIORITY
SECURED


- 37 -

--------------------------------------------------------------------------------





PARTIES, PARENT, THE LOAN PARTIES, AND EACH OTHER PARTY HERETO, HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

10.13    Additional Loan Parties. Each Person that becomes a Loan Party after
the date hereof shall become a party to this Agreement upon execution and
delivery by such Person of an Assumption Agreement in the form of Annex 1 to
this Agreement.

10.14    No Liability for Action or Inaction. Notwithstanding anything to the
contrary herein, (i) the First Priority Representative shall not be liable for
any action or inaction by any other First Priority Secured Party in connection
with such First Priority Secured Party’s failure to comply with its obligations
under this Agreement and (ii) the Second Priority Representative shall not be
liable for any action or inaction by any other Second Priority Secured Party in
connection with such Second Priority Secured Party’s failure to comply with its
obligations under this Agreement.
[Remainder of page intentionally left blank]


- 38 -

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


BANK OF AMERICA, N.A.,
as First Priority Representative for and on behalf of the First Priority Secured
Parties
By:________________________________
Name:
Title:
Address for Notices:
Attention:
Facsimile No.:


LIGHTSHIP CAPITAL, LLC,
as Second Priority Representative for and on behalf of the Second Priority
Secured Parties
By:________________________________
Name:
Title:
Address for Notices:
Attention:
Facsimile No.:


BABCOCK & WILCOX ENTERPRISES, INC.,
As Borrower
By:________________________________
Name:
Title:
Address for Notices:
Attention:
Facsimile No.:




- 39 -

--------------------------------------------------------------------------------







[OTHER LOAN PARTIES]
By:________________________________
Name:
Title:
Address for Notices:
Attention:





ANNEX 1 TO
SUBORDINATION AND INTERCREDITOR AGREEMENT
ASSUMPTION AGREEMENT, dated as of [________________], 20[_], made by [Name of
Loan Party] (the “New Loan Party”), with respect to the Subordination and
Intercreditor Agreement referred to below. All capitalized terms not defined
herein shall have the meaning ascribed to them in the Subordination and
Intercreditor Agreement.
W I T N E S S E T H:
WHEREAS Bank of America, N.A., Lightship Capital LLC, Borrower and the Loan
Parties signatory thereto have entered into the Subordination and Intercreditor
Agreement, dated as of [____], 2017 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Agreement”); and
WHEREAS, the New Loan Party desires to become a party to the Agreement in
accordance with Section 10.13 of the Agreement;
NOW, THEREFORE, IT IS AGREED:
1.Agreement. By executing and delivering this Assumption Agreement, the New Loan
Party hereby becomes a party to the Agreement as a Loan Party thereunder and,
without limiting the foregoing, hereby expressly assumes all obligations and
liabilities of a Loan Party thereunder.
2.Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
[Remainder of page intentionally left blank]


- 40 -

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned have caused this Assumption Agreement to be
duly executed and delivered as of the date first written above.


[NEW LOAN PARTY]
By:________________________________
Name:
Title:
Address for Notices:
Attention:
Facsimile No.:









